               EXHIBIT 2

                        Part 2




Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 1 of 274
          LexisNexis~

UserN紋me:     T8PVBDU
。街te   and τime: Mond翁y， October 22 , 2018 11 :49:00 AM EDT
Job Number: 75984101


Documents       持的

 1. TTAB Issued 36 Precedential Rulings In 2017
  ClientlMatter: 23756-1001
  Search Terms: “pretzel crìsps" 軒       "pre包.el   crìsp" or pretzelcrisp
  Search Type: T erms      翁 nd   Connectors
  Narrowed by:
              Content Type                          Narrowed by
              News                                          Apr 21 , 2012 to Dec 31 , 2018
                                                    τimeline:


 2. United   States:τTAB   Issued 36 Precedential Rulings In 2017
  ClientlMatter:   23756斗。01

  Search Terms: "pretzel crisps" or "pre泣。I crisp" or pretzelcrisp
  Search     Type:γerms    and Connectors
  Narrowed by:
              Content Type                          Narrowed by
              News                                  Timeline: Apr 21 , 2012to Dec 31 , 2018

 3. The Top Ten    τTAB   Decisions Of 2017     [Pa此 1]

  ClientlMatter:   23756斗。01

  Search     Terms: 市re垃.el    crisps" or "pre垃.el crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
              Content Type                           Narrowed by
              News                                   Timeline: Apr 21 , 2012 to Dec 31 , 2018

 4.C法 mpbell   Strikes Deal to Acquire Snyder's-Lance.(SUPPLY SIDE)
  ClientlMatter:   23756斗 001

  Search Terms:     "pret泛el   crìsps" or "pretzeI crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
              Content Type                           N為 rrowed by
              News                                   Timeline: Apr 21 , 2012 to Dec 31 , 2018

 5. VMG Partners Promotes Robin        τs鉛 to   Managing Director
  ClientlMatter:   23756斗。01

   Search Terms: “pretzel crisps" or "pretzel crisp" or pretzelcrisp
   Search Type: Terms and Connectors
   Narrowed by:


               lexis沁eXÎs' I

       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 2 of 274
           Content Type                                  Narrowed by
           News                                          Timeline: Apr 21 , 2012 to Dec 31 , 2018

6. Sale to Campbell Soup second attempt at deal for Snyder's-Lance
 ClientlMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                                  Narrowed by
           News                                          Timeline: Apr 21 , 2012 to Dec 31 , 2018

7. Trademark Cases To Watch In 2018
 ClientlMatter: 23756-1001
 Search Terms:   " pre包 el     crisps" or   " pre 包 el   crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                                  Narrowed by
           News                                          Timeline: Apr 21 , 2012 to Dec 31 , 2018

8. Campbell announces acquisition of Snyder's-Lance
 ClientlMatter: 23756-1001
 Search Terms:    " pre 包 el   crisps" or "pretzel crisp" or         pre包elcrisp

 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                                  Narrowed by
           News                                          Timeline: Apr 21 , 2012 to Dec 31 , 2018

9. Campbell to Acquire Snyder's-Lance
 ClientlMatter: 23756-1001
 Search Terms:    " pre 包 el   crisps" or   " pre 包 el   crisp" or   pre包elcrisp

 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                                  Narrowed by
           News                                          Timeline: Apr 21 , 2012 to Dec 31 , 2018

10. Campbell Soup Acquires Snyder's. Lance
 ClientlMatter: 23756-1001
 Search Terms:    " pre包 el    crisps" or   " pre 位 el   crisp" or   pre包elcrisp

 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                                   Narrowed by
           News                                           Timeline: Apr 21 , 2012 to Dec 31 , 2018

11. Campbell to Acquire Snack Food Maker Snyder's-Lance in USD 4.87bn Cash Deal
 ClientlMatter: 23756-1001
 Search Terms:    " pre 位 el crisps"   or   " pre 位 el   crisp" or   pre包elcrisp

 Search Type: Terms and Connectors
 Narrowed by:

            Lexis刻的i~' 他垣ut LexisNexi~Ie血型y~巫山|主監且主主主旦盟血旦旦|豆豆且                                       ht@   2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 3 of 274
          Content Type                         Narrowed by
          News                                 Timeline: Apr 21 , 2012 to Dec 31 , 2018

12. Campbell to Acquire Snack Food Maker Snyder's-Lance in USD 4.87bn Cash Deal
 ClientlMatter: 23756-1001
 Search Terms: "pretzel crisps" or   "pre位el   crisp" or   pre位 elcrisp

 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                         Narrowed by
          News                                 Timeline: Apr 21 , 2012 to Dec 31 , 2018

13. Campbell to Acquire Snyder's-Lance , Inc. to Expand in Faster-Growing Snacking Category
 ClientlMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or      pre位elcrisp

 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                          Narrowed by
          News                                  Timeline: Apr 21 , 2012 to Dec 31 , 2018

14. Campbell Soup Fortifies Snacks Division , Buys Snyder's-Lance
 ClientlMatter: 23756-1001
 Search Terms: "pretzel crisps" or   "pre位el   crisp" or   pre位elcrisp

 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                          Narrowed by
          News                                  Timeline: Apr 21 , 2012 to Dec 31 , 2018

15. Campbell Soup Fortifies Snacks Division , Buys Snyder's-Lance
 ClientlMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or      pre位elcrisp

 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21 , 2012 to Dec 31 , 2018

16. Campbell Soup to buy snacks maker Snyder's-Lance for $4.87 b
 ClientlMatter: 23756-1001
 Search Terms: "pretzel crisps" or   "pre位el   crisp" or   pre位elcrisp

 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21 , 2012 to Dec 31 , 2018

17. Campbell to Acquire Snyder's-Lance , Inc. to Expand in Faster-Growing Snacking Category
 ClientlMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or      pre位elcrisp

 Search Type: Terms and Connectors


        這會每 LexÎ 州XÎS' 1 的out L姐姐姐呈|扭扭扭li虹 11erms                    &Co吋

    Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 4 of 274
 Narrowed by:
            Content Type                             Narrowed by
            News                                     Timeline: Apr 21 , 2012 to Dec 31 , 2018

18. CORRECTING and REPLACING Daily Harvest Raises $43 Million în Series B Funding to Solve a Modern
   Eatîng Dilemma
 Clientl紛atter:    23756-1001
 Search γerms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 N結 rrowed   by:
            Content Type                             Narrowed by
            News                                     Timeline: Apr 21 , 2012 to Dec 31 , 2018

19. CORF之 ECTING and REPLACING Daily Harvest Raises $43 Million in Series B Funding to Solve a Modern
   Eating Dilemma; Li ghtspeed Venture Partners and VMG Partners join existing investors Gwyneth Paltrow and
   Seren治 Williams    to further the brand's rnission to bring       nutrie吼叫ch   foods directly to consumers' freezers
  治cross   the country;
 ClientlMaHer: 23756-1001
 Search γerm念: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                             Narrowed by
            News                                     Timeline: Apr 21 , 2012 to Dec 31 , 2018

20. Daily Harvest Raises $43 Million in Series B Funding to Solve a Modern E為ting Dilemma
 ClientlMatter: 23756-1001
 Search    Tern論:市 retzel        crisps" or "pret泛el crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                             Narrowed by
            News                                     Timeline: Apr 21 , 2012 to Dec 31 , 2018

21. Daily Harvest 只aises $43 Million in Series B Funding to Solve a Modern Eating Dilemma
 ClientlMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Searchγype:       Terms and      Connector恣

 Narrowed by:
            Content Type                             Narrowed by
            News                                     Timeline: Apr 21 , 2012 to Dec 31 , 2018

22. Hershey and Campbell Invest in          Sn議cking

 ClientlMaHer: 23756-1001
 Search γerms: "pretzeI crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                             Narrowed by
            News                                     Timeline: Apr 21 , 2012 to Dec 31 , 2018


             LexÎsN(:~xÎs'   I                   I    封閉 ìcv     I

    Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 5 of 274
23. Hershey and Campbell Invest in Snacking
 ClientlMatter: 23756-1001
 Search Terms: “pretzel crisps" or " pre包 el crisp" or pre包elcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                                Narrowed by
           News                                        Timeline: Apr 21 , 2012 to Dec 31 , 2018

24. Snack on this: Cape Cod Potato Chips' parent will sell to Campbell Soup in $5B deal
 ClientlMatter: 23756-1001
 Search Terms: "pretzel crisps" or       " pre 包 el    crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                                Narrowed by
           News                                        Timeline: Apr 21 , 2012 to Dec 31 , 2018

25. Campbell to Acquire Snyder's-Lance , Inc. to Expand in Faster-Growing Snacking Category
 ClientlMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                                Narrowed by
           News                                        Timeline: Apr 21 , 2012 to Dec 31 , 2018

26. Campbell: acquisisce Snyder's Lance per 89 mld di dollari
 ClientlMatter: 23756-1001
 Search Terms:    " pre 包 el   crisps" or "pretzel crisp" or     pre包elcrisp

 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                                Narrowed by
           News                                        Timeline: Apr 21 , 2012 to Dec 31 , 2018

27. Campbell sees snacks as um um good
 ClientlMatter: 23756-1001
 Search Terms: "pretzel crisps" or        " pre 包 el   crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                                 Narrowed by
           News                                         Timeline: Apr 21 , 2012 to Dec 31 , 2018

28. Campbell Soup Company agrees to acquire Snyde r' s-Lance
 ClientlMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or            pre包elcrisp

 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                                 Narrowed by
           News                                         Timeline: Apr 21 , 2012 to Dec 31 , 2018

        邏輯眉山 i 剝削ÎS' 1 位組控逝世世 1 1:M


    Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 6 of 274
29. Campbell Soup Co to Acquire Snyder'sLance , Inc. to Expand in FasterGrowing Snacking Category M&A
      Call- Final
 ClientlMalter:        23756斗。 01

 Search     τerms:      "pretzel crisps"   or 市 retzel   crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
              Content τype                               Narrowed by
              News                                       Tìmeline: Apr 21 , 2012 to Dec 31 , 2018

30. Campbell Soup to Buy Snyder's編Lance for $4.5B
 ClientlMatter: 23756-1001
 Search τ'erms:         "pre泣。I   crisps" or "pretzel    crísp鈴。 r   pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
              Content Type                               Narrowed by
              f、Jews                                     Tìmelìne: Apr 21 , 2012 to Dec 31 , 2018

31.   Campbe
           剖11      Soup T 0 Buy   Snyder零滋浴浴浴
                                          兮岱兮兮峭-L
                                          s

 ClientlMat
          忱ter
             盯:        23756 爛斗1001
 Search Terms: "pretzel crisps"            or 市的tzel     crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
              Content Type                               Narrowed by
              News                                       Timeline: Apr 21 , 2012 to Dec 31 , 2018

32. Campbell Soup To Buy Snyder's北ance For $50 Per Share In AII-cash Deal
 ClientlMalter:        23756斗。 01

 Search Terms: "pretzel crisps"            or 可retzel    crisp" or pretzelcrisp
 Search Type:          Terms 技nd   Connectors
 Narrowed by:
              Content τype                               Narrowed by
              News                                       Timelìne: Apr 21 , 2012 to Dec 31 , 2018

33.   Campbel結I     Soup τo Buy    Snyder'冶冶》絃怨心心毛.

 CI誌ier仿lt1紡at
             絞te
               軒r:23756斗 001

 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search     Type:τerms        and Connectors
 Narrowed by:
              Content Type                               Narrowed by
              News                                       Timeline: Apr 交 1 ，   2012   to Dec 31 , 2018

34. Campbell to Acquíre Snyder's-Lance to Expand in Faster-Growing Snacking Category
 ClientlMalter:        23756酬 1001

 Search Terms: "pretzel crisps" or 市retzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
              Content Type                                Narrowed by

                Lt'>ïisNexìγ|                                          |士位也主主旦旦旦坦白主|


       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 7 of 274
           News                                 Timeline: Apr 21 , 2012 to Dec 31 , 2018

35. Event Brief of Campbell Soup Co to Acquire Snyder's-Lance , Inc. to Expand in Faster-Growing Snacking
   Category M&A Call . Final
 Clien tJ Matter: 23756-1001
 Search Terms: "pretzel crisps" or    "pre垃el   crisp" or   pre垃elcrisp

 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21 , 2012 to Dec 31 , 2018

36. Hershey Buys Healthy-Snacks Maker as Food Deals Emerge
 Clien tJ Matter: 23756-1001
 Search Terms: "pretzel crisps" or    "pre垃el   crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21 , 2012 to Dec 31 , 2018

37. Snack-Geschäft: Campbell schnappt sich Snyder's
 Clien tJ Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or       pre垃elcrisp

 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21 , 2012 to Dec 31 , 2018

38. Sopa de Campbell para comprar Snyder lanza por $50 por acción en efectivo oferta
 Clien tJ Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pre位el crisp" or        pre位 elcrisp

 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21 , 2012 to Dec 31 , 2018

39. Snyder's-Lance , Inc.: Strong price momentum but will it sustain?
 Clien tJ Matter: 23756-1001
 Search Terms:    "pre泣el   crisps" or "pre垃el crisp" or    pre垃elcrisp

 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21 , 2012 to Dec 31 , 2018

40. PJ's-SentryWorld rolls out new menu
 Clien tJ Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors


        餐露 LexîsNexîs' Iβ垣ut LexisNexi~ I Privacy P也叫 Terms & Co叫

    Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 8 of 274
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21 , 2012 to Dec 31 , 2018

41. INPI Brazil grants trade mark "PRETZEL CRISPS" to S-L Snacks National , LLC
 ClientlMatter: 23756-1001
 Search Terms: "pre1zel crisps" or "pre1zel crisp" or pre1zelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21 , 2012 to Dec 31 , 2018

42. JOSEPHINE TO OFFER 2 NIGHT ONLY HOLl DAY XIX MENU
 ClientlMatter: 23756-1001
 Search Terms:   "pre位el    crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21 , 2012 to Dec 31 , 2018

43. Food Beverage Li tigation Update I November 2017 #2
 ClientlMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pre1zel crisp" or pre1zelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21 , 2012 to Dec 31 , 2018

44. 'Chocolate Fantasy' Is A Dessert Delight For A Good Cause
 ClientlMatter: 23756-1001
 Search Terms:    "pre位el   crisps" or "pretzel crisp" or pre1zelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21 , 2012 to Dec 31 , 2018

45. Snyder's-Lance: Chips and pre1zels growth delivers solid Q3 2017 rise
 ClientlMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21 , 2012 to Dec 31 , 2018

46. Snyder's-Lance: Chips and pretzels growth delivers solid Q3 2017 rise
 ClientlMatter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pre1zelcrisp


        這幫 L叫ÎsNex.ÎS' I 6.bout LexìsNexì~ I Pri姐回也叫巨型此必幽旦旦旦|空姐姐!.L(i') 2立1立k姐也xis

    Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 9 of 274
 Search     Type:τerms      and Connectors
 Narrowed by:
             Content Type                                Narrowed by
             News                                        Timeline: Apr 21 , 2012 to Dec 31 , 2018

47.   Snyder'心Lance:      Chips and pretzels growth delivers solid Q3 2017 rise
 ClientlMatter:    23756斗 001

 Search     Terms: “pre泣el        crisps" or   "pre泣el   crisp" or pre泣elcrisp
 Se紋rchγype:       Terms and Connectors
 Narrowed by:
             Content Type                                Narrowed by
             News                                        Timeline: Apr 21 , 2012 to Dec 31 , 2018

48.   Snyder's喃 Lance ，   Inc. Reports Third Quarter 2017 Financial Results
 ClientlMatter: 23756-1001
 Search γerms:       "pre泣el      crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content τype                                Narrowed by
             News                                                Apr 21 ，法。 12 to Dec 31 , 2018
                                                         τimeline:


49. Q3 2017 Snyder'sLance Inc Earnings Call- Final
 ClientlM叫ter:     23756-1001
 Se為rch     Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
             Content Type                                 Narr。當ed    by
             News                                        τimeline:   Apr 21 ，去。 12 to Dec 31 , 2018

50. *Snyders-Lance 3Q Loss/Shr 58c              >ιNCE

 ClientlMatter: 23756-1001
 Search     γerms:   "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
              Content τype                               Narrowed by
              News                                               Apr 21! 2012 to Dec 31 , 2018
                                                         τimelìne:




               Lt'xÎsNexÎs'   ,                    i 扭扭阻 Pol悅 i

      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 10 of 274
                           TTAB Issued           這6   Precedential Rulings In 2017
                                                           Mondaq
                                          J訟nuary   11 , 2018 Thursday 2:05 PM EST


Copyright 2018 Newstex LLC AII Rìghts Reserved

Length: 2366 words
Byline: Mr John L. Welch

Body


Jan 11 , 2018( Mondaq: h吐p:/lwww.mondaq.com/Delivered by Newstex) The γTAB issued three dozen (36)
precedential opinions in calendar 2017. Among the more ìnterestìng ones , the Board considered the registré主bility of
the color yellow for a cereal box, again deemed PRETZEL CRISPS generic for pre泣el crackers , and 法ffirmed two
refusal under the f1 ag/insignia prohibition of Section 2(的. It rejected three product configuration marks due to
f泌的tìonality under Sectìon 2(e)(5) , contìnued to downplay the 倍 reness factor in Sectìon 泣的(4) surname refusals ,
法 nd dealt wìth two phantom mark refusals , affirmìng one 都ld reversìng one.Sectìon 氓的偏 Deceptìveness:
Precedenti紋 I No. 8: TTAB Fìnds KLEER ADHESIVES Deceptìve , But Not KLEER MOULDINGS and KLEER
TRIMBOARD[1]Sectìon 2(b) - Flag , Coat of Arms , or Other Insìgnìa:Precedential No. 7: TTAB Affìrms Section 2(b)
Refl給al of Mark Simulating the Prìnce of Wales 眨 mblem[2]Precedential No. 3 :::: TTAB Tes t: Does this Mark Include
a Simulatìon of the Swìss Flag? [Yes][3]Sectìon 烈的- Li kelìhood of Confusìon: Precedentìal N。“ 36: Claim of
Conjoìnt Use Not Pleaded and Not Tried by Consent , Says TTAB[4] Precedential No. 34: TTAB Orders Cancellation
of TAO VODKA Regìstratìon for Nonuse and Li kelìhood of Confusion Wìth TAO Rest法 urants[5] Precedential No. 26:
Li censee Cannot Establìsh Prìorìty Based On Licensor's Use[的 Precedential No. 11: TTAB Affirms Section 2(d)
Refusal of Hockey Logo , Fìndíng No Consent to 只叫做叫ion ， 13th Factor Outweighed[7]Section 2(e)(1) - Mere
Descriptiveness Precedential No. 23: MEDICAL EXTRUSION TECHNOLOGIES Lacks Aquired Dìstinctìveness,
Says TTAB[8]Precedentìal No. 15: UτTLE 限E 只 MAID Merely Descriptive of Do lI s , Says τTAB[9]Precedential No.
14: TTAB Affirms Mere Descriptiveness Refu治al of WELL Ll VING LAB for Research Services[10]Precedential No.
4: Despìte Amendment of Drawìng to "SharpIN ," TTAB Treats Mark as Standard Characte悠 and Affirms
Descrìptiven的s Refusal[11]Sectìon 2但)(4) 儡 Primarily Merely a Surname: Precedential No. 28: TTAB Affirms
Surname 只efusal of OLl N, Rejects Transfer of Acquired Distinctìveness under 2(f)們 2]Precedentìal No. 16:
Rejecting Equìvalents Argument, TτAB Affirms Surn紋me F去。fusal of WEISS WATCH COMPANY[13]Precedent治i
No畫 10: TTAB Sustaìns Surname Claim Ag紋 ìnst AZEKA'S RIBS , But Proceeds to Fìnd Opposer's Mark
Abandoned[1 有 Precedentìal No. 9: TTAB Affirms Surn




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 11 of 274
                                    γTAB   Issued 36   Precedentìal 只ulings   In 2017

ττAB[26]Precedential   No. 4: Despite Amendment of Drawing to "SharpIN ， "γTAB Treats Mark as Standard
Characters and Affirms Descriptiveness 只efusal[2 7] Precedential No. 2:ττAB Affirms Rejection of Specimen of Use
for CONEY ISLAND BOARDWALK CUSTARD[28]Certification Mark Co的rol:Precedential No. 1: TTAB 位ismi路es
Opposition toγEQUILA Certification Mark Application[29]Failure to Function/Phantom Mark: Precedential No. 22:
Breast Cast Design Fails to Function as a Mark for Cancer Awareness Services[30]Precedential No. 13: TTAB
Reverses 諮 utilation and Phantom Mark Refusals of U. Miami Ibis Design[31]Precedential No. 12: Return of the
Phantom Mark Refusal[3月 Fraud:Precedential No種 1 :τTAB Dismisses Oppositìon to TEQUILA Certification Mark
Application[33]Genericness: Precedential No. 25: On 只emand ， TTAB Again Finds PRETZEL CRISPS Generic For
Pretzel Crackers[34] Precedential No. 21:γTAB Finds "COFFEE FLOUR" Generic for ...... Guess What?

[35]Precedential     No.     1:    TTAB     Dismisses     Opposition       to TEQUILA        Certification  Mark
Application[36]Discovery/Evidence/Procedure: Precedential No. 32: TTAB Defers Decision on Motion to Strike
Testimony Declaration[37] Precedential No. 31: TTAB Dismisses Section 2(d) Claim Due to Lack of Use of
Opposer's Foreign Mark in USA[38] Precedential No. 30: Party that Cross愉眩xamines τestimony Declarant Bears
The Expenses[39] Precedential No. 29: TTAB Refuses to Disqualify Itself in TRUMP-Related Cancell滋ion
Proceeding[40] Precedential No. 27:τTAB Suspends LATEA Opposition In View of Arbitration Clause[41]
Precedential No. 20: TTAB Forgives party for Untimelíness of Discovery 知quests Under New Board
Rules[42]Precedential No. 10: TTAB Sustains Surname Claim Against AZEKA'S RIBS , But Proceeds to Find
Opposer's Mark Abandoned[43]Precedenti為 1 No. 5:τTAB Rejects Untimely , Fee-Iess Paper Opposition Filed Sans
Petition to Director[44]γhe TTABlog許5]The content of this article is intended to provide a general guide to the
subject matte r. Specialist advice should be sought about your specific circumstances. Mr John L. WelchWolf,
Greenfield … ck紋， P.C.600 Atlantic AvenueBostonMA 02210UNITED SγATESτel: 617646 8000Fax: 617646 8646
URL: www.wolfgreenfield.comClick Here [46] for related articles (c) Mondaq Ltd, 2018 輛 γel. +44 (0)20 8544 8300-
                           h設p:llwww.mondaq.com[47]                 1]:
http://www.mondaq.com/redirection.asp?articleJd=662888...panYJd=8715...irectaddress=http%3N/lhettablog.blog
spot.∞ m泊的 7/05/precedential-no-8-ttab-finds咀 kleer. html             2]:
http://www.mondaq.com/redirection.asp?articleJd=662怠88... panyJd=8715. ..irectaddress=http%3Nlthettablog.blog
發 pot.com/2017/04/precedential吶。刁心tab-affirms-section.html                3]:
http://www.mondaq.com/redirection.asp?article_id=662888… panLid=8715.. .ì rec站 ddress=h就p%3Nlthettablog.blog
spo t. com/2017/03/precedential-no-3-ttab-test-does-th iS.html            4]:
http://www.mondaq.com/redirection.asp?削icleJd=662888.. “ panYJd=8715.. .i rec協ddress=h投p%3Nlthe位ablog.blog
spo t. com/2017丹 2/precedential-no-36-claim 心仁conjoint. html              5]:
h泣p:llwww.mond紛q.com/redirection 都 p?倒icleJd=662888.. .panyJd=8715. ..ì rectaddress品http%3Nlthettablog.blog
spot.∞m/2017/12/precedential-no-泊位ab-orders.html              6]:
http://www.mondaq.com/redirection.asp?articleJd=662888...panyJd=871




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 12 of 274
                                        τTAB    Issued 36 Precedential Rulings In 2017

spot. com泣的 7/05/precedential-no-9-ttab-affirms-surname.html           16]:
http://www.mondaq.com/redirection .asp?article_id口662888...panyjd 誼8715.. .irectaddress=http%3Nlthettablog.blog
叩 ot. com泣的 71 叩Iprecede械制作10-35-ttab-sustains.html               17]:
http://www.mondaq.com/redirection.asp?articlejd=662888... pany_id=8715.. .irectaddress=http%3Nlthettablog.blog
念 pot. com/2017/1 O/ttab-orders-cancellation-of-three.html        18]:
http://www.mondaq.com/redirection.asp?忍耐 cle_id=662888...panLid=8715...irectaddress=http%3Nlthettablog.blog
spot. com/2017/07/precedential-no斗 9咐紋 b仿照 rms也2e5.html                         19]:
http://www.mondaq.com/redirection.asp?articlejd認 662888...panyjd且 8715. ..irectaddress=http%3NIthe設ablog.bloοg
spo
  叫t. coml泣
          2017/05/12/pr陪
                       eceden
                            成
                            1祕t話i翁剎斜斜斜，.棚咐
捕設p
h 豚:lIwww.mo
           ∞ nd
              臼 aq
                 斗.c
                   ∞ om
                      川Ir悶
                         叫
                         e dir巾
                              肘
                              e 吋
                                ctt討io
                                    仰  n.a
                                        品岱
                                         a spρ?a
                                               訓吋ic
                                                 川CI恰
                                                    丸叫…
                                                    e jd併=6
                                                          鈴 62
                                                             站 88
                                                                懿8ιU
                                                                   ….p
                                                                     閃 anL
                                                                         一，i站
                                                                            d=茍8715 ..
                                                                                    刊…...i帕
                                                                                        r悶
                                                                                         肘
                                                                                         e  cta
                                                                                              削 dd
                                                                                                 命ress= 捕 p%3Nlth的ablog.blog
spot. com/20 17/09/precedential 刪no-28-設ab-affirms-surname 到 html                      21]:
hUp:llwww.mondaq.com/redirection.asp?article_id=662888...panyjd 且8715...irectaddress=http%3Nlthettablog.blog
spot. com泊。 17/12/precedential-no值34-Uab-orders. htm I                   22]:
http:/川ww.mondaq.com/redireclion.asp?a 吋icle_id況662888. ﹒‘ panyjd=8715. ﹒愉 irect制dress=http%3Nlthe設ablog.blog
spot. com/2017/06/precedential輛行。-17幽finding-ab街口donment. html                         23]:
h投p:llwww.mondaq.com/redirection.asp?articlejd=662888...panLid=8715...irectaddress=http%3Nlthettab/og.blog
spot. com/20 17/08/precedentia l-no-24-yellow-cheerios也oX.html                     24]:
忱tt崢
h  p:llwww苟.mondaq.comτnlr給
                          edir捨
                              ectioαn.asp?ar仗ti治
                                               CI治
                                                 e一
                                                  _id=662888.…
                                                             i吋.叫.panyjd 器 8715...ir，陪
                                                                                     ectaddr舟
                                                                                            ess=htt崢
                                                                                                   p%3N洪/尺thet討I彷blog.bl沁
                                                                                                                        og
spo
  叫t. coml均
          20的17.
               η106
                  缸Ip
                    昕receden
                           成
                           1哎ti凶
                               訟I-no
                               a   心幽斗16儡吋t協
                                           t ab且令
                                                af俑
                                                  firms-幽幽幽呻.
ht址tp
    拉:1μIwww.mondaq.必
                    com/r陪
                         edir均
                             ecti沁
                                 on氏#紛 sp?a 吋吋i沁
                                               CI恰
                                                 e…
                                                  _id扭 662888...panyjd=8715.. .i rect紛 ddress=http%3Nlthettablog.blog
spot. com/2017/06/precedential吶。刁 3-ttab-reverses.html              26]:
http://www .mondaq ‘ com/redîrectîon .asp?articlejd=662888...panyjd=8715.. 靨 irectaddress=http%3Nlthe吐ablog.bl沁
                                                                                                              og
spo
  仗t. coml泣
          20叭17η104
                  勾Ipr舟
                      eceden
                           叫
                           1泛i討ia
                               郤i卜H
                                  棚仟no-舟
                                       6-




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 13 of 274
                                     ττAB   Issued 36 Precedential Rulings In 2017

http://www.mondaq.com/redirection .asp ?article_id 口662888.. ♂anyJd=8715.. .i redadd ress=http%3A1/thettablog. blog
spot. com/2017/08/precedential-no-20-ttab-forgives-party .html         43]:
http://www.mondaq.com/redirection.asp?a付icleJd話662888. ..panyJd=8715. ..irectaddress=http%3A1/thettablog.blog
spot. com/2017/05/precedential-no-斗10.壯.吋役
                                       t技tab.心.吼Jst恤
                                                   ains.html          44
                                                                       得]:
http://www.mondaq.com/redirection .asp?articleJd=662888.. .panyJd=8715.. .i rectaddress法http%3A1/thettablog.blog
spot. comJ2017/04/precedential-no毛“ttab-rejects-untimely.html                4曰:
http://www.mondaq.∞m/redirection. 倒 p?articleJd=662888...p部Y id咱們 5.. .i redaddress=http%3A1Jthe役的 log.blog
spot. co.ukl [ 46]:         http://www.mondaq.comJsearchJrelate.asp?a成icleJd=662888.. .i ne.…hosUd泣。[    47]:
http://www.mondaq.com/default.asp?online_ho試一id=21...662888




Load“。結e:      January 11 , 2018


  監控 d   ofDocument




         Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 14 of 274
               United States: TTAB Issued 36 Precedential Rulings In 2017
                                                   Mondaq Business Briefing
                                                   January 竹，   2018 Thursday


Copyríght 2018 Mondaq Ltd. AlI Ríghts Reserved




研單間嘗嘗d 路轉

Length: 981 words
Byline: John L. Welch

Body


The ττAB issued three d。這en (36) precedential opinions in calendar 2017. Among the more interesting ones , the
Board considered the registrability of the color yellow for 紛 cereal box , again deemed PRETZEL CRISPS generic
for pretzel crackers , and affirmed two refusal under the flaglinsignia prohibition of Section 2(b). It rejected three
product configuration marks due to functionality under Section 2(e)(5) , continued to downplay the rareness factor in
Section 2(e)(4) surname refusa峙， and dealt with two phantom mark refusals. affirming one and reversing one.

Section   2(a) 幽 Deceptiveness:


 Precedential No. 8: TT AB Fínds          KLE眩 R   ADHESIVES Deceptíve , But Not KLEER MOULDINGS and KLEER
τRI 諮 BOARD


Sectíon 2(b) - Flag , Coat of Arms , or Other Insignia:

Precedential No. 7: TTAB Affírms Section 司的 Refusal of Mark Simulating the Prínce of Wales
EmblemPrecedential No. 3 品 TTAB Tes1: Does this Mark Include a Simulation of the Swiss Flag? [Y es]

Section 2(d) - Lí kelíhood of Confusion:

 Precedential No. 36: Claím of Conjoint Use Not Pleaded and Not Tried by Consen t. Says TTAB Precedential No.
34: TTAB Orders Cancellation of TAO VODKA Registration for Nonuse and Lí kelihood of Confusion With TAO
只estaurants Precedential No. 26: Lí censee Cannot Establi給 h Priority Based On Lí censor'sυsePrecedential No. 11:
TτAB Affirms Section 2(d) Refusal of Hockey Logo , Finding No Consent to Registratíon ，吟th Factor Outweighed


Section   2(e)(1) 組 Mere   Descriptiveness

 Precedential No. 23: MEDICAιEXTRUSION TECHNOLOGIES Lacks Aquíred Distinctiveness , Says
TTABPrecedentíal No. 15: Ll TTL在 MERMAID 結 erely Descriptíve of Do lI s, Says TTABPrecedential No. 14: TTAB
Affirms Mere Descriptìveness Refusal of WELL Ll VING LAB for Research ServicesPrecedential No. 4: Despite
Amendment of Drawing to "SharpIN ," TT ABτreats Mark as Standard Characters and Affirms De給criptiveness
Refusal

Section   2(e)(4) 關 Primarily   Merely a Surname:




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 15 of 274
                                United States: TTAB Issued 36 Precedential Rulings In 2017

 Precedential No. 28: TTAB Affirms Surname Refusal of OLl N, Rejects τransfer of Acquired Distinctiveness under
只存Precedential  No. 16: Rejecting Equivalents Argument， γTAB Affirm怠 Surname Refu嗨I of WEISS WATCH
COMPANYPrecedential No. 10:γγAB Sustains Surname Claim Against AZEKA'S RIBS , But Proceeds to Find
Opposer's Mark AbandonedPrecedential No. 9: TTAB Affirms Surname Refusal of BE己LUSHI'S for Travel and
Restaurant Services

Section 2(e)(5) -   Function紛 lity:

 Precedential No. 35: TTAB Sustains Opposition to Honda Motor Configuration . Functional and , Alterr補tively，
Lacks Aquired Distinctiveness Precedential No. 33: TTAB Orders Cancellation of Three Registrations for Bag
Closure Confìguration Marks Due to Section 2(的(5) FunctionalityPrecedential No. 19: TTAB Affirms Section 2(e)(5)
Functionality Refusal of Wind Turbine Confìguration

Section 2(f): Acquired Distinctiveness:

 Precedential No. 35: TTAB Sustains Opposition to Honda Motor Configuration 闖 Functional and , Alternative旬，
Lacks Aquired Distinctiveness Precedential No. 28: TTAB Affirms Surname Refusal of OLl N, Rejects Transfer of
Acquired Di紋inctiveness under 2的

Ab治 ndonmentlNonuse:


 Precedential No. 34: TTAB Orders Cancellation of TAO VODKA 只egistration for Nonuse and Likelihood of
Confusion With TAO RestaurantsPrecedential No. 18: Finding Abandonment of Opposer's Mark, TTAB Dismisses
ARMBRUSγER STAGEWAY Opposition

Application Requirements/Lawful Use/Specimen of Use:

  Precedential No. 24: Yellow Cheerios Box Lacks Acquired D治tinctiveness ， Fails to Function as a
TrademarkPrecedential No. 17: TTAB Affirms Refusal of PHARMACANN for Medical Marijuana Services Due to
IIlegality under CSAPrecedential No. 13:τTAB 只everses Mutilation and Phantom Mark Refusals of U‘ Miami Ibis
DesignPrecedential No. 6: Applicant Complied With Rule 2.的學) Request for Information , Says TτABPrecedential
No. 4: Despite Amendmenl of Drawing to "SharpIN ," TTAB Treats Mark as Standard Characters and Affirms
Descripliveness 只efusωIPrecedential No. 2: TTAB Affirms Rejection of Specimen of Use for CONEY ISLAND
BOA只 DWALK CUSTARD


Certifìcation Mark Control:

Precedenlial No. 1: TTAB Dismisses Opposition to TEQU ILA Certîfication Mark Application

Failure to Function/Phanlom Mark:

 Precedential No. 22: Breast Cast Design Fails to Function as a M扮成 for Cancer Awarene終結 ServicesPrecedential
No. 13: TTAB Reverses Mutil 訓ion and Phantom Mark Refusals of U. Miami Ibis DesignPrecedential No. 12: Return
of the Phantom Mark Refu發郤

Fraud:

 Precedential No.    1:ττAB    Dismisses Opposition to TEQUILA   Certification 給 ark   Application

Genericness:

 Precedential No. 25: On 只emand ， TTAB Again Finds PRETZEL CRISPS Generic For Pretzel Crackers
Precedential No. 21: TTAB Finds "COFFEE FLOUR" Generic for ...... Guess What?Precedential No. 1: TTAB
Dismisses Opposilion to TEQUILA Ce仗的 cation Mark Application

Discovery法vidence/Procedure:




         Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 16 of 274
                             United States: TTAB Issued 36 Precedential Rulings In 2017

  Precedenti 到 No. 32: TTAB Defers Decision on Motion to Strike Testimony Declaration Precedential No. 31: TTAB
Dismisses Section 2(d) Claim Due to Lack of υse of Opposer's Foreign Mark in USA Precedential No. 30: Party
that Cross.Examines Testimony Decl 治范措 Bears The Expenses Precedent治 I No. 29: TTAB Refuse忍 to Disqualify
Itself in TRUMP帽R糾紛ted Cancellation Proceeding Precedentíal No. 27: TTAB Suspends LATEA Opposítion In Víew
of Arbítratíon Clause Precedential No. 20: TTAB Forgive紛 Party for Untimeliness of Discovery Requests Under New
Board RulesPrecedential No. 10: TTAB Sustains Sumame Claim Against AZEKA'S RIB 乳 But Proceeds to Find
Opposer's Mark AbandonedPrecedential No. 5: TTAB Rejects Untíme勻， Fee-Iess P法per Opposition Filed San寫
Petition to Diredor

The γγABlog

τhe   content of this article i必 intended to provide a general guide to the subjed matte r. Specialíst advice should be
sought 訟 bout  your specific CÎrcumstances.

Mr John L Welch
Wolf , Greenfie治; Sacks , P.C.
600 Atlantic Avenue
Boston
MA 02210
UNITED SγATES
Tel: 617646 8000
Fax: 617646 8646
URL: www.wolfgreenfield.com


Load-Date: January 11 , 2018


  I己的<l   nf Documcnt




          Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 17 of 274
       ~
                            The Top Ten TTAB Decisions Of 2017 [Part 1]
                                                         Mondaq
                                            January 8, 2018 Monday 4:06 PM   ESτ



Copyright 2018 Newstex LLC AII Rights Reserved

Length: 1586 words
Bylíne: Mr John L Welch

Body


Jan 08 , 2018( Mondaq: h位p: /lwww.mondaq.com/Delivered by Newstex) The TTABlogger has once again chosen
the ten τTAB decisions that he considers to be the most important and/or interesting from the previous calendar
year (i. e. , 2017).γhis ìs the first of two posts , the first five 嗨lections being set out below. Additional ∞ mmentary on
each case may be found at the linked ττABlog po紛tings]. The cases are not necessarily listed ìn order of
ìmportance (whatever that me訟 ns).ln re General Mills IP Holdings 11 , LLC[甘， 124υSPQ2d 1016 (ττAB 2017)
[precedentìal] (Opinion by Judge Anthony R. Masiello). [TTABlogged here[2]]. Affirming a refusal to register the
color yellow appearing on packaging for "toroidal-shaped , oat-based breakfast cereal" (i. e. , CHE 旺 RIOS@) ， the
γTAB found that the 治lIeged mark lacks acquired distinctiveness and therefore 的 ils to function as a trademark.
Although Applic紛 nt General MiII s submitted voluminous evidence to support its Section 2(f) claim , the Board was
convinced by proof of third-party u翁。 of yellow packagìng for cereal products , that consumers "do not perceive the
color yellow as having source sìgnìficance for the goods." The Board pointed out that , "[b]y their nature color marks
carry a dìfficult burden in demonstratìng distinctiveness and trademark characte r."

In re Owens-Corning Fiberglas Corp. , 227 USPQ 417 , 424 (Fed. Ci r. 1985).γhe presence in the market of yellow-
P為 ckaged cereals from various source怒- including cereal您的 at are not made of oats or are not toroidal in shape -
undermined any possible source significance for the color yellow. General 說ìIIs pointed to ît怠 survey evîdence
purportîng to show that 48.3% of respondents 治ssociated the yellow box with the CHEERIOS@ brand.τhe Board ,
however, saw a hole in the survey , namely that the wording of the survey questions suggested that the respondents
could name only one b附 nd.Frito-Lay North America , Inc. v. Princeton Vanguard , LLC[霉， 124 USPQ2d 1184 (TTAB
2017) [precedential] (Opinion by Judge Lorelei Ritchie). [TTABlogged here[4]]. On remand from the CAFC , the
TTAB again ruled th治t PRETZEL CRISPS ìs generìc for pretzel crackers. ln a M街Y 2015 rUlìng , the CAFC vacated
the Board's earlìer decision with ìnstructìons to apply the correct legal standa紹， namely the two-part test set forth ìn
the Marvin Gìnn decìsìon. The CAFC concluded that the Board had failed to ∞nsìder evìdence of the relevant
public'給 understandìng of the term PRETZEL CRISPS as a whole. Furthermore , the Board was dìrected to give
章 'appropriate consideration to the pro仔9red survey evidence." The Board weighed the dìctionary definitions of
"pretzel" and 鈍crisp，" results of LexisNexis database searches of "pretzel crisp綴I! media references , negative
dictionary evidence , and consumer feedback. The "Teflon" survey results submiUed by the p寂rties were deemed
irrelevant because the Teflon format is not approprìate for a term that is not ìnherently distìnctìve , and in any c法se
the survey methods were flawed.γhe Board found that Frito-Lay had proven by a preponderan紛 of the evidence
that PRETZEL CRISPS is generic for "pretzel crackers." Assuming arguendo that PR眩TZEL CRISPS is not
generic, the Board also found Princeton Vanguard's evidence of acquired distinctiveness insufficient under Section
2( f) .ln re Beds …rs Li mited[旬， 122 USPQ2d 1546 (TTAB 2017) [precedentìal l( Opìnion by Judge T. Jeffrey Quinn).
[TTABlogged here]. In yet another decisìon downplaying the surname rareness factor , the Board affirmed a Section
 2(e)(4) refusal of the mark BELUSHI'S for various t均V剖， hotel , and restaurant services , finding it to be primarily
merelya surname. Although BELUSHI is an "exceedingly rare" surname (only five peop




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 18 of 274
                                    The Top Ten TTAB Decisions Of 2017 [Part 1]

no one will be adversely atfected by the regístration of Applicant' s mark BELUSHI'S." The examining attorney
pointed to the fame and publicity of the Belushi brothers , John and Jim , in the televisíon and film índustríes , which
greatly increases the public's awareness of BELUSHI as a surname. The Board observed that that "[e]ven a rare
surname may be held prímarily merely 為 surname if its primary significance to purchasers is that of 紋怠urname.'﹒ It
found that BELUSHI "is so well-known as a result of med 泊 publicity that it would be immediately recognized as a
surname."ln re University of Miami[蹺， 123 USPQ2d 1075 (TTAB 2017) [precedential] (Opinion by Judge Susan J.
Hightower). [γγABlogged here[7]]. The Board reversed two refusals to register the mark shown below , for various
products 紛 nd services , finding that the design comprised neither a mutilation of the mark as actually used , nor a
phantom mark. The applie心for mark , which "consísts of an ibis wearing a hat and a sweater ," depicts the mascot of
the University of Miami , Sebastian the Ibis. Mutilation: An applicant must submit a drawing that is a "substantially
exact representation of the mark" as used 眼 See Rule 2.51 (a). Here the mark ín the drawing ditfered from the mark
as used in several ways: in use , a stylized letter "U" appeared in the center of the hat; the word "結 iami" was
displayed on the front of the sweater , and the sweater had striping along the side and shoulde時. The Board found
that the 翁 pplied-for design mark creates a separate and distínct commercial impression from the letter "U" 治 nd the
word"結 iami" that appear on the specimens of use , and further that the stripes on the sweater are merely a minor
alteration. The Board concluded that "the overall display on the specimens creates the commercial impression of a
personified ibis." Phantom Mark: Neither the drawing nor the mark description identified a changeable or missing
elemen t. The extra elements that 教 ppear within the ibis design on the specimens of u怠。 are not "的tegral to
Applicant's mark." In short , applicant was not seeking to register multiple marks.Luxco , Inc. v ‘ Consejo Regulador
del Tequila , A.C. 但已 121 USPQ2d 1477 (TτAB 2017) [precedential] (Opinion by Judge Karen Kuhlke). [γγABlogged
here[9]]. Because Opposer Luxco failed to prove its claims of genericness, lack of legitimate control , and fraud , the
的。為 rd dismissed this opposition to regist的tion of the mark TEQUIL




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 19 of 274
                              The Top Ten TTAB Decísions of 2017   [Pa成 1]



Load-Dale: January 8 , 2018


  End 0 1' Documcnt




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 20 of 274
<          Campbell Strikes Deal to Acquire Snyder's-Lance.(SUPPLY SIDE)
                                                           MMR
                                                     January 8 , 2018


Copyright 2018 Gale Group , Inc.
AII Rights Re.served
ASAP
Copyright 2018 Racher Press. Inc.

Section: Pg. 47; Vo l. 35; No. 1: ISSN: 1080-0794
Length: 123 words

Body


CAMDEN , N.J. -- C法 mpbell Soup Co. and Snyder's        心偏 L刪，訟訪
                                                             ance have   er煎
                                                                           1汰t發 reω   into an agreement in which   Campbe
                                                                                                                        刮IIwill|
acquire Snyde r's“4
                  仁ance for $50 pe
                                 軒rs
                                   紋h補翁 re in an all.偷欄心耐耐


The acquisition , which has been 紛 pproved by the board of directors at both companies , wîll             en必ble    Campbell to
expand îts portfolio of leading snacking brands.

Snyd 缸，心 Lance manufactures and markets snack food in the United States. The comp紋 ny's po吋Olio includes such
brands as Snyd眩's of Hanover, Lance , Kettle Brand , Kettle chips , C紛pe Cod , Snack Factory Pretzel Crisps , Pop
Secret, Emerald and Late July.

The acquisition of Snyder's佩Lance will accelerate Campbell's access to faster-growing distrîbution                    ch翁 nne峙，
including the convenience and n議tural channels.


Lo紋心Date: Janu為ry         24 , 2018


   是:nd ofDo缸 umel!t




        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 21 of 274
                 VMG Partners Promotes Robin Tsai to Managing Director


 1                           Global English   (如 iddle




Copyright 2018 MEr、JAFN.COM AII Rights Reserved
                                                         East and North Africa Financial Nelwork)
                                                  January 8.2018 Monday




                              料:




Length: 457 words

Body


Li nk to Story

SAN FRANCISCO. Jan. 8. 2018 IPRNewswirel             ….
                                                   a private equity firm that specializes in investing in and building
branded consumer product companies in the lower middle market. today announced the promotion of 只obìnγsai 扭
扭 anaging Dìrecto r. Kara Cissell-Roe話. Managing Director of VMG. said. "只obin understands the power of brands
and enjoys helping entrepreneurs build the emotional connection belween their b約nds and consumers.

We seek tangible results from our younger professionals and are pleased to recognize Robin's contributions over
the past eight years as he has helped cre為te value for our investors." Michael L. Mauzé , Managing Director of
VMG , said , "We look to build future leaders within the firm who will continue to strengthen and improve VMG in the
years ahead. Robin embodies the values that are core to VMG's investment philosophy and he shares our p 份給sion
for building exciting and long-Iasting brands. Robin continues to help position VMG as the investor of choice 結 mong
entrepreneurs who seek to grow their brands 訟nd has been particularly instrumental in building our presence in the
beauty and wellness sectors. We look forward to working with him for many years." M r. γsai joined V核 G in 2009.
Prior to tha t, he w治s a consultant at The Boston Consulting Group where he worked in several industries. including
consumer products and ret訓， and across multiple practice areas including brand strategy , merger integration ，法 nd
organizational design. He receìved a B. A. with honors in Economics 紛nd East Asian Studies from Stanford
University and an MBA from Stanford University Graduate School of Business. He currently serves on the Boards of
VMG po肘。lio companies Drunk Elephar祉， Spindrift Beverage Co Inc. , and Vermont Smoke Cure. About VMG
Partners

VMG Partners is focused solely on partnering with entrepreneurs and managers to support the growth and strategic
development of br治 nded consumer products comp結 nìes in the lower middle m訟rket. Since ìts inception ìn 2005.
VMG has provided fin我ncial resources and st的tegic guidance to drive growth and value cr兮兮tion in more than 20
companies. VMG's defined set of target investment c淑珍gories includes food , beverage , personal care , pet products
and wellness. Representative past and present p治 rtner companies include babyg治 nics@， Daily Harvest, Drunk
Elepha咐， Justin's , KIND Healthy Snacks , Natural Balance , Nature's Bakery, Perfect B前， Pretzel Crisps@ , Quest,
Spindrift, Sun Bum , and Vega. VMG Partners is headquartered in San Francisco. For more information about the
fund please visit . Contact: Chrisγofalli
Chris Tofalli Public Relations , LLC
914-834-4334 View original conten t: SOURCE VMG Partners Related Li nks
MENAFN080120 180070 12411D1 096323415




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 22 of 274
                             VMG Partners Promotes Robin Tsai to Managing Dìrector


Load-Date: January 8, 2018


  EmlofDocument




     Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 23 of 274
<         $缸蜘剝制鉗a甜剖剖剖I…
                      i
                                            Char吋lot技te 趴
                                                        B u絃釗帥
                                                             i什nes
                                                                 岱 s Jour仔
                                                                         rnal   {No 吋 h Carol拉in冶
                                                                                                吋}
                                                                                                a

                                                       January 2 , 2018    Tue給 day



Copyright 2018 Amerícan City Business Journal , Inc. AII Rights Reserv的d




 BÚSINESSJOURNAL
Length: 442 words
Byline: Ken Elkins

Body


As Snyder's-Lance prepare紋 for its sale to Campbell Soup , former insiders 紋t the Charlotte-based snack food maker
recall that the latest deal was actually the second attempt at selling the company.

In 2004 , after a 15關year slide in the value of the legacy Lance company , its                  bo法 rd   hired an investment banker to
look for a buyer , according to those ir隱ide the company at the time.

"Although it was never made publ 泣， in e日 rly 2004 the Lance bo法 rd hired 為 banker to help develop 'strategic
alternatives' after 15.φlus years of steadily declinìng performance ," says one of the insiders, who asked to rerr冶 in
anonyπ10US.



However ，你為t plan didn't work. A year later , in early 2005 , th滋 banker couldn't find 訟 de為 1 for the company.               Instead 事
the Lance board began a search for a new CEO in a turnaround attempt for the 90輛 plus year-old company.

The board found its candid滋e among the members: Davìd Singer , who had joined the board of directors in 2003.
Singer accepted the job and , along with other execs hired to run the company known for s結 ndwich crackers and
chips , turned Lance around and prepared it for its biggest dea l.

In 2010 , Lance bought a       Penn給ylvania     company called Snyder's of Hanover to become                Snyder's-ιance.


The 2004 search for a buyer soon faded to distant memory as Snyder's-Lance (NASDAQ: LNCE) concentrated on
building its selection of snack items that are "better for you." One of those purchases was the deal for Snack
Factory , which made Pretzel Crisps.

The combined company also sold off its private-brands business to concentrate on                     he紋Ithier   snacks.

The turnaround a設empt and the Snyder's deal worked. Snyder's-Lance's market capitalization has grown to be
close to $5 billion , up from under $1 billion 12 years before.

Singer retired in 2013 to be replaced 兮兮 CEO by Carl Lee , who came to the merged company with the Snyder's
dea l. Rick Puckett , hired as CFO in 2005 , also retired in 2016. Market capitalization continued to climb as the new
leaders executed the "better for you" strategy.

ιee departed in early 2017 in a surprise retirement , to be replaced by Brian                    Drisco白，   who came to the CharloUe
company with its       0 陶 mond Foods deω1 in e訟rly 2016.




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 24 of 274
                         S紛 le   to Campbell Soup second attempt at deal for Snyder's-Lance

Then , for a second time within 13 years , the idea of selling the company surfaced       ag法 in   in late 2017 when
Campbell Soup made an overture to the CharloUe company.

Campbell Soup Co. (NYSE: CPB) offered $50 a share for a $4.9 billion de刻， if Lance's debt isn't con念idered.

The deal is expected to close in early 2018.

Did you find this article useful? Why not subscribe to CharloUe Business Journal for more articles and leads? Visit
bizjournals.com/subscribe or call 1-866-853削3661.


Lo線電公Date:January    2 , 2018


  EndofDocu 器時lI È




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 25 of 274
                        Trademark Cases To Watch In 2018
                                      WebNews “ English
                           https:llwww.law360.com/ip/articles/996703
                                   1 January 2018 Monday

Length: 1858 words


 End   ofDocurr峰 nt




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 26 of 274
             \抖豆、
                            Campbell announces acquisition of Snyder's..Lance
                                                  WebNews - English
                      http://ct. moreover.coml?a=32886023957&p=2a4&v品 1 &x=iYPqABZυSsOMJrolOv2D3Q

                                              December 28 , 2017 Thursday

Length: 822 words


 End   Of J) OCU Illé'llt




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 27 of 274
              <                          Campbell to Acquire Snyder's-Lance
                                                                Entertainment Close-Up
                                                               December 22 , 2017 Friday


Copyright 2017   Clos聽-Up   Media , Inc. AII   I至ights   Reserved




                 也                 ﹒翻翻翻，                               BU51N 在 55
                                                                       NEWS + VIEWS
Length: 434 words

Body


Campbell Soup Company and Snyder's-Lance reported that the companies have entered into an agreement for
Campbell to acquire Snyder'心 Lance for $50.00 per share in an all心治sh transaction.

According to a release , the purchase pr討ice 拇  repn
                                                   附e翁 ent協
                                                          s a pr棺
                                                                emi沁
                                                                   um 叫0 f 街 ppr泊
                                                                                ox刻imat，始
                                                                                        .ely 27 pe
                                                                                                 昕r陀
                                                                                                   cen
                                                                                                     吋u給.0 Sr彷吋lYder's.幽孔 ance's
clos
   釗ir彷19 stock price on Dec. 13, the last trading day prior to media repo此s regarding a potential transaction.

Snyder's-Lance is a snacking company that manufactures and markets snack food throughout the United States.
The company's po得Olio includes brands such 結s Snyder's of Hanover, Lance , Kettle Brand , Kettle. chips , Cape
Cod ， Sn結ck Factory Pretzel Crisp忌， Pop Secret , Emerald and Late July.

Acqui發ition   and Snyder's-Lance Highlights include:

-Combines the strengths of both organizations to drive sales growth and expand Campbell's footprint in the $89
billion U.S. snacking market , which had a three-year compound annual growth rate (CAGR) of nearly 3 percent2

-Snyder's北ance       reported $2.2 billion in net sales for the trailing 12 months ended Sept. 30 ,

-From calendar 2012-2016 , Snyder's-L結nce net sales grew at an 11.5 percent CAGR; organic net sales outpaced
category growth with a 4 percent CAGR

。enise Morrison , Campbell's President and Chief Executive Officer, said , "The acquisilion of Snyder's-Lance will
accelerate Campbell's strategy and is in line with our Purpose , 'real food that matters for life's moments.' It will
provide our consumers with an even greater variety of better-for-you snacks.γhe combination of Snyder's-Lance
brands with Pepperidge Farm , Arnott事結 and Kelsen will create a diversified 的那king leader, drìve sales growth and
create value for shareholders. Thìs acquì刮起on will dramatically transform Campbell , shifting our center of gravity
and fu的er diversifying our portfolio into the fa忌ter岫.growing snacking category. We 10    ∞叭
                                                                                           O k forward to we
                                                                                                           釗Ic
                                                                                                             ∞ om
                                                                                                                川
                                                                                                                叫ir呵
                                                                                                                n   g
                                                                                                                   1淘
Snyde軒r's
        岱闖孔仁anc紛
               e's employees and 紛
                                 th納紡
                                    e ir trusted 俗
                                                 famil句
                                                      Y ofl悔
                                                           eadì訥
                                                               ng brands to our company."


Snyder's-Lance will become part of Campbell's Global Biscuits and Snacks division , which includes the company's
Pepperidge Farm , Arno役's and Kelsen bu給 inesses ， and the sìmple meals and 路 helf-stable beverages business ìn
Auslralia , Asìa P法cific and Latin America.τhe dìvision is led by Luca Mignir說， Presiden t. The division will combine
Snyder's-Lance's portfolio with Campbell's iconic snacking brands including Goldfish cr為ckers ， Tim Tam biscuils ,
Milano ∞okies and Kjeldsens butter cookies.

話。 re   Informalion:

http://www.whatsinmytood.com


        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 28 of 274
                                   C紋mpbell   to Acquire   Snyder'心Lance

hUp:llwww.snyderslance.com

((Comments on this story may be sent to newsdesk@closeupmedia.com))


Load.Date: December 22 , 2017


  Ell峰。f 紋。cumcnt




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 29 of 274
             已              Campbell Soup Acquires
                                              WebNews - English
                                                               Snyder池 -Lance



                  http://ct. moreover.com/?a法32836402476&p=2a4&v=1&x品已。9tvAi lASG5xVANeLUUg

                                         December 21 ，   2017τhursday

Length: 571 words


 I':ndofD削 III肘Il t




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 30 of 274
          /「\
Campbell to Acquire Snack Food Maker Snyder's翩Lance in USD 4.87bn Cash
                                Deal
                                                              FínancíalWíre
                                                 December 20 , 2017 Wednesday


Copyright 20171nvestrend Communícations, Inc. AII Rights   R串serv♀d




   >~圈圈區弘
 f一
  . . . . . .回.能也




 一
   、淺""，. ..竺/


Length: 584 words

Body


20 December 2017 輛 US-based food company Campbell Soup Company (NYSE: CPB) and US-based snack food
maker Snyder's-Lance (NASDAQ: LNCE) have entered into an agreement for Campbell to acquire Snyder's-Lance
for USD 50.00 per share (USD 4.87bn) in an 紋 11.翩翩cash transaction , the companíes saíd.

The purchase price represents a premium of approximately 27% to Snyder'心 Lance's closing stock price on Dec.
13 , 2017 , the last trading day príor to media reports regardíng a potentíal transactíon.

τhisacquísition , whích has been approved by the boards of directors of both companíes , will enable Campbell to
expand its po肘。 lio of leading snacking brands.

Snyder's-Lance's porttolio includes well “ known brands such as Snyder's of Hanover, Lance , Ketlle
Brand , Kettle chips , Cape Cod , Snack Factory Pretzel Crisps , Pop Secret, Emerald and Late July. Snyder's-L治 nce
has leading market positions in its core categoríes including pretzels , sandwich crackers , kettle chips , deli sn必cks
and organíc and natural tortilla chips.

With the additíon of Snyd啊，小 Lance's complementary po肘。 lio ， snackíng would represent approxímately 46% of
Campbell's annual net sales (previously 31 %) on a pro forma basis.

Campbell's soup portfolio , íncludìng the recent acquisitìon of Pacìfíc Foods , would represent approximately 27% of
the company冶 annualnets訟。&

Snyder's-Lance will become part of Campbe話's Global Bíscuìts and Snacks dívísion , which íncludes the company's
Pepperidge F忍rm ， Arnott's and Kelsen businesses , and the simple meals and shelf-stable beverages busìness ìn
Austral 泊， Asia Pacific and Latin America.

Headquartered in Charlotte , North Carolina , Snyder'心Lance has approximately 6 ,000 employees and operates 13
manufacturíng centers throughout the United States and United Kingdom.

Campbell plans to finance the acquisition through USD 6.2bn of debt comprising a combination of long-term and
short-term debt.

Pro forma leverage is expected to be 4.8x at closing , and the company ís commìtled to deleveraging to
approximately 3x by fiscal 2022.


       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 31 of 274
                    Campbell to Acquire Snack Food Maker Snyder'心 Lance in USD 4.87bn        Cash 位eal

Campbell will suspend share repurchases to maximize free cash flow for the purposes of paying down debt.
Campbell also expects to maintain its current dividend policy.

The closing of the transaction is subject to the approval of Snyde r'心Lance shareholde舟， as well 法s customary
regulatory approvals and other closing conditions. Certain members of the Warehime family , who collectively own
13.2% of Snyder毒品Lance's outstanding common stock , have agreed to vote theír shares in support of the
transaction.

Clo念ing   is expected by ear句 2018. Campbell expects the 法cquisition to be accretive to adjusted EPS in fiscal 2019 ,
。xcluding    íntegration costs and costs to achieve synergies.

τhisis Campbell's sixth acquisition in five years. The company acquired Bolthouse Farms in August 2012 , organic
baby food company Plum in June 2013 , biscuit company Kelsen in A~gust 2013 , fresh salsa and hummus m翁 ker
Garden Fresh Gourmet in June 201 怒， and organic broth 紋 nd soup producer P忍cific Foods in December 2017.

Credit Suisse acted as le發d financial adviser to Campbell in this transaction. 只othschild also acted as a financial
adviser to Campb帥. Weil , Gotshal and 誠 anges LLP acted as Campbell's legal counseL Goldman Sachs and Co.
LLC acted as lead 伯fina釘ncωia
                            訟I adviser to Snyde
                                              紋智r勻"孔
                                                   Lance.

Deutsche E知 nk has also acted as long-time     financial 氛dviser   to Snyder's-Lance.   Jenner 羽 nd   Block LLP acted as
legal counsel to Snyder'小Lance.


(Distributed by M2 Communications (www.m2.com))


Load喻。 ate:   December 20 , 2017


  End of Documcnt




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 32 of 274
Campbell to Acquire Snack Food Maker Snyder's-Lance in USD 4.87bn Cash
                                Deal
                                                            M&A Navigator
                                                December 20 , 20 仔     Wednesday


Copyright 2017 Normans Media Lì mìted AH 尺ights Reserved




       M
Length: 636 words




MANAVIGATOR-December 20 ，            2017輛Campbell         to Acquire Snack Food Maker Snyder'念-Lance in USD 4.87bn Cash
De忍i

υS品技sed food company Campbell Soup Company (NYSE: CPB)andUS-based snack food maker                            Snyder華S北ance
(NASDAQ: LNCE) have entered into an agreement for Campbell to acqui 治 Snyder'滋海忘浴
                                                                             "s-
                                                                              兮心心闕胸孔
share (υSD4.參 87bn) in an al扎
                            i卜“ca
                                部 sh 汀
                                     t ranη1S
                                           紹氯cti沁
                                                on ， the companies said.


The purchase price represents a premium of approximately 27% to Snyder's闖 Lance's closing stock price on Dec.
13 , 2017 , the I但 st trading day prior to media repo 吋s regarding a potential transaction.

This acquísition , which has been approved by the boards of dìrectors of both          companie愁 I   wìll enable Campbell to
expand its po肘。lio of leading snacking brands.

Snyder's孔ance's      portfolìo includes well-known brands such asSnyde r's of H忍nover， Lance ,Kettle
Brand ,Kettlechìps ,Cape Cod , Snack Factory Pretzel Crisps ,Pop Secret, EmeraldandLale July. Snyder's-Lance t冶S
le忍ding market positions in its core categories including pretzel悉 I sandwich crackers , kettle chips , deli snacks and
organic and nalural tortilla chips.

With the addition of Snyd缸，心 Lance's complementary po吋fOlio ， snacking would represent approximately 46% of
Campb酬 's annual net sales (previously 31 %) on a pro forma ba以s.


Campbell'念 soup po吋folio ， including lhe recent acquisition of Pacific Foods, would represent approximately 27% of
the company's annual net sales.

Snyde
    軒r'尊冶冶浴浴
         岱s
          &心}趟.儡慟孔“

Pepper叫idge F法 rm ，      Arnott's and Kelsen businesses , and the simple meals and      shelf.回stable   beverages business in
Australi翁，       Asia Pacific and Latin America.

Headquartered in Charlotte , North Carolin紋， Snyde r' s-Lance has 治 pproxim計划 Y 6 ,000 employees and operates 13
manufacturing centers throughout the United States and United Kingdom.

Campbell plans to finance the acquisition through USD 6.2bn of debt comprising a combination of long-term and
short輛term debt.




           Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 33 of 274
                    Campbell to Acquire Snack Food Maker Snyder's-Lance in USD 4.87bn Cash Deal

Pro forma leverage is expected to be 4.8x at closing , and the              comp為 ny   is committed to deleveraging to
approximately 3x by fiscal 2022.

Campbell will suspend share repurchases to maximi泛e free cash flow for the purposes of              p治ying     down debt.
Campbell also expects to main論 in its current dividend policy.

The closing of the trans街 ction is subject to the approval of Snyder活-Lance shareholders. as well 為 s customary
regulatory approvals and other closing conditions. Certain members of the Warehime family , who collectively own
13.2% of Snyder'心 Lance's outstanding common stock , h為ve agreed to vote their shares in suppo吋 of the
tran 紛紛ction.


Closing is expected by early 2Q18. Campbell expects the acquisition to be accretive to adjusted      E己 PS   in fiscal 2019 ,
excluding integr為 tion costs and costs to achieve synergies.

This is Campbell's sixth acquisition in five years. The comp為 ny acquired Bolthouse Farms in August 2012 , organic
baby food company Plum in June 2013 , biscuit company Kelsen in August 2013 , fresh salsa and hummus maker
G諮 rden Fresh Gourmet in June 2015 , and organic broth 治 nd soup producer Pacific Foods in December 2017.


Credit Suisse acted as lead financial adviser to Campbell in this transaction. Rothschild also acted as a financial
advìser to C治 mpbell 到 W酬， Gotshal and Manges LLP acted 為 s Campbell's legal counsel. Goldman Sachs and Co.
LLC 法cted as lead financìal adviser to Snyder's孔ance.


Deutsche Bank h 為S 為 Iso acted as long-time   fin為 ncial   adviser to   Snyder、-Lance.   Jenner and Block LLP acted as
leg為 1 counsel to Snyder's-Lance.

Country: USA
Sector:    Food/Bever治g部1T0bacco

Targe t:   Snyder's幽 Lance

Buyer: Campbell Soup Company
Vendor:
Deal size in USD: 4.87bn
Type: Corporate Acquisition
Financing: Cash
Status: Agreed
Buyer advisor: Credit Suisse , Rothschild , Weil , Gotshal    and 結 anges

Commen t:


Load-Date: December 20 多     2017



  主:nd ofDocumer茲




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 34 of 274
     Campbell to Acquire                    Snyder冶側Lance ，    Inc. to Expand in Faster“ Growing



-i
                                                     Snacking Category
                                                    Plus   Comp信 nyυpdates(PCU)

                                                  December 初，       2017   Wednesday


Copyright 2017 Plus Medìa Solutions 抖iv詣te Li mited AII Ríghts Reserved




  \~\:::'rightl
Length: 633 words

日 ody



Is也 el: Camtek Ltd. has is訊Jed the followÎng press release:h紋 s Îssued the following press reJease:
Campbell Soup Company (NYSE: CPB) and Snyder's也紛 nce (NASDAQ:
 LNC巳) today announced that the companies have entered into an
 agreement for Campbell to acquire Snyder's-Lance for $50.00 per share in
 治n all-cash transaction. The purchase price represents a premium of
 approximately 27 percent to Snyder's-Lance冶 closing stock p的 ce on Dec.

 13 , 2017 , the last trading day prior to media reports regarding a
 potentîal transaction.γhe acquisition , which has been approved by the
 Boards of Directors of both comp念nîes ， will enable Campbell to expand
 its po時folio of leading snacking brands. This press release features multimedia. View the full release here:
 http://www.businesswire.com/news/home/20171218005483/en/
Snyder'公Lance is a leading snacking company that manufactures and
 markets snack food throughout the United States. The company's portfolio
 includes wel卜known brands such as Snyder's of Hanover, Lance ,
KeUle Brand , KETTLE chips , Cape Cod , Snack Factory

 Pretzel Crisps , Pop Secret , Emerald and Late July.
 Snyder'心Lance    has leading market positions in its core categories
including pretzels , sandwich crackers , kettle chips , deli snacks and
organic and natural tortilla chips.1
Acquisition and Snyder's-Lance Highlights:        Combines the strengths of both       organ比ations   to drive sales growth
and
  expand Campbell's footprint in the $89 billion U.S. snacking market,
  which had a three-year compound annual growth rate (CAGR) of nearly 3
  percent2 Snyder's開 Lance reported $2 .2 billíon in net 浴ales for the trailing 12
  months ended Sept. 30 , 2017 From calendar 2012鴨必      2016 ， Snyder's.胸輛峭孔
  percent CAGR; or均  gar川
                        1討ic net sa
                                  釗les outpaced cat，悔
                                                    egor句
                                                        γgrowth with a 4
  percent CAGR
The acquisition of Snyder冶孔ance will accelerate Campbell's access to
 faster-growing distributìon channels including the convenience and
 natur紋 1 channels.




        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 35 of 274
            C紛 mpbell   to Acquire Snyder's-Lanæ , Inc. to Expand in   Faster側Growing   Snacking Category

Strengthening C釘npbell's Portfolio in Faster-Growing Categories
Denise Morrison , Campbell's President and Chief Executive Officer , said ,
"The acquisition of Snyder'翁-Lance will accelerate Campbell's strategy
and is in line with our Purpose , 'real food that matters for Ufe's
moments.' It will provide our consumers with an even greater variety of
 better.曙for-you snacks.τhe combination of Snyder冶幽Lance brands with
 Pepperidge Farm , Arno哎's and Kelsen wìll create a diversified snacking
leader, drive sales growth and create value for shareholders. This
acquisition will dramatically transform Campb酬， shifting our center of
gravity and further diversifying our portfolio into the faster-growing
snacking catego巾. We look forward to welcoming Snyde內欄 Lance's
employees and their trusted family of leading brands to our company."
Campbe ll's baked snacks product portfolio generated approximate!y $2.5
 billion in net sales in fiscal 2017. With the addition of
 Snyder'心Lance's complementary po付folio ， snacking would repr兮兮兮nt
 approximately 特 percent of Campbe ll' s annual net sales (previously 31
 percent) on a pro forma basis. Campbell's soup portfolio , including the
 recent acquisition of Pacific Food紋， would represent approximately 27
 percent of the company's annual net sales.
8rian J. Driscoll , President and Chief Executive Officer of
 Snyder's-Lance , said ,“ Following a thorough review process of strategic
options , we believe this transaction m為ximizes value for our
shareholders through an immediate and certain cash premium. The
transaction also unlocks the value of our po付folio ， reflecting the
 progress we have made planning and executing our transformation. We are
 excited to join Campbell and to continue to provide great products to
our consumers with an uncompromising focus on ingredients, quality and
taste."


Load-Date: December 20 , 2017


  E三位 dofDo叫瞬間t




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 36 of 274
司/叫11 ……nacks                                                       Oivisi
                                                     Zacks Investment
                                                                            ………
                                                                        Rese紛 rch
                                                                                                         ce


                                             December 19 , 2017   Tu兮兮day   4:07 PM EST


Copyright 2017 Newstex LLC AII Rights   Re s串 rved


Length: 1032 words
Byline: Zacks Equity Research




Dec 19 , 2017( Zacks Investment Research: http://www.z翁ck說 coml Delivered by Newstex) Campbell Soup
Company CPB[1] has agreed to buy the leading snacks maker … Snyder'浴-Lance ， Inc. LNCE[2] 一 in an all-cash
deal worth nearly $4.87 billion or $50 per share. The price reflects approximately 27% premium on Snyd眩，心
Lance's closing stock price on Dec. 13 ， 2017.γhis will form part of the buyer's Global Biscuits and Snacks segment
including the Pepperidge Farm , Arnott's and Kelsen businesses 治 long with the simple meals and shelf-stable
beverages operations in Austral泊， Asi為 Pacific and Latin America.

This buyout is likely to aid Campbell Soup in strengthening its portfolio of snacking brands , hence makìng ìt a
snacking leade r. The deal , which is expected to close in the early second quarter of 2018 , ìs likely to be financed
through $6.2 billion of debt involving both long幽term and short-term debt. Further, it is anticipated to be accretive to
adjusted earnings in fiscal 2019 , which excludes ìntegration and synergie翁 expense統 For the past 12 months ending
on Sep 30 , 2017 , Snyder's-Lance has generated $2.2 bìllion in net 紛紛 les.Notably ， the transaction has been
approved by the board of directors of both companies but awaits approval from Snyder'冶s-也
叫it伽
w   h customary 舟 regul旭    y authorities and other closìng conditions. However , some members of the Warehime
                        ator叩
family who collectively has 13.2% of Snyder's-Lance's outstanding common stock have voted ìn favor of the
dea l. Furthermore , the deal results into the suspension of C街 mpbell Soup'紛紛hare buybacks in order to maximize
free cash flow for paying down deb t. Yet , management pl制1S to m翁 intain its existing dividend policy.How the
Transaction Will Benefit Campbell Soup?The latest deal is likely to boost the Campbell Soup's overall sal帥，
besides widening its footprint in the $89 billion U.S. snacking market. Following the acquisìtion , Campbell Soup's
snacking business is likely to add nearly 46% to the company's net sales annua旬， on a pro forma basis. Earlier , it
represented approximately 31 % of sales. We note that the company's soup po此folio ， which includes the 結cquisition
of Pacific Foods , would reflect roughly 27% of its yearly net sales .l n 的 ct， the deal is lîkely to speed up C翁mpbell
Soup's access to faster-growing distribution channe悔 I which also encomp紛咚咚es the natural channels. Additionally ,
it is expected to boost the company種s strategy and provide it給 cu紋omers with better variety of better-for-you
snacks.As said earlier , the acquisition forms part of the Campbell Soup's Global Bi給cuits and Snacks division , which
contributed roughly 32.8% in 仰st-quarter fiscal 2018. In fiscal 2017 , the comp紛ny‘s baked snacks product po肘。 lio
generated nearly $2.5 billion net sales. We believe Snyder冶咽Lance's popular brands like Snyder's of Hanover,
Lance , KeUle Brand , Cape Cod and Sn忍ck Factory Pre話說 Cri叩s among others are likely to diversify the
segme眩's brands portfolio , hence boosting its performance.Slocl心 Perfo




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 37 of 274
                          Campbell Soup Fortifies Snacks Division ,   Buy忘 Snyder's-Lance

StockFull disclosure , Kevin Matras now has more of his own money in one particular stock than in any othe r. He
believes in its short-term pro侃 potential and al紋。 in its prospects to more than double by 2019. Today he reveals
and explains his surprisìng move in a new Special Repo凡 Download ìt free >>[7]Want the latest recommendations
from Zacks Investment Research? Today , you can download 7 Best Stocks for the Next 30 Days. Click to get this
free repo吋[8] Campbell Soup Company (CPB): Free Stock Analysis Report仰] Snyder's-Lance , Inc. (LNC 旺): Free
Stock Analysis Repo叫 10] Lamb Weston Holdings Inc. (LW): Free Stock Ar喇叭is Repo呵 11] Nomad Foods Li mited
(NOMD): Free Stock Analysis Report[12] To read thìs artìcle on Zacks.com click here.[13] [ 1]:
http://www.zacks.com/stoc kJquote/CPB [ 2]:                  http://www.zacks.comJstockJquote/LNCE [ 句:
https:llwww.zacks.com/stocks/industryωran kJi ndustry/fod-miscelaneous刁6           得:
http://www.zacks.com/stockJquote/NOMD [ 5]:                   http://www.zacks.com/stockJquote/LW [   旬:
https:你vww .zacks.comJstocks/buy-listl?ADID=zp_1 1i r泳 ...D=zpi%20_1link         丹:
https:llwww.zacks.com/registration/ultimatet的 der/welcome/eoffer/381 的add 叫 726...d=ZCO說 ZU CM 在 Report-，九
ANALYSTBLOG_IND _AL Ll N_121917...d=EOAC刪ANALYSTBLOG-tx-ZU121917                        8]:
http://www.zacks.comlregistration/pfp/?ALEF這γ=RPγ…7BST一LP194...D= I\I EWSγ巳X…CONTENT_ZER_ARγCAγ…A
NALYST_BLOG...=CS-NEWSTEX不T-286418                          9]:
http://www.zacks.com/registration/pfp?ALERT=ZER_L INK.. .l ert=ZER_CON F. 颺 .PB...D=NEWSTEX_CONTE己 NT…ZER
_ARTCAT_ANALYST…BLOG … =CS-NEWSγEX午T-286418                         10]:
h技p:I/www.zacks.com/registration/pfp?ALERT路ZR…Ll N K. ..le吋=rd_finaUank.. .NCE...D=NEWSTEX_CONTENT_ZR
_ARTCAT_ANALYST…BLOG...=CS-NEWSγEX不下286418                          11]:
h位p:/lwww.zacks.com/registration/pfp?ALERT=ZR…Ll N K. ..le成=rd_finaUank...W...D=NEWSTEX三CONTE三 NT…ZR_A
RτCAT可ANALYST…BLOG...=CS-NEWSτEX不T-286418                              12]:
http://www.zacks.com/registration/pfp?ALERγ=ZF這…LlI\IK...l ert=rd_finaUank...OMD...D話 NE己WSτEX_CONγENγ…ZR
…ARγCAT_ANAL YST_BLOG...=CS-NEWSTEX不下部6418                               13]:
h往 p:llwww.zacks.coml沁st怕ockJnews/2864181允campbeω11.闕胸心
NEWSTEX干T幽♂
          286
            怕 41叫
                8


Load-Date: December 19 , 2017


  至三nd   of Oocument




         Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 38 of 274
                 Campbell Soup Fortifies Snacks Division , Buys Snyder's-Lance
                                            WebNews 關 English

http://www.zacks.com/stocklnews/286418/campbell-soup持。rtifìes毛 nacks-division-buys 也 nyders-Iance?cid泣cs-zc­
                                                Fτ“28641 發

                                        19 December 2017τuesday

Length: 783 words


  I~lld   ofDOC lIIll C!l t




          Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 39 of 274
             /
   \             Campbell Soup to buy snacks maker Snyder's-Lance for $4.87 b
       、                                                              domaín-b

                                               December 19, 2017 Tuesday 6:30 AM              ESτ



Copyright 2017 domain-b , distributed by   Contify點 comAII 只ights   Reserved

Length: 513 words

Bod


Campbell Soup Co , the world's largest soup maker, yesterday struck a deal to buy snacks maker                      Snyder'心Lance
for $4.87 billíon ín order to exp忍nd íts snack busíness。

Campbell Soup will pay Snyder冶 shareholders $50 per share ín cash , a 6.8 per cent premium to Snyder's Frìday
closíng price and a 27 per cent premium to Snyde內 Wednesday closing price , a day before media reported on
potential deal.

The 必 cquisition ，    which has been approved by the boards of both companies , ís expected to close early second
qua 同er      of calendar 2018.

Ce然法ín members of the Warehíme fall詩句， who collectively own 13.2 per cent of                           Snyd紋，心Lance's    stock, have
agreed to vote theír shares in support of the transaction.

C紋mpbell         Soup expects around $170 millìon in cost synergies by end of fiscal 2022.

Campbell plans to finance the acquisition through $6.2-billion of debt comprising a combination of long-term and
short-term debt and said that it will suspend its earlier announced share repurchase program to maximise free cash
flow for the purposes of p為 ying down debt.

A successful deal would be the biggest acquisition in Campbell Soup's 148-year history.

Snyde r' s-Lance was formed through the 2010 merger of Lance and Snyder's of Hanover.

The North Carolina-based company makes pretzels , chips , cookies, sandwich crackers, nuts, candies and mints.

Its well-known brands include Snyder's of Hanover, Lance, Kettle Brand , KETTLE chips, Cape Cod , Snack Factory
Pretzel Crisps , Pop Secret , Emerald and Late July.

Snyde r' s-Lance       repo丹ed   $2.2 billion ín net sales for the       tr我iling   12 months ended 30 September 2017.

With the addition of Snyde r' s-Lance's portfol吟，             Campb蚣 's        snacking business would increase from 31 per cent to
46 per cent of its annual $2.5 billion sales.

Campbell said that the transaction will expand its footprìnt in the $89 billion US snacking market to more than $10
billion.

Snyder'心Lance    will become pa付。f Campbell's Global Biscuits and Snacks division , which includes the company's
Pepperidge Farm , ArnoU's and Kelsen businesses , and the simple meals and shelf.仿table beverages business in
Australi紋， Asia Pacific and Latin America.

τ he       division will combine Snyde   智r'"s-
                                            冶岱兮&心糊孔
                                             浴浴浴
cr偕絃cker伶
        趴， τTimτam
        3                 biscuits , Milano cookies and Kjeldsens butter cookies.



            Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 40 of 274
                            Campbell Soup to buy snacks maker Snyder's-Lance for $4.87 b

"The combination of Snyder'冶北ance brands with Pepperidge F法 rm ， ArnoU's and Kelsen will create a diversified
snacking lead眩， drive 紹les growth and cre榔 value for shareholders. This acquisition will dramatically transform
Campb酬， shifting our center of gravity and further diversifying our portfolio into the faster-growing snacking
category ," said Denise Morrison , Campbell's president and CEO.

This is   Campb酬 's   sîxth acquisîtion in five years as the company strives to reshape and diversify   i怨 po吋Olio.


It acquired Bolthouse Farms in 2012 , organic baby-food company Plum and biscuit company Kelsen in 2013 , fresh
salsa 治 nd hummus m忍 ker Garden Fresh Gourmet in 2015 , Diamond Foods in 2016 and organic soups and brolhs
m紛ker Pacific Food綴。arly this yea r.




Load-Date: December 19, 2017


  En泣。 fDQcumcnt




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 41 of 274
     Campbell to Acquire                       Snyder'心Lance，      Inc. to Expand in Faster-Growing
                                                         Snacking Category
                                                        Plus Company Updates(PCU)
                                                        December 19, 2017 Tuesday


Copyrlght 2017 Plus   M申dia   Solutions Private Li mited AII Rights Reserved




       dJF
        ••••
                      學心




          mMKH
                       G




                                  晶晶EDI來




Length: 1110 words




Camden , New Jersey: CampbeU Soup Co has issued the following news release:
Campbeli Soup Company (NYSE: CPB) and Snyd晰，心Lance (NASDAQ: LNCE) today announced that the
companies have entered into an agreement for Campbell to acquire Snyder's-Lance for $50.00 per 發hare in an 為 11-
cash transaction. The purchase price represents a premium of approximately 27 percent to Snyder's-Lance's
closing stock price on Dec. 13, 2017 , the last trading day prior to media reports regarding a potential transaction 毫
The acquisition , which has been approved by the Board忍 of Directors of both companies, will enable Campbell to
expand its portfolio of leading snacking brands.

This press rel兮兮se features multimedìa.                          View     the   fuU   release   here:   http://www.businesswire.com
Inews/home/20 171218005483/enl

Snyder' s-Lance is 紛 le治ding snacking company that manu細ctur，兮兮 and markets snack food throughout the United
States.τhe company's portfolio includes well-known brands such as Snyd眩's of Hanover, Lance , Kettle Brand ,
KETTLE chips , C治 pe Cod , Snack Factory Pretzel Crisps , Pop Secret , Emerald and Late July“ Snyder'心Lance has
leading market positions in its core categories including pretzels , sandwich crackers , kettle chips , deli sn為 cks and
organic and natural tortilla chips.1
Acquisition and Snyder's-Lance Highlights:
    Combines the strengths of both organizations to drive sales growth and expand Campbell's footprint in the $89
bíllion U.S. snacking mark帥， which had a three-year compound annual growth rate (CAGR) of nearly 3 percent2
     Snyder's帽 Lance reported $2.2 billion in net sales for the trailing 12 months ended Sept. 30, 2017
     From calend為 r 2012-2016, Snyde r' s-Lance net sale發 grew at an 11.5 percent CAGR; organic net 發ales outpaced
category growth with a 4 percent CAGR
τhe acquisition of Snyder's-Lance will accelerate Campbe ll's 紛cces發 to faster-growing distribution ch翁 nnels
including the convenience and natural channels.
Strengthening C紛 mpbell's Portfolio in Faster-Growing C治tegories
Denise Morrison , Campbell's President and Chief Executive Officer, said ,“The acquisition of Snyder's-Lance will
accelerate Campbell's strategy and is in line with our Purpose ，‘ re紛 1 food that matters for life's moments.' It will
provide our consumers with an even greater variety of better-for-you snacks. The combination of Snyder's-Lance
brands with Pepperidge Farm, ArnoU's and Kelsen will cre戚。 a diversified snacking leader, drive s為 les growth and
create value for shareholders. This acquisition wiU dramatically tr羽 nsform Campbell , shifting our center of gravity
and fu付her diversifying our po肘。 lio into the faster-growing sn肌 king category. We look forward to welcoming
Snyder'恥Lance's employees and their trusted family of leading brands to our company."



       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 42 of 274
             C治 mpbell   to Acquire   Snyd缸，心 Lance.   Inc. to Expand in   F治 ster-Growìng   Snackìng Category

Campbell's baked snacks product portfolìo generated approxìmately $2.5 bìllion ìn net sales ìn fiscal 2017. With the
additìon of Snyder's耐Lance's complementary po rtfo 1拾， snacking would represent approximately 46 percent of
Campb蚣，結 anm泌I net 紹 les (previously 31 percent) on a pro forma basis. Campbe ll' s soup portfolio , including the
recent acquisition of Pacific Foods , would represent 訟 pproximately 27 percent of the company's annu為 1 net 紛紛|。翁，
Brian J. Driscoll , President and Chief Executive Officer of Snyder's-Lance , 紛紛 id ， “Following a thorough review
process of strategic options , we believe this tr為 nsaction maximizes value for our shareholders through an
immediate and certain c帥 h premium. The tran紛紛 ction also unlocks the value of our portfolio , reflecting the progress
we have made planning and executing our transform訓ion. We are excited to join Campbell and to contínue to
provide great products to our consumers with an uncompromising focus on ingredients , quality and taste."
Creating a Snacking Leader
Snyder's-Lance will become part of Campbe時 's Global Biscuits and S兮兮ck發 division ， which includes the company's
Pepperidge F軒然， Arnotl's and Kelsen businesses , and the símple meals and sh似乎stable beverages business in
Austral泊， Asia Pacific and Latin America.τhe division is led by Luca 磁場 nini 警 President. The division will combine
Snyd缸，每Lance's portfolio with Campbell's iconic snacking brands including Goldfish crackers , Tim T為 m bi別uits ，
結 ilano cookies and Kjeldsens bu位er cookies.
Mignini said , "Campbell's expe吋ise in brand騙building ， R&D , and supply chain and operations , coupled with
Snyder's也ance's w叫心known portfolìo , distribution system and history of strong sales growth , will allow us to create
a differentiated , branded snacking business with greater sca峙. The combined portfolio will be even more relevant to
consumers who are increasingly seeking betler輛for-you snacks."
Headquartered in Ch翁 rlotte ， N.C. , Snyder's-L必 nce has approximately 6,000 employees and operates 13
manufacturing centers throughout the United States and United Kingdom.
Approvals and Financing
Campbell plans to finance the acquisition through $6.2 billion of debt comprising a combination of lon少term and
short-term deb t. Pro forma leverage is expected to be 4.8x a




Load-Date:   J法nuary 竹， 2018



  E三 nd ofDnru踹討伐




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 43 of 274
 CORRE底:Cτ
         甘ING                and REPLACING              Da
                                                         話iI句
                                                            y      Harvest Raises      $43 臨 illion 知
                                                                                                    i n Series 諮
~                              叫Jnd
                               M
                               机 闢
                                 叫叫
                                 咐
                                 nd
                                 3吋di
                                    吋…r
                                                         軒刊卅
                                                         F i汀nanci泊翁剎I
                                                             訥           Buzz
                                             December 19 , 2017 Tuesd 為y 5:36 PM EST


Copyright 2017 r、Jewstl自 x LLC AII Rights Reserved

Length: 1014 words

Body


Dec 19 , 2017( Fin訟 ncial Bu泛泛: http://www.financíalbu泛泛.com Delivered by Newstex) Please replace the release
with the followíng corrected version due to multíp治 revisions to Daily Harvest's boilerplate. The corrected release
reads: DAILY HARVEST RAISES $43 結 ILLl ON IN SEF這 IES B FUNDING TO SOLVE A 結 ODERN E三ATING
DILEMMA Li ghtspeed Venture Partners and VMG P寂 rtners join existìng investors Gwyneth Paltrow and Serena
Williams to further the brand's mìssion to bring nutrient呦rich foods directly to consumers' freezers ac防部 the country
Today, Dωily Harvest , the female-Ied , New York-based subscriptíon service specializing ìn frozen , plant-based , one勵
step棚prep food嗨， announced a $43 million Series B fundíng round led by Li ghtspeed Venture Partne給 with
significant participatíon from VMG Partners. Addition訓 investors joining the round include M13 , chef and
restaurateur Bobby Flay , Olympic gold medalist Shaun White , and actress Haylie Du仟.

Daily Harvest launched in 2015 to address the common challenge of integrating more whole , unproce紛紛ed fruits
and vegetables ìnto diets amid busy lifestyles. By partnering dìrectly wìth organic farms , Daìly Harvest is able to
harvest produce 剖 peak ripeness and freeze it on-site , locking in nutrients that typically degrade during the
tradition 剖 grocery supply chain ‘ Each recipe is co-designed by a Michelin-trained chef and nutritionist , blending
farm-frozen produce with superfoods that add both flavor and functional health benefits beyond their nutritional
profile.γhe direct-to-consumer e-commerce brand has acquìred over 100,000 subscribers nationwide and
expanded its line of pre飄portioned cups to include smoothie愁， overnight oats , chia parfaits , sundaes , and 怠。ups 關 all
ready in minute紋，事We're thrilled about Lightspeed and V結 G coming onboard to help scale our business ,' said
Rachel Drori , Founder and CEO of Daily Harvest. 'Their combined expertise in the technology and consumer
sectors will help us realize our mission of making function紋， nutrient-dense food accessible 翁nd convenient.
ultim犯tely contributing to the democratization of wellness.' Thi怠 new round of funding will be used to 滋ccelerate
product developmer前， expand farm partnerships , enhance customer experience and reach more people acros這 the
country. 'Daily Harvest is the first major innovation in the frozen category since TV dinners were introduced in the
 1950s ,' said Alex Tauss旬， Partner at Lightspeed Venture Partners. 'Rachel and her team understand the modern
consumer's relationship with food and have been able to deliver high-quality product th訟t can be prepared in
minutes via their subscription service. Daily Harvest is one of the fastest growing and most capital efficient e-
commerce businesses we've seen at Li ghtspeed. We're thrilled to partner with Rachel and her team on their
mission to reinvigorate your freeze r.' Carle Stenmark , Vice President at VMG Partners , commented , 'Daily Harvest
is building 紛 plattorm that is changing the reputation of frozen by delivering highly nutritious , extremely healthy food
and beverage options in a convenient and portable manne r. Rachel and the amazing team at Daily Harvest have
lever翁ged their unique business model to quìckly adapt to consumers' lìfestyles and preference芯， meeting needs
and delivering ∞nsumer experiences that tradition♂ I frozen C




        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 44 of 274
      CORRECTING and       R在 PLACING   Oaily Harvest Raises $43 斜 illîon in Series B Funding to Solve a Modern
                                                  Eating Oilemm 法

overnight 0怨怨， chia pa斤ai峙， sundaes and soups to freezers across the U.S. As one of the fastest“ growing e闖
commerce brands , Oaily Harvest is reimagining the frozen food category using a 會farm-什e叫ing' process -
harvesting fruits and vegetables at peak ripeness and immediately free.泛ing them to lock in nutrients and flavor.
Each recipe combines organic produce with flavor-packed superfoods and is ready to eat in minutes , prepared by
adding a liquid and blending or heating 恥 For more information , visit www.daily-harves t. com. ABOUT Ll GHTSPEEO
VENTURE PARγNERS Ughtspeed Venture Partners is an early stage venture capi拾 I firm focused on accelerating
disruptive innovations and trends in the Enterpri忌e and Consumer sectors. Over the past two decades , the
Ughtspeed team ha忌 backed hundreds of entrepreneurs and helped buíld more than 300 companies globally ,
íncluding Snap , The Honest Company , Nest , Nutan 泳， AppOynamics , MuleSoft, and GrubHub. The Firm currently
manages over $4 billion of committed cωpít紛 I and invests in the U.S. and internationally , with ìnvestment
professìonals and advisors in Silicon Valley , Israel , India and China. For more information , visit
www .lsvp.com. ABOUT VMG PARγN 在 RS VMG Partners p治 rtners with exceptional entrepreneurs to grow hìghly
innovative branded consumer products companies in the lower middle market. Since its inception in 2005 , VMG has
partnered closely with founders and management teams and provided financial resources and strategic guîdance to
drive growth and value creatîon. VMG's defîned set of target industries includes food , beverage , wellness , personal
care , beauty , and pet and household brands. Representatîve past and present partner companies înclude
BabyGanics , Orunk Elephant , Justîn'紋， KINO Healthy Snacks , Pirate's Booty , Pretzel Crisps , Quest Nutrition ,
Spindrift , Sun Bum , and Vega. VMG Partners is headquartered in San Francisco. For more information , visit
www.vmgpartners.com.Viewsourceversiononbusinesswire.com:
http://www.businesswire.com/news/home/20171219005396/en/


Load-Date: Oecember 20 , 2017


  安èlld {l f Docu 站台Il t




        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 45 of 274
OCORRECTING and REPLACING Daily Harvest Raises $43 Million in Series B
  Funding to Solve a Modern Eating Dilemma; Li ghtspeed Venture Partners
   and VMG Partners join existing investors Gwyneth Paltrow and Serena
 Williams to further the brand's mission to bring nutrient-rich foods directly
                 to consumers' freezers across the country;
                                                   Business Wire
                                       December 19, 2017 Tuesday 12:30 PM GMT


Copyright 2017 Business   Wi 舟， Inc.


Distribution: Business Editors; Food/Beverage Edítors
Length: 1008 words
。肘。 line:   NEW YORK




Please replace the release wíth the followíng corrected versíon due to multiple revisions to Daily Harvest's
boilerplate.

The corrected release reads:

DAI 仁Y   HARVEST RAISES $43 MILLl ON IN       SERIES 的 FUNDING       TO SOLVE A MODERN EATING DILEMMA

Lí ghtspeed Venture Partners and VMG Partners join exístíng ínvestors Gwyneth Paltrow and Serena Wíllíams to
further the brand's missíon to bring nutríent幽 rich foods dírectly to consumers' freezers across the country

TOday , Daily H街 rvest , the female-Ied , New York-based subscription service specializing in frozen , plant-based ,
one-step-prep foods , announced a $43 million Seri兮兮 B funding round led by Lí ghtspeed Venture Partne 陷 wíth
sígnific紋nt pa成ícípatíon from VMG Partners. Addítíonal investors joining the round include M13 , chef and
restaurateur Bobby Flay , Olympic gold medalist Shaun White , and actress Haylie Duff.

Daily Harvest launched in 2015 to address the common challenge of integrating more who袍， unprocessed fruits
袋口d vegetables into diets amid busy lifestyles. By partnering dírectly wíth organíc farms , Daily Harvest is able to
harvest produce at peak rípeness and freeze it on耐site ， locking in nutrients that typícally degrade during the
tradítíonal grocery supply chain. Each recipe is co-designed by a Michelin-trained chef and nutritioni哎， blending
farm-frozen produce with superfoods that add both flavor and functional health benefits beyond theír nutrítional
profile.

The direct-to-consumer e-commerce brand has acquired over 100 ,000 subscribers nationwide and expanded its
line of pre-portioned cups to include smoothíes , overnight 0糾紛， chia parfaits , sundaes , and soups 國 all ready ín
mínutes.

"We're thrilfed about Líghtspeed and VMG coming onboard to help scale our business ," said Rachel Dro后， Founder
and CEO of Daily Harvest. "Their combíned expertise in the technology and consumer sectors will help us realize
our mission of making functional , nutrient-dense food accessíble 翁nd conveníent, ultimately contributíng to the
democratiz泌ion of wellness."


This new round of fundingwill be used to accelerate product development, expand farm partnerships ,        enh我nce
custor泊念r experience and reach more people across the country   ,‘




         Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 46 of 274
     CORRECTING and REPLACING Daily Harvest Raises $43 Million in Series 8 Funding to Solve a Modern
                 Eating Dilemma; Li ghtspeed Venture Partners and VMG Partners jo i....

"Daily H翁rvest is the first major innovation in the fro泛en category since TV dinners were introduced in the 1950s,"
said Alexτauss旬， Partner at Li ghtspeed Venture Partners. "Rachel and her te為 m understand the modern
consumer's relationship with food and have been able to deliver high-quality product that 臼n be prepared in
minutes via theìr subscription service. Daily Harvest is one of the fastest growing and most capital efficient e-
commerce businesses we've seen at Li ghtspeed. We're thrilled to partner with Rachel 治 nd her team on their
mission to reinvigorate your freeze r."

Carle Stenmark , Vice President at VMG Partners , commented ，‘'。街 ily Harvest is building a platform that is changing
the reputation of fro泛en by delivering highly nutritious , extremely healthy food and beverage options in a convenient
and portable manne r. Rachel and the amazing team at Daily Harvest have leveraged their unique business model
to quickly adapt to consumers' lifestyles and preferences , meeting needs and deliveríng consumer experiences thωt
tradition 訓 frozen CPG businesse忘 can not. "


This investment comes on the heels of Daily Harvest電s Series A Funding in June 2017 , which included investments
from Os臼 r Award哨inning actress and founder of Goop Gwyneth Paltrow and tennis champion and entrepreneur
Serena W iIl iams. Paltrow and Williams were joined by Collaborative Fund , WME Ventures , Rubicon Venture Capital
and 14W 治s well as angel investors Níck Brown , Nat翁 líe Massenet, and Carter Reum , among others.

ABOUT DAILY     HARVESγ


Founded in 2015 ，怨怨ily Harvest offers a 念。 lution to the challenge of eating nutrient-rich , unprocessed meals while
leading a busy life. The New York-based direct-to-consumer ∞mpany deliversωnvenient ， plant-based smoothies ,
overnight oat紋， chia parfaits , sundaes and soups to freezers across the U.S. As one of the fastest“ growing e“
commerce brands , Daily Harvest is reimagining the frozen food category using 詔 "farm-freezìng" process -
harvestìng fruits and vegetables at peak ripeness and immediately freezing them to lock in nutrients and 刊fl衍vor.
Each recipe comb   出ine絃 organic pr佮oduce with fJ avor.獨擱-閉巾
                       ending 0αr heating. For more information , visit www.daily-harves t. com .
滋 dding a liquid and bl拾

ABOUT Ll GHTSPEED VENTURE己         PARTNERS

Li ghtspeed Venture Partners is an early stage venture 臼pital firm focused on accelerating disruptive innovations
and trends in the Enterprise and Consumer sectors. Over the past 知10 decades , the Li ghtspeed team has backed
hundreds of entrepreneurs and helped build more than 300 companies global 旬， including Snap , The Honest
Company , Ne敏章 Nutanix ， AppDynamics , MuleSo役， and GrubHub.τhe Firm currently manages over $4 billion of
committed capital and invests in the U.S. and internationally , with inveslment professionals andωdvisors in Silicon
Valley , I 翁的訓， India and China. For more information , visit www.lsvp.com .

ABOUT VMG     PARTNE只S

VMG Partners partners with exceptional entrepreneurs to grow highly innov滋ìve branded consumer products
companies in the lower middle market. Since its inception in 2005 , VMG has partnered closely wìth founders and
management teams and provìded financial resources and strategìc guidance to drive growth and value creation.
VMG's defined set of target industrìes includes food , beverage , welln的s ， personal care , beauty. and pet and
household brands. Representative past 我 nd present partner companies ìnclude BabyGanics. Drunk Elephant,
Justin's , KIND Healthy Snacks. Pirate's Booty , Pretzel Crisp愁. Quest Nutrition , Spindrift , Sun Bum , and Vega. VMG
Partners is headquartered in San Francisco. For more inform訟ion ， visit www.vmgpartners.com .

View source version on businesswire.com:    h位p:llwww.businesswire.com/news/home/20171219005396/enl




CONTACT: For Daìly Harvest
Maria Kennedy
maria@moxiegrouppr.com



       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 47 of 274
     CORRECTING and 只 EPLACING Daily Harvest Raises $43 Million in Series B Funding to Solve a Modern
                 主ating Dilemma; Ljghtspeed Venture Partners and VMG Partners jo Î. .••

hUp:llwww.bu念inesswire.com




Load-Date: December 20 , 2017


  End ofDoCIl主nent




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 48 of 274
    。 aily      Harvest Raises $43 Million in Series B Funding to Solve a Modern
                                     眩 ating Dilemma

                                                            Financial Buzz
                                                December 19, 2017 Tuesday 5:36 PM EST


Copyrighl2017   N 酷wstex   LLC AII   Rights 只聽$告rved


Length: 939 words

Body


Dec 惜，   2017( Financial Buzz: hUp:/lww以financialbuzz.com Delivered by Newstex) Today , Daily Harvest. the
femal令led ，  New York-based subscription service special法ing in frozen , plant巾ased ， on令step-prep foods ,
announced a $43 million Series B funding round led by Li ghtspeed Venture Partners with signific紋 nt participation
from VMG Pa成ne悶. Additional investors joining the round include M13 , chef and restaurateur Bobby Flay , Olympic
gold medalist Shaun White , and actress Haylie Duff. Daily Harvest launched in 2015 to address the common
challenge of integrating more who拾， unprocessed fruits and vegetables into diets amid busy lifestyles.

By partnering directly wìth organìc farms , Daìly Harvest is able to harvest produce at peak ripeness and freeze it on-
site , locking in nutrients that typìcally degrade durìng the traditional grocery supply chain. Each recìpe is c心
designed by a Michelin輛trained chef and nutritionist, blending farm-frozen produce with superfoods that add both
flavor and functional health benefits beyond their nutrìtional profile. The direct-to-consumer e-commerce brand has
acquired over 100 ,000 subscribers nationwide and expanded its line of pre-portioned cups to include smoothies,
overnight oats , chia parfaits , sundaes , and soups - all ready in minutes. 'We're thrilled about Li ghtspeed 治 ndVMG
coming onboard to help scale our business ,' s紛id Rachel Drori , Founder and CEO of Daily Harvest. 'T heir combined
expertise in the technology 為 nd consumer sectors will help us realize our mission of making functional , nutrient糟
dense food accessible and convenient , ultimately contributing to the democratization of wellness.' This new round
of funding will be used to accelerate product development, expand farm partnerships , enhance customer
experience and reach more people across the cou成旬. 'Daily Harve談 is the first major innovation in the frozen
category sinceτV dinners were introduced in the 1950s,' said Alex Tauss旬， P紋 rtner at Li ghtspeed Venture
Partners. 'Rachel and her team understand the modern consumer's relationship with food and have been able to
deliver high-quality product that can be prepared in minutes via their subscription service. Daily Harvest is one of
the fastest growing and most capital efficient e-commerce businesses we've seen at Li ghtspeed. We're thrilled to
p為 rtner with Rachel and her team on their mission to reinvigorate your freezer.' Carle Stenmark , Vice President 鈴
VMG Partner怠， commented ，毒。終 ily Harvest is building a platform that is changing the reputation of fro泛en by
delivering highly nutritious , extremely healthy food and beverage options in a convenient and portable manner.
Rachel and the amazing team at Daily Harvest have leveraged their unique business model to quickly adapt to
consumers' lifestyles and preferences, meeting needs and delivering consumer experiences th誠 traditional frozen
CPG businesses cannot.' τhì站s investment comes on the heel誌s of Da       剖iIνy Harvest's Serìes A Fundìng ìn June 2017.
which 納  i ncluded ìnvestments from Osc缸缸r




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 49 of 274
              Daily Harvest Raises $43 Million in Series B Funding to   Solve 治 Modern   Eating Dilemma

harves t. com. ABOUT Ll GHγSP 正在 D VENTURE PAF去TNERS Li ghtspeed Venture Partners is an early stage venture
capital firm focused on accelerating dis叫 ptive innovations and trends in the Enterprise and Consumer sectors. Over
the past two decades , the Lightspeed team has backed hundreds of entrepreneurs and helped build more than 300
companies global 旬， including Snap , The Honest Company , Nest, Nutanix , AppDynamics , MuleSoft , and GrubHub.
The Firm currently manages over $4 billion of committed capital and invests in the U.S. and internationally , with
investment professionals and advisors in Silicon Valley , Isra針， India and China. For more informatio衍. visit
www.lsvp.com. ABOUT VMG PARTNERS VMG Partners partners with exceptional entrepreneurs to grow highly
innovative branded co仿制 mer products ∞mpanies in the lower middle market. Since its inception in 20。在 V結 G has
p治rtnered closely with founders and management teams and provided tinancial resources and strategic guidance to
drive growth and value creation. VMG's defìned set of target industries includes food , beverage , wellness , personal
care , beauty , and pet and household brands. 只epresentative past and pre給ent partner companies include
防abyGanics ， Drunk Elephant , Justin's , KIND Healthy Snacks , Pirate's Booty , Pretzel Crisps , Quest Nutrition ,
Spindrift , Sun Bum , and Vega. VMG Partners is headquartered in San Francisco. For more information , visit
www.vmgpartners.com.Viewsourceversiononbusinesswire.com:
http://www.businesswire.com/news/home/20171219005396/en/


Load-Date: December     1 兮， 2017



  End of Documcnt




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 50 of 274
    Daily Harvest Raises   $43 阻 illion in Series B Funding to Solve a Modern
                                   Eating Dilemma
                                     WebNews - English
                           http://www.digitaljournal.com/pr/3600104
                                 19 December 2017 Tuesday

Length: 990 words


  Endof 妙。 cument




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 51 of 274
        ~                        Hershey and Campbell Invest in Snacking
                                                             Impact News Servíce
                                                      December 19 , 2017γuesday


CopyrÎght 2017 Impact Media Li mited AII   Rights 尺eserved




                           一齡最講聽懂
                           餾鸝臨晶體

                             會舊體會鹼

Length: 411 words




Alexandrîa: The     Natîon為 I   Assocîatîon for Convenience & Fuel Retailing has issued the followíng news release:

Thîs week , four companîe紛紛nnounced acquisitions that seek to shake up the snackîng category:γhe Hershey
Comp治 ny is acquírîng Amplify Snack Brands Inc. , and Campbell Soup Company i恣彷cqu
                                                                                 叫Jiri
                                                                                    付ing Snyder'冶忌忍-L

“The acquisitîon of Amplify and its product portfolio is an important step in our journey to becoming an innovative
snacking powerhouse as together it will enable us to bring scale and category management capabilities to a key
sub-segment of the warehouse snack aisle ," saîd 結 îchele Buck , presîdent 紋nd CEO of Hershey. "Hershey's snack
mix and meat snacks products , combined with Amplify's Skinny Pop , Tyrrel悔， Oatmega , Paqui and other
intern淵。nal brands , will allow us to capture more consumer snacking occasion給 by creating a broader portfolio of
brands."

Ampli旬's  brands compete in many attractive food categories that are capital 怯ing on fast-growing trends in snackîng
with 治 focus  on better-for-you products that deliver clean , simple and transparent ingredients as well 為 s uníque
fI翁vors and forms. Addition治lI y， this combination brìngs customers a known brand令 uílding partner that invests in
category management solutions to drive higher levels of conversíon and velocity 說 retaî l.

Addìtìonal旬， Campbell Soup Company and Snyder'小 Lance announced an 紋greement this week , whìch has been
approved by the Boards of Directors of both companìes , and will enable Campbell to expand its portfolio of leadìng
snacking brands. Snyde 昕r'冶冶浴
                          'So
                           心心心闕胸孔
such as Snyde 軒r's of Hanover , Lance , Kettle Brand , Kettle chîps , Cape Cod , Snack Factory Pretzel Crisps , Pop
Secret , Emerald and Late July.

Brian J. Drîscoll , president and CEO of Snyder's-L治 nce ， said ,“ Following a thorough revîew process of strategic
options , we believe thís transaction maximizes value for our shareholders through an immediate and certain cash
premium. The transaction 郤忌。 unlocks the value of our portfolio , reflecting the progress we have made planning
and executing our transform滋 ion."

γhisis Campbell's sixth acquìsitìon in five years. The company acquîred Bolthouse Farms in August 2012 , organic
b為 byfood company Plum in June 2013 , biscuít company Kelsen in August 2013 , fresh salsa and hummus maker
Garden Fresh Gourmet în June 2015 , and org為 nic broth 街 nd soup producer P為cîfic Foods în December 2017.




        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 52 of 274
                                Hershey 為 nd   Campbell Invest in Snacking


Load.Date: December 20 , 2017


 :E自益。fDocument




     Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 53 of 274
                                    Hershey and Campbell Invest in Snacking
                                                                US Officíal News
                                                         December 19, 2017γuesday


Copyright 2017 Plus   M 的dia   Solutions Private Limited AII Rights Reserved




 PI..車里董必需鞋子di指莎秒h成 ion~多

Length: 413     word發


Body


Alexandria:γhe  National Association for Convenience & Fuel Retailíng has issued the following new翁 rele翁se:
This week , four companies announced acquisitions that seek to shake up the snacking category:γhe Hershey
Company is acquiring Amplify Snack Brands Inc. , and Campbell Soup Company is acquiring Snyder'心Lance.

"The acquisition of Amplify and its product portfolio is an importa叫“ep in our journey to becoming an innovative
snacking powerhouse as together it will enable us to bring scale and category management capabilities to a key
sub-segment of the warehouse snack aisle ," said Michele Buck , president and CEO of Hershey. “ Hershey's snack
mix and meat 翁 nacks products , combined with Amplify's Skinny Pop , Tyrrells , Oatmega , paqui 結nd other
international brands , will allow us to capture more consumer snacking occasions by creating a broader portfolio of
brands."
Ampli旬's br綜nds compete in many attractive food categories th紋 are capitalizing on fast-growing trends in snacking
with a focus on better呼。令you products that deliver clearχsimple 治 nd transparent íngredients as well as unique
flavors and forms. Additíonally , thís combination brings customers a known brand-buildìng partner that invests in
category management solutions to drive higher levels of conversion and velocity at retai l.

Additional 句， Campbell Soup Company and Snyder's州 Lance announced an agreement this week , which has been
approved by the Boards of Directors of both companies , and will enable Campbell to expand its portfolio of leading
snacking brands. Snyder's-Lance manufactures and markets snack food throughout the United St訟。念， with brands
such as Snyder's of Hanover , Lance , Kettle Brand , Kettle chips , C羽pe Cod , Snack Factory Prelzel Crisps , Pop
Secret , Emerald and L訓。 July.
Brian J. Dri污 coll ， president and CEO of Snyder'品Lance ，洽法 id ， "Following a thorough review process of strategic
options , we believe this transaction maximizes value for our shareholders through an immediate and certain ca念h
premium.γhe transaction also unlocks the value of our portfolio , reflecting the progress we have made planning
and executing our transformation."
τhis is Campbe ll' s sixth acquisition in five years. The company acquired Bolthouse Farms in August 2012 , organic
baby food comp我ny Plum in June 2013 , biscuít comp法ny Kelsen in August 2013 , fresh salsa and hummus maker
Garden Fresh Gourmet in June 2015 , and organic broth and soup producer Pacific Foods in December 2017 聽



Load-Dale: December 19, 2017


   Enù ofD()cunlcnt




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 54 of 274
  Snack on this: Cape Cod Potato Chips' parent will sell to Campbell Soup in
                                 $5日 deal


  <                                         Boston Business Journal      (Massachuse加)

                                                   December 19 , 2017 Tuesday


Copyright 2017 American City Business Joumal. Inc. AII Rights Reserved




                     Husin時s            JIlurnal
Length: 235 words
Byline: David L. Harris

Body


Campbell Soup Co. announced on Monday it will buy Snyder's-Lance Inc., the Charlotte-based parent company of
C街 pe Cod Potato Chips , in an 訟al
                                é釗剖11.闡耐酬心心
                                副


New Jersey-based Campbell said it would pay $50 per share for               Snyd駝，心 Lance，   a premium of approximately 27
percent to Snyder's-Lance's closing stock price on Dec. 13.

The well-known Hy紋 nnis幽 based brand got its start in 1980 , when the founders set up a small shop in a storefror誰知
the Cape town. Lance Inc. acquired Cape Cod Potato Chip容納 1999. Terms of the deal were not disclosed at the
time , although at the time of the 紛cquisition sales at Cape Cod were about $30 million. Lance merged with
Pennsylv法nia-based Snyder's of Hanover in 2010.


Snyder'心 Lance ， which doesn't break down sales of individual brands , reported $2.2 bi 1li on in net sales for the
trailing 12 months ended Sept. 30 , 2017. Lance has grown to 6 ,000 em 抖。yees and 13 manufacturing centers in the
United States and the United Kingdom , according to t~e Charlotte Business Journ郤.

Sny
  抖 de
     敏r'冶兮s-
          s
          冶浴
           兮趟.儡孔

Secret, Emerald and Late July.

Campbell said the deal for Snyder's would close by early second quarter of next yea r.

Did you find this article useful? Why not subscribe to Boston Business Journal for more articles and leads? Visit
bizjournals.com/subscribe or c為 111 欄866-853-3661.


Load-Date: December 19. 2017


   Ell桂紗f   Ðocllméllt




          Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 55 of 274
          ampbell to Acquire Snyder's-Lance , Inc. to Expand in Faster-Growing
                                 Snacki ng Category
                                                             Business Wire
                                          December 18 , 2017      紋。nday   12:30 PM   G說τ


Copyright 2017 Busíness Wire , Inc.
Distribution:        Busine部 Editors;   Food   Editor念;   Food/Beverage Writers
Length: 3222 words
Dateline:      CA娘告別啥，      N.J. & CHARLOTTE , N.C.

Body

Campbell Soup Company (NYSE: CPB) and Snyder's-Lance (NASDAQ: LNCE) today announced that the
companies have entered into an agreemer這 for Campbell to acquire Snyder's-Lance for $50.00 per share in an all-
ca念 h transaction.τhe purchase price represents a premium of approximately 27 percent to Snyder冶孔ance's
closing stock price on Dec. 13 , 2017 , the last trading day prÎor to med 治 repo叫s regarding a potential transaction.
γhe acquÎ發 ition ， which has been 為 pproved by the Boards of Directors of both companies , wîll enable C為 mpbell to
expand its po 吋Olio of leading snacking brands.

This      press      rele忍心e     features    multìmedia.                     View       the    full      release       here:
http://www.businesswire.com/news/home/20 171218005483/enl

Snyder's孔ance   is a leωding snacking company that manufactures 我 nd markets snack food throughout the United
States. The company's portfolio includes well-known brands such as Snyder's of Hanover, Lance , Kettle 訟的nd ，
KEττLE chips , Cape Cod , Snack Factory Pretzel Crisps , Pop Secret , Eme陪浴 and L紛te July. Snyder's-Lance has
leading market positions in its core categories including pretzels , sandwich crackers, kettle chìps , deli snacks and
organic and natural tortilla chips.1

Acquìsition and Snyde r's-Lance Highlights:
     • Combines the strengths of both organizatìons to drive sal兮兮 growth and expand Campbe ll's footprint in the
         $89 billion U.S. snacking market, which had a three “ year compound annual growth rate (CAGR) of nearly 3
         percent2
     •   Srηlyder龜滋浴浴浴
                 's-
                  念念心心網-L


     • From ca剖i恰
                endar 2012-丟2016 ， Snyder's-Lance net 翁ales grew at an                11βpercent   CAGR; organic net   sale給
          outpaced category growth with a 4 percent CAGR

The acquisition of Snyde r' s-Lance will accelerate Campbell's access to faster-growing distribution channels
including the convenience and natural channels.

Strengthening Campbell's Portfolio in Faster-Growing             C紛紛gories


Denise Morrison , Campbell's President and Chief E己xecutive Officer, said , "The acquisition of Snyder's-Lance will
accelerate Campbell's strategy and is in line with our Purpose , 'real food that matters for life's moments.' It will
provide our consumers with an even greater variety of better也for-you snacks. The combination of Snyder's-Lance
brands with Pepperidge Farm , Arnott'翁 and Kelsen will cre帥。 a díver給 ified snacking lead啊， drive sales growth and
create value for shareholders. This acquisítion will dram♂tically t的 nsform Campbell , shifting our center of gravity




          Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 56 of 274
            Campbell to Acquire   Snyder'學Lance ，   Inc. to Expand in Faster-Growing Snacking Category

and further diversifying our po 咐。 lio into the faster-growing snacking category. We look forward to welcoming
Snyder'小Lance's employees and their trusted family of leading brands to our company."

Campbell's baked snacks product portfolio generated approximately $之 5 billion in net sales ín fisc郤 2017. With the
addition of Snyder's-Lance's complementary portfolio , snacking would represent approximately 46 percent of
Campbell's annual net sales (previously 31 percent) on a pro forma 悅sis. Campb說 's soup portfolio , including the
recent 治cquisition of Pacific Foods , would represent approximately 27 percent of the company's annual net sales.


Brian J. Driscoll , President and Chief Executive 0行俑icer of Snyder零冶冶浴浴浴
                                                                    兮兮兮心糊刪心孔孔孔刪孔孔孔孔孔孔-L闕胸必
                                                                    S
pr約
  ocess 叫0 f strategic options , we believe this transaction maximizes value for our shareholders through an
immediate and certain cash premium.γhe transaction also unlocks the value of our portfolio , reflecting the progress
we have made planning and executing our transformation. We are excited to join Campbell and to contínue to
provide great products to our consumers with an uncompromising focus on ingredien俗， quality and taste."

Cre紋ing 翁 Snacking      Leader

Snyder'心仁為nce   wiU become part of Campbe說's Global Biscuits and Snacks divisÎon , which includes the company's
Pepperidge Farm , Arnott's and Kelsen businesses , and the simple meals and shelf-stable beverages business in
Austral泊， Asia Pacific and Latin America. The division is led by Luca Migni則， President. τhe division will combine
Snyd駝，心Lance's portfolio with C訟mpbell's iconic snacking brands including Goldfish crackers , Tim Tam biscuits ,
Milano cookies and Kjeldsens buUer cookÎes.

Mignini said , "Campbell's expertise in brand刪building ， R&D , and supply chain and operations , coupled with
Snyder's-Lance's well-known portfol泊， distribution system and history of strong sales growth , will allow us to create
a differentiated , branded snacking business with greater scale. The combined por卅
                                                                                 t甘foli沁
                                                                                       o will be even more relevant tω
                                                                                                                     O
consumers who are increasingly seeking beUer-for-you snacks."

Headquartered in CharloUe , N.C. , Snyder這個Lance has approxir鈍ately 6,000 employees and operates 13
manufacturing centers throughout the United States and United Kingdom.

Approvals and Financing

Campbell pl訟ns to finance the acquisition through $6.2 billion of debt comprising a combination of long-term and
short-term debt. Pro forma leverage is expected to be 4βx at closing ，紛 nd the company is commiUed to
deleveraging to approximately 3x by fisc訓 2022. Campbell will suspend share repurchases to maximize free cash
f1 0w for the purposes of paying down deb t. Campbell also expects to maintain its current dividend policy.

The closing of the transaction is subject to the approval of Snyder's-Lance shareholde舟， as well as customary
regulatory approvals and other closing conditions. Certain members of the Warehime family , who collectively own
13.2 percent of Snyder's-Lance's outstanding common stock , have agreed to vote their shares in support of the
transaction. Closing is expected by early second quarter of calendar 2018. Campbell expects the acquisition to be
治ccretive to adjusted EPS in fiscal 20 嗨 I excluding integration costs and costs to achieve synergies.


Credit Suisse 教cted as lead financial adviser to Campbell in this transaction. 只othschìld also acted as a financial
adviser to Campbell 像 Weil ， Gotshal & Manges LLP acted as Campbell's legal counsel ‘ Goldman Sachs & Co. LLC
acted as lead financial adviser to Snyder's也ance. Deutsche Bank has 到 so acted 治s long攝tíme financial adviser to
Snyder'心Lance. Jenner & Block LLP acted as leg為 1 counsel to Snyder's-Lance.

Reshaping Campbell's Portfolio

This is Campbell's sixth acquisition in five years. The company acquired Bolthouse F治 rms in August 2012 ，。垮台 nic
baby food company Plum in June 2013 , bi必cuit company Kelsen in August 2013 , fresh salsa and hummus maker
G給 rden Fresh Gourmet in June 2015 , and organic broth and soup producer Pacific Foods in December 2017.

Investor Call Detaîls



      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 57 of 274
               Campbell to Acquire   Snyder冶.也


Campbell will host a conference catl to discuss the 必cquisition announcement today at 10:30 a.m. EST. To join in
the U.S. , dial (833) 659-8619. To join outside of the U.S. , diaJ +1 (703) 639-1316. The access code is 8969888.
Access to a live webcast of the call with accomp為 nying slides , as well as a replay of the call , will be available at
investo r. campbellsoupcompany.com .

About Campbell Soup Company

Campbell (NYSE:CPB) is driven and inspired by our Purpo紹，啊。寂1 food that r羽絨ters for li俗's moments." We make
a range of high-quality soups and simple meal紋， beverages , snacks and pack法ged fresh foods. For generations,
people have trusted Campbetl to provide 紋uthentic ， flavorful and re紋dily available foods and beverages that connect
them to each other, to warm memories and to what's import結成 today. Led by our iconic Campbell重s brand , our
portfolio includes Pepperidge Farm , Bolthou兮兮 Farms , Arnott'忌， V8 ， Sw法nson ， Pace , Prego , Plum , Royal Dansk,
Kjeldsens , Garden Fresh Gourmet and Pacific Foods. Founded in 1869, Campbell has a heritage of giving back
and acting as a good steward of the planet's natural r，兮兮。urces.γhe company is a member of the Standard & poor's
500 and the Dow Jones Sustain氛bility Indexes. For more information , visit www.campbellsoupcompany.com or
follow company news on Twitter via           學 CampbellSoupCo .γo learn more about how we make our food and
the choices behind the ingredients we use, visit        www.whatsinmyfood.com .

About Snyder's-Lance

Snyder's-Lance , Inc. , headquartered inCh 紛 rlotte ， NC , r羽絨nufactures and markets snack foods throughoutthe United
Statesand internationally.Snyder'心Lance'sproducts include pretzels , sandwich crackers , pre包el crackers , potato
chips , cookies , tortilla chips , restaurant style crackers , popcorn , nuts and other snacks. Products are sold under
theSnyder's of Hanove r@, Lance@ , Kettle Brand@ , KETTLE@Chips ,Cape Cod@,Snack Facto ry@Pretzel Crisps@ ,
Pop Secret@ , Emerald@ , Late July@, Krunchers!@， γom's@， Archway@, Jays@, Stella D'oro@ , Eatsmart
Snacks(TM) , O-Ke柵 Doke@， Metc為 Ife's skinny@ , and other brand names along with a number of third party brands.
Products are distributed nationally through grocery and mass merchandise悶， convenience stores , club stores , food
service outlets and other channels. For more information , visit the company's corporate web site:
www.snyderslance.com “

Important Information For   Snyder冶欄Lance ， lnc. 冶 Investors   And Shareholders

This communic紋ìon does not constitute an offer to buy or sell or the solicitation of an offer to buy or sell any
securities or a solicitation of any vote or 紋 pproval. This communication relates to a proposed acquisition of
Snyder's-Lance , Inc. by Campbell Soup Company. In connection with this transaction , Snyder's-Lance will file
relevant materials with the Securities and Exchange Commission (the "SEC"). INVESTORS AND SECURITY
HOLDERS OF SNYDER'S-LANCE ARE URGEDγ。只EADγHE PROXY STATEMENT AND 0γHER
DOCUMENTS THAT MAY BE FILED WITH THE SEC CA只EFULLY AND IN THEIR ENTIRETY IF AND WHEN
τHEY BECOME AVAILABLE BECAυ侃 TH 在Y WILL CONTAIN IMPORTANT INFORMATION. Any definitive proxy
statement(的 (when avail給le) will be mailed to shareholders of Snyder's-Lance. Investors and 蹄      s ecur計ity hold
                                                                                                                 伽 er悶
                                                                                                                     sw蚓ill
be abl冶e 蛤
         to ob
             悅t泊念釗ir彷1 free copies of 航
                                      t h令恣 e documents (when avai討labl治
                                                                       e) and other documents 羽il
                                                                                              fi 悔ed with the SEC by
Snyder'雪s-也.
with the SEC by Snyder'響$帕Lance 幫will be available free of charge on Snyder's-Lance's internet website at
http://i r. snyderslance.com/sec.cfm or by contacting the Snyder's-Lance's Investor Relations Department by email       滋
kpowers@snyderslance.com or by phone at 704-557-8279.

Participants In The Solicitation

Snyder'冶-Lance ， its directors and certain of its executive officers may be considered participants in the solici鵲起 on of
proxies from Snyder冶孔ance's shareholders ìn connection with the proposed transaction. Information about the
directors and executive officers of Snyder'心Lance is set forth in its Annual Report on Form 10-K for the year ended
December 31 , 2016 , which was filed with the SEC on February 28 , 2017 , its proxy statement for its 2017 annual
meeting of shareholders , which w為s filed with the SEC on March 27 , 2017 , its Ouarterly 只eport on Form 10-0 for
the quarter ended September 30 , 2017 , which was filed with the SEC on November 9, 2017 , and in other
documents filed with the SEC by Snyder's.化為 nce and its officers and directors.


       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 58 of 274
               Campbell to Acquire Snyder's-Lance , Inc. to Expand in Faster-Growing Snacking Category

These documents can be obtained free of charge from the sources indicated above. Additional information
reg紋 rding the participants in the proxy solicitatìons and a descrìption of their dìrect and indirect interests , by security
holding念。r otherwìse , will be contained in the proxy statement and other relevant materials in connection with the
transaction to be filed with the SEC 約en they become avail的 le.

Snyder's-Lance , Inc. Forward-Looking Statements

Certain statements in this communication regarding the proposed acquisition of Snyder's-Lance by Campbell Soup
Company , including any statements regarding the expected tìmetable for completing the proposed transaction ,
benefits of the proposed tr紛nsaction ， future opportunitìes , future tinancial performance and any other statement結
regarding future expectations要 belie恕， plans , objectives , ftnancial conditions , assumptions or future events or
performance 訟法t are not historic滋 facts are "forward-Iooking" statements made within the meaning of Section 27A
of the Securities Act of 1933, as amended , and Section 21 E of the Securities Exchange Act of 1934, as amended.
γhe words "aim ," "anticipate ," "believe ," "花 cou叫Id
                                                     札" "ensure ，"畫'estimate ，" "expect," "forecasts ," "if," "intend ," "Iikely"
"ma仇" "might ,"“ outlook ," "pl蒜 n ，" "positioned ," "potenti訓，" "predict ," "probable ," "project," "的 oul坑" "st廿ra
                                                                                                                   刮tegy ，"
.，W;。∞
     υ i拭
        札毫" 翁圳
        d    叫
             n1吋
               ds剖im 缸r expressions. and the negative thereof, are intended to identify forward-Iooking statements.
                  卅il皆
                     a

AII   forward鴨 looking   information are   su 肖 ect
                                                to numerous risks and un臼船 inties ， many of which are beyond the
∞ ntrol of Snyder'心 Lance ， that ∞ uld cause actual results to differ rr悶 terially from the results expressed or implied
by the statements.γhese risks and uncertainties include , but are not limited to: failure to obtain the required vote of
Snyder尊心Lance's shareholders; the timing to consummate the proposed transaction; the risk that a condition to
closing of the proposed transaction may not be satisfted or that the closing of the proposed transaction might
otherwise not 0也ur; the risk that a regu 泊tory approval that may be requíred for the proposed transaction is not
obtained or is obtained subject to conditions th紋 are not anticipated; the diversion of management time on
transaction-related issues; difftculties with the successful integratìon and realization of the anticipated benefits or
synergies from the proposed transaction; 白 nd risk that the transaction and its 認 nnouncement could have an adverse
effect on Snyder's-Lance's ability to retain customers and retain and hire key personne l. Additional inform滋ion
con部rning these and other risk factors can be found in Snyde內-Lance's filings with the SEC and available through
the SEC's Electronic Data Gathering and Analysis Retrieval system at http://www.sec.gov , including their most
recent Annual 只eports on Form 10ωK， Quarterly 只eports on Form 1 。“Q and Current Reports on Form 8-K. The
foregoing list of impo此ant factors is not exclusive. Snyder's-Lance海 forward-Iooking statements are based on
assumptions that ìt believes to be reasonable but that may not prove to be accurate. Snyder's喃 Lance as 趴Jmes no
obligation to update or revise any forward斗。oking statements as a r船 ult of new inform 紛tion ， future ev的ts or
otherwise ，制cept as may be required by I帥. Readers are cautioned not to pl那e undue reliance on these forward-
looking statements that speak only as of the date hereof.

Campbell Soup Company          Forw敏小Looking          Statements

This release contains "forward-Iooking statements" that 附加ct the company's current expect訓。ns about the impact
of its future plans and pe斤。 rmance on the company's business or financial results. 布的e forward-Iooking
statements , 怕   i n沈叫
                     cludi泊
                          ng those reθ gar吋
                                          di怕
                                            ng the acqui沁
                                                        釗i削
                                                        S t訓ioη of Srηlyde
                                                                         軒r'冶
                                                                            s.北.
estimates 恥   t ha
                 剖tCOlυJI泊 d be inaccurate and which 彷 re sub   姆1ect to risks and uncertainties. The factors that could cause
the company's 齡lual results to vary materially from those anticipated or e峙的路ed in any forward-Iooking
statement include (1) changes in consumer demand for the company's products and favorable perception of the
company's brands; (2) the risks associated with trade and consumer acceptance of product improvements, shelvi句
initiatives , new products and pricing and promotional strategies; (3) the impact of strong competitive responses to
the company's efforts to lever何e its brand power with product ìnnovation , promotìonal programs and new
adve此isìng; (4) changing ìnventory management practices by certain of the company's key customers; (5) a
changìng customer lands臼阱， with value and e-commerce retaìlers expanding their market presence , while certain
of the ∞mpany's key customers continue to increase their signiftcance to the ∞mpany's business; (6) the
company's ability to re紛 lize projected cost savings and beneftts from ìts efftciency and/or restructuring initiatives; (7)
the company's abilíty to manage changes to its organization紋 I structure and/or busìness processes , including
sellìng , distribution , manufacturing and informωtion management systems or processes; (8) product quality and
safety îssue忌， including recalls and product liabîlìties; (9) the ability to complete and to realize the projected benefits


         Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 59 of 274
                 C翁 mpbell   to Acquire Snyder's-Lance , Inc. to Expand in Faster-Growing   Sr沼cking   Category

of acquisitions , divestitures and other business porttolio changes; (10) the conditions to the completion of the
Snyder海-Lance tran撥撥ction ， including obtaining Snyder'心仁紛nce shareholder approv針， may not be 紋絲tisfied ， or the
regulatory approvals required for the transaction may not be obtained on the terms expected , on the anticipated
schedu怡， or at all; (竹) long-term financing for the Snyd啊，心Lance transaction may not be 詞vailable on favorable
terms , or at 為11; (12) closing of the Snyder's-Lance transaction may not occur or may be delayed , either as a result
of litigation related to the transaction or otherwise; (13) the company may be unable to achíeve the anticipated
benefits of the Snyd酬，心Lance transaction; (14) completing the Snyd前's-Lance merger may di寫tract the company's
management from other important ma吐ers; (15) disruptions to the company's supply chain , including f1 uctu翁tions in
the supply of and infl泌ion in energy and raw and packaging materials cost; (16) the uncertainties of litigation and
regulatory actions ag鉛 nst the company; (17) the possible disruption to the independent contractor distribution
models used by certain of the company's businesse紋， including as a result of litigation or regulatory actions
affecting their independent ∞ ntractor classification; (18) the impact of non-U.S. operation紋， including trade
restrictions , public corruption and compliance with foreign laws and regulations; (19) impairment to goodwill or other
intangible assets; (20) the company's abílîty to protect its intellectual property rights; (21) increased liabilities and
costs related to the company's defined benefit pensíon plans; (22) a material failure in or breach of the company's
information technology sy發tems; (23) the company's ability to atlract and retain key talent;但4} changes in currency
exchange rates , tax rate紋 I interest rates , debt and equity m為rke怡， ínflation rates , economic condîtions , law,
regulation and other external factors; (25) unforeseen bu剖 ness dîsruptions in one or more of the company's
markets due to political instability, civil disobedience , terrorism ，為 rmed hostilities , extreme weather conditions ,
natural disasters or other calamities; and (26) other factors described in the company's most recent Form 10-K and
subsequent Secu


1 IRI MULO through Sept. 3 , 2017 , for the last 52 weeks

2 IRI Market Structure 2016 and          τotal   US MULO

View source version on businesswire.com: htlp:/lwww.businesswire.com/news/home/20171218005483/en/


CONTACT: INVESTO只S:
Campbell
Ken Gosnell , 856-342峙。81
Ken_ Gosnell@campbellsoup.com
or
Snyder's-Lance
Kevin Powers , 704-557-8279
kpowers@snydersl 紋nce.com
or
MEDIA:
Campbell
τhomas Hushe口，    856-342-5227
Thomas_Hushen@campbellsoup.com
or
Snyder's-Lance
Joey Shevlin , 704占 57輛 8850
jshevlin@snyderslance.com
http://www.busînesswire.com


Load-Date: December           1 我 2017



  至三nd   01 紋。cu汲l(;n t



         Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 60 of 274
          . / Campbell: acquisisce Snyderls Lance                      p僻的 mld          di   doll蚓

    、…os 叫 News
                                           18 dicembre 2017 1:29 PM   GMτ


Copyright 2017 Factiva @, from Dow Jones
AII Rights Reserved




Copyright 2017 Adnkronos


     遮蓋

Section: ECONOMIA
Length: 109 words

Body


Camden , 18 dic. (AdnKronos/dpa) 刪 La famosa industria conserviera statunitense Campbell Soup acquisisce
I'azienda di snack Snyder冶-Lance per 50 ,00 dollari per azione in una transazione interamente in contanti per circa
89 miliardi di dollari. L'acquisizione , che è stata approva個 dai consigli di amministrazione di entrambe le socie恤，
consentirà a Campbell di espandersi nel merc翁的 degli snack. Snyder's-Lance , con sede a Charlotte , in Carolina del
Nord , è una compagnia di snack il cui portafoglio comprende m為 rchi come Snyder's di Hannover, Lance , Kettle
Brand , KeUle Chips , Cape Cod , Snack Factory Pretzel Crisps , Pop Secret, Emerald e Late July.



Notes

PUB Ll SHE R: ADN Kronos S.p.A


Load-Date: December 18, 2017


  主:nd   ()f nocument




         Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 61 of 274
                ~
                                  Campbell sees snacks as um um good
                                                            NJBIZ
                                                   December 18.   2017 結onday



Copyright 2017 ProQuest Information and LearnÎng
AII Rights Reserved
Copyright 2017 Brìdgeτower Medìa. AII Rights Reserved.

Section: ISSN: 15404161
Length: 380 words
Byline: Arthur Augustyn
Dateline: New Brunswick




FULL TEXT

γhe de為 I  is Campbells largest in its 14-year history. and the purchase price represents a premium of about 27
percent to Snyders-Lances closing stock price Dec. 13. the last trading day prior to media reports regarding a
potential dea l.

The snack industry is very hot right now. particularly on the health side. but also people are snacking a lot more in
many ways. said Brian Todd. president of The Food Institute. 忍n information service company based in Upper
Saddle River.

By buying Snyder今Lance. Campbell is looking to drive sales growth and expand it發 pre發ence in the $9 billion
sn那king market. The Snyders-Lance por訝。lio includes Snyders of Hanover. Lance. Ketlle Brand. Ketlle Chips ,
Cape Cod. Snack Factory Pretzel Crisps. Pop Secret. Emerald and La te July.

Camden心治sed Campbell and Snyders-Lance announced an agreement Monday in which Campbell will acquire all
of Snyde舟-Lances for $50 per share. The acquisition was approved by both companys bo治rd of directors.

This acquisition will dram訟ically transform Campbell. shi位ing our center of gravity and fu 巾。 r diversifying our
portfolio into the faster-growing snacking category. We look forward to welcoming Snyder翁-Lances employees and
their trusted family of Jeading brands to our company. said Campbell President and CEO Denise Morrison in a
prepared statemen t.

Campbell's baked snacks product portfolio generated about $2.5 billion in net sales in fiscal 2017. With the addition
of the Snyders-Lance portfolio. snacking would represent approximately 46 percent of Campbells annu訓 net sales
(up from 31 percent) on a pro forma basis. the company said. By comparison. Campbells soup portfolio would
represent approximately 27 percent of the companys annual net sales.

According to Todd. Campbells acquisition of Snyders-Lance and other transactions such 訟 s The Hershey CO.s
plans to acquire Amplify Sn為ck Brands for $1.2 billion are indicative of larger food companies looking to 翁cquire
innov訓ion.


Its more expensive to come up with [innovation] yourself. said Todd.

The 為cqui給ition    could lead to more jobs for New Jersey depending on if Campbells combines offices with Snyders-
Lance. which    i發 based  in North Carolina , Todd said. Copyright 2017 BridgeTower Media. AII Rights Reserved.


        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 62 of 274
                                Campbell sees snacks as um um good

CREDIT: Arthur Augustyn


Load-Date: December 23 , 2017


  Eml 0 1' Documcnt




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 63 of 274
  于叫……lyagrees …re … Lance
                                                       BakeryAndSnacks.com
                                          December 18 , 2017 Monday 2 :4 7 PM GMT+1


Copyright 2017 William Reed Business Media Lt d. AII Rights Reserved

Length: 422 words
Byline: Jenny Eagle , , Jenny.EAGLE@wrbm.com

Body


Campbell Soup Company has agreed to acquire Snyder's-Lance , which distributes snacks including                  pretze悟，
sandwich crackers , keUle chips , deli snacks and organic and natural tortilla chips in the US.

Its po卅Olio includes Snyder's of Hanover , Lance , Kettle Brand , KETTLE chips , Cape Cod , and Snack Factory
Pretzel Crisps , and Campbell hopes to access the fast-growing convenience and natural distribution channels.

'BeUer for you snacks'

Snyder's . Lance will become pa吋 of Campbe ll' s Global Biscuits and Snacks division , which includes the company's
Pepperidge Farm , ArnoU's and Kelsen businesses , and the simple meals and shelf-stable beverages business in
Australia , Asia Pacific and Latin America.

The division led by president Luca Mignini , will combine Snyder's. Lance's portfolio with Campbell's snacking brands
including Goldfish crackers , Tim Tam biscuits , Milano cookies and Kjeldsens buUer cookies.

The acquisition is expected to close in Q2 , 2018.

Denise Morrison , presidentlCEO , Campbell's said the acquisition will accelerate Campbel l' s strategy and is in line
with its 'real food that maUers for life's moments.'

“It will provide our consumers with an even greater variety of beUer-for-you snacks ," she said.
“The combination of Snyder's-Lance brands with Pepperidge Farm , ArnoU's and Kelsen will create a diversified
snacking leader , drive sales growth and create value for shareholders.

'Dramatically transform Campbell'

“This acquisition will dramatically transform Campbell , shiftir19 our center of gravity and further diversifying our
portfolio into the faster-growing snacking category."

Campbell's baked snacks product po吋folio generated approximately $2.5bn in net sales in fiscal 2017. With the
addition of Snyder's. Lance's complementary p。此folio ， snacking would represent approximately 46% of Campbell's
annual net sales (previously 31 %) on a pro forma basis.

Campbel l' s soup po吋Olio ， including the recent acquisition of Pacific Foods , would represent approximately 27% of
the company's annual net sales.

Brian J. Driscoll , presidentlCEO , Snyder's司 Lance ， said the transaction unlocks the value of its portfolio , reflecting
the progress it has made planning and executing its transformation.




        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 64 of 274
                          G ♂ mpbell   Soup Company agrees to acquire Snyder's-Lance

Headqu議rtered in Ch必 rlotte ， North Carolina , Snyder'翁-Lance has approximately 6 ,000 employees and operates 13
manufacturing centers throughout the US and UK.

The closing of the transaction is subject to the approval of Snyder's-Lance   shareholde舟，   as well as   cu絞omary
regulatory approvals and other closing conditions.


Load.Dale: December 18 , 2017


  En是 of Docrnnent




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 65 of 274
            Campbell Soup Co to Acquire Snyder'sLance , Inc. to Expand in
                FasterGrowing Snacking Category M&A Call - Final

   /于                                               FD (Fair Disclosure) Wire
                                                   December 18, 2017   倍。nday



Copyrìght 2017 ASC Servìces 11 Media , LLC
AII Rights Reserved



Copyright 2 的 7CCBN ， lnc.

Length: 6430 words




Corporate Participants

* Anthony P. DiSilvestro

Campbell Soup Company . Senior VP & CFO

* Brian J. Driscoll

Snyder' s-Lance ,   Inc. 倆 CEO ，   President & Director

* Denise 諮. Morrison

Campbell Soup       Comp為 ny 胸 President，    CEO   &Director
* Ken Gosnell

Campbell Soup Company - VP of Finance Strategy &            I只

Conference Call Participants

會 Andrew    Lazar

Barclays PLC , Research Division - MD and Senior Research Analyst

* Bryan Douglass Spillane

BofA Merrill Lynch ,   Re紛紛 arch    Division - MD of ξquity Research

* Christopher Robert Growe

Stifel , Nicol飢JS & Company , Incorporated , Research Division      “話。 and     Analyst

* David Christopher Driscoll

Citigroup Inc, Research Division - MD and Senior Rese法 rch Analyst

* John Jo念eph     的 aumgartner




        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 66 of 274
  Campbell Soup Co to Acquire Snyder'sLance , Inc. to Expand in FasterGrowing Snacking Category M&A               Cal卜
                                                     Final

Wells Fargo Securities , LLC , Research Division - VP and Senior Analyst

* Kenneth B. Goldman

JP Morgan Chase & Co , Research Division . Senior Analyst

* Matthew Cameron Grainger

Morgan Stanley , Research Division . Executive Director

* Michael Scott Lavery

Piper Jaffray Companies , Research Division - Principal & Senior Research Analyst

* Robert Bain Moskow

CrA@dit Suisse AG , Research Division - Research Analyst

* Steven A. Strycula

Ll BS Investment Bank , Research Division . Director and Equity Research Analyst

Presentation

OPERATO R: Good day , ladies and gentlemen , and welcome to the Campbell Soup Company to acquire Snyder's-
Lance conference cal l. (Operator Instructions)

I'd now like to turn the conference over to Ken Gosnell , Vice President , Finance , Strategy and Investor Relations.

KEN GOSNELL , VP OF FINANCE STRATEGY & IR , CAMPBELL SOUP COMPANY: Thank you , Candace. Good
morning , everyone. Welcome to our call to announce that Campbell will acquire Snyder's-Lance. With me here in
New Jersey are Denise Morrison , President and CEO of Campbell Soup Company; and Anthony DiSilvestro , CFO ,
Campbell Soup Company. Also joining us by phone is Brian Driscoll , President and CEO of Snyder's-Lance. Brian
will be making a few comments but will not be joining us for the O &A portion of the cal l.

As usual , we've created slides to accompany our presentation. You will find the slides posted on our website this
morning at investo r. campbellsoupcompany.com.

During today's call , we may make reference to certain non-GAAP measures. Reconciliations of these measures to
the most directly comparable GAAP measure are included in our 04 fiscal 2017 and our 01 fiscal 2018 earnings
presentations , which can be found at investo r. campbellsoupcompany.com. The call is open to the media who
participate in a listen-only mode.

Today , we will make forward-Iooking statements , which reflect our current expectations. These statements rely on
assumptions and estimates , which could be inaccurate and are subject to risks. Please refer to Slide 2 or our SEC
filings for a list of factors that could cause our actual results to vary materially from those anticipated in the forward-
looking statements.

With that , let me turn the call over to Denise.

DENISE M. MORRISON , PRESIDENT , CEO & DIRECTOR , CAMPBELL SOUP COMPANY: Thank you , Ken.
Good morning , everyone , and thank you for joining us today. I'm pleased to announce that Campbell has agreed to
acquire Snyder's-Lance. This is a transformational acquisition that will significantly expand our snacking business
and shift Campbell's center of gravity toward faster-growing spaces. The combination of Campbell's iconic brands
at Pepperidge Farm , Arnott's and Kelsen with Snyder's-Lance complementary po吋ölio will create a diversified




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 67 of 274
   Campbell Soup Co to Acquire        Snyder乳an怨，     Inc. to Expand in FasterGrowing Snacking     Category 結 &A    Call-
                                                             Final

snacking 1叫做r and provide consumers with an even greater variety of better-for-you snacks. We're excited about
this transaction and confident that it will create significant shareholder value.

C街mpbell i給 a purpose倆driven company. As many of you have heard me say before , we use our purpose , real food
that matters for life's moments , as a filter for decision-making. It informs everything we do , including serving as a
guide for our disciplined approach to M&A. The combination of Campb創 1 with Snyder'心Lance will accelerate
Campb酬，悠悠trategy.


Fir訓， it will optimize our core business , enhance our real food credentials and strengthen our position in the macro
snacking market. Snyder's帽Lance po 仕folio includes real food snacks that complement our own real food philosophy
and capabilities while also leveraging the macro snacking trends we've di給cus給ed with you in the pas t.

Second , as       I'v紛紛aid
                        before , health and well-being means different things to different people.γhe addition of
Snyder冶北ance       to Campbell wíll increase our ability to provide consumer務 with 綜 wider variety of better-for-you
snack紋，   including ones that are 0 啥滋n 泣， gluten-什ee ， non-GMO and provide other funclional benefits.

And third , the acquisition will help us accelerate our efforts to expand into faster-growing dislribution channels.τhe
addition of Snyde r' s-Lance will increase our exposure to convenience and n諮詢 ral channels whìle also providing
product發 that lend themselves to e-commerce. This is complementary to Campbell's exi滋ir羽絨rength in grocery
為 ndm紋悠悠 ch 治 nnels.


Anthony will provide an in-depth review of the transaction detai拾， but let me offer you some hîghlights. As you can
see on Slîde 6 , we've 略 re紹給那quire Snyder's-Lance for $50 per share in an all輛cash dea l. Snyder's-Lance has a
history of strong 發紋les growth.γhey reported net sales of $2.2 billion and adjusted EBIT of $193 million for the
trailing 12 mor從知 ended September 30 , 2017. Headquartered in Charlot誨， North Carolina , the company has
部proximately 6 ,000 employees and operates 13 manufaduring sites. The combined pro forma annual net 糊糊 is
expected to exceed $10 billion. We're confident that the combination of these snacking 帥的folios will create
significant value for shareholders through continued margin improvement , driven by ongoing cost savings and cost
synergies ‘ The agreement is subject to Snyder這-Lance shareholders' approval and customary regulatory approvals.
We anticipate the deal to beωmpleted by 的 rly se∞ nd quarter of calendar year 2018.

Those who follow C紛 mpbell h 為ve heard me talk about our plans to shift our center of gravity by diversifying our
portfolio. Since 20 竹 , we've made solid progress against this goa l. With the addition of Snyder內.冶冶心心絃
                                                                                                    心心心心闕胸輛孔峭
                                                                                                    S
wewil圳11 dr問
           ama訓圳
               t叫i沁
                  ca訓州lIy shift our po卅O
                                       叫lio toward the faster-growing snackω<ing c扇刮t惚
                                                                                     egor句
                                                                                         y‘ A給 紛 result of this 滋cquisition ，
our new snacks portfolio will represent nearly half of Campbell's annual net sales while soup will become 治 bout 1/4
of our annual net 紋ales. This is a truly remarkable transformation for Campbell , and 1'm confident that it will lead to
訟 n improved growth profile.


This deal í結 compelling for m紋 ny re街sons. First and foremost , it strengthen浴 Campbell's core busine悠悠滋 nd provides
us with new capabilities. It accelerates our expansion into the faster當growing better-for-you snacking market and
nearly doubles the 念ize of our global baked snacks business.

Second , snacki吋 is 紋 business we know very wel l. And I'm ∞的dent in our abîlity to execute in this space.
Snyder's-Lance will be∞ me a part of our Global Biscuits and Snacks business led by Luca Mignin i. As some of you
know , in the first quarter of fìscal 2018 , Campbell's Global Biscuits and Snacks division delivered sales growth of
3% and segment operating earnings growth of 尋%. In particular, the acquisition will complement Pepperidge Farm's
operations in the U.S. , which h紋s consistently been one of our best-performing businesses.

Third , as I mentioned earli軒， the transaction will diversify our portfolio and move us decisively into the           faster幽
growing snacking category while enhancing our distribution capabilìties.

And   fi剝削 Iy，   we expect there will be significant cost synergies , which Anthony will expand upon momentarily.




        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 68 of 274
  Campbell Soup Co to Acquire Snyder'sLance , Inc. to Expand in FasterGrowing Snacking Category               M忌ACall ﹒
                                                     Final

As I've discussed with many of you on previous calls , snacking is a highly attractive consumer space with growth
rates that outpace many center-store categories. In fact , the macro snacking trend is quite literally becoming the
way we eat today. The lines belween snack寫 and meals are blurring. Snacking occ街心 ions are expanding rapidly and
even extending in traditional meals. 90% of consumers snack multiple times per day. In the U.S. , more than 50% of
all eating occasions are snacks , and nearly half of U.S. consumers replace meals with snacks 訓 least 3 to 4 times
per week. It' s no wonder th糾紛n為cking is an $89 billion market in the U.S. , with a 3γear compound annual growth
rate of approxim副ely3%.

As many of you know, Campbell has a strong snacking business today , which includes iconic brands such as
Goldfish ，說 ilano， Timγam ， Shapes and 時eldsens. These brands are loved and enjoyed by consumers around the
world.τhrough the acquisition of Snyder'心Lance 書 we will add more leading brands to our portfol泊， including ones
that provide consumers with better.干orγou snacking options.

As you can 法ee here, Snyder's-Lance has a powerful stable of brands , which hold leading positions in the
categories in which they compete. We believe Campbe 益 's capabilìties in consumer insights , 悶            r'ese彷釘r紀
                                                                                                                  ch and
developmer成i成t and mar汰 k嗨
                         絨ti泊
                         e  n憑9 will he
                                      釗Ip drive sal冶
                                                   es growth of the Snyde    敏r'冶心欄扎孔孔孔毛
                                                                                 S    L岫幽_a
Campbell snacl泌<i ng brands with Snyder'冶浴
                                         診.也ance offers an exceptional opportunity to buîld 翁 $約紋cking platform. It will
                                         S
create a unique snack leader, with a diversified portfolio of brands across 甜ractive categories. We' lI be able to
provide consumers with a wide range of sn 部 kS ， liter為lIy from soup to nuts. I've been dying to say th 訟，

In all seriousness , we' lI have an unrivaled portfolio of snacking options that include sweet, savory , fresh and
convenient mini meal offerings. From sweet snacks such as cookies and biscuits , s為vory sn為cks like crackers ,
chips , pretzels and nuts , to fresh snack怠， including salsa , hummus and carrots , and even convenient mini m。我Is
with soup and other simple meals. This portfolio truly offers real food that matters for alllife's moments.

In closing , we're excited about this opportunity. We believe in our ability to execute , and we're confident that the
transaction will cre法te value for our sh為 reholders and other stakeholde悶. I'm pleased that Brian Driscoll , the CEO
of Snyder's-Lance , has joined us today to share his perspective on the acquisition. I've had pleasure of knowing
Brian for many years. He is 治 well輸respected leader in the food industry.

Following Brian 冶 brief remark念， Campbell's Chief Financial Officer , Anthony DiSîlvest的， will di發cuss the        fin法 ncial
impact for Campbell and additional d戚ails about the transaction and synergies. Brian , over to you.

BRIAN J. DRISCOLL , CEO多 PRESIDENT & DIRECτO R， SNYDER'S-LANCE , INC.: T扣ank you , Deni兮兮， and good
morning , everyone. I'm excited to be here tod議Y to talk about this transaction. Thi寫 past summer , we received an
approach from Campbel l. Following that , our Board of Directors and senior management team conducted a
thorough review process of strategic options , with the assistance of our outside financial and leg划為dvise閃電 We
believe this transaction maxim忱。s value for our shareholders. In addition , we are ple治sed that it delivers an
immediate and significant cash premium. Our board and I are confident this transaction is the best way to unlock
the value of our portfolio. Clearly , Campbell recognizes the progress we have made planning 我 nd executing our
transformation.

We are pleased to note that they intend to continue that work , following the close of the transaction , which builds on
all the hard work and effort of the Snyd前，心Lance team. I'd like to acknowledge and thank all of our employees for
their important contributions , which have posìtioned Snyder's-Lance for thìs historic mìlestone. We look forward to
working closely wìth Campbell in planning a se翁 mless integr為tion. As we've gotten to know each other , we
recognize how similar our cultures are , with 紛 shared focus on high-quality products and ingredients and driven by
famìly-founded brands.

With that , I'd like to turn the call back over -- I'm sor巾， turn the   問 11   over to Anthony DiSilvestro.

ANτHONY      P. DISILVESTRO , SENIOR VP & CFO , CAMPBELL SOUP CO結 PANY:τhanks ， Brian , and goOO
morning , everyone. I警告 start my comments with an overview of the transaction , which we are confident will create
significant shareholder value. We have an agreement to acquire Snyder's士ance for $50 per share , which equat部


      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 69 of 274
  C為 mpbell   Soup Co to Acquire Snyder'sLance , Inc. to Expand in FasterGrowing Snacking Category M&A Cal卜
                                                        Fìnal

to an enterpri坊。 v給lue of $6.1 billion. The enterprise v法lue is 19.9x our estìmated adjusted EBITDA of Snyde r's-
Lance for calendar year 2017 of $305 mìllion. When you factor in the expected cost synergies , the 治djusted EBITDA
multiple is 12.8x. The purct現se price per share represents a 27% premium to the Snyder'心 Lance closing price on
December 13 , 2017 , the d紛y before media reports on the transaction.

Before proceedíng , I wanted to comment on the outlook for Campbel l. Other than the change related to the Pacífic
Foods acquisition as disclosed last week , there is no change to Campbell's 2018 治ales and earnings guid為nce.

As 1 mentioned , we expect thi結 trans議ctìon to create significant value. As many of you are aware , Snyder's-Lance
has recently launched a cost transformatìon program ，協 rgetìng $175 mìllion in s我vings ， some of which Îs expected
to be achìeved in calendar year 2017. We have reviewed thÎs program in deta ì! and expect that a majority,
approximately $125 million , of the targeted cost savings will be achieved.

In addition , we have identified a cost synergy opportunity of $170 million in run rate savings , which will be achieved
by our fiscal year 2022. Including 治阱。liminary estir羽絨te of the incremental , depreciation and amortization related to
purch議翁。為ccounting ， we expect the transaction to be 5% to 7% accretive in our fiscal 2019. This assumes that the
incremental debt carries an 翁verage interest rate of 3.5%. As we exp紋 nd margins through synergies and achieve
cost savings , the level of EPS accretion increases to 15% to 20% by fisca12021.

Supporting our agreement to 訟cquire the outstanding shares of Snyder's-Lance , we have a committed bridge
fínancing in place. Prior to the closing , we expect to issue $6.2 billion of new debt through a combination of term
loans and long-term notes. The vast majority of incremental financing will be fixed rate. And based on current
market levels , we forecast the weighted average interest rates on the 翁ggregate financing to be approximately
3.5%.

We will leverage our strong c部 h f10w and balance sheet to finance the transaction with debl. Wíth the trans我ction ，
Campbell's pro forma leverage , measured as net debt to adjusted EBITDA and including the recently closed
acquisition of Pacific Foods , increases to 4.8x. We are commítled to deleveraging and are targeting a reduction in
our leverage ratio to 3x by fiscal 2022. To assist the deleveragin弘 we are suspending our share repurchase
program going forward.

Consístent wíth our past practice , we will maintain our current dividend policy in which we target 為 payout ratio
competitive with the peer group and expect to increase the dividend over time with earnings. Based on these plans ,
we expect to maintain an Învestment grade rating. In fact , both Moody's and S&P have issued press releases this
morning , with S&P assigning a rating of BBB and Moody's indicating a rating of no less than BAA2.

Completion of the transaction is subject to approval by the Snyder尊心Lance shareholders and customary regu latory
approvals. We expect to close the tran 叫ction by early in the second quarter, the calendar quarter of 2018. The
combination of Campbell and Snyder'公Lance will yield 念ignificant cost synergies , benefitíng from the overlap in our
sn訟cking businesses. As 1 mentioned , we expect to achieve $170 mil1 ion in cost synergies , which equates to about
7.5% of Snyder's-L倍 nce sales. These synergíe心 come from several areas , both our Pepperidge Farm busíness and
Snyder冶-Lance operate warehouses and depots to distribute products , and there is opportunity to improve the
overall efficiency of the combined company.

We have also identified opportunities in manufacturing to optimize the network. Also , we anticipate the abílìty to
achieve procurement savings in both ingredients 法 nd packaging.

In the areas of sales 治nd marketing and admínìstration , we' lI optimìze the scale of the combined entity and leverage
the shared services opportunity. While we're not counting it as a synergy , we believe there are revenue opportunity
created by the combination of the 2 companies. We h紛ve complementary di泌的 bution with their strength in
immediate consumption and a natural chann訟， and our strength in grocery and mass. There are unÎque capabilities
in sales and marketing 法 nd Înnovation , which c治口約Iso be leveraged. There are opportunÎties to extend certain
brands into kids snacking , and the combined entity can accelerate the capture of the e-commerce opportunity.



      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 70 of 274
   Campbell Soup Co to Acquire Snyder'sLance , Inc. to Expand in FasterGrowing Snacking Category M&A             Cal 卜
                                                      Final

Summarizing , we have a detailed cost synergy plan and we are confident in our ability to achieve the $170 million
targe t. To achieve this synergy , complete the transaction and integrate the busine悠悠， we estimate onetime cost of
$275 million to $325 million.

1'11 wrap up with this chart. We are very excíted about this transaction and are confident in our ability to execute. The
acquísition of Snyder'心Lance is 為 ligned with our strategy for Campbell and will significantly advance our execution.
The addition of Snyder's-Lance will meaningfully shift our portfolio to higher growth snacking category. As we
discussed , the combinatìon of Campbell and Snyder's-Lance wìll yield significant co齡 synergies as well as pote成 ial
revenue opportunities. And last旬， we see this transaction creating signi發cant value for our shareholders.

With that, 1'11 turn it back to Ken for   Q&人

KEN GOSNELL:τhanks ， Anthony. As I mentioned earlier, Denise and Anthony              治 re   here with me in New Jersey,
and we' lI handle the Q&A session. (Operator Instructions) Okay , Candace.

Questions and Answers

OPERATO R: (Operator Instructions) Our first question comes from Andrew        La酬。f     Barclays.

ANDREW LAZAR , I\II D AND SENIOR RESEARCH ANALYST , BARCLAYS PLC , RESEARCH DIVISION: AII right ,
I'm choosing one. Let me go with , I guess … I guess my question has to do with the pretzel franchise. It certainly
stood the test of time very well at Lance , but I guess , perhaps more recently maybe has not grown 為s quickly as it
has previously and relative to other sn翁cking options. And 1 guess , given that's still the biggest part of the Lance
portfolio , how do you ensure this bu路iness c紋n stay relevant and drive growth in addition to the other pieces of
Lance , which have been growing more quickly?

DENISE M. MORRISON: Yes , we believe that the consumer snacking trends are really strong , and that the
Snyder's brand and also the Snack Factory Pretzel Crisps brand are very strong entries into this particular
segment of the category. We look forward to learning more about these brands and helping them to r楠lize their
potenti訟. And our intention is to nurture tha t.


OPERAτOR:       Our next question comes from Bryan Spillane of Bank of America.

BRYAN DOUGLASS SPILLANE , MD OF EQUITY RESEARCH , BOFA ME只只 ILL LYNCH , RES眨ARCH DIVISION: I
guess , 1 wanted to ask a question about the just the ability to like combine distribution or lever紋ge each entity's
distribution. And forgive me , I don't know enough about Lance's distribution itself. But given that Campbell has
some direct store dîstribution with its snack portfolìo , are there any limitations , I guess , or any accommodations that
you' lI have to make in order to try to cross-sell the products? Just trying to understand how quickly you can get to a
point where you're actually able to take advantage of the cross-selling and the channel opportunitie統

DENISE M. MORRISON: Yes. Well , today , we're operating 2 direct store delivery system給 with -- in Pepperidge
Farm with snacks and also with bakery. This will add a third DSD system. The commonality are all of these systems
have independent business owners or independent distributor operators. So we're very familiar with how to reach
the potential of these systems. I think 兮兮 we get to know the companies , we wìll be looking 治t potential synergíes.
We belìeve those exist m。“Iy ín the area of depots and warehousing.

BRYAN DOUGLASS SPILLANE: Okay. And so the model doesn't accommodate or contemplate any like sort of
buying of routes or trying to combine some of the怠。 routes?

ANTHONY P. DISILVESTRO: No重 we h紋ve叭't assumed any of that. We operate 2 systems today for Pepperidge ,
one for snacks and one for bakery. And this DSD now would be a third one. And as Denise mentioned , where we
see significant savings opportunity is in warehouse and depot system that distributes products to those îndependent
operators. And the way Snyder's-Lance operates today , they're about half DSD and the other half direct to
warehouse , but we plan to operate their DSD system independently.



       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 71 of 274
   Campbell Soup Co to Acquire Snyder'sLance , Inc. to Expand in FasterGrowing Snacking Category M&A Call .
                                                      Final

OPERATOR: And our next question comes from Chris Growe , Stife l.

CHRISTOPHER ROBERT GROWE , MD AND ANALYST , STIFEL , NICOLAUS & COMPANY , INCORPORATED ,
RESEARCH DIVISION: Congratulations on this announcement here. Just a quick question for you , if 1 could.
Looking out with the expectation you' lI achieve these synergies by fiscal '22 , call it roughly 5 years , so like 4 or 5
years away , what is taking so long along the way to achieve all the efficiencies? Is it just to integrate or effect the
plan that Lance had in place? Or is it going to take a little longer to achieve savings in the area of efficient -- in the
depots and warehouses and that kind of thing with the DSD system?

ANTHONY P. DISILVESTRO: Yes , so we get a little hung up in the transition between calendar year and fiscal
year , so they are a little earlier than they may appea r. And we think we' lI realize synergy right out of the gate , but
the majority will be a little bit back-end loaded. And the reason for that is we need to implement our ERP system to
unlock the combination and the leverage between the 2 companies. And that's the reason it' s a little bit later, a little
bit longe r.

OPERATOR: And our next question comes from Ken Goldman of .IPMorgan.

KENNETH B. GOLDMAN , SENIOR ANALYST , JP MORGAN CHASE & CO , RESEARCH DIVISION: So 1 have a
question on DSD. The world is shifting to e-comm , right? Obviously , a little more slowly in food , but 10 , 20 years
from now , we' lI have a lot more sales in e-comm than we do now. DSD , obviously , doesn't help with tha t. One of
your major competitors in cookies and crackers has shifted away from DSD. And 1 realize you have a very different
system of DSD with your independent operators. But running 3 DSD systems at a time when the world , especially in
sort of snacking , seems to be going away from that , 1 know one of your DSD is in bread , but it seems to be sort of
the opposite trend of where things are heading. So 1just wanted to know if you can comment on tha t. If there are
any plans over time to sort of restrict the use of DSD or if it' s really just so ingrained , no pun intended , in what
Campbell does , that it's 一 you're just going to have to run these 3 separate businesses as is. It's very expensive.

DENISE M. MORRISON: Sure. 1think it's accurate to say that most of the sales in grocery and food still exist in the
store base , and that e-comm today is low single-digits. And the expectation is that e-commerce will grow , and we' lI -
- we're expecting that to be about $66 billion by 2020 for the industry. That said , there's a huge omni-channel play
as wel l. 1 mean , when you think about what conventional customers have done with things like click and collect ,
order online , pick up at store , and also what pure-play e-tailers have done , including the purchase of regular stores.
We still think there's definitely a role for the store in food. And in the snacking business , it' s not just about grocery
and mass , there are multiple channel formats that carry snacks where impulse purchasing in store is a huge part of
the business. So we still see a very vibrant role for DSD , and then 1 think one of the things that makes the DSD
systems different for both of these companies is the entrepreneurial spirit is alive and well in the independent
operato r. And they've done an exceptionally good job for us and for Snyder's-Lance.

OPERATOR: And our next question comes from Robert Moskow of Credit Suisse.

ROBERT BAIN MOSKOW , RESEARCH ANALYST , CRA@DIT SUISSE AG , RESEARCH DIVISION: Snyder's-
Lance was in a midst of a complicated integration with Diamond. And even within Snyder's-Lance , there's probably
different cultures at play from past acquisitions. And now there's another acquisition on top of it and another ERP
overlay. So can you talk a little bit about how you plan to manage through those integrations? There's one
integration , 1think you said , is still going on and then there's another integration on top of it. Is that how you think
about it?

DEN ISE M. MORRISON: We've had a lot of experience since 2011 with acquiring businesses that have different
cultures and different ways of operating. 1think one of the things that we have found with the acquisitions that we've
made , and this one is no different , is that we all share the same basic values and we all are passionate about the
purpose. It might be expressed in different words , but they're basically pre吐y aligned. And so we' lI be looking as we
work with the Snyder's-Lance team on integration and culture. We' lI be looking for those things that represent points
of parity , and we' lI deal with the things that are points of difference.



       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 72 of 274
   Campbell Soup Co to Acquìre Snyder'sLance , Inc. to Expand ìn      F滋滋.erGrowìng   Snackìng Category M&A Call -
                                                      Fìnal

ANTHONY P. DISILVEST只0: Yes , 1would just add to that, so we ìntend to establish an ìntegratíon team for this. It
wìll be dedìcated. It will be cross帽functional. It'lI be around for a whíle. It'lI ìnclude members of our Global Biscuíts
and Snacks dìvisìon , people from our corporate operatìon , people from Snyd傲，小 Lance. We have set asìde
significant re怠。urce to do th 為1. And this planning has already begun and wìll continue , obviously , for a whìle. There
isn't an integration going on ríght now between Snyder's and Diamond 部 γhat's mostly complete. What 1 was
referencing before is they have a cost transformation plan that they 訟 nnounced that we've reviewed in sìgnificant
detaíl and agreed thωt we'lI be able to achieve a m吋ority of those targeted savíngs.

OPERAγOR:     And our next question comes from Davíd Driscoll of Citi Research.

DAVID CHRISTOPHER DRISCOLL , MD AND SENIOR RESEARCH ANALYST , CITIGROUP INC , RESEARCH
DIVISION: 1 wanted to ask you 為 bout just the magnitude of these synergies. So 1 think just quick m說h ， it's north of
13% of Lance's revenues ，為 nd 1 just wanted to get your sense here. 1 mean , this is a re郤 Iy big synergy number,
expressed as a fraction of the revenues , more so than what we've seen typic治lIy. And then given 趴   t he very ex
                                                                                                                泌tensi沁
                                                                                                                      ve
nature 叫0 f Snyde
                昕r'浴浴
                   's-
                   兮兮心心輔輛峭孔
                   S
                   絃

you guys to chop , and that there's 級 lot of risks here in actually achieving these synergies. And I'd just appreciate if
you could respond to th翁t comment , and maybe just give me some understanding as to your thought process on the
risks of achieving the very significant synergies outlined today.

ANTHONY P會。 ISILVESγRO: Ye忌， 1 could take a crack at that. And as I step back and look at thi忌， we are very
confident th說 we can deliver both the Snyder's cost transformation plan and these synergies , and we've been very
careful and deliberate to separate the 2. They announced their plan to achieve $175 million of cost savings. The
elements of th斜斜治n are very similar to the cost savings program that we emb翁rked upon in 2016. It includes zero-
b法sed budgeting. It includes an organizational change. We're reducing … they're reducing layers of managemen t. It
includes the manufacturing efficiency of plant closing , some procurement savings and some of the things they're
doing around their portfolio. We have been through that plan in excruci翁ting detail and been very careful to say ,
"What do we believe can be delivered?" And we're ve可 confident that we can d糾 iver $125 million of that program.
And again , we've been very careful to separate that from what we consider true cost synergies , which is the
combinationof our business with theirs and what opportunity does that unlock , which is really incremental to what 1
just talked 為bout， right? So all the areas 1 went through earlier in my discussion around sales and marketing , around
the plant network，白 round the distribution , warehouse and depot consolidation. So we haveωline of sight to all of
these savings. Now you mentioned 13 points of margin , that's not what we're expecting on a net basis. We have set
aside and expect to reinvest a portion of that back in the business to support the brands , to drive innovation , to
enhance some of the supply chain protocols. And again , 1think we're very confident that we can deliver this.

DENISE M‘ MORRISON: Yes. David , the only thing I'd add to that 怡， over the past couple of years , we have been
on a very aggressive cost reduction program for Campbell's and have gone through m治 ny of the same kinds of
things th紋t Brian and his te必 m have outlined in their transformation plan. And we delivered those s紋vings 吋
overdelivered those savings a year earlier. So we know how to do this. We recognize that it's complex , but we have
had experience and success in doing it in our own company.

DAVID CH 只 ISTOPHEF之岱只 ISCOLL: Anthony , one quick follow-up ‘ What's the tax rate that you guys assume in
yoυr accretion calculations? And then assuming tax reform occurs , what do you do with the extra fund? Does it all
go to debt pay-down to go 知ster on th說 pay-down?

ANTHONY P. DISILVESTRO: Yes. So all of our modeling in terms of valuing the company and the accretion uses
existing tax rate , we'lI see wh紋 happens on tax reform. Obvious旬， if there's a significant reduction in the corporate
rate , Campbell would benefit, this transaction would benefit , but -- and that would be upside to what we're talking
about here. We are commítted to delever為ging and getting back to 3x debt-to毛 BITDA. And if there was tax reform
and a bene側， ít would go to accelerating that deleveraging.

OPERATOR: And our next question comes from Matthew Grainger of Morgan Stanley.




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 73 of 274
   Campbell Soup Co to Acquire Snyder'sLance, Inc. to Expand in      F給sterGrowing   Snacking Category M&A Call -
                                                     Final

MATTHEW CAMERON GRAINGER , EXECUTIVE DIRECTOR , MORGAN STANLEY , RESEARCH DIVISION: So
Denise , you talked about the portfolio t的 nsformation here, and you're ending up with 為 portfolio tha t' s roughly h釗f
meal怠， half snacks. Two different businesses , different distribution , different supply chain統 But how should we thìnk
about the complementary relationshìp between these 2 halves of the business? And in terms of how you manage
simple meals and try to generate profitable growth over time , does the need to deleverage and fund the growth in
the snack business change how you think 為bout the balance between margin and growth in simple meals going
forward?

DEN 站在 M. MORRISON: Yes. Matt , it all starts with the consumer , and we had identified 2 faster-growing spaces
that we wanted to expand in. One was health and well-being and the other was snacking. And we've been able to
by both internal innovation and also external development, advance our portfolio in both of those areas. 1think that
there is some overlap in the core business in th諾 our soup and simple me為他 business can also be expanded into
more convenient meal 結 and soup and snack , et cetera. So there's some work that we can do there to capitalize on
the macro snacking trend. And 1also think , too , that Snyder' 心 Lance has about 叫 over 1/3 of theÎr po付folio in better-
for-you snacking , so bringing health 紋nd well-being credentials to sn紋cking is something we've been working on
with our real food snacking in Pepperidge Farm and Arnott's. So 1 do think that these converge in a way , but both
spaces for health and well-being and snacking are 2 large and growing consumer spaces.

OPERATOR: And our next question comes from John Baumgartner of Wells Fargo.

JOHN JOSEPH BAUMGARTNER , VP AND SENIOR ANALYST , WELLS FARGO SECURITIE三S ， LLC , RES 庇A只CH
DIVISION: Anthony , just want to clari句， in terms of the route to market and your comments there about keeping the
Snyder's DSD separate. Given the IBO structure of these DSDs , is it just that you don't necessarily have the
flexibility or the 治 uthority to go 制d put Lance products on Pepperidge trucks and vice versa? Or would the owner
operators be willing to cros心sell? Or are there really just not complementary geographies here in terms of
synergies of that last míle of distribution?

ANTHONY P. DISILVESTRO: W訓， 1 think there's certainly complementary geographies. The thing is these are
independent business owners th為t operate under contracts. Those contracts that Pepperidge Farm has are different
than the contracts that Snyder'今 Lance has. So we really need to get in there and understand i1. I think our sort of
going-in 紛ssumption is that we need to operate that independent system separate from ours , but we' lI certainly look
for opportunities to cross-sell and to expand the distribution of both Pepperidge Farm and Snyder's-Lance projects-
- products through those systems.

JOHN JOSEPH      BAU 結 GARτNER:     Okay , so it is on the table at some point down the road then?

ANTHONY P. DISILVESTRO: We' lI have to 時e.

OPERATO R: Our next question comes from Steve Strycula of UBS.

STEVEN A. STRYCULA , DIRECγOR AND EQUITY RESEARCH ANALYSτ ， UBS INVEST闊的吐γBANK ，
RESEARCH DIVISION: Congratulations on the dea l. So two quick questions as ;t relates to Lance , I think you
already touched on this Denise , but they're undergoing right now an early-s倫ge transformation , involving SKU
reduction , zero-based budgeting , and 的ctory， footprint efficiencies , et cetera. How do you think about talent
retention and keeping key personnel to ensure a smooth transition over the next, call it, 2 or 3 years , given the
complexity of what they're undertaking? And then the second piece to my question would be , as it relates to their
secondary businesses of p治rtner brands and contract manufacturing , how do you think about whether that's core or
necess結ry revenue to kind of keep in the pro forma portfolio?

DENISE M. MORRISON: Yes. Well , I think the people aspect of this acquisition is very impo糊川， and I look fo附ard
to meeting the people at Snyder's-Lance , and we will be developing a comprehensive program regarding the talen1.
The second piece of your question regarding the partner brands , 1think it's very intriguing what they've been able to
do with partner brands , particularly smaller challenger brands providing a distribution system. So we will be taking
that into consideration as we review the busine悠悠 going forward.


       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 74 of 274
  Campbell Soup Co to Acquire Snyder'sLance , Inc. to Expand in FasterGrowìng Snacking Category M&A Call .
                                                     Final

OPERAτOR:     And our final question comes from the Ji ne of Michael Lavery of Piper Jaffray.

MICHAE三 L SCOTT LAVERY , PRINCIPAL & SENIOR RESEARCH ANALYST, PIPER JAFFRAY COMPANIES ,
RESEARCH DIVISION: Just a little bit of a follow-up on Matthew's question. Your portfolio was almost half snacks
and close to half meals , but you do have that sort of 10% beverages where you h為ve some struggles on V8 and on
the Bolthouse side , and you're up against , obviously , much bigger competitors typically in beverages in genera l.
How do you see your portfolio evolving maybe furthe r? Is beverages a core part of ìt? Ce成為 inly. without that ,
snacks would be more th治 nh治 If. Is that the direction you think you would prefer to go?

DENISE M. MORRISON: Yes. Well , we consider the beverage business a very import街1t part of our Campbell
Fresh business. And we've been … have a billior子-dollar pla仔orm in fresh food and beverage and snacks. So that's a
very strategic business for u浴. And in V8 , we've had a tale of 2 cities , as you know. We've had some growth on our
core V8 Red juice and our V8 +Energy is very robust. We've had some i認 ues on our V8 V-Fusion and V8 Splash
that we're dealing with. So 叫 but we will contínue to review the portfolio as we do systemic到 Iy as part of our annual
strategic plan.

OPERATOR: And that concludes our question幽and-answer session for today ‘ I'd like to turn the conference back
over to Ken Go約1ell for any closing remarks.

KEN   GOSNELL:τhank     you , everyone , for joining our call today. A full replay will be 治vailable 為 bout 2 hours after
the 伺11  concludes by goi 吋 online or callìng 1 (404) 537圖 3406. The access code is 8969888 離 You will have until
December 31 at midnigh t. At which point , we move our earnings c為 11 and [it's] strictly to the website ,
investor.campbellsoupcompany‘ω 仇 Just click Recent Webcast & Presentations. If you have further questions ,
please call me at (856) 342個仿制. If you're a reporter with questions , please call Thomas Hushen at (856) 3叩開
5227. If you are 為 Snyd啊's-Lance ìnvestor, please contact Kevin Powers at (704) 557必279. Thanks , everyone.

OPERATOR: Ladies and gentlemen , thank you for participating in today's conference. This does conclude the
program , and you may 治 11 disconnect. Everyone , have a great day.

[Thomson Financial reserves the right to r羽絨ke changes to documents , content, or other ìnformation on this web site
without obligation to notify any per綴。 n of such changes.

In the conference calls upon which Event Transcripts are based , companies may make projections or other for喻的也
looking statements regarding 翁 variety of items. Such forward-Iooking statements are b喲。d upon current
expectations and involve risks and uncertainties. Actual results may differ materially from tho怠。 stated in any
forward-Iooking 泛tatement based on a number of important factors and rìsks , which are more specifically ìdenti罰ed
in the companies' most recent SEC filings. Although the companies may indìcate and believe that the assumptions
underlyì吟 the forward-Iooking statements are reasonab拾， any of the assumptions could prove ìnaccurate or
incorrect and , therefore , there c治 n be no a滾滾 urance that the results contemplated in the forward幽looking 船tements
will be realized.

THE I I\I FORMAτION COf啥TAIN 眨 D IN EVENT TRANSCRIPTS IS A TEXτUAL REPRESENTATION OF THE
APP Ll CABLE COMPANY'S CONFERENCE CALL AND WHILE EFFORTS ARE MADE TO PROVID 反 AN
ACCURATE TRANSCRIPTION , THERE MAY BE MAγERIAL ERRORS , OMISSIONS , OR INACCURACIES IN
THE REPORTING OF THE SUBSTANCE OF THE CONFERENCE CALLS. IN NO WAY DOES THOMSON
FINANCIAL OR THE APP Ll CABLE COMPANY OR THE APP Ll CABLE COIVIPANY ASSUME ANY
RESPONSIBI Ll TY FOR ANY INVESTMENγOROγHER DECISIONS MADE BASED UPON THE INFORMATION
PROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPT. USERS ARE ADVISED TO REVI 佐 W THE三
APP Ll CABLE COMPANY'S CONF 眨 RENCE CALL ITSELF AND THE APP Ll CABLE COMPANY'S SEC FI Ll NGS
BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: December 22 , 2017



      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 75 of 274
Campbell Soup Co to Acquire Snyder'sLance , Inc. to Expand in FasterGrowing Snacking Category M&A Call .
                                                   Final



至2聽d   ()f Document




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 76 of 274
         /于              Campbell Soup to Buy Snyder's-Lance for
                                                           CFO.com
                                                                                              $4.5日


                                         Oecember 18, 2017 Monday 11 :20 PM GMT


Copyright 2017 Economis!.com AII Rights Reserved

Section: BANKING &AMP;AMP;AMP;AMP;AMP;AMP;AMP;AMP;AMP;                         CAPITAL 結ARKEγS

Length: 466 words
Byline: MaUhew Heller




Campbell's biggest.都er 治cquisition wìll nearly double its baked-snack          sales 部 it   continues to   diversi佇 beyond   its
traditional soup business.

Campbell Soup on Monday announced the largest deal in its 148-year history, agreeing to acquire Snyder's-Lance
for $4.87 bìllion in 法 move that will nearly 付。 uble its baked-snacks revenue.

Snacks have become a popular category for food companies as consumers shift to food they can eat on the go.
The U.S. snacking market is worth roughly $89 billion , according to IRI , and growing at 紛 compound rate of nearly
3%.

With the acquisition of Snyder&amp;amp;amp;amp;amp;amp;amp;amp;amp;#8217;s Lance , baked sn為cks will
generate roughly 46% of Campbell&amp;amp;amp;amp;amp;amp;amp;amp;amp;#8217;s annual net sales , up from
about 31 % in fisc結 I 2017. Snyder&amp;amp;amp;amp;amp;amp;amp;amp;amp;#8217;s Lance makes such
products as Pop Secret popcorn 為nd Pretzel Crisps and its net sales grew at a compound rate of 竹 β% between
2012 and 2016.

Campbel織法 mp;amp;amp;amp;amp;amp;為 mp;翁 mp;法 mp;#8217;s                 traditional soup business will now represent about
27% of its annual net sales.

''This acquisition will dram說ically transform Campb酬， shifting our center of gravity and further diversifying our
por吋
   t哲foli沁
         o               趴
                         nt始
                           o                the               faster-growing            sn冶翁cl泌<i ng                ca
                                                                                                                     祕tegor句
                                                                                                                           y，'
Campbell洽
        &amp;泠
             ar熟
               1消'p
                  趴;amp
                      趴;amp
                          弘;紋 mp
                               扒;絃mp;泠紋mψp
                                         弘;amp
                                             拉;amp
                                                 趴;#8217;泠
                                                         s              CEO Oenise Morrison said in a news       release饋


As CNBC reports , the deal is the boldest in 教 serie忌 of moves by Campbell to diversify beyond the core soup
business. In 2012 , it acquired dressing , beverage and vegetable company Bolthouse Farms for $1.55 billion 紛nd ，
earlier this month , completed its $700 million 翁cquisition of Pacific Foods.

“Pressure on Big Food to do larger deals th紛t can m為ke a more immediate impact has heightened over the p約st
year," CNBC noted. “Beyond slowing s紛 les ， food companies are working with increasingly punishing retailers that
are under their own pressure as shoppers pick up their food staples at convenience stores and , increasingly,
Amazon."

Campbe
     叫11他
        &amp;淘
             amp
               叭;翁 mp;泠翁 mp
                          飢;amp
                              趴;amp
                                  帆;紛mp
                                      趴;翁 mp;泠翁 mp
                                                 帆;#8217;s               said the acquisition of Snyder's心恥 Lance
accel怡
     er阻
       at胎
         e Campbe
                叫州lI 's     access to     岫紛S
                                          f; 絨ter鞠-growi川
                                                        ng dis
                                                             絨tr叫ibution channel恰
                                                                                s
                                                                                including the convenience and natural
channels

Oiane   Shand 書 senior   director of corporate ratings at S&amp;amp;amp;amp;amp;amp;amp;amp;amp;當np;P Glob刻，
said         Campbell        has      been       focusing     on    increasing   their   snacking   business.


        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 77 of 274
                                 Campbell Soup to Buy Snyder's-Lance for $4.5B

&amp;amp; 法 mp; 訟 mp;amp;amp;amp;amp;amp;#8220;The con寫umer         is much more into snacking than eating three
meals a d為ys.&amp;amp;amp;amp;amp;amp;amp;amp;amp;#8221;           she told USA Tod法y.

Campbell&amp;amp;amp;amp;amp;amp;amp;amp;amp;#8217;s baked盼snacks po咐。lio generated about $2.5
billion in net sales in fìscal 2017 while Snyder's-Lance reported $2.2 billion in net sales for the 12 months ended
Sept. 30.


Load-Date: December 19, 2017


  En忌。 fDocumcnt




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 78 of 274
  C~mpbell           Soup To Buy Snyder's-Lance For $50 Per Share In AII-cash Deal
/\                                                   C間01icias Fi關如as Eng愉

   \                                                   December 18, 2017 Monday


Copyríght 2017 Content Engíne , LLC.
AII Ríghts Reserved
Copyright 2017 CE Noticías Fínancíeras AII Rights   Res臨 rv申d


Length: 340 words

Body


     Campbell Soup Co. (CPB) has agreed to acquire Snyder's-Lance Inc. (LNCE) for $50.00 per share in an all-
cash transaction , the two companies said Monday. The acquisition , which has been approved by the board 洽。f
directors of both companies , will enable C為 mpbell to expand its po卅Olio of sn紛cking brands in the $89 billion U.S ‘
snacking m 治 rket.

Charlotte , l\l orth Carolina-based Snyder尊心Lance is a snacking company who兮兮 portfolio includes brands such 紋S
Snyder's of Hanover, Lance , Kettle Brand , KETTLE chips , Cape Cod , Snack F翁ctory Pretzel Crisps , Pop Secret,
Emerald and Late July.

τhe purchase price represen1s a nearly 27 percent premium 10 Snyder忘“Lance's closing stock price on December
13, 2017 , the 1為st trading day prior 10 med泊 reports regarding a p01ential transaction. Closing of the transaction is
expected by early second quarter of calendar 2018.

 Snyder's-Lance reported $2.2 billion in net s為les for the trailing 12 months ended September 30 , 2017. From
calendar 2012-2016 , Snyder's-Lance net sales grew 翁t an 11.5 percent CAGR; organic net sales outpaced
category growth wìth 翁 4 percent CAG R.

 Snyder's-Lance will become part of C法 mpbell's Global Biscuits and Sn訟cks division , which includes the company's
Pepperidge Farm , Arnott's and Kelsen businesse怒 , 紋街f彷1站d the 釗      s imp
                                                                          抖le meals and 針  s h冷
                                                                                              elf.手手"幽.仗abl治
                                                                                                           e beverages business irη1
ALυJS
    紋tra
       釗Ii洽
          a， As       f位ic 紋絃nd Latìn Amerìca. τ hedivi 發 ion is led by Luca 悶 ignini 書 Presiden t.
              訟ìa P紋ci沁


 Campbell s治id it plans 10 finance the acquisition through $6.2 billion of debt comprisìng a combination of long峭term
and short-term debt. The company added it will suspend share repurchases to maximize free cash flow for the
purposes of payìng down debt. Campbell expects to maintain its current divìdend policy.

Campbell expects the acquisition to be accretive to its earnings per share in fiscal 2019. The company also
expects approximately $170 million in cost synergies by end of fiscal 2022 and addition訟 Iy ， expects to achieve 為
m 判。 rity of Snyder's-L翁 nce種 s existing cost transformatìon program.




 Load-Date: December 20 , 2017


   En 益。 f f)(




        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 79 of 274
  Campbell Soup To Buy Snyder'心Lance For $50 Per Share In AII-cash Deal
                                                  RTT News (United States)
                                                 December 18 , 2017 Monday


Copyrighl 2017 Conlenl Engine. LLC.
AII Righls Reserved
Copyrighl2017 RττNewsAII 只 ighls Reserved

Length: 340 words
Byline:   editorial@rttnews.co悶， (民n        Staff Writer)

Body


     Campbell Soup Co. (CPB) has agreed to acquire Snyder's耐Lance Inc. (LNCE) for $50.00 per share in an all-
cash transaction , the two companies saìd Monday.γhe acquisition , which has been approved by the boards of
directors of both companies , will enable Campbe !l to expand its portfolio of snacking brands in the $89 billion U.S.
snacking market.

Charlotte , North Car巾
                     01加泊
                        irna-based Snyde
                                       軒r'冶s.
                                            洛也.
Snyderγ'sof Hanover , Lance , Kettle Brand , KETTLE         chip綴，   Cape Cod , Snack Factory Pretzel Crisps , Pop   Secr剖，
在 merald and Late July.


 The purchase price represents a nearly 27 percent premium to Snyder'心 Lance's closing stock price on December
13 , 2017 , the last trading day prior to media repo付s regarding a potential trans羽 ction. Closing of the transaction is
expected by early second qua 吋er of calendar 2018.

 Snyder's-Lance reported $2.2 billion in net sales for the trailing 12 months ended September 30 , 2017. From
calendar 2012-2016 , Snyder's-Lance net sales grew at an 11.5 percent CAGR; organic net sales outpaced
category growth with a 4 percent CAG R.

Snyder's-Lance will become part of Campbell's Global Biscuits and Snacks division , which includes the company's
Pepperidge Farm , Arnott's and Kelsen bu芯inesse怒， and the 污 imple meals and shel私stable beverages business in
Australia , Asia Pacific and Latin America. The division i浴 led by Luca Migní阱， Preside惜，

 Campbell saíd it plans to finance the acquisition through $6.2 billion of debt comprising a combination of long-term
and 的。的知 rm debì. The company added ît will suspend share repurchases to maxim如 free cash flow for the
purposes of paying down debt. Campbell expects to maintain its current dividend policy.

 C法mpbell expects the acquisition to be accretive to its earnings per share in fiscal 2019. The company also
expects approximately $170 million in cost synergies by end of fiscal 2022 and additionally , expects to achieve a
majority of Snyder'心Lance's exìsting cost transformatìon program.


Load-Date: December 20 , 2017


  Eud of DOCl1!n <.'nt




        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 80 of 274
\ ) Campbell S叫。 B叭W
)                                                dpa-AF
                                                      以 XI納惋
                                                          卅ternat
                                                          n 愉   討ion
                                                                   悶a訓
                                                                     細IP杖e
                                                                         仰e蚓
                                                                           叫d
                                          December 18 , 2017 Monday       1:再 7PMGMγ



 Copyrighl 2017 dpa-AFX Wírtschaftsnachrichten GmbH AII Ríghts Reserved




 dp晶                              F
    Length: 344 words




        CAMD 院 N (dpa-AFX) - Campbell Soup Co. (CPB) has agreed to acquire Snyder's-Lance Inc. (LNCE) for $50.00
    per share in an all-cash transaction , the two companies said Monday.

    The 為cquisition.    which has been approved by the boards of directors of both companies , will enable Campbell to
 exp訟 nd      its portfolio of s糾紛cking brands in the $89 billion U.S. snacking market. Charlotte. North Carolina-based
    Snyde r' s-Lance is a snacking company whose portfolio includes brands such as Snyde r' s of Hanover. Lance , Kettle
    Brand , KETτLE chips , Cape Cod. Snack Factory Pretzel Crisps. Pop Secret , Emerald and Late July. The
    purchase price represents a nearly 27 percent premium to Snyde r's-Lance's closing stock price on December 13,
    2017 , the last trading day prior to media reports regarding a potential transaction. Closìng of the trans訟ction ìs
    expected by early second quarter of calendar 2018. Snyder's幽Lance reported $2.2 billion in net sales for the trailing
    12 months ended September 30. 2017. From calendar 2012-2016. Snyder'浴S心削-Lance net sales grew at an 11β
    per'
       紀cen叫t CAGF只之; organic net sa 剖les 氓0 utpaced category growth with 紋 4 percent CAG R. Snyder'書毛
                                                                                                     s.幽-L
    part of Campbell's GI沁   oba釗I Biscuits and Snγ，淼
                                                   acks division. which includes the company's Pepperidge Farm , Arnott's
    and Kelsen businesses , and the simple meals and shelf-st法ble beverages business in Australìa. Asia Pacific and
    Latìn America. The division is led by Luca Mignir話. Presìden t. Campbell saìd ìt plans to finance the 念cquisition
    through $6.2 billìon of debt comprising a combination of long-term and short-term debt. τhe company added it will
    suspend share repurcha念es to maximize free cash flow for the purposes of paying down debt. Campbell expects to
    maintain its current dividend policy. Campbell expects the acquisition to be accretive to its earnings per share in
    fiscal 2019. The company also expects approximately $170 million in cost synergies by end of fiscal 2022 and
    法dditionally. expects to achieve a majority of Snyde r's也Lance's existing co紋 transformation program.




    Load-Date: December 18, 2017


      End of Documcnt




          Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 81 of 274
Campbell to Acqu
               叫ire                   Snyder'冶
                                             s.也.闖.
                                                          Ca
                                                           抓te
                                                             吟 gor
                                                                 句y

<                                                     Contify Retail   New恣

                                           December 18, 2017 Monday 6:30 AM EST


Copyright 2017 Conti紗 .com AII Rights Reserved

Length: 1139 words

Body


Dec. 18 -- Campbell Soup Company (NYSE: CPB) and Snyder志-Lance (NASDAQ: LNCE) today announced that
the companies have entered into an agreement for Campbell to acquire Snyder's-Lance for $50.00 per share in an
all-cash tran紹ction. The purchase price repr綿的ts a premium of approxim 紛紛Iy 27 percent to Snyde內也Lance‘s
closing stock price on Dec. 13, 2017 , the I 份給t trading day prior to media reports regarding a potential transaction.
τhe acquisition , which has been approved by the Boards of Directors of both companies , will enable Campbell to
似pand its po 吋olio of 治泌的 9 snacking brands.


Snyder's幽Lance is a leading 怠nacking comp訟 ny that manufadures and markets snack food throughout the United
States. The company's po悶。lio includes well次nown brands such as Snyder's of Hanover , Lance , Kettle Brand ,
KETγLE chips , Cape Cod , Snack Factory Prelzel Crisps , Pop Secret , Emerald and Late July. Snyder's-Lance has
leading market positions in its ∞re categories including pretzels , sandwich crackers , kettle chips , deli snacks and
organic and natural tortilla chips.1

Acquisition and Snyder's-Lance Highlights:

Combines the strengths of both organizations to drive sales growth and expand C治 mpbell's footprint in the $89
billìon U.S. snacking market , which had 紛 three-yearωmpound annual growth rate (CAGR) of nearly 3 percen t2
Snyder's-Lance reported $2 .2 billion in net sales for the trailing 12 months ended Sept. 30 , 2017 From calendar
2012-20 筒， Snyd啊，心 Lance net sal的 grew at an 11.5 percent CAGR; organic net sales outpaced catego叩 growth
with a 4 percent CAGR

The acquÎsition of Snyde   制r'冶浴浴浴
                               岱令欄欄也-
                               s.

incllυJding the convenience 彷缸nd natural channels.


Strengthening Campbell's Portfolio in Faster-Growing          C滋egories

Denise Mor郎。 n ， Campbell海們制 ident and Chief Executive Officer ，開 id ，吋he acquisition of Snyd駝，今 Lance will
accelerate C紋 mpbell's strategy and is in line with our Purpose , 'real food th滋 matters for life's moments.' It will
provide our consumers with an even gr叫ter variety of beUer-for-you snacks. The combìnation of Snyder's-Lance
brands with Pepperidge Farm , Arnott's and Kelsen will create a diversified snacking leader, drive sales growth and
create value for shareholders. This acquisition will dramatically transform Campbell , shifting our center of gravity
and fu 的 er diversifying our po咐。 lio into the faster刪growing snacking 個tegory. We look forward to welωming
Snyder's-Lance's employees and their trusted family of leading brands to our company."

Campbell's baked snacks product portfolio gener說ed approximately $2.5 billion in net sales in fiscal 2017. With the
addition of 恥   S ny
                   抖 der內，冶冶浴浴浴弘
                           兮心心輔輛峭恤
                           s.

Campbe  訓lI 's 衍
               annu絃釗I net sa      刮les (伊
                                         prevωioυ
                                                侃 sl句
                                                    Y 31 percent) on a pr約
                                                                         o forma b紋si洽
                                                                                     s. Car佇
                                                                                           mpbe
                                                                                              訓lI 's soup por吋
                                                                                                             t仔foωlio ， including the
recent acquisition of Pacific Foods , would represent approximately 27 percent of the company's annual net 叫你




        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 82 of 274
               Campbell to Acquire Snyder's-Lance to Expand in       Faster佩Growing   Snacking Category

Brian J. Driscoll , President and Chief Executive Officer of Snyder's也Lance ， said ,
pr昀
  ocess of 討s tr仿翁t給
                   egi旭
                      c options , we believe this transaction maximizes value for our shareholders through an
immediate and certain cash premium. The transaction also unlocks the value of our portfol 拾， reflecting the progress
we have made planning and executing our transformation. We are excited to join Campbell and to continue to
provide great products to our consumers with an uncompromising focus on ingredient忌， quality and taste."

Creating a Snacking Leader

Snyder's-Lance will become part of Campbe ll's Global Biscuits and Snacks division , which includes the company's
Pepperidge Farm , Arno哎，給 and Kelsen businesses , and the simple meals and shelf-stable beverages business in
Australia , Asia Pacific and Latin America. The division is led by Luc為 Mìgni叫， Presiden t. The division will combine
Snyder's-Lance's portfolio with Campbe時's iconìc snacking brands including Goldfish crackers ， τim Tam biscuits ,
Mìlano cookies and Kjeldsens butler cookìes.

給 igninì said , "Campbell's expertise in brand心uilding ， R&口， and supply chaìn and operatìons , coupled with
Snyder'小Lance's     well-known portfolio , distributìon system and history of strong sales growth , will allow us to create
a dìfferentiated , branded snackìng business with greater scale.τhe combìned portfolio will be even more relevant to
consumers who are increasingly seeking betler-for-you snacks."

Headquartered in Charlo位e ， N.C雞， Snyder's孔紋nce has app的ximately 6 ,000 employees and operates 13
manufacturing centers throughout the United States and United Kingdom.

Approvals and Financing

Campbell plans to finance the acquisition through $6.2 billion of debt comprising a combìnation of lon少term and
short峰term   debt. Pro forma leverage is expected to be 4.8x 紋 closing ， and the company is commitled to
deleveraging to 議pproximately 3x by fiscal 2022. Campbell will suspend share repurchases to maximize free cash
flow for the purposes of paying down debt. Campbell also expects to maintain its current dividend policy.

The closing of the transaction is subject to the approval of Snyder'心 Lance shareholde悶， as well as customary
regulatory approval紛紛 nd other closing conditions. Cert為 in members of the Warehime fami 旬， who collectively own
13.2 percent of Snyder's-Lance's outstanding common stock , h 紋ve agreed to vote their shares in support of the
transaction. Closing is expected by early second quarter of calendar 2018. Campbell expects the acquisition to be
accretive to adjusted EPS in fiscal 2019 , excluding integration costs and cost念 to achieve synergies.

Credit Suisse acted as lead financi糾紛dviser to Campbell in thìs transaction. Rothschìld 紛 Iso acted as a financial
adviser to Campbel l. W酬， Gotshal & Manges LLP acted as Campbell、 legal counse l. Goldman Sachs & Co. LLC
acted as lead fin必ncìal adviser to Snyder's-Lance. Deutsche Bank has also acted as long-tìme financì我1 advìser to
Snyder's-Lance. Jenner & Block LLP acted as legal counsel to Snyder浴 -Lance.

Reshaping Campbell's Portfolio

This. is Campbell's 翁 ixth acquisition in five years.τhe company acquired Bolthouse Farms in August 2012 , organic
baby food company Plum in June 2013 , biscuit company Kelsen in AL1 gust 2013 , fresh salsa and hummus maker
Garden Fresh Gourmet in June 2015 , and organic broth and soup producer Pacific Foods in December 2017.

Investor Call Details

Campbell will host a conference call to discuss the acquisition announcement today at 10:30 a.m. ESτ. To join in
the U.S. , dial (833) 659-8619. To join outside of the U.S. , dial +1 (703) 639-1316 ‘ The access code is 8969888.
Access to a live webcast of the call with accomp為nying slides , as we \l as a replay of the call , wi \l be available at
investor.campbellsoupcompany.com.

Source: CSC Brands




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 83 of 274
               Campbell to Acquíre Snyde r' s-Lance to Expand ín Faster-Growíng Snackíng Category


Load-Date: December 19, 2017


 End   ofDocume紋




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 84 of 274
/
    \Event Brief of Campbell Soup Co to Acquire Snyder's-Lance , Inc. to Expand
               in Faster-Growing Snacking Category M&A Call 蟬 Final
                                                         丹 (Fair   Disclosure) Wire

                                                        December 18 , 2017 結onday


    Copyrìght 2017 ASC Services 11 Media , LLC
    AII Rights Reserved



    Copyright 2017 CCBN , Inc.

    Length: 5179 words




    CORPORATE PARTICIPANTS

    . Anthony P. DiSilvestro - Campbell Soup Company ,Senior VP & CFO

    . Brian J. Driscoll - Snyder's-Lance, In缸， CEO ， President & Director

    . Denise M 龜結orrison - Campbell Soup Company ,President , CEO & Director

    . Ken Gosnell- Campbell Soup Company ,VP of Fin為 nce Strategy & IR

    CONFERE三 NCE       CALL PARτICIPANγs

    . Andrew L議zar ﹒ Barclays PLC , Research Division ,MD and Senior Research Analyst

    . Bryan Douglass Spillane      ﹒ BofA 紡 errill   Lynch , Research Division ,MD of 在quity Research

    . Christopher Robert Growe - Stif，訓， Nicolaus & Company, Incorporated , Research Division,MD and Analyst

    . David Christopher Driscol卜 Citigroup Inc , Research Division ,MD and Senior Research Analyst

    . John Joseph Baumgartner - Wells Fargo Securities, LLC, Research Division,VP and Senior Analyst

    . Kenneth B. Goldman - JP Morgan Chase & Co , Research Division ,Senior Analyst

    . Matlhew Cameron Grainger 欄 Morgan Stanley , Research Division ,Executive Director

    . Michael Scotl Lavery 關 Piper Jaffray Companies , Research Division ,Principal & Senior Research Analyst

    • F這obert Bain   Moskow 也 Cr\x E9dit Sui潑潑。 AG ，      Research Division ,Research Analyst

    . Steven A. Strycula - UBS Investment Bank , Research Division ,Director and Equity Research Analyst

    OVERVIEW

    CPB announced tt冶t it has agreed to 刻cquire Snyder's-Lance for $50 per 浴 hare in all-cash deal , which equate寫 to
    an enterprise v為lue of $6.1b 隘

    FINANCIAL DATA



           Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 85 of 274
       Event Brief of Campbell Soup Co to Acquire          Snyder'心Lance.     Inc. to Expand in Faster-Growing Snacking
                                                     Category 結&A Call .     Final

1 曇 Enterprise   value = $6.1 b.

PRESENTATION SUMMARY-

Transaction Details (D.M.)

1. Acquisitíon   Det倒 Is:


1.   CPB 諮greed    to acquire Snyder's-Lance.

1. Will significantly expand Co.'s snacking business and shift CPB's center of gravity toward faster-growíng spaces.

2. Combination of CPB wíth         Snyder童心 Lance   will accelerate Co.'s strategy.

1. W îII optimize Co.'s core business , enhance real food credentials and strengthen position in                     macro-snacki句
market.

1. Snyder's-Lance porttolio includes real food snacks complementing Co.'s own real food philosophy and
capabilities , whí詩iI洽念 ;泊ever悶aging mη1γacn約
                                            0-恣


2. Addition of Snyder's-Lance to CPB will increase Co.'s ability to provide consumers with wider variety of better-for-
you sn治 cks ， including one紋 that are organic , gluten-free , non-GMO and provide other functional benefits.

3. Acquisítíon will help    C。每 accelerate    efforts to expand into   faster幽growing   distribution channels.

1. Snyder's-Lance addition will increase Co.'s exposure to conveníence and natural                     ct冶 nnels ，   while providing
products that lend themselves to e-commerce.

zτhi怒 is    complementary to CPB's        existing 凶rength   in grocery and mass channels.

之 Transaction     Híghlights:

1. Agreed   to 治 cquire   Snyder's-L

2. Snyde r' s-Lance:

1. Has history of strong sales growth.

2. Reported net sales of $2.2b and adjusted EBIτof $193m fortrailing 12 months ended 09/30/17.

3. Headquartered in Charlotte. North Carolina.

4. Has approx. 6 ,000 employees.

5. Operates 13     m 為 nufacturing   sites.

3. Combíned pro forma annual net sales is expected to exceed $10b.

1. Agreement ìs subject to      Snyder's-Lance's 發 hareholders'     approval and customary regulatory approvals.

1. Anticipates deal to be completed by early 2Q of calendar year 2018.

3. Shìft:

1. Plans to   的前 center     of gravìty by diversifyìng   po得Olio.

1. Since 2011 , made solid progress agaìnst this goa l.



        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 86 of 274
       Event Brief of CamηlpbeJ誌J Soup Co to Acquire Srηlyder'量s.幽幽幽毛幽毛
                                               Category M&A Ca          釗JJ卜-   Fina
                                                                                   訟i


2. With addition of Snyder's-Lance to CPB , Co. will dramaticaJJy shift                   po肘。Iio   toward faster-growing snacking
category.

1. Due to this acquisition , new snacks portfoJio will represent nearly half of CPB's annual net sales , while soup will
become about 25% of Co.'絲釘mual net saJes.

4. Strategic Rationale:

1. Strengthens CPB's core business and provides Co. with new capabilities.

1. Accel治
        er陪
          at旭
            es CPB矽's expansion into           fas
                                                 剖ter.闢-g
global baked snacks business.

2. Snyder's-Lance will become        pa吋 of   Co.'s Global Biscuits and Snacks          busine兮兮 led   by Luca Mignin i.

1. In 1Q18 , CPB's GlobωI Biscuits and Snacks division delivered sales growth of 3% and segment                            oper滋ing
e治rnîngsgrowth of 4%.

2. Acquisìtìon will complement Pepperidge Farm's operatìons in US , which has consistently been one of Co.'s best-
pertorming businesses.

3.γrans但ction will diversify Co.'s portfolìo and move CPB decisively into faster“ growing snacking categories , while
enhancing distribution capabilities.

4. Expects there will be    signific翁 nt   cost synergies.

5. Snackìng:

1. Growth rates outpace many center store categorìes.

2. Li nes between snacks and meals are blurring.

1. Snacking occasions are expandìng rapìdly and even extendìng ìnto tradìtìonal                 meals 勵

2. 90% of consumers snack multiple tìmes per day.

3. In US , more than 50% of 郤 I eatìng occasìons are snacks and nearly half of US consumers replace meals wìth
snacks at least 3-4 tìmes per week.

4. Snacking is $89b market in US with three-year CAGR of approx. 3%.

3. CPB has strong snacking business today , which includes iconic brands like                  Gold訂 sh ，   Milano , Tim Tam , Shapes
and Kjeldsens.

1. Through Snyder's-Lanceωcquisition ， will add more leading brands to Co.'s                  po肘。!他，     including ones that provide
consumers with betler-for-you snacking optìons.

6. Branded Portfolio:

1. Believes CPB's capabílíties in consumer ìnsights ,            R&D 治nd     marketing will help drive sales growth of      Snyder'心
Lance brands.

乞.
2    Combination of CPB'S、令     snacki怕
                                      ng     brands with     Snyder'冶
                                                                    '心心心峭孔
                                                                      s-
pl旭紛t仔form.

3.   WiJJbe 扇 ble   to provide consumers with wide range of snacks literally from soups to             nu坊，




        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 87 of 274
       Event Brief of Campbell Soup Co to Acquire Snyder冶-Lance， Inc. to                        Exp治 nd   in   Faster輛Growing   Snacking
                                            Category M&A Call - Fiη aJ

4. Will have unrivaJed      po肘。lio      of snacking options that includes sweet , savory , fresh and convenient mini meaJ
offerings.

Transaction Overview (B.O.)

1.0etails:

1. Thi發   past   summer , Snyder's-Lance received approach from CPB.

1. Following that , Snyder志編Lance Board of Oirector忍 and senior management team conducted thorough review
process of strategic options with as發 istance of outside financial and legal advisors.

2.τransaction      delivers immediate and significant            c為 sh   premium.

Financiallmpacts of Transaction (A. O.)

1.0etails:

1. Has agreement to      ac
                          叫如
                           q uωir拇
                                 e Srηly
                                       闕 de
                                          昕r'冶S
                                              岱冶浴
                                               心兮心網-L


1. Enterprise value is 19.9        time發 Co.'s          estimated adjusted      EBIτOA     of Snyder's-Lance for      calend為 r   year 2017 of
$305m.

1. Factoring in expected cost synergies , adjusted EBITOA                   multiple給 is   12.8 times.

2.   Purch紛紛 price    per share represents 27% premium to                 Snyder'心Lance's       closing price on    叩113/17.

2. CPB outlook:

1. Other than change related to Pacific Foods acquisition as disclosed last week , there is no change to CPB's 2018
sales and earnings guidance.

3. Snyder's-Lance recently cost transformation program , targeting $175m in savings , some of which is expected to
be achieved in calendaryear 2017.

1. Expects majority , approx. $125m of targeted cost 發avings will be achieved.

4. Identified cost synergy opportunity of $170m in run rate savings , which will be achieved by FY22.

1. Including preliminary estimate of incremental                   depreci剖ion      and amortization related to        purcha發e    accounting ,
expects transaction to be 5-7% 治ccretive in FY1 兮，

1. Assumes that incremental debt carries avg. interest rate of 3.5%.

2. As Co. expands margins through                synergies 為 nd     achieves cost savings , level of EPS accretion increases to 15-
20% by FY21.

5. Supporting agreement to acquire outstanding shares of                        Snyder's回 Lance ，   Co. has committed bridge financing in
place.

1. Prior to closi 嗯， expects to issue $6.2b of new debt through combination of term loans and long-term notes.

1. Vast majority of incremental        前門必 ncings        will be fixed rates.

2. Based on current market         lev訓，    forecasls weighted avg. interest rates on aggregate fin為 ncing to be approx. 3.5%.

2. Willleverage strong cash flow and balance sheet to finance                     trans治ction   with debt.



        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 88 of 274
       Event Brief of Campbell Soup Co to Acquire Snyder's幽L為 nce ， Inc. to         Exp白 nd   in Faster-Growing Snacking
                                            Category M&A C紛 11- Final

3. With transaction , CPB's pro forma lever為 ge measured          的 net debt-to必djusted         EBITDA and including        rece成Iy幽
closed Pacific Foods acquisition incre訟 ses to 4.8 times.

4. Committed to deleveraging and is targeting reduction in leverage ratio to 3 times by FY22.

1. To assist deleveragi呵， suspending      sh為 re   repurchase program going forward.

5. Consistent with past practice , will maintain current dividend policy in which Co.           target為 P必yout    ratio competitive
with peer group and expects to increase dividend over time with earnings.

6. Based on those plans , expects to maintain investment-grade rating.

1. S&P assigned rating of     B 自 B.


2. 鵝。 ody's indic翁ted    rating of no less than BBB.

6. Completion of transaction is subject to approval by        Snyder'心 Lance's        shareholders and customary regulatory
approv治l.


7. Expects close of transaction by early in 2Q of calendar 2018.

2. Cost Synergie給:

1. Combination of CPB and Snyder's-Lance will yield significant cost synergies benefiting from                 overl紋 p   in snacking
businesses.

1. Expects to achieve $170m in cost synergies , which equ為tes to about 7.5% of Snyd缸，各 Lance sales.

1. Synergies come from several areas.

2. Pepperidge Farm business and        Snyder'心 Lance   operate   v除rehouses       and   depot諮 to   distribute products.

3. There is opportunity to improve overall efficiency of combined co.

2. Identified opportunities in manufacturing to optimize network.

3. Anticipates ability to achieve procurement savings in ingredients and packaging.

4. In areas of sales and marketing , and administration , wîll optimize scale of combined entity and leverage shared
services opportunity.

1. Whìle Co. is not counting it    恥 syner缸， believ伽 there        are revenue opportunitìes      cr制ted     by combìnation of two
companles.

2. Has complementary distributíon with Snyd僻，心 Lance's strength ín immediate consumption and natural channels ,
and CPB's strength in grocery and mass.

5. There are unique capabilities in sales and marketing , and       innov白tion ，   which can be leveraged.

6.   There 訟 re   opportunities to extend certain brands into kids' snacking and combined entity can accelerate capture
ofe心

3. Summary:

1. Confident in Co.'s ability achieve $170m targe t.

2. To achieve synergies , complete transaction and integrate        busine帥，   estimates one-time costs of $275-325m.



        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 89 of 274
     Event Brief of Campbell Soup Co to Acquire Snyder'心 Lance ， lnc‘ to Expand in Faster-Growing Snacking
                                          Category M&A Call - Final

3. Snyder's Lance acquisition
           “                    拾級ligned   with Co. 's strategy for   CPB 為 nd    w iU significantly advance its execution.

4. Snyder's-Lance addition will meaningfully shift porttolio to higher-growth snacking categories.

5. Combination of CPB and   Snyde巾-Lance       wíll yield   signifi個 nt   cost synergies and potential revenue   oppo吋unitíes.


QUESTIONS AND ANSWERS

OP巨RATOR:      (Operator Instructions) Our first question comes from Andrew          L紋zar   of Barcl為ys.

ANDREW LAZAR , MD AND SENIOR RESEARCH ANALYSγ ， BARCLAYS PLC , RESEARCH DIVISION: AII right ,
I'm choosing one. Let me go with , 1 gues忌叫 I guess my question has to do with the prelzel franchise. It certainly
stood the test of time very well at Lance , but I guess , perhaps more recently maybe has not grown a忌 quickly as ít
has previously and relative to other snacking options. And 1 gues愁， given that重 s still the biggest part of the Lance
porttolio , how do you ensure this business can stay relevant and drive growth in addition to the other pieces of
L紋nce， which have been growing more quickly?


DENISE M. MORRISON , PRESIDENT , CEO & DIRECγOF去， CAMPBELL SOυP COMPANY: Yes , we believe that
the consumer snacking trend念 are really strong , and that the Snyder's brand and also the Snack Factory Pretzel
Crisps brand are very strong entries into this particular segment of the category. We look forward to learning more
about these brands and helping them to realize their potentia l. And our intention is to nurture that.

OPERATOR: Our next question comes from Bryan Spillane of Bank of America.

BRYAN DOUGLASS SPILLAN 哎， MD OF EQUITY RESEARCH , BOFA MERRILL LYNCH , RESEARCH DIVISIOI\I: I
guess , I wanted to ask a question about the just the 給ility to like combine distribution or leverage each entity's
distribution. And forgive me , 1 don't know enough about Lance's distribution itse仔. But given that C為 mpbell has
some direct store distribution with its snack porttol治， are there any limitation紋， I guess , or any accommodations that
you' lI have to make in order to try to cross-sell the products? Just tryíng to understand how quickly you can get to a
point where you're actually able to 始 ke advantage of the cross-selling 我 nd the channel opportunitie忠.

DENISE己奴. MO 只只 ISON:      Yes. Well , today , we're oper為ting 2 direct store delivery systems with -- in Pepperidge
Farm with snacks and also with bakery. This will add a third DSD system. The commonality are all of these system給
h教ve independent business owners or independent distríbutor operators. So we're very familiar with how to reach
the potential of these systems. 1think 級s we get to know the companies , we will be looking at potential synergi兮兮­
We believe those exist mostly in the area of depots and wa 悶housing.

BRYAN DOUGLASS SPILLANE: Okay. And so the model doesn't                        ac∞mmodate      or contemplate any like sort of
buying of routes or trying to combine some of these routes?

ANTHONY P. DISILVEST只0 ， SENIOR VP & CFO , CAMPBE三 LL SOUP COMPANY: No , we haven't assumed any of
that. We oper治te 2 systems today for Pepperidge , one for sn街 cks and one for bakery. And this DSD now would be 治
third one. And as Denise mentioned , where we see significant saving發 opportunity is in warehouse and depot
sy紋em that distributes products to those independent operators. And the way Snyder's-Lance operates today ,
they're about h為If DSD 治 nd the other half direct to warehouse , but we plan to operate their DSD system
independently.

OPERATO 只:     And our next question comes from Chris         Grow成 Stife l.


CHRISTOPHER RO日在 RT GROW眩， MD AND ANALYST , STIFEL , NICOLAUS & COMPANY , INCORPORATED ,
RESEARCH DIVISION: Congratulation諮 on this announcement here. Just a quick question for you , if I could.
Looking out with the expectation you' lI achieve these synergies by fiscal




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 90 of 274
      Event Brief of Campbell Soup Co to Acquire Snyder's-Lanc兮， Inc. to Expand in        Faster備Growing   Snacking
                                           Category M&A Call- Final

'22 , call it roughly 5 ye翁的， so like 4 or 5 years away , what is 協king so long along the way to achieve all the
efficiencies? Is it just to integrate or effect the plan that Lance had in place? Or is it going to take a little longer to
achieve savings in the area of efficient …in the depots and warehouses and th 滋 kind of thing with the DSD system?

ANTHONY P. DISILVESTRO: Yes , so we get a little hung up in the tran 訓tion between calendar year and fiscal
year , so they are a little earlier than they may appea r. And we think we' lI realize synergy right out of the gate , but
the majority will be a little bit back-end loaded. And the reason for th訓 is we need to implement our ERP system to
unlock the combination and the leverage between the 2 companies. And that's the reason it's 治 little bit later, a li說le
bit longer.

OPERATO 只:    And our next question comes from Ken       Goldm羽 n   of JPMorgan.

KENNETH B. GOLDMAN , SENIOR ANALYST , .IP MORGAN CHASE & CO , RESEARCH DIVISION: So I have 翁
question on DSD. The world is shifting to e-comm , right? Obviou念句， a little more slowly in food , but 10 , 20 years
from now , we' lI have a lot more sales in e-comm than we do now脖 DSD ， obvious旬， doesn't help with th訟1. One of
your m吋or competitors in cookies 紋 nd cracker寫 has shifted away from DS口. And 1 realize you h為 ve a very different
system of DSD with your independent operators. But running 3 DSD systems at a time when the world , especi♂lIyin
sort of snacking , seems to be going away from that , 1 know one of your DSD is in bread , but it seems to be sort of
the opposite trend of where things are heading. So 1 just wanted to know if you can comment on tha t. If there 訟re
any 糾紛ns over time to sort of restrict the use of DSD or if it's really just so ingrained , no pun intended , in what
Campbell does, that it's -- you're just going to have to run these 3 separate businesses as is. It's very expensive.

。在?這 ISE M. MO只只 ISON: Sure. 1 think it' s accurate to say th說 most of the sales in grocery 級 nd food still exist in the
store base , and that e-comm today is low 的19le-digits. And the expectation is that e-commerce will grow , and we' lI -
- we're expecting that to be about

$66 billion by 2020 for the industry. That said , there's a huge omr誰也channel 糾紛y 羽s wel l. 1 mean , when you think
about what conventional customers have done with things like click and collect , order onlir嗨， pick up at store ，法nd
also what pure-play e-tailers have done , including the purchase of regular 發tores. We still think there's definitely a
role for the 忍tore in food. And in the snacking business , it's not ju 發t about grocery and mass , there are multiple
channel formats that carry snacks where impulse purchasing in store 治 a huge part of the business. So we still see
a very vibrant role for DS 口， and then I think one of the things th烈 makes the DSD systems different for both of
the發e companies is the entrepreneurial spirit is alive and well in the independent operato r. And they've done an
exceptionally good job for us and for Snyder's-Lance.

OPERATOR: And our next question comes from Robert Moskow of Credit Suisse.

ROBE 只γBAIN MOSKOW , RES在A只CH ANALYSγ， C只\x E9DIT SUISSE AG , RESEARCH DIVISION: Snyder'心
Lance was in a midst of a complicated integration with Diamond. And even within Snyder's-Lance, there's prob紋 bly
different cultures at play from past acquisitions. And now there冶 another acquisition on top of it and another ERP
overlay. So c紛 n you talk a Ii位le bit about how you plan to manage through those integrations? There's one
integration , 1 think you said , is still going on and then there's another integration on top of it. Is that how you think
about it?

DENISεM.MOR只 ISON: We've had a lot of experience since 2011 with acquiring businesses that have dìfferent
cultures and different ways of operatìng. 1 think one of the thing發 that we have found with the 紋 cquisitions that we've
made , and thi發 one is no different , is that we all share the same basic values and we all are passionate about the
purpose. It might be expressed in different words , but they're basically pretty aligned. And so we' lI be looking as we
work with the Snyder's-Lance team on integration and culture. We' lI be looking for those things that represent poìnts
of parity , and we' lI deal with the things th 滋 are poìnts of dìfference.

ANγHONY     P. DISILVESTRO: Y，兮兮， 1 would just 法dd to that , so we inlend to establish an integration team for this. It
will be dedicated. It will be cross-functiona l. It'lI be around for a while. 11'11 include member悠 of our Global Biscuits
and Snacks division , people from our corporate operation , people from Snyder's-Lance. We have set aside


       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 91 of 274
     Event Brief of Campbe
                         叫|時I Soup Co to Acquire Snyder's
                                                        浴浴
                                                        's-
                                                         心心心刪孔
                                           Category M&A Call- Final

significant resource to do that. And this planning has already begun and will continue , obvious勻， for a while. There
isn't an integration going on right now between Snyder's and D 治 mond. That's mostly complete. Wh法t 1 w部
referencing before Îs they have a cost transform訟ion plan that they announced that we've reviewed in sÎgnificant
detail and agreed that we' lI be able to achieve a majority of those targeted 忍avings.

OPERATOR: Andour next question comes from David Driscoll of Citi         Re給earch.


DAVID CHRISTOPHER DRISCOLL , MD AND SENIOR RESEAF這CH ANALYST , CITIGROUP INC , RESEARCH
DIVISION: 1 wanted to ask you 念bo試 just the magnitude of the浴e synergies. So 1 think just quick math , it's north of
13% of Lance's revenues , and 1 just wanted to get your sense here. 1 mean , this is a re甜Y big synergy number,
expressed 的 a fraction of the revenues , more so than what we've seen typically. And then given the very extensive
nature of Snyder's-Lance's changes , their cost optimization and po rtfo I 怡， I'm concerned that this is a lot of wood for
you guys to chop ，為 nd that there'忌結 lot of risks here in actually 法 chieving these synergies. And I'd just appreciate if
you could respond to that comment , and maybe just give me some understanding 鍋 to your thought process on the
risks of achieving the very significant synergies outlined today龜

ANτHONY     P. DISILVEST只0: Yes , I could take a crack 滋 that. And 的 I step back and look at this , we are very
confident that we can deliver both the Snyder's cost tran給formation plan and these synergies , and we've been very
careful and deliberate to separate the 2. They announced their plan to 翁chieve $175 million of co紋 savings. The
elements of that plan are very similar to the cost savings program th滋 we embarked upon in 2016 愉 It includes zero-
based budgeting. It includes an organizational change. We're reducing -- they're reducing layers of management. It
includes the manufacturing efficiency of plant closing , some procurement s紋vings and some of the things they're
doing around their portfolio. We have been through that plan in excruci翁的 ng detail and been very careful to say ,
"What do we believe c為 n be delivered?" And we're very confident that we can deliver $125 million of that program.
And again , we've been very careful to separate that from what we consider trueωst synergi喲， which is the
combination of our business with theirs and what opportunity does th剖 unlock ， which is really incremental to what I
ju紋 talked about , right? So all the areas I went through earlier in my discussion 紛 round sales and marketing , around
the plant network , around the distribution , w議rehouse and depot consolidation. So we have a line of sight to all of
these savings. Now you mentioned 13 point結 of margin , that‘s not what we're expecting on a net basis. We have set
aside and expect to reinvest a portion of that back in the business to suppo付 the brands , to drive innovation , to
enhance some of the supply chain protocols. And ag創口， I think we're very confident that we can deliver this.

DENISE M. MORRISON: Yes. David , the only thing I'd add to th訓 is ， over the past couple of years , we have been
on a very aggressive ∞ st reduction program for Campbell'念 and have gone through many of the same kinds of
things th尉 Brian and his team have outlined in their transformation plan. And we delivered those 給avings --
overdelivered those 閱vings a year earlier. So we know how to do this. We recognize that it's complex , but we have
had experien闊的d. success in doing it in our own ∞ mpa哼，

DAVID CHRISTOPHE只 DRISCOLL: Anthony , one quick follow-up. What' s the tax rate that you guys assume in
your accretion calculations? And then assumi 吟 tax reform occurs , what do you do with the extra fund? Does it all
go to debt p翁y-down to go f滋滋er on that pay-down?

ANτHONY P. DISILVESTRO: Yes. So all of our modeling in terms of valuing the company and the accretion uses
existing tax rate , we電 11 see what happens on tax reform. Obvious旬， ìf there's a significant reduction in the corporate
rate , Campbell would benefit, this transactÎon would benefìt, but … and that would be upside to what we're talking
about here. We are commiUed to deleveraging and getting back to 3x debt叫花路 ITDA. And if there was tax reform
and a benefit , it would go to accelerating th為t deleveraging.

OPERATO R: And our next question comes from Matthew Grainger of Morgan Stanley.

MATτHEW CAMERON GRAINGER , EXECUτIVE DIRECTOR , MORGAN SτANLEY ， RESEARCH DIVISION: So
Denise , you talked about the portfolio transformatìon here , and you're ending up wìth a portfolio thal's roughly h 為 If
meals , half snacks. Two different businesse忌， different distribution , different supply chains. But how should we thìnk
about the complemen海 ry relationship between these 2 h訓ves of the business? And in terms of how you manage


       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 92 of 274
      Event Brief of Campbell Soup Co to Acquire Snyder's-Lance , Inc. to Expand in Faster-Growing Snacking
                                           Category M&A Call -科 nal

simple meals and try to generate profitable growth over time , does the need to deleverage and fund the growth in
the snack business change how you think about the balance between margin and growth in simple meals going
forward?

DENISE M. MORRISON: Yes. Matt , it all starts with the consumer , and we had identified 2 faster倆growing spaces
that we wanted to expand 泊. One was health and well-being and the other was sr浴cking. And we've been able to
by both internal innovation and also external development , advance our portfolio in both of those areas. 1think that
there is some overlap in the core business in that our soup and simple meals business can also be expanded into
more convenient meal念 and soup and snack , et cetera. So there's some work that we can do there to capitalize on
the macro snacking trend. And 1also think , too , that Snyder's-Lance has about -- over 1/3 of their po卅'o lio in better-
for-you snacking , so bringing health and well.也.
with our 伶r ea
             釗1 food snaclω
                          <Î ng 泊
                                i n Pepper叫idge Farm and Arnot討1's. So I do think that these converge in 為 way， but both
spaces for heé主 Ith and well﹒心

OPERATOR: And our next question comes from John Baumgartner of Wells Fargo.

JOHN JOSEPH BAU 結 GARTNE快， VP AND SENIOR ANALYST , WELLS FARGO SECURITIES , LLC，只 ESEARCH
IJIVISION: Anthony , just want to clari旬， in terms of the route to market and your comments there 為bout keeping the
Snyder's DSD separate. Given the IBO structure of these DSDs , is it just that you don't necessarily have the
flexibility or the authority to go and put Lance products on Pepperidge trucks and vice ve俗a? Or would the owner
operators be willing to cross-sell? Or are there really just not complementary geographies here in terms of
synergies of that last mile of distribution?

ANTHONY P. DISILVESTRO: W訓， I think there's certainly complementary geographies. The thing is these are
independent business owners that operate under contracts. Those contracts thωt Pepperidge F街 rm has are different
than the contracts that Snyder's-Lance has. SO we really need to get in there and understand it. 1think our sort of
going-in assumption is that we need to operate that independent system 念念 parate from ours , but we' lI certainfy fook
for opportunities to cross令ell and to exp訟 nd the distribution of both Pepperidge Farm and Snyder's-Lance pr吋 ects ﹒
酬 products through those systems.


JOHN JOSEPH      BAUMGARTNE只:         Okay , so it is on the   table 為t   some point down the road then?

ANTHONY P. DISILVESTRO: We' lI have to see.

OPERAτOR:     Our next question comes from Steve Strycula of UBS.

STEVEN A. ST只YCULA， DfRECτOR AND EQUITY RES 拉入只CH ANALYST , UBS INV庇STMENT BANK ,
RESEARCH DIVfSION: Congratufations on the de訟. So two quick questions as it relates to Lance , 1 think you
already touched on this Denise , but they're undergoing right now an early心tage transformation , involving SKυ
reduction , zero-based budgeting , and f結ctory， footprint efficiencies , et cetera. How do you think about 協lent
retention and keeping key personnel to ensure a smooth transition over the next , c治 11 it , 2 or 3 years , given the
complexity of wh訓 they're undertaking? And then the second piece to my question would be , as it relates to their
secondary businesses of partner brands and contract manufacturing , how do you think about whether that奮s core or
necessary revenue to kind of keep in the pro forma portfolio?

DENISE己說 MORRfSON:         Yes. Well , 1think the people aspect of this acquisition is very important, and 1look forward
to meeting the people at Snyder's-Lance , and we will be developing a comprehensive program regarding the talen t.
The second piece of your question regarding the partner brands , 1think it's very intriguing what they've been able to
do with partner brands , particularly smaller challenger brands providing a distribution system. So we will be taking
that into consideration as we review the business going forward.

OPERATOR: And      our 自 nal   question comes from the line of Michael Lavery of Piper Jaffray.




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 93 of 274
        Event Brîef of C絃 mpbel紅I Soup Co to Acquîre   Srηwder's
                                                              浴s.孔.“.
                                               Category 結&A Ca
                                                             訓11卜棚 Final


知 ICHAEL   SCOTT LAVERY , PRINCIPAL & SENIOR RESEARCH ANALYST, PIPER JAFFRAY COMPANIES ,
只缸SEARCH     DIVISION: Just a little bit of a follow-up on Matthew's question. Your po吋olio was almost half snacks
and close to half meals , but you do have that sort of 10% beverages where you have some struggles on V8 and on
the Bolthouse sîde , and you're up against , obviously , much bîgger competitors typically in beverages in genera l.
How do you see your po此folío evolving maybe further? Is beverages a core part of ît? Certainly , without th訟，
snacks would be more than half. Is that the direction you think you would prefer to go?

DENISE 結.     MORRISON: Yes. Well , we consíder the beverage business 法 very important part of our Campbell
Fresh business. And we've been …have a billion-dollar platform in fresh food and beverage and snacks. So that's a
very strategic business for us. And in V8 , we've had a tale of 2 citie怠， as you know. We've had some growth on our
core V8 Red juice and our V8 +Energy is very robust. We've had 怠。me issues on our V8 弘 Fusion and V8 Splash
th諮 we're dealing with. So … but we will continue to review the portfolio 法s we do systemically as part of our annual
strategic plan.

OPE己 RATOR: And that concludes our question-and-answer session for today. I'd like to turn the conference               b扇ck
over to Ken Gosnell for any closing remarks.

KE己 N GOSNELL , VP OF FINANCE STRATEGY & IR , CAMPBELL SO Ll P COMPANY: Thank you , everyone , for
joining our call today. A full repl紛Y will be available about 2 hours after the call concludes by going online or calling 1
(404) 537-3406.γhe access code is 8969888. You will have until December 31 at midnigh t. At which point, we
move our earnings call and [it's] strictly to the websîte , investo r. campbellsoupcompany.com. Just click Recent
Webcast & Presentatíons. If you h的e further questions , please c法11 me at (856) 342-6081. If you're a reporter with
questions, please call Thomas Hushen at (856) 342-5227. If you 紋re 紋 Snyder's-Lance investor, please cont紋ct
Kevin Powers at (704) 557瞞8279.γhanks ， everyone.

OPERATOR: Ladies and gentlemen , thank you for participating in            today種 s   conference. This does conclude the
program , and you may all disconnect. E三veryone ， have a great day.

[Thomson Financial reserves the right to m扇 ke changes to         document愁，   content, or other ínformation on this web site
without oblígatíon to notify any person of such changes.

In the conference calls upon which 旺vent Briefs are based , comp酬的 may make pr吋 ections or other forw郝小
looking statements regardi時 a variety of items. Such forward刪looking statements are based upon current
expectations and involve risks and uncer話 inties. Actual results may differ materially from those stated in any
forward-Iooking statement based on 紋 number of impo俗成 factors and risks , which are more specîfically îdentified
in the companies' most recent SE己C filings. Although the companies may indicate and belíeve that the assumptions
underlying the forward幽looking statements are reasonab悔， any of the assumptions could prove inaccurate or
incorrect and , therefore , there can be no assurance that the results contemplated in the forward峭 looking statements
will be realized.

THE INFORMATION CONγAINE 日 IN E三VENT BRIEFS REFLECγsγHOMSON FINANCIAL'S SUBJECTIVE
CONDE己 NSED PARAPHRASE OF γHE己 APP Ll CABLE COMPANY'S CONFERE三 NCE CALL AND γHERE MAY BE
MAγERIAL ERRORS , OMISSIONS , OR INACCURACIES IN THE REPORγING OF THE SUBSTANCE OF γHE
CONFERENCE CALLS. IN NO WAY DOES THOMSON FINANCIAL OR THE APP Ll CABιE COMPANY ASSUME
ANY RESPONSIBI Ll TY FOR ANY INVEST結 ENT OR OTHE 只 DECISIONS MADE BASED UPON THE
INFORMATION PROVIDED ON γHIS WEB SIγE OR IN ANY EVENγBRIEF. USERS ARE ADVISED TO REVIEW
γHE APP Ll CABLE CO姑 PANγS CONFE 只ENCE CALL 1τSELF AND THE APP Ll CABLE CO結 PANγS SEC
FI Ll NGS BEFORE MAKING ANY INVESτMENTOROτHER DECISIONS.]


Load-Date: December 22 , 2017




        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 94 of 274
   Event Brief of Campbell Soup Co to Acquire Snyder's-之.
                                         Ca
                                          訟tegor叩
                                                y M &A Ca
                                                        釗11卜-   Final


End of Documcnt




    Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 95 of 274
<                 Hershey Buys Healthy-Snacks Maker as Food Deals Emerge
                                                                 TheStree t. com
                                                   December 18 , 2017   倍。nday     10:27 A齡在。τ


Copyríght 吏。 17   TheStree t. com , Inc. AII   只ights R臨$思rved




 TheStree t. com
Length: 432 words
Byline: Bret Kenwell
Highlight: As old州school food comp♂nies look to diversify their offerings, Hershey is snapping up Amplify for $1.6
billio衍， while Campbell Soup buys Snyder's-Lance for $4.9 billion.




It has been a busy year-end for M&A reporters , as a slew of d紛紛 Is materialized over the weekend.

Perhaps the most notable of those deals came from Hershey , which willωcquire Amplify for $1.6 billion. Amplify is
am♂ ker of healthy snacks , perhaps best known for brands like Skinny Pop popcorn and Paqui tortilla chips , among
others.

The deal comes just a few months after Nestle purchased a 68% stake in the privately held Blue Bottle Coffee
Company for $425 million in Septembe r. Ne救治， which owns the highly touted l\I espresso line , is looking to diversify
its business. It's purchase of Amplify only underscores the company's desire to do just th誠.

Many may not realize that beyond chocolate , candy and co仔ee ， Nestle owns a number of well知lown ， "non-guilty"
food lines. Gerber , Buitor計， Stouffer's , Lean Cuisine and San Pellegrino are all under the Nestle umbrel 悔. It also
has pet foods in its business, with Friskies and Purina.


Unilever Sells Spreads Business to KKR
       Hershey's $1.6 Billion Buy of Amplify Is Smart for These 3 Reasons
       他 τwitter Back on the Block? If So, Here's Who Might Be Interested



However , Amplify is the company's 仿st notable move into the better-for.γou food group.τhis is a trend that w為S
quickly noticed by PepsiCo years ago , as its snack and beverage line浴 began diversifying away from chips and
sod為 and focusing on drinks and foods that were more 街 ppealing to consumers , particularly younger shoppers.

γhat' s not to s紋y Pepsi abandoned its soda 紋 nd chips businesses. But rather than relyill9 solely on them ,
management wanted to diversify itself. The move has paid dividends, particularly as its main competitor Coca-Cola
did not mirror PepsiCo's actions. As a result , Pepsi stock i浴 up almost 70% over the last five years , while Cocc命Cola
stock is up just 23.4%.

Hershey's move into the beUer酬for-year camp is 翁 180 underscored by Campbell Soup's buying Snyder's-Lance
over the weekend for $50 per share or $4.9 billion. Pretzel's , b紋 ked chips , pretzel crisps , the Lale July line and
more is a pretty clear diversification move ♂ way from canned 綴。 up ， V8 , prego and other so持。心 ay pantry items.



          Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 96 of 274
                              Hershey Buys Healthy-Snacks Maker as Food Deals Emerge

Like PepsiCo , companies like Campbell and Hershey aren't looking to abandon the bread-and 幽butíer businesses
that carried them for dec訟des. But they are looking at what con趴Jmers want 街ld are looking to diversi有， their
business model 給 as a resul t.

γhis   is just the latest example of how.

PepsiCo is a holding in Jim      Cram缸'sAction   Alerts PLUS Charitable Trust Portfolio. Want to be alerted before
Cramer buys or sells PEP?            Learn more now.

More ofWhat‘s Trending on :




Load-Date: December 19 , 2017


  End   ofHo缸 umellt




        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 97 of 274
    <                 Snack-Geschäft: Campbell schnappt sich Snyder's
                                                               LZ.net
                                          18 鍵。ezember    2017 Montag 2:38 PM   G賠?



Copyright 2017 Deutscher Fachverlag GmbH AII Rights Re串串rved




Section: INDUSTRIE
Length: 294 words




Der US帽Suppen 輛 Hersteller Campbell legt für die Ubernahme des Snack-Spezialisten Snyder's eìnen Milliarden-
Betrag auf den Tisch. Gezahlt werden pro Aktie 50 USD 佩 das sind ûber ein Viertel mehr als zum letzten Snyder's-
Schlusskurs. Der Suppen個 Hersteller Campbell Soup will den Snacl• Anbieter Snyder's für 4 ,9 Mrd.

US勵。 ollar(4 ,2 Mrd. Euro) übernehmen und damit das eigene Gesch 該ft mit Snacks forcieren. Eine entsprechende
Einigung gaben die US-Unternehmen 紋的 Montag bekann t. Der Kaufpreis soll demnach 50 USD pro Aktie in bar
betragen. Das entspricht einem Aufschlag von rund 27 Prozent auf den letzten Snyder's-Schlusskurs vor den
ersten Berichten ûber die Ubernahme. Campbell will den Deal durch die Aufnahme von Krediten in Mílliardenhδhe
stemmen. Die Akquisition soll Anfang des zweiten Quartals 2018 abgeschlossen werden , muss aber noch von den
Aktionären und den 以Jständigen Behörden genehmigt werden. Snyder's ist vor allem für sal泛ige Snacks wie Chips
und Brezeln bekannt , die unter Namen wie Snyder's of Hanover事 Lance ， Ke t1le Chips , Cape Cod , Snack F必 ctory
Pretzel Crisps oder Pop Secret und Emerald produziert und vermarktet werden. Nach eigenen Angaben brachte
es das Unternehmen in den zwölf Monaten bis Ende September auf einen Umsat泛 von 2,2 Mr成 USD. Mit etwa
6000 Mitarbeitern werden 13 ProduktÎonsstätten În den USA und Großbritannien betrieben. Campbell e附誡et im
aktuellen Geschäftsjahr mit seiner Snacl• Sparte 2,5 Mrd. USD umzusetzen , insgesamt rechnet der Hersteller mit
einem Erlös von 10 Mrd. US位 Laut Campbell-CEO Denise 悶 orrison werde der Suppen 欄Hersteller mit Hilfe des
Zukaufs sein Portfolio weiter in Richtung des schnell wachsenden Snack-Markts verlagern. Derzeit werden in den
USA allein mit Snacks fast 90 肢 rd.υSD umgesetzt. (dp綜fhof)


Load-Date: December 18, 2017


  End   ofDocumεnt




        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 98 of 274
Sopa de Campbell para comprar Snyder lanza por $50 por acción en efectivo
                                                             ofe此a

                                                CE Noticias Financieras Spanish
                                                     18 diciembre 2017 lunes


Copyright 2017 Content Engine. LLC.
AII Rights Reserved
Copyright 2017 CE Noticias Financieras Derechos reservados

Length: 363 words

Body


     Sopa de Campbell Co. (CPB) ha acord制o adquirir Snyder lanza Inc. (LNCE) de 那0 ，00 por acción en una
transacción en efectivo , dijeron el lune忍 las dos compañías. La adquisicìón , que ha sido aprob羽 da por las juntas
directiva話 de ambas empresas , permitirá 為 Campbell ampliar su cartera de marcas de picoteo en el mercado
comiendo $ 89 billones.

Lanza de Snyder bas為do en Charlotte , Carolina del norte es virutas de una picoteo empresa cuya carter為 incluye
marcas como Snyder de Hannover, lanza , marca de calder翁， hervidor, Cape Cod , Sn紋ck Factory Pretzel Crisps ,
Pop Secret, esmeralda y fin結 les de julio.

EI precio de compra representa una prìma de casì 27 por cìento al precìo de cierre de Snyder-Lance las acciones
en 13 de diciembre de 2017 , el último día de operaciones antes de los medios de comunicacìón sobre una posible
transacción. Cierre de la transacción se espera que por segundo trimestre temprano del calendario 2018.

Snyder-Lance reportδ$ 2 ,2 billones en vent為s netas finales de 12 meses terminado el 30 de septiembre de 2017.
De calendario 2012-2016 , las ventas netas de Snyder lanz治 crecieron 紛 un 11 ,5% CAGR; ventas netas orgánic念念
superado el crecimiento de 1治 categoría con un 4 por cìento CAG R.

Snyder lanza pasarán a formar p必rte de Global galletas y dìvisión de boìana翁， que incluye Pepperìdge Farm la
comp紋民泊， negocios de Amott y Kelsen y 地忍 comidas sencillas y negocio de perecederos bebidas en Austral洽，
Asia yel Pacífico y Latina de Campbell Amérìca. La División está dirigida por Luca Mignini , Presidente.

Campbell dijo que planea financiar la adquisición por $ 6 ,2 billones de la deuda que comprende un忍 combinación
de deudωa largo plazo y a corto plazo. La empres法 ha añadido suspenderá recompras para maximizar el flujo libre
de efectivo para efectos de pago de deuda. C♂ mpbell espera mantener su acìual política de dividendos.

Campbell espera que la adqu治icìón se acrecìente sus gar浴 ncias por 翁cción en el año 2019 fisca l. L訟 compañía
también espera aproximadamente $ 170 millones en sinergias de costo final de fiscal 2022 y, además. pretende
郤阻 nzar a una mayoría de programa de ìransformación de costos existenìe de Snyder-Lance.




Load 勵Date:     December 20 , 2017


   End   ofDoc臨 ment




         Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 99 of 274
             Snyder's-l

-i                                                     CapitalCube
                                           December 15, 2017 Friday 5:35 PM   ESγ



Copyright 2017 Newstex LLC AII Rights Reserved

Length: 881 words




Dec 15 , 2017( CapitalCube: h位p:llwww.capi協 Icube.com/blogl Delivered by Newstex) Snyder's-Lanc兮， Inc. relative
valuation is UNDξRVALUED and it has a fundamental analysis score of 44. Our analysis is based on comp治 ring
Snyder'心Lance， Inc. with the following peers - J ...Snack Foods Corp. , Mondelez Internatîon訟， Inc.

Class   入， Hain Celestial Group , Inc. , John B. Sanfilippo ...n , Inc壘， Hershey Company , General 說話洽， Inc. , Inventure
Food翁，   Inc. and PepsiCo , Inc. (JJSF-US , MDLZ-US , HAIN 關υS ， JBSS-US , HSY-US , GIS-US , SNAK心JS and PEP-
υS). Snyder尊心 Lance ， Inc. has shown excellent performance overall , both over the last one year as well as over the
last month. In fact , Snyder's-Lance , Inc.'s price momentum over the I為 st month , at 24.88% has been better than that
over the last year , which was 16 .4 0%. Also from a peer group perspective , Snyder's-Lance. Inc. has performed
better種 since the peer group performance was 3.71% over the last month. Company Snapshot Considering peers ,
r糾紛tive outperformance over the last year and the last month suggest a le治ding position. It trades at a lower
Price/Book multiple (2.37) than its peer median (4.06). The market expects faster earnings growth from LNCE-US
than from its peers and also a turnaround in its current 只0巳 LNCE扎JS's relatively low net margins and poor asset
turns suggest a problematic operating strategy. Changes in annual revenues (relative to peers) are better than the
change in its earnings (relative to peers) , implying the company is focused more on revenues. LNCE-US's return on
assets currently and over the p治st five years h 我發 trailed the peer median and suggests the company míght be
operationally ch到 lenged relatÎve to its peers.γhe company's medÎan gross margin and rel滋 ively low pre-加x margin
suggest high operating costs versus peers樣 Compared with the peers chosen , LNCE心JS has had fωster revenue
growth in prior years and a current P/E ratio that suggests faster growth in the future suggestîng superior growth
expectations 噩 The company's capital investment program and to-date returns suggest that the company is likely
making big bets on the future. LNCE-US has 翁 dditional debt capacity. Our analysis rates Snyder's之ance ， Inc. as
UNDERVALUED relative to its peers.Share Prìce PerformanceConsidering peers , relative outperformance over the
last year and the last month suggest a leading position. LNCE-US's share price perform為 nce of 16.4 0% over the
last 12 months is above peer median of 3.58%. The 30-day trend in its share price performance of 24.88% is also
above the peer median of 3.71% suggesting that this company is a le紋ding performer relative to its peers. Quadr剝削
label definitions. Hover to know moreLeading , Fading , Lagging , Rising Relative Valuatio




        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 100 of 274
                           Snyde內-L紋1 冊，     Inc.: Strong priæ momentum but will it sustain?

change without notice or publication. P法st performance is no guarantee of future results. Prior to making an
investment or other financì法 I decìsion , please consult with your financì訓 .Iegal and t我X 訟 dvisors. Analytixlnsight sh刻 i
not be liable for any party's use of this report. Analytixlnsight is not a broker-dealer 紋nd does not buy , sell , m忍intain
a position , or make a market in any security referred to herein. One of the principal tenets for us at Analytixlr浴ight is
that the best person to handle your finances is you. By your use of our services or by reading any our reports.
you're agreeing that you bear responsibility for your own investment research and investment deci容 ions. You also
agree that Analytixlnsight, its dírectors. its employees , and its 紋gent忌 wíll not be liable for any investment decìsion
made or action taken by you 紋nd others based on news , information , opinion , or any other materi我 I generated by us
and/or publi浴hed through our services. For a complete copy of our disclaímer, please visit our website
www.analytixinsigh t. com.


Lo教d翩。ate:   December 15, 2017


  EmlofDoc滋 mcnt




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 101 of 274
                     ({                PJ's..SentryWorld rolls out new menu
                                                 The Stevens Point Journal (Wisconsin)
                                                 Oecember 12 , 2017 Tuesday , 1 Edition


Copyright 2017   Th告 Stevens   Point Journal AII Rights Reserved

Section: NEWS; Pg. A4
Length: 467 words




STEVENS POINT - 呎P‘J'季滋忘浴浴
                      兮心心.絢棚δ
                      S
fa
 刮糾!刊I
  and winter season.

Joining favorites like the farmhouse ale cheese curds and Bavari翁n pretzel fondue for 扇 ppeti泛ers are potato
pancakes topped with chunky 治pple compote and garlic bread給ticks with hou翁。.made marin恕的 sauce. The Crostini
Trio is a twist on traditional bruschetta , dressed with three 給auces - olive tapenade , roasted peppers and charred
tomato basil - and sprinkled with toas1ed parmesan cheese.

New entrees in the menu includeτhai peanut pasta , bone-in pork chop , steak s1roganoff, airline chicken and risoUo ,
steelhead rainbow trout and chipped beef on grilled cheese and tomato ‘ New salads include the crunchy Asian and
cherry cashew fall salad.

New burgers choices are the black be治n and veggie 法nd the Big Kahuna Burger with grilled pineapp峙， Nueske's
bacon and PJ's barbeque sauce. New sandwich choices include a gyro chicken sandwich , hot pastrami on rye ,
carnita tacos , grilled Cuban and a h紛 rvest chicken salad wrap. Beer cheese soup with sharp cheddar, fontina , New
Glarus Spotted Cow 為 nd 10callPA beer and topped with pretzel cr泌 ps is the new soup.

A few new choices have been added 10 1he selection of the restauran t' s wood oven pizzas. The Spicy Caribbean
has a spicy sauce of jalapenos , habanero發 and a variety of coastal spices topped with onions , seasoned chicken ,
bell peppers and moz泛arella. The Itali為n Hero has marinara sauce topped with pepperoni , sausage , salami , green
bell peppers , onion紋， tomatoes and pepperoncinis then finished with parmesan and smoked goud 法 cheeses.

Joining the popular Sunday famíly pizza buffet on the blue pJate special schedule are cheesy broccoli potato
casserole on Monday, stuffed pepper on Tuesday , a 12-ounce prime rib on Wednesday , beef pot pie on Thursday ,
fried or baked fish on Friday , and chefs choice on Saturd治y. Specials s1art at 4 p.m. daily.

RogerP我yne ，       executive chef at     凹，心SentryWor泊，            said the menu continues to highlight Midwest comfort food.

"At PJ's , we continue to partner with Central Rivers Farmshed , local                farmers 要 and loca
                                                                                                       刮I   breweries to bring you the
f兮reshes
       哎.1， hi旬
              叫hes
              9  紋t.閉.q
co仔'ee   from the Mission       Cof
                                  仔fee   House   納  柄lover仁.
                                                 i nP


PJ's Sentry-World i給 open from 11 a.m. to 10 p.m. Sunday through τhursday ， and from 11 a.m. to 11 p.m. on Friday
翁 nd Saturday. For more inform滋ion call 715-345斗 600 ， visit www.sentryworld.com or find the business on
Facebook. The restaurant is now taking reservations through the website and the OpenTable app.

See something? Say something. Bug                悶
                                                 riepor仗ter   Nathan Vine with news    戚
                                                                                       a t 71站
                                                                                             6δ欄欄-3
Twitter: @N吐嗨
            滋th
            a 怕 an
                 叫1吶
                   AV   紙.
                     叭ine


Streetwise


         Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 102 of 274
                                     PJ's-SentryWorld rolls out new menu

Nathan Vine

USATODAYNEτWORK 擱 WIS.




Graphic


Streetwise

Nalhan Vine

υSAτODAYNETWOF達K-WIS.

PJ's.峭刪心峭

b淼con gravy , smoked-salted beef, peas , and a fried egg.‘ The item is part of the   new 翁easonal   menu at the
restauran t.

Courtesy of PJ's-SentryWorld


Load.Date: December 12 , 2017


   End ()f DOCllmcnt




        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 103 of 274
   INPI Brazil grants trade mark "PR在TZEL CRISPS" to S-L Snacks                                     Nation剖，
                                     LLC
             /
       /\                                                    Plus Patent News
                                                    November 29 , 2017 Wednesday


Copyright 2017 Plus Media Solutions Private Li mited AII Rights   R串served




  蟹"'Ius 九也鈴di蓋章 Sòlutions


Length: 74words

Body


Rio de Janeiro: S-L Sn肌ks National , LLC has been granted trademark ( 840594704 ) titled as .. PREτ'ZEL
CRISPS .. from the INPI Brazi l.
St紋tus: Registered
Nice classification: 30
Filing Date: 2013心7-31
Date of regístration: 2017-11-14
Representative:
Name Danneman衍， Siemsen , Bigler & Ipanθma Moreira
 Address country BR
In case of any query regarding this 紋 rticle or other content needs please contact: editorial@plusmediasolutions.com


Load-Date: November 30. 2017


   笠Il d orDυcumcllt




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 104 of 274
                JOSEPHINE TO OFFER 2                           NIGHτONLY    HO Ll DAY XIX MENU
                                                          υS   State News
                                        November 15, 2017 Wednesday 10:07 PM EST


Copyright 2017 Targeted News Service LLC AII Rights Reserved

Length: 583 words

Bod


NASHVILL眩，       Tenn. , Nov. 15 -- The Tennessee Department of Tourist Development issued the following press
release:

τo  celebrate the holiday season , Andy Li位le is bringing back the XIX tastìng menu at popular 12South
neighborhood rest治 urant ， Josephìne , 6:30 p.m. Dec. 15-16.

The 10-course tasting menu , which will be prepared and narrated by Li ttle , will feature creωtive spìns on traditional
holiday dishes with the option to add beverage pairings curated by Josephìne general manager Karen Li ttle. Only
10 seat給 will be av郤治 ble each night, so those interested are encouraged to make their reservation early by calling
615幽292-7766.


MENU:

Snacks

Pickled red beet quail egg and caviar

Watermelon      pickl部


Spíced peaches wrapped in charred cabbage

Salted cheslnut funnel cake , brown butler powder

Smoked Acorn Squash

Almond , s法g紋， chanterelle mushrooms , sorghum

Country Ham and Brown Butter Soup Dumplings

Sauerkraut consomme

Mini Potato Ro lI s and Cope's Corn Bread

Prelzel sticky bun mustard caramel

Halibut Cheeks

。與ter ，    caviar , críspy pastry

Roasted Goose

Pommes paillasson , charred         radicch 洽， orange




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 105 of 274
                                   JOSEPHIN 阪 τo   OFFER 2 NIGHT ONLY HO Ll DAY XIX MENU

Nashville 毫 Spiced 只ound'


Truffled   p扇 in   perdu , carrot , ginger

Doe   F之un   Seven Sisters 'Cheese       8以 l'

Pretzel crisps

Raisin Pie

Sour cream ice cream

Dessert 80ard

Chocolate and peanut brittle

Shoo fly     c刻的


Muddy's gummy          car教 mels


The price will be $90 per person with the option to add beverage pairìngs for an additiona! $60. Reservations can
be made by calling 615-292耐7766.

A80υτJOSEPHINE


Josephine is a contemporary American restaurant featuring farmhouse cuîsine located în the vib悶的 12 South
neighborhood. Opened în 2013 under Nashvill秒based restaurant group Community Hospitality and led by chef
Andy Li ttle , Jo紋。 phine's dinner and brunch menus focus on simple , classically composed recipes accompanied by a
small but carefully selected wine and signature cocktail Ii討 in a soft industrial space that emphasizes a sense of
home. Li ttle's expertise and dedication to cooking-not just by the seasons , but by the day-has garnered him praise
for the food he serves and the innovative and inspired way in which it i心 presented. Perfect for everyday dining or
忍 pecial occasions , Josephine is an experience that carries an air of ease; a great time that takes care of itself. For
more information , visit www.josephineon12th.com.

A80UτANDY LlTτLE

After moving to Nashville in 2013 , Andy Li ttle has made a name for himself in one of the South's rising culinary
scenes. Gaining J 紛 mes 8eard attention as a semifinalist for 8est Chef Southeast in 2017 , Li ttle established his first
Nashville restaurant, Josephine , as one of Nashvill念 's leading restaurants and is poised to do the same for PRIMA ,
for which he took the reins of in June 2017. Chef Little's cooking revolves around roots , whether they are the turnips
and carrots he plucks from the ground or the historical recipes he notably revitalized during his tenure in the
Pennsylvania Dutch farm country where he grew up. Seasonal and spontaneous , Li ttle's ground峰i令gourmet plates
create a visceral experience , always meant to tell a story behind the mea l. Today , Little has refined these principles
and created a style of cuisine that is unique to Nashvílle where he blends classical French training with regional raw
ingredients while exploring the Pennsylvania Dutch foodways of his youth. For more information , visit
www.chefandrewlittle.com. For any query with respect to this article or any other content requirement , please
contact 制 itor at conten ì. services@htlive.com




Load-Date: November 16, 2017


  End (}f l)ocumcllt




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 106 of 274
     i              Food Beverage Li tigation               Up位 ate

                                                        JD Supra
                                                                      I November 2017 #2

                                          November 13 , 2017 Monday 8:51   P純正Sγ



Copyright 2017 Newslex LLC AII Righls Reserved

Length: 3470 words
Byline: Shook, Hardy Bacon L.L. P.

Body


Nov 13, 2017( JD Supra: http://www.jdsupra.com Dωívered by Newstex) LEGISLATION , R在 GULATIONS
...ANDARDSSenators Urge USDA to Implement GMO L為 beling[1] Several Democratic sen翁的悶， with Sen. Berníe
Sanders (I-Vt.), have sent a letter[2] to the h船d of the U.S. Department of Agriculture (υSDA) urging Secretary
Sonny Perdue to prioritize 'consumer-friendly solutions' as the Agricultural Marketing Service undertakes a
rulemaking process on the labelìng of food made with genetíc創 Iy modified organísms (GMOs). 'AII Americans have
the right to know what ís ín their food and how their food is produced ,' the group argues. The letter 為sks perdue to
'consider , and work to address , the obstacles Americans would face whil兮兮ttempting to acce悠悠 GE ingredient
information through digital or electronic disclosures ,' noting that about one叫 u紋 rter of American 我 dults do not own a
smartphone , whích would allow them to scan QR codes[3] on packaging to access ingredient information.USDA
Announces Delay for Organic Li vestock Rule許] The U.S. Department of Agriculture (υSDA) has de治yed[5] the
effective date of the Organic Li vestock and Poultry P悶ctices final rule until May 1 莓， 2018. The rule's oríginal
effective date w部 set for January 吟， 2017. Ac∞ rding to the announcement憫給 ígníficant policy and leg剖 issues
addressed within the final rule warranted further review by USDA.' In September 2017 , the Organic τrade
Association sued[7] USDA for d糾紛ys in the effective date, including a requ兮兮t for an order to enjoin the agency from
further postponing the ru裕's implementation.FDA Allows Use of Formic Acid , Ammonium Formate in Animal
Feed[8] The U.S. Food and Drug Administration (FDA) has announced[9] an amendment to food 翁 dditive
regulations to provide for the use of formic acid and ammonium formate in animal feed and drinking w說er.

Taking effect November 13 , 2017 , the amendment limits formic acid and sal的 to 1.2 percent in complete feeds.
FDA will accept[10] comments or requests for a hearing until December 13 , 2017.Wine Growers Disagree on
Geographical Indicators in Trade Negotiations[11] Amid trade negotiations among the European Union , Japan and
Mexico , American manufacturers and winemakers have urged the United States to exert influence on the issue of
geographical indicators. In October 2017 , a group of food and beverage producers… including the California Wine
Institute-asl啥叫 1 月 the Trump administration to express concerns to Mexico and Japan about limiting the use of
common n紋me發 and terms. While the organizations do not object to the protection of some geographical indicators,
such as 'Idaho Potatoes' or 'Parmigiano Reggiano ,' the EU 'has been aggressively seeking to confiscate generic
terms that derive from part of the protected name or are otherwise in common usage , such as 'parmesan ," the let1er
我 rgued. In response, a group of U.S. wine growers has urged[13] the Trump administration to encourage Japan and
Mexico to allow the protection of wine place names. 'While we are fully aware of the controversial nature of 糾紛ce
names in the food industry, we hope you understand that the issue is far less controversi為 I in the world of wine ,' the
leUer 忍sserts. 'T he U.S. government can effectively support increased exports of U.S. wines from U.S 種 winegrowing
regions by allowing fOr the continued protection of winegrowing place names. That is why we urge you not to
intervene with Japan or Mexíco to narrow the scope of wine place names protected by their agreements with the
European Union.'FDA Releases Suppleme 叫ω1 Draft Guidance for Menu Labeling[14] I 只議ccordance with an August
2017 announcement[1 呵， the U.S. Food and Drug Administration (FDA) h忍 s rele念 sed supplement治I draft
guidance[16] on menu-Iabeling requirements to address concerns raised by rest飢Jr為 nt franchisees , grocery and
convenience stores that sell 'grab-and欄go' food , and others affected by the ru悔， which is scheduled to take effect in
2018. The guidance provides details on: (i) criteria for covered establishmer惱; (ii) distinctions belween menus and


      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 107 of 274
                                Food Beverage Litigation    Upd 肘。 I   November 2017 #2

marketing materials; (iii) v必 rious methods for calculating 為 nd disclosing calorie information; (i v) seasonal or special
menu items; (v) compliance; and (vi) enforcemen t. The labeling 賠quirements apply to restaurants or food retailers
that are part of a chain of 20 or more locations doing business under the same name and offering substantially
similar menu items. Among the non-binding recommendations for labeling include placement of signs 事adjacent to ,
and clearly associated with' the food for s為le or on signs attached to sneeze guards; establishments c法n 滋 Iso use a
single sign or placard listing multiple food items. Packaged food can carry 翁 'front-of-pack重 calorie declaration such
as a sticker. The full calorie count must be disclosed for multiple-serving menu items such as whole pizzas or
family-style po吋ions， but retailers may also display the number of suggested servings and calorie counts for e必ch
serving 像 In addition , items or menu boards must include calorie information even if calorie counts are disclosed
online. Stating that its goal is 'cooperative' compliance , FDA indicated that it will not penalize 'minor violations' such
an inadvertently omiUed calorie declaration , minimal errors in calorie calculations or calorie rounding errors. If
establishments fail to comply with violation notices , FDA wíll use its enforcement tools for misbranding under the
Federal Food , Drug and Cosmetic Act. The requirements have been previously been supplemented[17] with
guidance and delayed[18] multiple[19] times[2唔， resulting in an advocacy group's lawsuit[21] that has been
stayed[22].Farm Groups Protest υSDA Decision to End FFPR[23] 紋。re than 80 agricultural trade and advocacy
groups have sent a letter[24] to the White House requesting immediate action to implement the Farmer Fair
Practices Rules , which would allow farmers to take legal 訟 ction against foreign and multin翁tional corporate entities
to challenge anti-competition practices and contracts to produce livestock and poultry. The U.S. Depa 此ment of
Agriculture previously announced[2月 it would not implement the rule怠， which had been in development since 2010
and were scheduled to take effect April 19 , 2017. Signatories include farmer and 的ncher groups, dairy producers
and organic producer associations as well as Food ...ter Watch , Friends of the Earth , Slow Food USA and the
Union of Concerned Scientists.




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 108 of 274
                               Food Beverage Litigation Update I November 2017 #2

York consumer-protection laws , false advertising , fraud , implied warranty of merchantability and unjust enrichmen t,
the plainti仟 seeks class certifìcation , damages , injunctìve relìef and attorney's fees.Snyder's-Lance Appeals TTAB
Denial of Pretzel Crisps Trademark[33] Snyder's-Lance , Inc. has filed a lawsuit in North Carolina federal court
appealing a Trademark Trial and Appeal Board (TTAB) ruling[34] that found the term 'Pretzel Crisps' to be generic,
arguing that TTAB 'failed to consider all the evidence of the public's perception of the Pretzel Crisps brand , de叩 ite
clear direction from the Federal Circuit to do so.' Snyder's-Lance , Inc. v. Frito-Lay N. Am. , Inc. , No. 17輛0652
(W.D.N.C. , filed November 6 , 2017).ττAB initially deemed 'pretzel crisps' generic after Frito幽Lay opposed
Snyder's-Lance's application for a trademark; that decision was vacated[35] by the Federal Circuit 白 nd remanded
for reconsìderation. Snyd醉，心Lance argues that durìng seven years of litigation , its Pretzel Crisps brand has
become a market leader and Îs now the 'number one product in the entire 'deli cracker' sectìon in which it principally
competes.' The complaintωIso asserts that 'both Frito 孔 ay and the TTAB panel agreed that 'pretzel crackers'
generically and appropriately describes the product category.' Snyder's-Lance alleges that TTAB erred by
considering the words 'pretzel crisps' as separate parts rather than as a brand name with an established
胸∞ ndary meaning. The company seeks review of the ruling and declaratory judgment. MEDIA COVERAGE New
York Times Editorial Critici泛es Fear of Food Ingredients[36] Aaron Carroll , a professor at the Indíana University
Schoolof 結edicine ， argues[37] in a New York Times editori到 that 'panic-du-jour' about unhealthy foods encourages
people to unnecessarily live 'in terror or struggling to avoid certain foods altogether.' Carroll asserts that the
repeated condemnation of various food ingredier為什ncluding fa t, cholesterol , meat , monosodium glutam紛紛，
genetically modified organisms and gluten-呵'shows how susceptible we are to misinterpreting scientific research
and how slow we are to update our thinking when better research becomes av訓 lable.' For examp 悟， fewer than one
percent of Americans have a wheat allergy or celiac disease , Carroll states , but at least one in five regularly
chooses gluten-free foods. 'Gluten-free diets can lead to deficienc




     Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 109 of 274
                                      Food Beverage Li tigation Update I November 2017 #2

的 b.vuture.neUemail_handler. 結spx?sid=3bb6ccb7 -96dd-44c心 b284輛
ba04969d704d...irect=http%3a%2f%2伽ww.nmp
                                       抖f.or旬
                                            g%2 俯 i治
                                                   es%2f
                                                       俑f們iI治@翁 %2f扎
                                                                   Le
                                                                    訟tt胎
                                                                       er%252 Ot怕
                                                                                0%2520Pr悶
                                                                                        部
                                                                                        e sì浴
                                                                                            den
                                                                                              卅t%2520Tr即
                                                                                                       u
mp%25200n%2520GI沁
                S…F
                  判INA L. pd
                           棍f                   [    13]工          ht位tps:圳
                                                                          IIs
                                                                            釗it，拾
                                                                                .es.哺耐恣
96dd幽-44c8
         弘.屯
           b284
              牛-ba04969d704d.. .i rect=http%3a%2f%2forìgins.wine%2如'p­
∞
Cο nt治
     .en
       成t%2fl
            扣Uploads%2f姆
                       訟it，es%2位
                       s   治     %2
                                  封f2017%2f11 %2f幻
                                                 LυJS-Wi泊
                                                        愣
                                                        n1溶
                                                          e-儡抗峭
ht設tps:lIs
         釗It誨
            es兮-shb.vυt站
                       ur倌
                         e.neUem法 ìl_handler.aspx?sìd=3bb6ccb弘96dd-44c8屯284-
ba04969d704位 ..ìrect=http%3a%2f%2ffoodbeveragelìtìgationupdate.com%2ffda-releases-supplemental刪draft關
glωJidan唸
        ce峭-for-r佇
                 menu-
                     叫帽斗labe
                           絨訓i討i訥
                                rη19%2
                                     討f   [   15]幸          ht設tps:lls
                                                                     釗it治
                                                                        es-棚棚恣
咚4c8
   弘攤 b284ι帽七
            ba04969d704dι...irect吋lttp%3a %2f%2ffood bever話 gelitigationupdate.com%2ffda-announces偏
forthcoming-menu-區labelingωguidance%2f                          16]:                                              https:llsites-
shb.vuture.neUemail_handler.aspx?sid 說3bb6ccb 7-96dd-44c心b284峭
ba04969d704d...irect=https%3的1a2f%2伽ww. fda.gov%2fFood%2fGu idanceRegulation%2fGuidanceDocu mentsReg
ulatorylnformation%2fucm583487.htm [ 17]:                          https://sites心hb.vuture.neUemaiLhandler.aspx?您id 那3bb6ccb7-
96dd-44c8個b284-ba04969d704d...irect=http%3a%2f%2ffoodbeveragelítígatíonupdate.com%2ffda-íssues-fina卜
guidance-for-complianc心with研lenu-Iabelin少 rule%2f                                1 怠工                             https:lIsites隘
的 b.vutu舟 .neUemaíl_handler.aspx?síd話3bb6ccb 7-96dd -4 4c8-b284-
ba04969d704d...írect=http%3的主位%2ffoodbeveragelitigationupdate.com%2ffda-delays-menu斗abeling“
enforcement%2f [ 19]:                 h技ps:lIsítes-shb.vuture.neUemaILhandler.翁 spx?sid=3bb6ccb 7 -96dd-44c8心284-
ba04969d704d.. .i 陪
                  rect拱
                      =ht位tp%3a%2 裂f%2f仟foodbever陪  age
                                                      釗1I沁
                                                         tigat討iomυJpd袋懿i綠
                                                                         .e.
                                                                          吾永.com仿穹%位
                                                                                   2f仔fda
                                                                                        訟圖啥
                                                                                          ex沁tends-menu土
                                                                                                       J闇- -拾
comp抖州Ilance-dat語
                e-to-2018%2 針f [ 20]:            ht位tps:圳
                                                        IIslt語
                                                             es兮喝shb.vuture.neUemall_handler. aspx?sid=3bb6ccb7-96dd-
44c心b284-ba04969d704d.. .i rec和 http%3a!}位f%2ffoodbever研gelitigationupdate.com%2fdelayed幽 menu-Iωbellng-
compμ
    凶Ilance圖-dat怡
                e-proposed%2
                           封f [ 21]:        https: l/s
                                                     剖it怡
                                                        es-shb.圳
                                                               叭ut切
                                                               V  m昀e.nω
                                                                      削@訓Uema
                                                                            剖il_
                                                                              呵一.handle
                                                                                      釘r.aspx?s
                                                                                              剖id 口 3bb6ccb7.削G
                                                                                                              恤-96dd 幽
44c8 輛句
      b284恤令
           ba04969d704d...Îrect口 http%3a%2f%




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 110 of 274
                                   Food Beverage Litigation Update I November 2017 #2

的 b.vuture.netJemail_handler.aspx?sid 品3bb6ccb7-96dd-44c8-b284輛
ba04969d704d...irect==http%3a%2f%2ffoodbeveragelitigationupdate.com%2fpretzel圖crisps-again-ruled鞠generic-
term刪心
     by爛扎吋
        討
        tt切扇 b%2f   [ 35]:              https
                                            紋:lIs
                                                釗i扯tes也吋hb.vut仙
                                                              ur昀
                                                                e.netJem紋釗糾iLω
                                                                            叫叫叫叫叫峭刪ρ
                                                                                 刪
ba04969d704d...irect==http%3訟%計%2ffoodbeveragelitigationupdate.com~位ffederal-circuit-overturns-ttab-ruling-
f伯indi圳
      ng少.欄卡
          .pret
              扭ze
                剖I-cri站
                      sp-generi沁
                               c%2
                                 討f[ 36
                                      叫]:               ht泣tps:沼
                                                               IIsit誨
                                                                    .es-棚恣
44c8勵令
     b284
        牛幽令
          ba04969d704d.. .Îr
                           伶ect拉
                               =ht技tp
                                    抖%急綺
                                       3a%2
                                          泣f%2f仔foodbever，站
                                                          ageli絨
                                                               t討iga
                                                                   斜t位iomυJpd翁祕i誨
                                                                                e.com%2fl
                                                                                        扣new
                                                                                           紗紗
                                                                                            Vψψ-γor欣
                                                                                                   k仗
                                                                                                    必-tt討imes啥dit給
                                                                                                                 oria
                                                                                                                    絨i鴨
cr討it討ici泛es
           兮且f俗
              ea叡r-of-food初 gr，賠
                               edi洽
                                  ent泌絃%2
                                        討f   [   37]工          ht設tps:/I絃
                                                                        si設tes恣hb.vut知
                                                                                     ur'
                                                                                       舟e.n冶
                                                                                           etJema
                                                                                                訟iL
                                                                                                  一handle
                                                                                                        軒r.aspx?s
                                                                                                                絨id芯3bb6ccb7
                                                                                                                           弘"
96dd輛-44c8帽 b284-
ba04969d704d...irect=https%3a%2f%2如ww.nytimes.com%2f2017%計11%訝。4%2fopinion%2fsunday%2frelax嘲
you-dont-need-to-eat-clea n. html



Load-Date: November 14, 2017


  End ofDocument




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 111 of 274
                'Chocolate Fantasy' Is A                       Dessert 口elight           For A Good Cause
                                                     γhe   Greeneville Sun   (γennessee)

                                                      November 8 , 2017      Wednesd句



Copyright 2017 Greeneville Sun
Distríbuted by Newsbank , Inc. AII Rights Reserved

Section:   ACC的、這?

Length: 1596 words
Byline: Kathy Knight Accent Contributor

Bod


Event organizers are celebrating another successful - and delicious                  fundraiser for    the 惚 rch    of Dimes.

Li sa Crum , chairman of the annual Chocolate Fantasy and Dessert Delight for                  i誌 entire     nearly two-decade history,
is ecstatic and thankful after another successful event this year.

中or our 19th year , we served the most people and m 紛 de the most money we have ever made for the lV1 arch of
Dimes at our event 一肘， 000 ，" she said. "We are so happy and pleased that our ∞mmunity offered such support.
We are truly thankfu l."

γhe   event was held on Thursday , Oct. 26 , in the ballroom of the General Morgan [nn.

的We work hard each year to raise funds to help fulfìll the mission of the M治 rch of Dimes , which is to improve the
health of babies by preventing birth defects , premature birth and infant mortality ," Crum said.

AWARDS

As is the case     e翁ch ye翁 r ，   several awards were handed out at Chocolate           F翁 ntasy   & Dessert Delights.

The ever吠's Chefs Choice Award w紛 s won by Hale Springs [nn , with The Nakery Cake Boutique coming in second.
This particular award is voted on by the participating vendors.

 路。給t   Presentatìon , voted on by guests , included Hale Springs [nn , fìrst place; Angeez Catering &                 Cake統 second;
前ld   a three-way tie for third: Fatz C宿街， γhe Chocolate Ladies and The Nakery Cake Boutique.

 Best Taste , also voted on by the guests , included Rache['s Homemade                     Candies ，罰 rst;    Brum[ey's at the General
Morg翁 n Inn , second; and Grann's Gourmet Appl趴峙， third.

 眩 ntert法 inment   for the evening was presented by Galina Violinists , students of Russian violinist Galina Timofeev.

 A silent auction , featuring items from area businesses , wωs held throughout the evening as another way to raise
funds. Sharon O'Neal chaired that p叫。ct and said she was 翁地o grateful for the suppo成 ofthe ∞ mmunity.

 Event sponsors for the evening were QuickStop Markets , First Tennessee Foundation. Li sa Crum State Farm ,
Takoma Regional Hospit訓. Laughlin Memorial Hospital , Consumer Credit Union , Copies Unlimited , WIKQ , WGRV
and WSMG , and The Greeneville Sun.

 SPECIAL     GUESγ




        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 112 of 274
                            'Chocolate Fantasy' Is A Dessert Delíght For A Good Cause

 A special guest for the evening wa忍 this year's Greeneville M為rch of Dimes Ambassador , 2-year-old Mila Hamler,
daughter of A. J. Hamler and Kri叫ina Voiles. lVI il為 W紛紛 born 10 weeks early in 2015 , and weighed only 3 pounds , 15
ounces.

She spent the first month of her life in the neonatal intensive care unit at Niswonger Children's Hospital in Johnson
City.

 Now, her parents love the fact that she is an active child. Mila enjoyed      洽談ing       some of the sweets at the event,
even stopping to pose for the camera.

"We credit the 結ar結ch of 凹  D imes with helping our   絃w
                                                       峙 ee
                                                          啦t   Mila survive by funding     拇
                                                                                           rese彷釘r陀
                                                                                                  ch   and other programs for
pr舟
  ema
    刮tun陪
        e or sick babi治es ，" Voiles said.

PARτCIPANτs


A number of businesses participated in the tasting.

AMCτheaters  - Volunteers from the March of Dimes Braelyn Hartman and Sydney Leonard served popcorn from
the AMC Classicτowne Crossing 8 Theater to guests who enjoy mixing a litlle salt with their sweet tastes.

的geez Catering & Cakes - Angie Lawson and the 船仔 of Ange純臼tering & Cakes on Tusculum Boulevard
served 10 different kinds of candy-dipped pretzels. Toppîngs included vanîlla , chocola僧， white chocolate , dark
cho∞late and more. This pa訟 year the shop went from being open 的 a regular re磁il outlet for sweets to being
open for special-order items only. They are open from 10 a.m. to 4 p.m. Mond 紋y-Friday and from 10 a.m. to 2 p.m.
on Saturday.

 Brumley's at the General Morgan Inn - Salted caram叫做成的。∞i紋。 fudge pudding and caramel crispies with
vanilla bean whipped cream were served by Brumley's , located 訟 the General Morgan Inn , where the fundraiser
was held.

 Executive Chef Michael Gonzalez is quite proud of Brumley's latest fall menu and said he hopes everyone will stop
in and enjoy a meal there. He added that he felt like this year's Chocolate Fantasy was the best ever , with
imaginative booths , tasty desserts and a great crowd.

Casa Nostra Italian Cuisine - Abdul Moumni , of Morroco , one of the owners of the restaurant located in the
Greeneville Commons , served chocolate mousse cake , black forest cake , white chocol翁te and dark chocolate
mousse.

 Casa Nostra does offer a dessert tray daily featuring such choices as cheesecake , Italian cream cake , a new
double-chocolate cake , coconut cake , turtle cheesec治 ke and more.

 Creamy Cup - Lynette and Eric Price from Creamy Cup , located across from Tu綜culum College ，。如red their
medium cafe roast coffee and some decaf coffees. The crowd al怠。 enjoyed the aroma of the mocha-hazelwood
coffee beans on display.

Right now at Creamy Cup's drive-th 悶， they are offering caramel apple cider , caramel apple                bυtter latte趴 white
pumpkin mochas and pumpkin pie lattes, all favorites this time of yea r.

Creamy Cup is open lVI onday through Friday from 6 a.m. to 8 p.m. and       S紋turdays      from 7 a.m. to 8 p.m.

 Fatz Cafe -   Friendly folks from Fatz Cafe served samples of an old     favorite 重 the   Carolina peach cobble r.

τhis peach cobbler with Carolina peaches , brown sugar , cinnamon and walnuts               oven令aked      in house , is served
warm with Breye話， vanilla bean ice cream.




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 113 of 274
                             'Chocolate Fantasy' Is A Dessert Delight For A Good Cause

 The deep dish choco泊te chîp cookie and classic cheesecal冊為 re two other favorite desserts at Fatz in Greeneville ,
located on the Andrew Johnson Highway.

 Food City Bakery …γhe staff of the Food City Bakery on Snapps Ferry Road was happy to offer several different
tastes for the evening: pumpkin chess bars. lemon chess bars 為nd chocolate chess bars. They 羽Iso offered peanut
chewies and brownies for tasting.

The bakery at Food City offers fresh baked goods daily and does custom ordering.

 Grann's Gourmet Apples - Amanda Hope and her 為ughter，的哼， of Grann's Gourmet Apples & Confectio悶，
said they love visiting wîth the gues坊 at the Chocolate F訟 ntasy.γhis year they offered apple nacho念， slices of
apples with a variety of dîfferent toppings from which guests could choose.

 On a daily basis , Grann's sweet delights are crisp , juicy apples that have been double dunked in a caramel , rolled
in any number of toppings and finished off with a drizzle of gourmet chocolate. In addition to the 為 pples ， they 0作er
marshmallows , pretzels , strawberries and more dipped in items of your choice.

 "The March of Dimes is 污 uch a good cause ," said Amanda. "1 love talkîng to folks , especially those who haven't
ever had one of our apples."

 Hale Springs Inn - Ashlee Hudson started out as sous chef at the Hale Springs Inn about five years 時o and has
worked up to now being executive chef. She said she enjoyed talking to the guests at the event and serving them
chocolate mousse shooters , truffles and pumpkin bread pudding with cre翁的 cheese icing.

Hudson said that the inn is open Tuesdays through Fridays for lunch and Tuesdays through Saturday for dinner.
Reservations are not necessary , but you m我ym我 ke them by calling 272志 171.

 "We are casual around here ," she said , "and we want people to come mωke themselves at home." They have a
varied menu from appetizers , salads and lighter fare to entrees , sandwiches and rich desserts.

 Meals with Meaning by Holston Home - Ella Price and culinary students served pumpkin souffle wíth whîpped
cream at the even t. Accordîng to Prîce , Meals with Meaning has that n紛 me bec為 use anyone doing catering with
Holston Home is not just filling their need for food , but are also helping youth to learn business and culinary skills ,
while also being involved in profit sharing.

 "1 am proud of my students ," said Price. She added with a chuck始，吋hey are le訟 rning many culinary skills , even
some of my secrets. 1keep telling them I'm training my replacement in a few years."

 Publix Super Markets 一 γhe folks from Publix served their award 司winning Key lime p 池， a chocolate ganache 如 dge
cake , berry tarts and European cream puffs stuffed with raspberry and blueberry. They also offered some pretzel
cri給 ps and the new dark chocolate hummus now available at Publ袱， Iocωted in Fairgrounds Plaza on the Andrew
Johnson Highway.

 Rachel's Homemade Candies … Rachel Troyer said that working the Chocolate Fantasy each year is lots of fun.
"It's great seeing all the people enjoy their swee誨，" she said ‘ Troyer offered such candies as her popular turtles,
Buck-eyes , caramels and peanut butter, chocolate and orange cr兮兮 m fudge.

只achel's   candies are available at Mountain View Bulk in Chuckey. She may be      re訪ched   at 257-5739.

 The Chocolate Ladies 一只怕 Key， who owns The Chocolate Ladies with her daughter, Susan , served Key lime
truffles , salted caramel bark , gingersn紋 ps with white chocolate and apple pie crunch.

 Located at 107 Lakeshore Road in T必 Ibott， the Chocolate Ladies Sweetly Southern Chocolates and Confections
use the theme of "Chocolate Made To Order ," and can do just about anything in chocolate.




     Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 114 of 274
                             學 Chocolate Fantasy電 Is   A Dessert Delight For A Good Cause

They do custom orders in everything from corporate gifts to wedding favor毯， pa句 favors and more. They are open
Monday through Saturday from 10:30 乳 m. to 7 p.m. , but it's a good idea to c扇 11 before you go as they have so many
events out of the store. For more information , see thechocolateladi恥 com.

 The Nakery Cake Boutique … Hannah Shipley , owner of the Na胎ry Cake Boutique received many good
comments about her traditional French vanilla cake topped wíth regular vanilla buttercream cake. She also served a
tríple chocolate cake with Oreo buttercream , chocolate-covered strawberries and brownie cake with caramel buUer
cream.

Shipley displayed two decorated Halloween cakes -          one geared   toward 發dults   and one to   chíldren “ γhe   "blood"
was red ganache.

The best way to order from   τhe   Nakery   C翁ke   Boutique is through Facebook.


Load.Date: November 10, 2017


  寄~nd   ofDOCU Il1 Nlt




         Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 115 of 274
~sn叫
   1
                                                           Baker叩
                                                                yAndSnack
                                                                        峙
                                                                        <s
                                                                         翁 .com

                                          November 8 , 2017       Wednesd為y   11:27 AM GMT+1


Copyright 2017 William Reed   Busin酷ss   Media Lt d. AII Rights Reserved

Length: 484 words
Byline: G ìII Hyslop, , GiII.Hyslop@wrbm.com

Body


The North Carolina-based snack producer continues upward trajectory from 02 , posting a 3.7% increase in third-
quarter sales.

Despite a troubled year … with the sudden resignations of its CEO and CFO - Snyder's-Lance has continued to
perform well in its third quarter due to its aggressive 'multi騙year transformatíon plan.'. said , said new
president and CEO Brían Drísco叫，

'The actions we've taken to stabilize the business and reverse              cert忍in   trends are taking hold ," he said.

“While we have much work to do , we firmly belíeve that we have the    oppo成unity to unlock substanti剖 profitability
improvements over tîme , and will unlock the considerable potential of our branded portfolio to drive improved total
shareholder return."

He 我 Iso attributed 03 momentum            的“我 n    íntegrated marketing plan , including regional TV , radio , digit訓 I social media
and consumer promotions."

Third   qua付er   sales were posted at $564.2m , a 3.7% increase over the $543.9m in 03 2016.

Net income rose by 10.5% to $32.7m , compared to $29.6m a year ago , while adjusted EBITDA increased 14% to
$85.2m.

Core growth

Snyder's reported branded net revenue continued to outpace the category with a 4.9% rise primarily coming from
the company's chips and p締結el brands , including Late July, Sn結ck Factory Prelzel Crisps , Lance , Snyder's of
Hanover, Cape Cod and Ketlle Chips.

Earnings per diluted share just missed the $0.34 forecast , coming in at $0.33 , compared to $0.30 the year prio r.

Performance progress

Operating income in the third quarter of 2017 was $60.6m. or 10.7% of net revenue , compared to $51.1m , or 9 .4%
of net revenue , in the same period last year.

Operating cost improvement悠 came from cost-cutting and supply chain productivity initiatives , as                      well 議s   higher
service and distribution costs related to trucking capacity.

τhe company said the higher than normal manufacturing costs due to the ramping up of the Emerald produclion
capacity in Charlotte are likely to decrease with tíme.




        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 116 of 274
                        Snyder's-Lance: Chips and pretzels growth delivers solid Q3 2017 rÎse

“ This capital project has been more challenging than we expected , resulting in higher costs than planned and
service level disruptions.

“That said , while there'lI be a lingering cost and service effect in Q4 associated with this , we have been making
encouraging progres怠。f la誨， and are confident these pressures will abate and margins will improve dramatically
once we have the line operating at a more normallevel of efficiency ," saÎd Dri悅。1 1.

Snyde r' s also invested $7.8m to expand its Baptista's 自akery facili旬， which focuses on baked and      bett軒-for-you
snack foods to gear up 為gainst the rising comp就ition in the category.

It further closed a chips plant in   Florid訟，   cutting about 250 jobs.

Adjusted outlook

However, the snack producer said it was on tn主ck to deliver full-ye法r sales results of $2.2bn to $2.26bn.

EBITDA is expected to be between $305m and $320m , and earnings per diluted share (EPS) to be between $1.12
and $1.17.


Load-Date: November 16, 2017


  Enrl of Docu昂 ent




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 117 of 274
V      叫 S扯L垃a缸凶凶山叫
                …
                悅
                nnc
                 訊敝………
                 站悶脫叫
                  ce:
                  c認e缸倪叫
                      叫:尤Ch圳i               ……叫1叫暐喇叫叫伽蚓削e叫州…Ii
                                                         Bak噁
                                                            er叩
                                                              yAndSnacks.雄.com

                                         November 8, 2017 Wednesday 11:27 AM              GMT叫



Copyrigt注 2017   William Reed Business Media Ltd. Al I Rights Reserved

Length: 484 words
Bylíne: GiII Hyslop , , GiI I. Hyslop@wrbm.com

Body


The North Carolina-based snack producer continues                  upw坊的 trajectory    from 02 , posting a 3.7% increase in       thi 吋­
qua 叫er sales.


Despite a troubled year - with the sudden resignations of its CEO and CFO - Snyder冶-Lance has continued to
perform well in its third qua吋er due to its aggressive 'multi-year transformation plan.' , said , said new
president and CEO Brian Driscol l.

“The actions we've taken to stabilize the business and reverse certain trends are t誠i均                  hold ，"   he said.

“While we have much work to do , we firmly believe that we have the opportunity to unlock substantial profitability
improvements over time , and will unlock the considerable potential of our branded portfolio to drive improved total
shareholder return."

He 紛 Iso  atlributed 03 momentum to "an integrated marketíng             pla 狗，   including regional TV , radio , digital , social medía
紛 nd   consumer promotions."

τhird   quarter sales were posted at $564.2m , a 3.7% ìncrease over the $543.9m in 032016.

Net income rose by 10.5% to $32.7m , compared to $29.6m a year ago , while adjusted EB汀DA increased 14% to
$85.2m.

Core growth

Snyder's reported branded net revenue continued to outpace the category with a 4.9% ri念e primarily comìng from
the company's chips and pretzel brands , including Late Ju 旬， Snack Factory Pretzel Crísps , Lance , Snyder's of
Hanover , Cape Cod and KeUle Chips.

Earnings per diluted 的are just missed the $0.34 forecast , coming in at $0.33 , compared to $0.30 the year prior.

Performance progress

Operating income in the third quarter of 2017 was $60.6m , or 10.7% of net revenue , compared to $51.1m , or 9 .4%
of net revenue , in the s滋me period last yea r.

Operating cost improvements came from cost-cutting 寂nd supply chain productivity initiatives , as well as higher
service and d 治tribution costs related to trucking capacity.

The company said the higher than normal manufacturìng costs due to the ramping up of the Emerald production
cap為city ìn CharloUe are likely to decrease with time.




        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 118 of 274
                        Snyder's-Lance: Chips and pretzels growth delivers solid Q3   2017 的翁。

“This capital project has been more challenging than we expected , resultìng in hìgher       cost給 than     planned and
servìce level disruptions.

"Tt冶t said , while there' lI be a lingering cost and service effect in Q4 associated with th裕， we h治ve been making
encouraging progress of la誨， and are confident these pressures will abate and margins will improve dramatically
once we have the line operating at a more normallevel of efficiency ," said Driscol l.

Snyder's also invested $7.8m to expand its Baptista's Bakery facili紗， which focuses on      b翁ked 翁nd     better-for-you
snack foods to gear up against the rising competition in the category.

It further closed a chips plant in   Florid札 cutting   about 詞。 jobs.

Adjusted outlook

However, the snack producer said it was on track to deliver full-year sales results of $2.2bn to $2.26bn.

反 BITDA ìs expected to be between $305m and $320m , and earnings per diluted share        (佐 PS)   to be between $1.12
and $1.17.


Load-Date: November 17 , 2017


  Elld ()f j)m:umcnt




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 119 of 274
      Snyder.s-Lance: Chips and pretzels growth delivers solid Q3 2017 rise
                                                      BakeryAndSnacks.com
                                       November 8, 2017        Wednesd法y   11:27 AM   G位?什



Copyright 2017 William Reed Business Media Ltd. AII Rights Reserved

Length: 500 words
自yline:   GiII Hyslop , , GiI I. Hyslop@wrbm.com




The North Carolina-based snack producer continues upward trajectory from Q2 , posting a 3.7%                incr，忿忿寫e   in third-
quarter 結ale翁，


Despite a troubled year - with <strong>the sudden resignations of its CEO</strong> and CFO - Snyd啊，今Lance
has continued to perform well in its third quarter due to its aggressive 'multi-year transformation plan.' , said , said
<strong>       new president and CEO Brian Driscol l. </strong>

<em> “The actions we've taken to stabilize the business and reverse certain trends are taking hold ," he        said 龜 </em>

<em> “While we have much work to do , we firmly believe that we have the opportunity to unlock substantial
profitability improvements over time , and wìll unlock the consider忽ble potential of our branded portfolio to drive
improved total shareholder return."</em>

He also atlributed Q3 momentum to <em>"an integrated marketing plan , including regional TV, radio , digital , social
medi法 and consumer promotions."</em>


Third qu翁 rters忍 les were posted at $564.2m ，紛 3.7% increase overthe $543.9m in Q3 2016.

Net income rose by 10.5% to $32.7m , compared to $29.6m a year ago , while adjusted EBITDA increased 14% to
$85.2m.

Core growth

Snyde內 repo忱。d branded net revenue continued to outpace the category with a 4.9% rise primarily coming from
the company's chips and pretzel brands , including Late July, Snack Factory Pretzel Crisps , Lance , Snyde r' s of
Hanover, Cape Cod and KeUle Chips.

Earnings per diluted share just missed the $0.3尋 forecast， coming in at $0.33 , compared to $0.30 the year prio r.

Perform翁 nce     progress

Operating income in the third quarter of 2017          w治 s   $60.6m , or 10.7% of net revenue , compared to $51.1m , or 9.4%
of net revenue , in the same period last yea r.

Operating cost improvements came from cost-cutting and supply chain productivity initiatives , as well as higher
service and distribution costs related to trucking capacity.

The   company 念aid    the higher than normal manufacturing costs due to the ramping up of the Emerald production
cap治city   in Charlotte are likely to decrease with time.




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 120 of 274
                       Snyd缸's-Lance:    Chips and pretzels growth delivers solid 032017 rise

<em>“This capital project has been more challenging than we expected , resulting ìn hígher costs than planned and
怠。rvìce
      level disruptìons. </em>

<em>"That said , while there' lI be a lingering cost and service e仔'ect in 04 associated wíth this , we h為ve been
making encouraging progress of la峙， and are confident these pressures will abate and margins will improve
dram剖ically once we have the line operating at a more normallevel of efficiency ,"</em> said Driscoll.


Snyder's also invested $7.8m to exp兮兮d its Baptista's Bakery facili紗， which focuses on baked and better-for-you
snack foods to gear up against the rising competition in the category.

It further <strong>closed a chips plant in Florida ,</strong> cutting about 250 jobs.

Adjusted outlook

However, the snack producer 坊aid it was on track to deliver full-year sales results of $2.2bn to $2.26bn.

EBITDA is expected to be between $305m ar活 $320m ， and earnings per diluted share (EPS) to be between $1.12
and $1.17.


Load-Date: November 8 , 2017


  End ()f D帆船話自It




     Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 121 of 274
/            Snyder's-Lance , Inc.                 Repo吋s       Third Quarter 2017 Financial Results
                                                              GlobeNewswire
                                                November 7 , 2017   Tuesd 為y   5:00 AM PT

    Copyright 2017 GlobeNewswìre. Inc. AII Rights Reserved

    Section:   EA只 N1NGS F之 ELEASES         AND OPERATING        F之 ESULγ$

    Length: 6078 words




    Total net revenue from continuing operations increased 3.7%; core branded growth of 4.9%

    GAAP net loss per      sh為 re   of $0.60 from continuing operations including non-recurring , non-cash expense of $0.87
    per share

    EPS from continuing operations excluding special items*         increa這ed   10% to $0.33

    GAAP net loss from continuing operations of $57.7 million including             nonωrecurring ，   non-cash expense of   $污辱 .9
    million

    Net income from continuing operations excluding special items* increased 10% to $32.7 million

    Adjusted   EBITDA汁ncre紋sed         14% to $85.2 million

    Company updates fu 軒 -year 2017 outlook-

    *Descriptions of measures excluding special items are provided in "Use and Definition of Non-GAAP lVI easures"
    and reconciliations are provided in the tables at the end of this release.欄

    CHARLO下陀， N 芯， Nov.           07 , 2017 (GιOBE NEWSW煦的… Snyder冶-Lance ， Inc. (Nasdaq-GS:LNC 在) today
    repo吋ed  financial results for the third qua叫er ended September 30 , 2017 and updated its full-year 2017 outlook.-
    Total net revenue from conlinuing operations in the third qu法rter of 2017 increased 3.7% comp法red to the third
    qua成er of 2016 with core branded growth of 4.9% year over yea r.- The GAAP net loss atlributable to Snyd缸"s­
    Lance from ∞ntinuing operations in the third qua成er of 2017 was $57.7 million , or $0.60 per diluted share , as
    compared to net income of $25.7 million , or $0.26 per diluted share , in the third quarter of 2016.- GAAP results
    include a non-recurring , non-cash impairment charge of $84.9 million 法fter懺悔x related to the impairment of certain
    brand trademarks and goodwill 結ssoci 紋。d with the Diamond Foods 翁cquisition. Net income atlribulable to
    Snyder's-Lance from continuing operations , excluding specìal îtems , for the third qua付er of 2017 was $32.7 million ,
    as compared to $29.6 millîon , in the third qua付er of 2016.- Earnings per diluted share from continuing operations ,
    excluding special items , were $0.33 în the third quarter of 2017 , compared to $0.30 in the third qua付er of 2016.-

    "Our third qua叫er financial perform給 nce continued to improve along several dimensions.- Gross margin
    performance was strong 訓 37.1% of net revenue compared to 36β% in 去。 16.- Selling , general and administrative
    pe斤。rmance also improved to 26.3% of net revenue compared to 2紋。% last year.- On top of these improving
    profitability trends , our branded net revenue growth continues to outpace the 侃tegory， and we are on track to
    deliver our full-year targets ," said Brian J. Drisco員， President and Chief Executive Officer of Snyder's-Lance.-
    丸。oking ahead to 2018 , our organi艾滋ion is beginning to make progress in our performance transformation plan 法S
    indicated by these results.- While we have much work to 船， we firmly believe thal we have lhe opportunity to
    unlock substanlial profitability improvements over time , and will unlock the considerable potential of our branded
    portfolio to drive improved total shareholder return.'之


          Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 122 of 274
                           Snyder's勵Lance ，   Inc. Reports Third Quarter 2017 Financial Results

Third Quarter 2017 Results
                                                    TdQHHNReepucg




                                                      uwee
                                                            IVJydey




                                                      叫bmAM紋 mwe
           (in thousands)                                          Q3            Q3        Cha
                                                                   201           201       nge
                                                                   7             6
                                                                   Net           Net
                                                                   Rev           Rev
                                                                   enu           enu
                                                                   e             e(1 )


           Core Brands(2)                                          $                     $.                4   %
                                                                         407 ,            388 ,
                                                                         785              570              9
           Allied Brands(3)                                                                                3   %
                                                                         39 ,6             38 ,2
                                                                         04                61              5
            Branded                                                                                        4   %
                                                                         447 ,             6 ，忍3
                                                                         389                               8
            Partner Brand                                                                                  O   %
                                                                         73,9              73 ,8
                                                                         78                21              2
            Other                                                                                                    %
                                                                                 ,817              43 ,2       1.0
                                                                                                   51
           τotal                                                         $                 $                   3.7   %
                                                                                 564 ,             543 ,
                                                                                 184               903
            (1) Includes net revenue results
            from continuing operations only. (2)
            The Company's Core Brands
            include: Snyder's of Hanove帥，
            Lance@. Kettle Brand@ , KETTLE@
            Chips, Cape Cod@, Snack Facto ry@
            Pretzel Crisps@ , Pop Secret@,
            Emerald@ and Late Jul y@. (3) The
            Company's Allied Brands include:
            Krunchers!@， τoml~峙. Archw為y@，
            Jays@, Stella D'oro@.   Eatsm念的
            Snacks 荷。-Ke-Doke@       and
            Metcalfe種s   skinny@




Total net revenue in the third quarter of 2017 was $564.2 million , an increase of 3.7% compared to $543.9 million
from continuing operations in the third quarter of 2016. Branded net revenue increased 4β% as a result of a 3.5%
increase in the Company's A 1Ii ed Brands and 為 4.9% increase in Core Brands.- The Core Brand net revenue
increase was led by growth in Late July@ , Snack Factory@ Pretzel Crisps@, Lance@ , Snyde巾。f Hanove r@, Cape



     Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 123 of 274
                          Snyder's闖 Lance ， lnc. 只 eports   Third Quarter 2017 Fínancial   Re念 ult浴


Cod@, and KETTLE@ Chips , partially offset by a decline in Emerald@ , Pop Secret@, and Ketlle Brand@.- In
addítion , during the third quarter of 2017 , net revenue from the Partner Brand c訟tegory increased 0.2% while net
revenue from the Other category declined 1β% ， e治ch comp翁 red to the third quarter of2016.--

The GAAP operating loss in the third quarter of 2017 was $53.8 millío口， as compared to GAAP operatíng income of
$45 .7 million from continuing operations in the third quarter of 2016.- The GAAP ope惜ting loss in the quarter was
due to $114.5 million in pre-tax expenses which affected comparability.-τhese expenses were prím訟 ríly related to
$104.7 million in non-cash impairment charges reflecting the write-downs of the Company's European repo付ing unit
goodwill 學 and the Company's KETTLE@ Chips trademark in the United Kingdom and Pop Secret@ trademark.-
Operating income , excluding special items affectìng comp紋的 bility ， in the third quarter of 2017 was $60.6 million , or
10.7% as a percentage of net revenue , as compared to $51.1 million from continuing operations , or 9.4% as a
percentage of net revenue , in the third quarter of 2016.- The operating margin expansion was the result of lower
general and administrative expenses , and supply ch 為in productivity and cost initiatives. These were partially 0仔:set
by higher service and distribution cost結 primarily related to trucking capacity , as well a浴 continued higher than
normal manu的cturìng costs due to the rampìng up of Emerald@ productìon capacity in Charlott兮， NC that was
previously located in the Stockton , CA manu如cturing facility.- The Company expects these co紋ts to abate over
time.-

Net interest expense ìn the third quarter of 2017 was $10.1 million compared to $9.2 millìon in the thìrd quarter of
2016.- The GAAP effective income tax rate from continuing operations in the third quarter of 2017 wa悠 9.5% as
compared to 29 .4% in the third quarter of 2016.- The decrease in the GAAP e仔ective income 拾xr絨線諮 was primarily
due to the aforementioned specìal items affecting comparabilìty.- Excluding specìal items , the effective income tax
rate from continuing operations was 35 .4% in the third quarter of 2017 as compared to 28.9% in the third quarter of
2016. The increase in the effective income 泊xr為妞， excluding special items , was primarily due to lower income from
the Company's U.K. operations.一

The GAAP net loss attributable to Snyder's-Lance from continuing operations in the third quarter of 2017 w紛紛 $57.7
million , or $0.60 per diluted share , as compared to net income of $25.7 million , or $0.26 per diluted 諮 hare ， in the
third qua 叫 er of 2016.- The GAAP net 10悠悠 wa給 the result of the aforementioned specì訓 item紛紛仟ecting
comp衍。 bility. Net income atlributable to Snyder's鵬Lance from continuing operations , excluding special items , for
the third quarter of 2017 , was $32.7 million , as compared to $29 區 6 million , in the third quarter of 2016.- Earnings per
diluted 紋hare from continuing operations , excluding specìal items , was $0.33 in the third quarter of 2017 compared
to $0.30 , in the third quarter of 2016.-

Adjusted EBITDA from continuing operation給 in the third quarter of 2017 was $85.2 millio口， or 15.1% of net
revenue ，結s compared to adjusted EBITDA from continuing operations of $74.7 million , or 13.7% of net revenue , in
the third qua成er of 2016.- Adjusted EBITDA is a non編GAAP me念sure defined herein under "U紋e and Definition of
Non-GAAP M兮兮sures ，" and is reconciled to net income in the tables that accompany this release.-

Outlook

Based on the Company's year-to-date performance , and expect訟ions for the remainder of the year , for the full-year
of fiscal 2017 , the Company now expects net revenue to be between $2 ,205 million and $2 ,255 million , adjusted
EBIγDA to be between $305 mìllion and $320 million , and earnings per diluted share , excluding specìal items , to be
between $1.12 and $1.17.

γhe   Company's 2017 full-year outlook also includes the      following 治ssumptions:


Capital expenditures of $75 mîllion to $85 million;

Net interest expense of $37 million to $40 million;

Effective income t獄   rate   of 35.5% to 36.5%; and

Weighted   aver紋ge   diluted share count of approximately 98 million shares.-


      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 124 of 274
                          Snyder'心Lance ，    Inc. Reports Third Quarter 2017 Financial Results

Fullγear 2017 GMP guidance is not provided in this release due to the likely occurrence of one or more of the
following items where the Company is un我 ble to reliably forecast the timing and magnitude: continued transaction
related costs associated with the divestiture of Diamond of California and integration of legacy Diamond Foods
operations , other potential transactions and their related costs , settlements of contingent liabilities , possible gains or
losses on the sale of businesses or other 羽ssets ， restructuring costs , impairment charges. and the income tax
effects of these potential items.-

Conference Call

Management will host a conference call to discuss the Company's third quarter 2017 results at

10:00 a.m. 在γ on November 7 , 2017.汁鴨 The conference cal誼Iw凶iII be webcas滋t live through 航   t he IrηlVes
                                                                                                        泣tor Re
                                                                                                              似la
                                                                                                                滋i位ions
secti治
     on  of 如t he Snyde r's.慟.“-L
number 洽  i s (怠斜44) 怠部
                      30刁 960 for U.S. callers or (315) 625-6883 for internatìonal callers.- The conference ID ìs
5389359.- A contìnuous telephone replay of the c到 I will be available between 12:00 p.m. ET on Novernber 7 and
12:00 a.m. ET on November 14.儡 The replay telephone number is (855) 859-2056 for U.S. caller紋 or (404) 537-3406
for international callers.- The replay 法 ccess code is 5389359.- Investors may a坊。翁ccess a web-based rePlay of the
conference call at               www.snyderslance.com.-

About Snyder's-Lance , Inc.

Snyder's-Lance , Inc. , headqu俗的。 red in Charlotle , NC , manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products ìnclude pretzels , sandwich crackers , pretzel crackers ,
potato chips , cookies , tortill為 chips ， restaurant style crackers , popcorn , nuts and other snacks. Products are sold
under the Snyder's of Hanove r@, Lance@ , Kettle Brand@ , KETTLE@ Chips , Cape Cod@, Snack Factory@ Pretzel
Crisps@ , Pop Secret@ , Emerald@ , Late July@ , Krunchers! @, Tom's@ , Archwa y@, Jays@, Stella D'oro@, Eatsmart
Snacks ™ O-Ke回 DOke@， Metcalfe'紛紛 kinny@， and other brand names along with a number of third party brands.
Products are distributed nationally through grocery and mass merchandise時， convenience stores , club stores , food
service outlets and other channels. For more information , visit the Company's corporate web site:
www.snyderslance.com.

LNCE-E

Use and Definition of Non-GMP Measures

Snyder's-Lance's management u兮兮s no仆GMP financial measures to evaluate our operating performance and to
facilitate a comparison of the Company's oper法ting perforrnance on a consistent basis and to provide measures
that , when viewed in combination wìth its re以Jlts prepared in accordance with GMP , allow for a more cornplete
understanding of factors and trends affecting the Company's business than GMP measures 郤one.- The non-
GMP measures and related compari怠。ns should be considered in addition to , not as a substitute for , our GMP
disclosure , as well as other me必sures of financial performance reported in accordance with GMP , and may not be
comparable to similarly titled measures u紋。d by other companies. Our management believes these non-GMP
measures are useful for providing incre紛sed transparency 扇 nd assisting investors in understanding our ongoing
operating performance.-

Operating Income and Gross Profit , Excluding Specialltems

Operating income and gross profit, excluding special items , are provided because Snyder's-Lance believes it is
useful information for understanding our result心 by improving the comparability of our results. Additionally , operating
income and gross profit , excluding speciωI items, provide transparent and useful information to management,
investors , analysts and other parties in evaluating and assessing the Company's primary operating results 治fter
rernoving the impact of unusual , non-operational or restructuring or transaction related activities that affect
comparabili句. Operating income and gross pro蹤， excluding special items , are two measures management uses for
planning and budgeting , monitoring and ev技 luating financial and operating results , and in the analysis of ongoing
operating trends.-


      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 125 of 274
                         Snyder'忌-Lance ， Inc. 只eports   Third Quarter 2017   Fin治 ncial   Results

Net Income, Earnings per Share and     E仔ective   Income Tax Rate , Excluding Special Items

Net income, earnings per share , and the e行ective income tax rate , excluding speci訓 items ， are metrics provided to
present the reader with the after-tax impact of operating income , excluding special items , in order to improve the
comparability and understanding of the related GAAP measures. Net income , earníngs per share , and the effective
income tax rate , excluding special items , provide transparent and useful information to management , investors,
analysts and other parties in evaluating and assessing our primary operating results after removing the impact of
unusual , non-oper設ional or restructuring or transaction related actívities that 紋ffect comparability. Net income,
earnings per share , and the effective income 詣x rate , excluding special items , are measures management uses for
planníng and budgeting , monitoring and evah泊ting fìnancial and operating results場

Adjusted EBITDA

Snyder's-Lance defìne結 adjusted EBITDA as earnings before interest expense , income taxes , depreciation and
amortization ("EBITDA") , further adjusted to exclude restructuring or transaction related expenses , and other non-
C帥 h or non-operating items 部 well as any other unusual items that impact the comparability of our fìnancial
information.

Management uses adjusted       EBIτDA-as a key metric in the evaluation of underlying Company performance , in
m忍king financi訟， oper:紋ting 紋nd planning decisions.編 The Company believes this measure is useful to investor怒
because it increases tr紋nsparency and assísts investors in understanding the underlying performance of the
Company and in the analysis of ongoing operating trends. Additionally , Snyder'心Lance believes adjusted EBITDA
is frequently used by 街nalys怡， investors and other intere翁ted parties ìn their evaluation of companie坊， many of
which present an adjusted EBITDA measure when reporting their results. The Company has historically reported
紛 djusted EBITDA to analysts and investors and believes that its continued inclusion provides consìstency in
fìnancial reporting and enables analysts and investors to perform meaningful comparisons of past, present and
future operating result念

Adjusted EBITDA should not be considered as an alternative to net income , determined in accordance with GAAP ,
as an indicator of the Compan y' s operating perform議nc兮 I as 翁 n indicator of c治sh flows , or as a measure of liquidity.
While EBITDA and 泌justed EBITDA and similar measures are frequently used as measures of operations and the
紛bility to meet debt service requirements , they are not necessarily comparable to other similarly titled captions of
other companies due to the potential inconsistencies in the method of calcul 訓ion.-

Cautionary Information about Forward Looking Statements

In this press release , we make statements which m治y be forward幽 looking withìn the meaning of applicable secur泌的
地ws ， which represent our current judgment 法 bout po紋sìble future events. The statements include projectìons
regarding future revenues , earnings and other results.輛 Inm議 king these statements we rely on current expectation愁，
結ssumptions and analyses b治sed on our experience and perception of historical trends , current conditions and
expected future developments as well as other factors we consider appropriate under the circumstances. We
believe these judgments are reasonable , but these statements are not guarantees of any events or fìnancial re以Jlts，
and our actual results may di仟er materially due to a variety of important factors , both positive and negative. These
factors include among others:- changes in general economic conditions; price or availability of raw m紛紛rials，
pack訟ging ， energy and labor; food industry competition; changes in top customer relationships; consolidation of the
f刮到 I environment; decision by British voters to exit the European Union; f法 ilure to realize anticipated benefits of
acquisitions and divestitures; loss of key personnel; failure to execute strategic initiatives; s話ety and quality of food
products; adulterated or misbranded products; disruption of our supply chain or information technology systems;
improper use or misuse of social media; ability to anticipate changes in consumer preferences and trends;
distribution through independent operators; protection of trademarks and intellectual property; impairment in the
carrying value of goodwill or other intangible assets; new regulations or legisJation; interest and foreign currency
exchange rate volatility; concentration of capital stock ownership; increasing legal complexity and potentiallitigation;
failure to realize the expected benefìts from the acquisition of Diamond Food寫; the inability to successfully execute




     Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 126 of 274
                          Snyder'心 Lance ，   Inc. Reports Third Quarter 2017 Financial Results

international expan污 ion strategies; additional risks from foreign operations; our substantiωI debt; and the restrictions
and limitations on our business operations in the agreements and instruments governing our debt.

Our most recent repo付 on Form 10輛K and our other repo吋s tiled with the U.S. Securities and Exchange
Commission provide information about these and other factors , which we may revi必e or supplement in future
repo巾. We caution readers not to place undue reliance on forward-Iooking statements. We do not under泊 ke to
update any forward-Iooking statements that it may make except as required by applicable law. AII subsequent
written and forwardωlooking statements aUributed to Snyder琴手 Lance or any person acting on its behalf are expressly
qualified in their entirety by the factors referenced above.-

Investor  and    說 edia  Co的滋ctKevìn      Powers ,   Senior                                            Director,                              Investor                                     Relations              and
Communicatìonskpowers@snyderslance.com. (704) 557-8279




(Tables to Follow)
                                                  mQuaHHe


  NY nu R CU 'LANCE NC ANhM sUMmMs D A R ch                                conHCJEO AUaa'teAU st a',t e menH
                                                                          diEomne
                                                                       e mmNmMnsEdd                                                           OE',                            ',', nHc     o me una               e
       E」




                                                                  AM




QM                                                                                                                                                           ELOS                                       AU
                                                           。




                                                                                                                                                                                                                   α
                                                                                                                                                                      、‘自'，




                                                                                                                                                                                               '，且‘‘




                                                                                                                                                                                                                          、‘
                                                                                                                                                     '，E‘、




                                                                                                                                                                    也JW
                                                                                                                         且，t




                                                                                                                                                                                                            且，L



                                                                                                                                                                                                                      ，
                                                                 nH" nH                                                          CQ                                                                    HM




                                                                                                                                                                                                                           zs'
                                                                  可
                                                        反rnded




                 (i n thousands ,        Sept                    Oc                  Sept              Oc
                 except per share        emb                     tob                 emb               tob
                 data)                   er                      er                  er                er
                                         30 ，輸                                       30, -             1, -
                                         201                     20                  201               20
                                         7                       16                  7                 16
                                                  RMG4.
                                                                                             RMA斗 nJ




                 Net revenue             $                                           $                                 $ 1                                      $ 1
                                                                                                                          '抖。叩 F




                                                                                                                                                                                'mhMwhMqM



                                                  '4                                         '903
                                                                                                                          幽
                                                                                                                          b




                                                  ••
                                                  nOAU




                                                                                                                          Bqζ8OQMQVQV




                                                                                                                                                                                'nURMA 峙
                                                     可




                                                                                                       427




                                                                                                               ANdh3
                 Cost of sa[es           357 ,                            34
                                         993                              4畫3
                                                                                                       ，
                                                                                                       nu 戶。




                                                                          07
                                                                                                                          'qM 峙ι
                                                                                                                               ，ntFhu 民JvqM
                                                                                                       戶。 4，后『
                                                                                                       。 24




                                                                          4        QANEU
                 Gross profit            206 擎                            .....•
                                                                          GMQM
                                         191




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 127 of 274
                Snyder's-Lance , Inc. Reports Third Quarter 2017 Financial Results

                                                                                      7

                                                            59.0             953




                                                4lqι 自u




                                                                    A




                                                                                      A
                                                                    峙司 J41




                                                                                      峙司 JA 峙
       Selling , general      154 ,
       and administrative     811
       expenses
                                                                                      '65662




       Transaction and        276             3,6                  1,8
       integration related                    56                   61
       expenses                                                                       '5791



                                                                    135
                                                                     4l4lvnu
       Impairment             105 ,           50
       charges                230             7                                       '37.oi15




                                                       武
                                               ，t 、7 ，
       Other operating        (279                                 19
                                                           7
       (income )/expense ,                                         6
                                                     -EU



       net                                                                            '19560



                                                479                      17
                                                           Ruqι




                                                                   ，t 、A斗
       Operating              (53 ,
       (Ioss)/income          847                                   EU




                                                                                      'ndnd
                                                                                      門正



                                                                                      ,125060
       Other                  (227            30                   (1 ,
       (income )/expense ,                    5                    46
       net

                                                                    “
                                                                         、、




       (Loss )/income                                               vOFD
                                                                          JA--




                              (53 ,           45 ,
       before interest and    620             4
       income taxes                                                                   '582




       Loss on early                                                                  4
       extinguishment of                                                               '74923
       debt


                                                                    257
                                                                             自UQU




       Interest expense ,     10,1            9 ,2
       net                    41               15
                                                                                      '30532



                                                 329
                                                  aunU             (';
                                                                   36!
                                                                                 A
                                                                                 斗




       (Loss )lincome         (63 ,
                                                                                 nU




       before income          761
       taxes
                                                                                      5


Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 128 of 274
                Snyder's愉Lance， Inc. Reports Third Quarter 2017 Financial Results

                                                                                                 2
                                                                                                 8


       Income tax              (6 ,0                 10,                     6 ,8                9
       (benefit)/expense       43                    66                      89




                                                                                                 'A 峙叫‘
                                                     3




                                                                                                       unυ
                                                                             i4j




                                                                                 A『 4i




                                                                                                  呵，島內品 '。
       (Loss)/income from      (57 ,                 25 ,                      ,
                                                                                     QM
       ∞ ntinuing              718                   54
       operations                                    6




                                                                                                  98326
       Income from             1 ,4 7                3 ,6                    1,1
       discontinued            3                     55                      32
       operatíons , net of
       income taxes
       Net (loss)/income       (56書                  29 ,                    (40                 2
                               法45                   20                      ,35                 3
                                                                             9                   '4
                                                                                                 ,1141




                                                                                          酬。申
       Net income/(Ioss)       18                                            77
       atlributable to non 峭                         4                       2
       controlling interests

                                                                                                 ,141
                                        rt 且dau




       Net (Ioss)/income       $                            $   2                                            $ 2
       attributable to                                          9                                              3
       Snyder's-Lance ,




                                                                                                               ，民dhnv來叫
                                                                 zqJU4tRM

       Inc.
                                         Ent 戶口 qM




                                                                                                 .，4t 內
                                                                                                      dAI




       Amounts
       atlributable to
       Snyder's-Lance ,
       Inc.:
                                                                                                  L263
                                                                                          作荒山，
                                        ，1、帥




       Continuing              $                            $   2                                            $ 2
                                           hJM吵，




       operations                                               5                                              3
                                                                 znbnoo
                                                                                                               '肉，




                                         Lz36
                                                                                                                 ιηdnHV




                                                                                                  32not-41
       Discontinued            1 ,4 7                3,6                     1,1
       operations              3                     55                      32
                                                                                          佇中
                                        t 、州bno




       Net (Ioss)lincome       $                            $   2                                            $ 2
       attributable to                                          9                                              3
       Snyder's-Lance ,
                                                                                                               amhMhO削
                                                                E 呵。 42 戶




       lnc.                               '263
                                                                                                  '4E
                                                                                                   唔八
                                                                        hu




                                                                                                                     hM
                                                                                                  唔，W




       Basic
       (loss)/earnings per
       share:



Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 129 of 274
                       Snyder's-Lance. Inc. Reports Third Quarter 2017 Financial Results

             Continuìng              $                          $      O     -     $ (      ) - $ 0   -
             operations                        G                                     O
                                                                       2                          2
                                               6                       6             4            6
                                               O                                     4
             Discontinued            0.02      -         0.0    .“           0.0
             operations                                  4
             Total basic             $                          $      O     -     $ (      }.$ 0     -
             (loss)/earnings per               O                                     O
             share                                                     3                          2
                                               5                       O             是            6
                                               8                                     3


             Weighted average        96.6      -         95.    -            96.     9   .
             shares outstanding                          88                  8       O
             - basÎc                                                                 '
                                                                                     5
                                                                                     O
                                                                                     4


              Diluted
              (loss)/earnings per
              share:
              Continuing             $                          $      O     -     $ (      ) - $ 0
              operations                       O                                     O
                                                                       2                          2
                                               6                       6             是            6
                                               O                                     再


              。iscontinued           0.02                0.0    開

                                                                             0.0
              operations                                 4
              Total diluted          $                          $      O           $ (      ) - $ 0   -
              (loss)/earnings per              O                                     o
              share                                                    3                          2
                                               5                       O             4            6
                                               8                                     3


              Weighted average       96 ,6               97 ,   "            96.     9
              shares outstanding                         。1                  發

              - diluted                                  2
                                                                                     '
                                                                                     4
                                                                                     9
                                                                                     3


              Dividends declared     $         O    -           $      O           $ 0          $ 0
              per common share
                                               1                                     4            4
                                               6                       6             8            8




SNYDER'S-LANCE , INC. AND SU8SIDIARIESCondensed Consolidated 8al紛 nce Sheets (Unaudited)
                                   (În              Septem    棚      Decem
                                   thousands        ber 30 ,         ber 31 ,
                                             拿 except                -2017          令。 16
                                             share and
                                             per share
                                             data)
         ASSEτs




    Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 130 of 274
                    Snyder's-Lance , Inc. 只eports Third Quarter 2017 Financial 只 esults

   Current assets:
   Cash and cash equìvalents                       $            22 ,690                 $   35 ，再09
   Restrìcted cash                                 446                       714
   Ac∞ unts receìvab洽， net   of                    220 ,85                   210 ,72
   allowances of $1 ,400 and                       6                         3
   $1 ,290 , respectìvely
   F之eceiv法ble from the sale of                                              118 ,57
   Dìamond of Califomia                                                      7
   Inventorìes , net                               194 ,76                   173 ,4 5
                                                   9                         6
   Prepaid income taxes and                        7 ,526                    5 ,744
   income t為xes receivable
   Assets held for sale                            20.790                    19,568
   Prepaid expenses and other                      32.558                    27 ,666
   current assets
   Total current assets                            499 ,63                   591 ,85
                                                   6                         7


   Noncurrent assets:
   Fixed assets, net                               再95 ， 79                  501 ,88
                                                   8                         4
   Goodwill                                        1.280幫 9     "            1,318 ,3   -
                                                   34                        62
   Other ìntangible assets , net                   1 ， 306種 9                1,373 ,8
                                                   55                        。。
   Other noncurrent assets                         53 ,031                   48 ,173
   T otal assets                                   $            3,636.3                 $ 3 ， 834 ，。   -
                                                                53                        76

   Ll ABI Ll TIES AND
   STOCKHOLDERS鑫 EQUIτγ

   Current liabilities:
   Current portion of long-term debt               $            49.000                  事 49 ， 000
   Accounts payable                                123 ,62                   99 ,249
                                                   9
   Accrued compensation                            30,806                    44.901
   Accrued casualty insurance                      3 ， 30泛                   4 ,266
   claims
   Accrued marketing , selling and                 56.868                    50 ,179
   promotional costs
   Other payables and accrued                      ,980                      47 ,958
   liabilities
   Total current liabilities                       306,58                    295 ,55
                                                   6                         3

   Noncurrent liabilities:
   Long翩term    debt , net                         1,070 ,1     峭


                                                                             1,245 ,9   a




                                                   53                        59
   Deferr還 d   income taxes , net                  39泛， 10                   378 ,23
                                                   6                         6
   Accrued c法 sualty insurance                     1 辱， 845                  13 ，。再9
   claims
   Other noncurrent liabilities                    交叉， 508                   25 ,609



Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 131 of 274
                             Snyder's~Lance ，     Inc. Reports Third Quarter 2017 Financial Results

         Totalliabilities                                           1,806 , 1                          1,958 ,4     -
                                                                    96                                 06


         Commitments and         contingencies      輛



         Stockholder活‘ equity:

         Common stock , $0.83 1/3 par                               80 ,802                            80 ,199
         value. 110 ,000 ,000 shares
         authorized; 96 ,967 ,937 and
         Q氏之 784 shares outstanding ,
         respectively
         Preferred stock, $1.00 par value.
         氛。00 ， 000 shares authorized; no
         shares outstanding
         Additional paid-in capital                                 1,624 ,3                           1,598 ,6
                                                                    18                                 78
         F之etained   earnings                                       108 ,22                            195,73
                                                                    9                                  3
         Accumulated other                                          {3 ,001                            {17 ,977
         comprehensíve loss
         Total Snyder's-Lance , Inc.                                1,810 ,3                           句， 856 ， 6
         stockholders' equity                                       48                                 33
         Non-controlling interests                                  19,809                             1 兮， 037

         τotal   stockholders' equity                               守， 830 ， 1    .                    可 β75 ， 6
                                                                    57                                 70
         τotallì我 bilities   and stockholders'                      $             3 ,636 ,3    -                    $ 3 ,834 ,0   .
         equity                                                                   53                                  76




SNYDER'S輛LANCE ， INC. AND SUBSIDIARIESCondensed Consolidated Statements of Cash Flows (Unaudited)
                                                                                 Nine
                                                                                 Months
                                                                                 Ended
         (in thousands)                                         Septem                        Octobe
                                                                ber 30 ,
                                                                2017                          2016
         Operating activities:
         Net (loss)/income                                      $                {40 ,359                               $ 23 ,4
         Adjustments to reconcile net (Ioss)lincome
         to cash from operating activities:
         Depreciation and amortization                      -   73 ,250                                  72 ,687
         Stock刪based     compensation expense               輛   11 ，4 56                                 22 ,5
         Loss/{gain) 。只$法 le      of fixed   assets ，洽談         司， 047                                   (25
         Gain on    sal 怒 of   Diamond of California            (1 ,795
         Gain on sale of route businesses , net                 {1 ,744                                  (650
         Changes in fair value of investments                                                            179
         Loss on early extinguishment of debt                                                            4,749
         Impairment charges                                     113 , 15                                 1,370
                                                                O
         Deferred income taxes                                  7,260                                    7,139
         Provision for doubtful     法 ccounts                   639                                      218



    Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 132 of 274
                   Snyder'心 Lance ， Inc. Repo 付s Third Quarter 2017 Fin 晶 ncial Results

   Changes in operating assets and                   棚   (28 ， 631   )         35 ,165
   liabilities , excluding business acquisitions ,
   divestitures and foreign currency
   translation adjustments
   Net cash provided by operating     activities     偏   134 ， 27              166,79
                                                         3                     8


   Investing activities:
   Purchases of fixed assets                             (54 ,828              (55 ,823
   Purchases of route businesses                         (43 ,977              (16 ,467
   Purchase of equity method investment                  (1 ,500
   Proceeds from sale of fìxed assets and                290                   1,094
   In surance recovenes
   Proceeds from sale of route businesses            輸   4怒， 070               1 辱， 894

   Proceeds from sale of investments                 -   321
   Proceeds from sale of discontinued                    120 ，再8
   operations                                            O
   Business acquisitions , net of cash                   (2 ,561               (1 ,043 ,
   acquired                                                                    O
   Net cash provided by/(used ìn) investi符               63 ,295               (1 ,099 ,
   activities                                                                  344


   Financìng activities:
   Dividends paid to stockholders                        (46 ,373              (, 078
   Debt issuance costs                                   (2 ,441               (6 ,047
   Issuances of common stock                             16 ,669               9 ,001
   自由 ss    tax benefits from   stock個 based                                   577
   coπlpensation

   Share repurchases , including shares                  (1 ,882               (8 ,485
   surrendered for tax withholding
   Payments on capital leases                            (1 ,6                 (1 ,745
   Repayments of long term debt
                           “                             (36 ,750              (232,56
                                                                               O
   Proceeds from issuance of long-term debt                                    1,130 ,0
                                                                               00
   Repayments of revolving credit facility               (283 ,50              (75 ,000
                                                         O
   Proceeds from revolving credit facility           欄   144 ， 50              147 ,00
                                                         O                     O
   Net cash (used in)/provided by financing          “   (211 ,4 1             920 ,66
   activities                                            9                     3


   E仟ect   of exchange rate changes on cash          開   864                   (660


   Net decrease                                      “   (12,987               (12 ,543
   Cash , cash equivalents and restricted            “   36 , 123              40 ,071
   cash at beginning of perìod
   Cash, cash equìvalents and restricted                 $           23 ,136               $ 27 ,528
   cash at end of period


   Supplemental ìnformation:




Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 133 of 274
                           Snyder's-Lance , Inc. Reports Third Quarter 2017   Fin紋lcial   Results

          Cash paid for income taxes , net of refunds      爛$       4 ,972                          $氛。60
          of $330 and $1.522. respectively
          Cash paid for interest                           - $      27.233                           $ 22 .4 14

          Non-c治sh    investing activities:
          Decrease/(increase) in fixed asset                   $    1.239                            事       (1.649
          expenditures included in accounts
          payable


          Non輛C為 sh   financing activities:
          Common stock and stocl• based                        $                                     $ 800.98
          compensation issued for business                                                                   7
          acquisitions




SNYDER'S嗎LANCE ， INC. AND SUBSIDIARIESReconcili訓ion of Non闖GAAP Measures (Unaudited)Gross profit,
excluding special items
                                                   Quarter
                                                   Ended
           (in thousands)                 Septemb  嘲       Octobe
                                          er 30. -          守，司
                                          2017             2016
           Net revenue                    $        56尋 .18                $ 543.90
                                                   4                        3
           Cost of sales                  357 ,993                344 ,80
                                                                                     7
           Gross profit from continuing   operations   旬$          206 ,19                          $ 199,09
                                                                                                         6
          As 訟%   of net revenue                       樹   36.5    %                 36.6           %


          Transaction and integration related                                        4
          expenses(1 )
          Emerald move(2)                                  2,440
          Transformatîon initiative(3)                 - 805
           Other(4)                                                                  554


          Gross profit from continuing                     $       209 ，再3                          $ 200.09
          operatìons學 excluding  special items                     6                                  2
          As a % of net revenue                        - 37.1      %                 36.8           %

(1 )-τran翁 action and integration related expenses consist of severance 治 nd relocation benefit發 for Diamond Foods
personne l. (2)- Expenses 念ssociated with the relocation of Emeraldproduction from Stockto口 I CA to Charlotte ,
NC.(3)τransformation initiative costs primarily consist of expenses associated with the closure of our Perry , FL
manufacturing facilìty , as well as severance benefits related to our performance transformatìon plan.(4)懈 Other ìtems
primarily consist of Metcal誨 's transaction-reJated expenses including sever必 nce benefits , as well as 法 n ìnventory
step-up related to this acquisition.

SNYDE只'S-LANCE ， INC. AND SUBSIDIARIESReconciliation of Non蠅GAAP Measures (Unaudited)Operating
income , excluding special items
                                                       Quarter
                                                       Ended
           (in thous為 nds)              - Septembe             Octobe


     Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 134 of 274
                          Snyder's-Lance , Inc. F之eports Third Quarter 2017 Financial Results

                                                            r 30 ,"                     r   1 ，編

                                                            去。 17                       訣。 16
           Operatìng (loss)/income from continuing          $               (53 ,847                               $ 45 ,72   -
           operations                                                                                                9
           As a % of net revenue                            (9.5            )%                         8.4         %


           Transaction and integration related              276                                        毒， 09
           expenses(1)(2)                                                                              8
           Emerald move and required packaging              之478                                       314
           changes(3)
           Transformation initiative(4)                     7,019
           Ot her impaírment charges(5)                     104 ,720
           Other(6)                                         (18                                        918


           Operating income f的 m contínuing                 $               60 ,628                                $ 51 ,05   -
           operations , excluding special items                                                                      9
           As a % of net revenue                        備   10.7            %                          9.4         %

(1 )幽 For the third quarter of 2017 , transaction and integr秘ion related expenses primarily consist of idle facility lease
costs.(2)- For the third quarter of 2016 , trans為ction and integration 用 lated expenses primarily consist of
professional fees , severance , and retention costs associated with the acquisition of Diamond Foods.(3)- Expenses
associated with the reloc訓ion of Emerald production from Stockton , CA to Charlotte , NC.(4) Transformation
initiative costs primarily consist of expenses associated with the closure of our Perry , FL manufacturing facility , as
well as severance benefits and professional fees related to our performance transformation plan.(5)- Impairment
charges recorded for certain trademarks and our European reporting unit goodwill 輯)- For the third quarter of 20 嗨，
other items primarily consi位 of Metcalfe's transaction-re治ted expenses including transaction costs and severance
benefits , as well as an inventory step-up related to this 結cquisition.

SNYDER'S-LANCE , INC. AND SυBSIDIARIESReconciliation of Non-GAAP                             Measures (Unaudited)Earnings per
diluted share , excluding special items
                                                          Quarter
                                                          Ended
                                                 Septemb                                      Octobe
                                                 er30 ,"                                      r1 ,"
                                                 2017                                         2016
           (Loss)/eamings per diluted share from $        (0.60                                                     $ 0.2
           continuing operations                                                                                       6


           Transaction and integration related                      (0.01                                    0.0
           expenses(1 )(2)                                                                                   3
           Emerald move and required packaging                      0.02
           changes(3)
           Transformation initiative(4)                         輛   0.05

           Other impairment charges(5)                              0.87
           Other(6)                                                                                          0.0



           Earnings per diluted share from continuing               $            0.33                               $ 0.3
           operations , excluding special items                                                                        O

(1)- For the third quarter of 2017 , transaction and integr訓ion related expenses primarily consist of idle facility lease
costs. The after-tax net benefit is due to the reversal of discrete tax items which were initially recorded durÎng the
second qua付er of 2017.(2)- For the third qua此er of 2016 , transaction and integration related expenses primarily


     Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 135 of 274
                                     Snyder's-Lance , Inc. Reports Third Quarter 2017 Financial Results

consist of professional fees , sever必 nce ， and retention cost忍 associated with the acquisition of Diamond Foods.(3)-
Expenses associated with the relocation of Emerald production from Stockton , CA to Charlotte , r這 C.(4)
τran怠formation initiative costs primarily consist of expenses associated with the closure of our Perry, FL
manufacturing faciIity , as well as severance benefits and profession刻 fees related to our performance
tr為 nsformation plan.(5}- Impairment charges recorded for certain trademarks and our 眩 uropean reporting unit
goodwil l. (6)- For the third quarter of 2016 , other items primarily consist of Metcalfe's trans為ction-related expenses
including transaction costs and severance benefi怨， as well as an inventory step-up related to this acquisition.

SNYDER'S-LANCE, INC. AND SUBSIDIARIESReconciliation of Non-GAAP Measures                                 (υn法udited)EBIτDA   and
Adjusted EBITDA
                                                   Quarter
                                                   Ended
          (in thousands)                September           October 1,
                                        30 ，組2017           -2016
          (Loss)fincome from contìnuing $          (57 ,718 )                                             $   25 ， 5尋   擱機




          operations                                                                                          6
          Income tax (benefìt)fexpense  (6 ,043                        10,66                              -
                                                                       3
          Inlerest expense , net        10, 141                        9,215
           Depreciation                                       17 ,4 89                          18 ,49
                                                                                                4
           Amortìzatìon                                   關   6 ， 832                           5,4 48
           EBITDA from continuing operatìons              - $             (29 ,299                        $ 69 ,36
                                                                                                            6
           As a % of net revenue                          - (5.2          )%                    12.8      %


           Transaction and ìntegr為 tion related           輛   276                               4,098
           expenses( 1)(2)
           Emerald move and required                      - 2,4 78                              314
           packaging changes(3)
           Transformation inìtìatìve(4)                   - 7,019
           Other impaìrment charg 船 (5)                       104 ， 7去。

           Other(6)                                           (1 發                              918

              jE
                                心治




                                              ∞




            AOA  ttLf
                    Aumd AWH nHt nnHHM nH
                         εSET

                                 ?幻
                                 O

                                         命科




                  ekFO
                sat-       ou
                           me
               HMW川自 M




             AMnvquw
                                                    們扭




                                                              $           85 ,175                         $ 74 ,69
                                                                                                            8
                                     啥




                                                              15.1        %                     13.7      %

(1)- For the third quarter of 2017 , transaction 治 nd integration related expenses primarily consist of idle facility lease
costs.(2)- For the third quarter of 2016 , transaction and integration related expenses primarily consist of
professional fees , severance , and retention costs associated with the 翁cquisition of Diamond Foods.(3)- Expenses
associated with the relocation of Emerald production from Stockton , CA to Ch為 rlotte ， NC.(4) Transformation
initiative costs primarily consist of expenses associated with the closure of our Perry, FL manufacturing facíli勻， as
well as severance benefits and professional fees related to our pe斤。rmance transformation plan.(5)輸 Impairment
ch為 rges recorded for certain trademarks and our European reporting unit goodwil l. (6)- For the third quarter of 2016 ,
other items primarily consist of Metcal悟's transaction-related expenses including transaction costs and severance
benefits , as well 為給 an inventory step闖up related to that acquisition.

SNYD 眩 R'S-LANCE ，     INC. AND SυBSIDIARIESReconciliation of Non-GAAP Measures (Unaudited)Net income
aUributable to Snyder's“ Lance , excluding speci為 I items
                                                                 Quarter
                                                                 Ended
           (ìn thousands)                                 Septem         Oclobe


      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 136 of 274
                                Snyder's也Lance ，    Inc.   F這eports   Third Quarter 2017 Financial Results

                                                                           ber 30 ,               r 1,
                                                                           刪去 017                 去。 16
             Net (loss)/income attributable to Snyder's-                   $          (57 ,7 36                               $ 25 ,66
             Lance , Inc. from continuing operations                                                                            G




                                                                                                                          治
                                                                                                              qM 交unt
                                                                                                              ，-戶位
             Transaction and integ 泊位。 n related expenses ,                (4
             net of tax( 1)(2)




                                                                                                                          9
                                                                                                                     -v
             Emerald move 訟 nd required packaging                      勵   1 ， 602
             changes , net of tax(3)
             Transformation initiative , net of tax(4)                 - 4 ,4 70
             Other impairment charge趴      net   of tax(5)                 84 ,856
             Impact of tax restructuring(6)                                                                   (383
             Other, net of t似(7)                                           (11                                758


             Net income attributable to Snyder's-Lance , Inc.              $          32 ,739                                 $ 29 ,63
             from continuing operations , excluding special                                                                     2
             items

(1)相 For   the third   qua悅。r
                            of 2017 , transaction and integration related expense紋 primarily cons治t of idle facility lease
costs.γhe after鵬tax    net benefit is due to the reversal of discrete tax items which were initi治lIy recorded during the
second quarter of 2017.(2)- For the third quarter of 2016 , transactÎon and integration rel為ted expenses primarily
consist of professional fees , severance , and retention costs associated with the acquisition of Diamond Foods.(3}-
Expenses associated with the relocation of Emerald production from Stockton , CA to Charlot泊， NC.(4)
τransformation initiative costs primarily consist of expenses associated with the closure of our Perry , FL
manufacturing facili勻， as well as severance benefits and professional fees related to our performance
transformation plan.(5}- Impairme成 charges recorded for certain trademarks and our European reporting unit
goodwil l. (6)- Discrete tax item for the impact of tax restructuring.(7}鵬 For the third quarter of 2016 , other items
primarily consi治t of Metcalfe's transactio仆的治ted expenses including transaction costs and severance benefits , as
wellas 認 n inventory step心 p related to that 翁 cquísition.


SNYDER'S-LANCE , INC. AND SUBSIDIARIESReconciliation of Non-GAAP Measures (Unaudited)Adjusted
effective income tax rate
                               Quart
                               er
                               ended
                               Septe
                               mber
                               30 ,
                               2017
              (in thous治nds)   幽     Income
                                     from
                                     Continu
                                     mg
                                     Operati
                                     ons
                                     GAAP          Adju "     Adju
                                     Income        stm        sted
                                                   ents       Inco
                                                              me
              (Loss)/income          $       (63 ,            $    114,       句$ 50 ,7                    -                          -
              before income                  761                   474           13
              taxes
              Income tax             (6 ,043            23 ,9           17 ,9 -
              (benefit)!expens                          99              56
                e



      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 137 of 274
                              Snyder's也L翁nce ，    Inc. Reports Third Quarter 2017 Financial Results

               Net                          (57,718                    90 ,4                  32 ， 7   輛
               (Ioss)lincome                                           75                     57
               Net income                   18                                                18
               altributable to
               non-controlling
               interests
               Net                          $           (57 ,                  $      90 ,4   -        倒$    32 ,7
               (Ioss )/income                           736                           75                     39
               altrìbu綴 ble to
               Snyde r's‘ Lance ,
               Inc.


               Effectìve income             9.5         %                             35 .4   %
               t法x rate(1)



               Quarter ended
               October 1 ，吏。 16
               (in thousands)               Income
                                            from
                                            Continu
                                            mg
                                            Operatì
                                            ons
                                            GMP                 Adju           Adju
                                            Income              stπ1           sted
                                                                ents           Inco
                                                                               付1e

               Income before                $           36 ,2   “              $      5,33    -            $ 41 ,5   -
               ìncome taxes                             09                            O                      39
               Income tax                   10 ,663                    1,35    -              12,0
               expense                                                 8                      21
               Net income                   25 ,546                    3,97    "              29 ,5    鵬




                                                                       去                      18
               Net loss                     (114                                              (114
               altributable to
               non-controlling
               interests
               Net ìncome                   $           25 ,6   .              $      3,97    .        樹$    29 ,6
               altributable to                          60                            2                      32
               Snyder's-Lance ,
               Inc.


               E仟'e ctive   income   "      29 .4       %                             28.9    %
               tax rate

(1)- The tax rate on adjusted income varies from the tax rate on GAAP income for the third quarter of 2017 prim為 rily
due to the 始x effect of the goodwill impairment recognized , which is non-deductible for tax purpose怒， and the
discrete tax impact of the trademark impairments recognized in the third quarter of 2017.



Load-Dale: November 8 , 2017


  1~l1{I 01'紋。c口餘的法




     Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 138 of 274
                             Q3 2017 SnyderlsLance Inc Earnings Call . Final
                                                       FD (Fair Disclosure) Wire
                                                      November 7, 2017 Tuesday


Copyright 2017 ASC Services 11 Media , LLC
AII Rights Reserved



Copyright 2017 CCSI啥， Inc.

Length: 6621 words




Corporate Participants

* Alexander W. Pease

Snyder's-Lance , Inc.     隔 CFO        and EVP

* Brian J. Dris∞11

Snyd啊's-Lance，       Inc. -   C眩 0 ，   President & Director

* Kevin Powers

Snyder's幽 Lance ，    Inc. - Senior Director of IR

Conference Call     Pa 叫icipants


* Akshay S. Jagdale

Jefferie忍 LLC ，    Research     Division 刪 Equity   Analyst

* Amit   Sh治 rma


BMO    Capital 說 arkets 眨quity Research 幽 Analyst


* Brett Michael Hundley

The   VerticωI   Trading Group, LLC , Research        Dìvision 枷 Research   Analyst

*、Jonathan    Patrick Feeney

Consumer Edge Research , LLC - Senior Analyst

*說 ichael   W.   G為 110


CL King   &Associates , Inc. , Research Division - MD &Dìrector of Research
* Robert Frederick Dickerson

Deutsche Bank AG , Research Division . Research               An為 Iyst




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 139 of 274
                                       Q3 2017 Snyder'sLance Inc Earnings Call - Final

* Steven A.   Strycu 洽


UBS Investment Bank , Research         Division 幽 Director   and Equity Research Analyst

Presentation

OPERATOR: Good day , ladies and gentlemen , and welcome to the Snyder's-Lance Third Qu為 rter 2017 Financial
只esults Conference Cal l. (Operator Instructions) Also , as a reminder , this conference call is being recorded.

1 would now Ii ke to turn the call over to your host , to Kevin Powers. Sir, you may begin.

KEVIN POWERS , SENIO只 DIRECTOR OF IR, SNYD 眩只'S-LANCE ， INC.: Thank you , oper為t紋， and good morning ,
everyone. With me today are Brian Drisc阱， President and Chief Executive Officer; and Alex Pease , Executive Vice
President and Chief Financial Officer. During today's call , we will discuss our third qu紋的er results and updated
outlook for fiscal 2017. As a remìnder , we are webcasting this conference call under the Investor Relations section
of our corporate website at snyderslance.com.

During
∞mpany's
         tod呵's
            performance.    “
                presentation , management may make forward-Iooking statements about future events , including our
                              rward-Iooking statements involve risks , uncertaintìes and assumptìons that are based
on information currently available to us. Actual results could differ materially from those described in the forward-
looking statements due to many factors. Information concerning these factors is contained in the report of our
financial re凱Jlts we released e紋rly this morning and in our company這 SEC filings. The company undertakes no
obligation to update the forward枷looking statements. A reconciliation of GAAP results to non-GAAP financial
measures is avaìlable in our earnings release , which is posted on our web到te.

1'11 now turn the call over to Brian   Drisco語，   our President and   CEO. 自 rian?


BRIAN J. DRISCOLL , CEO , PRESIDENT & DIRECTOR , SNYDER'S-LANCE , INC.: Thanks , Kevin , and good
morning , everyone. We appreciate you joining our third quarter earnings conference cal l. Considering the recent
Investor D教y detail we provided on our overall perform翁 nce transformation plan 堇 we' lI focus today primarily on our
third quarter performance and full year outlook. As the transformation begins to gain momentum , we will be
updating you regularly on our progress.

Thìs morning , we reported third quarter results that were generally in line with our expectations , ref1 ecting continued
improvement 翁 cross our priorities. The actions we've taken to stabilize the business and reverse certain trends are
taking hold. And in the quarter, excluding speci訓 items， we delivered net revenue , operating profit, EPS and
E 日 ITDA growth. However , we did see significant headwinds in freight and logistics expen寫es ， which we believe will
persist into fisc到 2018 ， as well as higher爛thar←expected costs related to our Emerald facility relocation , both of
which offset some of our momentum.

Regarding the Emerald plant reloc滋ion from Stockton to Charlot悟， this capital pr吋ect has been more ch 諺語enging
than we expected , resulting in hìgher cost than planned and service-Ievel disruptions. That said , while there' lI be a
Ii ngering cost and service effect in Q4 assoc治ted with this , we have been making encouraging progress of late 翁nd
are confident these pressures will ab為te and margins will improve dramatically once we h為ve the line operating ìn a
more normallevel of efficiency.

To provide some additìonal context on the quarte r. Net revenue increased 3.7% led by solid core brand growth of
4.9%. Excluding special items , operating margin expanded by approximately 130 basis points to 10.7% for both
gross margin expansion and operating expense efficiency despite the headwinds I mentioned above related to
芷 merald production costs and freight expense. Adjusted EPS increased 10% to $0.33 , and adjusted EBITDA 9賠W
14% to $85.2 million.

Our top line growth reflects continued market share gains across the po叫folio and strong branded growth. In the 13-
week IRI MULO period ending October 1, total br紋nd to retail sales increased 6.1% led by Late July , Lance , Kettle
Brand , Cape Cod , Snyder's of Hanover and Snack Factory. Of our core brands , 2 brands experienced softness:



     Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 140 of 274
                                        03 2017 Snyder'sLance (nc Earnings Call - Final

Pop Secret , where we continue to face a very challenging category environment, and we are taking d糾 iberate steps
to partially offset this pressure through packaging renovations and frontline sales efforts to improve in-store
merchandising; and Emerald , with softness in the quarter that we believe was driven entirely by the internal
production challenges related to the rampìng up of our new production line in CharloUe.

Snyder's of Hanover performed well in the qua 吋er with retail sales increasing 4.1 年色， driven by ACV 9紛 ins and strong
base velocities. Importantly , we grew market share by 30 b為糾紛 points with the category growing 3.3% ‘

Lance retail sales increased a solid 19.2%, driving over 7 points of share gain. Thìs 13-week pe的od reflects a strong
back-to-school sea怠。n marked by distribution gains , growìng base velocity and more effective levels of promotional
support , among other factors. Our 03 momentum w台s also supported by an integrated marketìng pla 鈴， ìncludìng
regional TV , radio , digit成 social media and consumer promotions. While these trends are not likely to contiωe in
the fourth quarter, given the natural seasonality of the brand and the ramping down of our media inve紋ments， we
were excited to see the brand respond so well and plan to build on this in fulure campaìgns.

80th of our KETTLE Chips brands performed well in the period , delivering strong sales growth and share gains.
Cape Cod gained 2.2 sh紛 re points with retail sales increasing by 5.3%. This solid growth was fueled primarily by
base velocity strength across most core product lines. Kettle 8rand gained 1.5 share points with retail 紛紛 les up
4.8% , our core fried allernative oils and organics lineup continue to perform wel l.

Moving on to Snack Factory and Late July. We had solid growth on both brands , driven by strong velocity gains and
ACV growth. Snack Factory continued its strong performance in 03 , growing total dollar sales by 3.5% and gaining
1 point a share. This was driven by a healthy based business , speci說cally Pretzel Crisps , with base sales growth of
5%. Late July delivered double-digit growth for the fourth consecutive qu側er and remains the 如 contributor to
growth in the natural organic tortilla chìp category in grocery. In additìon to having the #1 and 2 skew in the natural
chann訟， 3 of the top 5 tortilla chìp skews are Late Ju勻's 倚仗aurant-從yle tortilla chips.


Overa話， we continue to see top line momentum , and our ∞ re operatìng performance has us on track to meet our
full year earnings targets. This morning , we retined our full year adjusted EPS , E81TDA and revenue expectations ,
which Alex will discuss momentarily.

In sum , 1am optimistic about our future potential and our prospects heading into 2018. Our transformation 糾紛 n is
on track with considerable progress being made. We remain on track to unlock $175 million in oper紛tìng protit
improvement that will enable us to deliver our 2020 tinancial targets of 14% operating margins and 紛 n EPS CAGR
of 竹% to 13%. While we will provide our full 2018 tinancial outlook on our year-end c訓， we are increasingly
contident that we will be in the low double-digit operating margin ran仰， which is ∞ nsistent with the expectations
we provided during our Investor Day. In addition , our innovation lineup for 2018 is more refined and focused ,
keeping centered on our core product lines and driving incrementality in the catego巾. And we are 如ali泛ing our
organizational shift to a business unit structure , which will raise the level of P&L ownershìp and accountability in the
organization.

And now I'd like to turn the   c治 11   over to Alex for more detail on the quarter and revìew our tinancial outlook for 2017.
Alex?

ALEXANDER W. PEASE , CFO AND EVP , SNYDER'S-LANCE , INC.: Thanks , 8rian , and good morning , eve叩one.
Total third quarter revenue increased 3.7% to $564.2 million. Total branded revenue increased 4.8% to $447 .4
million , while partner brand net revenue increased 20 basis points and contract manufacturing revenue decreased
1%. Within our branded revenue category , core brands grew 4.9% , while our Allíed brands grew 3.5%. Theωre
brand net revenue growth w紛s led by Late July, Snack Factory , Pretzel Crisps , Lance , Snyder's of Hanover , Cape
Cod and U.K. KETTLE Chip愁， partially offset by a declìne in Emerald Pop Secret 翁 nd in the KeUle domestic brand.

τurning  to operating income. Third quarter operating income, excluding special items, increased 18.7% to $60.6
million or 10.7% of net revenue 翁s compared to $51.1 million or 9 .4% of net revenue in the same period of last yea r.
Operating margin expan紋。 nw結結 the result of lower G&A expense , strong mix of branded sales and supply chain
productìvity and ∞st initi滋泌的. These were 拇指 ally offset by higher service and dislribution ∞訟， primarily relat蚓


     Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 141 of 274
                                  Q3 2017 Snyder'sLance Inc Earnings     C剖卜 Final


to trucking capacity and fuel , as well as continued higher-than-normω1 manufacturing cost due to the ramping up of
Emerald production capacity in our new Ch為rlotle facility.

Net interest expense in the third quarter of 2017 was $10.1 million compared to $9.2 million in the thi吋 quarter of
2016. The tax rate in the third quarter, excluding special items, w治s 35 .4% as compared to 28.9% last yea r. The
increase in the tax rate was primarily due to a reduction in ope仿ting income from our U.K. operation. Ad justed
EBITDA increased 14% to $85.2 million or 15.1% of net revenue as compared to $74.7 million or 13.7% in prior
year. The GMP net loss in the quarter was $57.7 million or $0.60 per share and net income , excluding special
item怒， was $32.7 million or $0.33 per share.

In the quarter, we incurred $90.5 million of after-tax expense affecting GMP comparability. These were primarily
the result of a nonrecurring , noncash impairment charge of $84.9 million after-tax , reflecting the write-downs of the
company's European reporting unit goodwill , the company's U.K. KETTLE三 Chips trademark and the Pop Secret
brand trademark. For c1 arification , the U.K. trademark impairment was only related to the portion of the brand being
翁。Id in the U.K. and EU , which h紛紛 seen significant competitive pressure from the acceleration of private label
trends and a soft macroeconomic environmen t. While we're extremely optimistic about the outlook for this brand
and our European opportunity over翁詞， historical trends and current economic uncertainty in the UK caused us to
impair both the tradename and the goodwill accordingly.

Turning to cash flow. We generated $80 million of free cash f10w in the 弘month period ended September 30 , 2017 ,
忽悠 compared to $112 millíon in the same period last yea r. This excludes $134.3 million of cash from operations and
nets out $54.8 million in capital expenditures largely related to growth investments. In addition , our lever為ge was
紛 pproximately 3.76x at the end of the third quarter as we continue to p 紛y down debt in line with our expect訓ions.
We continue to anticipate reducing leverage to approximately 3.5x by the end of 2017.

Now let's move to our full year outlook. Based on our result話 year.帕叫 ate and expectations for the fourth ql泊 rter，
we're updating our full year 2017 guid翁nce. For 2017 , we're raising our net revenue expectations to a range of
$2.205 billion and $2.255 billion. We're tightening our expecta話。ns for earnings per share guidance , excluding
special items , from $1.10 to $1.20 per 翁 hare to $1.12 to $1.17 per share; 治 nd adjusting EBITDA from $300 million to
$325 million , to $305 million to $320 million. For the full year, we continue to expect net interest expense in the
range of $37 million to $40 million , an effective income tax rate between 35.5% and 36.5% , capital expenditures in
the range of $75 million to $85 million and a weighted average diluted share count of approximately 98 million
shares.

Now operator, we'd like to open the line up for questions.

Questions and Answers

OPERATOR: (Operator Instructions) Our first question comes from Jonathan Feeney of Consumer           Edge 只esearch.

JONAγHAN     PATRICK FEENEY , SENIOF之 ANALYST , CONSUMER EDGE RESEARCH , LLC: I wanted to 訟sk， in
lig攏。f pretty stro符 core brand resul詣， could you dimensionalize for us both in the qua悅。r and going forward ，的滋
SKU rationalization is going to mean , how we'lI see that in takeaway , emphasizing the right products and channels
th絨 you've talked about in the past? Li ke how would you estimate we already felt that, how's that's going , how
would you expect us to feel that, especially in the core賽 within that core brands where you grew 4.9%?

ALEXANDE三只 W. PEASE: So Jonathan , really the SKU rack takes place largely in the first qua巾 r of next year is
when we start to really take meaningful bite 綜t that oppo付unity. What we've done through the end of this year is
largely kind of cleanup of SKUs th為t either had very , very low volumes already or nonexisting volumes. So it was
largely just removing things from the portfolio that were already dead or dying on the vine. So it's not really until
next year that you'll feel the full weight of any actions that we take on SKU rack. As we've explained , we expect the
majority of the actions that we take on a SKU rack to be handled with the transferabilìty of demand. So for example.
if we remove -- and I'm not saying that this is a SKU that we're going to remove , but if we were to remove a Korean
barbecue flavor then demand would transfer perhaps to sriracha chili or something like that. τhere are certainly
instances of SKUs that we'lI remove where there will not be transferabîlity of demand 提 And for that reason , we've


     Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 142 of 274
                                   Q3 2017 Snyder'sLance Inc Earnings       Cal 卜 Final


guided to a growth algorithm next ye絞。f something that's relatively flat to where the category is versus where
we've been over the course of the 治 st year so which is 治 point or a couple points above the category. So next year ,
we're 翁 nticipating a little bit more f1atness relative to the category environment because of the impact of SKU rack ,
and you' lI begin to see most of that towards the end of the 紡st quarter, beginning with the full kind of full effect in
the second quarter.

JONATHAN     PAγ只 ICK   FEENEY:    Ok紋y.   But nothing you've seen this qua此er changes that.

ALEXANDER W. PEASE: No.

OPERATO R: Our next quarter comes Brett Hundley of The Vertical Group.

8只EγτMICHAEL        HUNDLEY , RESEA只CH ANALYST ， τHE VERTICAL TRADING GROUP , LLC , RESEARCH
D1VISION: Just quickly, can you talk to the transition or the reloc敏ion on Emerald a給 being more challenging than
expected , maybe there are 1 or 2 things that really jumped out at you? And could you quantify that maybe from an
absolute dollar or margin impact?

ALEXANDER W. PEASE: So yes , we could probably occupy the rest of the call talking about this particular issue,
but we'II keep it brief. Effectively , there's a couple of things that h 為ve gone into the transition that have made it more
challenging. Just for the context of everybody on the call , what we were doing was dismantling a 拾 cility in
California , shipping it 2,500 miles or all the way across the country and then reassembling it in Charlotte. In the
cou伶e of doing that , we were also adding upgraded engineering functionality to improve food safe旬， improve
material handling , improve operating efficiencies and so forth. So the overall investment case once the plant is up
制 d running is actually very ∞mpelling. So we' lI see significantly improved operating margin performance from
what we saw hístorically when the plant was operating in Stockton. So in terms of what's been challenging , handful
of things , fìrst , obviously , just the inherent nature of a plant relocation of that magnitude is always going to be
challenging , so that's just the truism. On top of that , obviously , given the distance we were relocating the plant , we
weren't able to retain or we were able to retain only very limited amounts of the talent pool , so we're effectively
rebuilding the talent pool from scratch. Third is that we've engineered some complexity into the plant that is
requiring us to learn new capabilities so things like automated material handling that requires a different level of
rigor around cleaning for allergens , things like automated case packing , those sort of things. So the complexity
overall has been significan t. In terms of quantifying the rough magnitude on the quarter, there's some putsωnd
takes. Bec為 use of the cost issues that we faced , we've actually had to take down some of our intern議 I bonus
accruals because we're not going to deliver that , so that provided a little bit of an offset to the heωdwinds that we
faced. The net of those 2 numbers is around $0.02 for the qua 吋e r.

BRETT MICHA眩 L HUNDLEY: Okay. that's really helpfu l. And if I can just squeeze in one other quick one. Bria泊. I
just wanted 紛紛 sk you about the Kettie Brand. You've known this brand for a while ，為 nd I'm curious kind of how
many times the Kettle Brand in the U.S. has seen softer sale這 performance in recent years and whether or not this
is concerning to you , especially given some of the geographic growth opportunities that you've been pursuing
翁cross the states. And m結ybe it might be even helpfl后， I know it would be for me , if you could kind of give us a state
of the union on the natural aisle just given what seems to be ever increasing competition there.

BRIAN J. DRISCOLL: Sure. So 2 things ，位 rst of all , just a follow-on comment to the Eme的 Id relocation. Our capital
project execution capability batting average is very high. 1would characterize this as an exception to the rule. This
is 治 very， very significant move for the company , unlike our norm. And I am encouraged by the progress of late , but
it cert為 inly did have an impact that's lingering into Q4 but we're making very good progress. Wìth respect to Kettle
Brand , I mean , I would continue to draw your attention to the MULO results and the fact that the core brand is
performing well in the marketplace‘ Weh紛 d some shifts in promotional activity. We had sorne promotional activity
that we'd e!ected not to repeat , and 怠。 there was elements like th 說， that a仟ected the top line pe斤。rmance of the
brand. I am very confìdent in the prospects for the brand. I 紛 m very bullish on the future of the brand and believe
that it has the same prospects that I've -- or better that I've described historically. With regard to the natural
channel , as you know，教s more mainstream ret為 ilers are getting more involved in the similar categories and brands ,
as the natural channel , it書s pu吐ing some pr制制 re on tha t. We have an extremely strong 給 hare in the natural



     Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 143 of 274
                                   032017 Snyder'sLance Inc Earnings Call- Final

channe l. So to the extent that , that shift is taking place , it has had a Iittle bit of an impac1. Wíth that 喃地，的
mainstream retailers are advancing those capabílítíes , we're performing extremely well withín ít. So I think on
balance , we líke our prospects and feel really good about the strength of the brand.

OPERAτO R:    Our next question comes from Steve Strycula of UBS.

STEVEN A. STRYCULA雪白 IRECTOR AND EOUITY 只ESEARCH ANALYSτ， UBS INVEST給 ENT BANK ,
RESEARCH DIVISION: So first question would be , wanted to get a sense of 叫 there's a lot of noise out there in the
sn治ckíng aisle with people changing over their distribution mode l. I know only parts of that might a仔ect your
portfolio鱷 Can you kind of dimensionalize it for us and help us understand which one of your brands and portions of
your category are maybe feeling some of that or benefiting from some of those tailwinds of snacking disruption
down the aisle? And how do you view the oppo成unities ， say , going forward? And then I have follow-up.

BRIAN J. DRISCOL L: So in terms of the immediate impact , 1 think , of course , we've realízed some benefits on
紛紛 ndwich   crackers as a result of some of the changes you described and so certainly picked up some distribution
and believe are gaining some advantage on the shelf as well and perh紋ps also on merchandising support. So I do
think that , that has benefited us to some exten t. I think as this becomes more of 一 as retaîlers become more
conditioned to this dynamic, that might moderate a bit , but we have seen some benefit as a result of it. With that
g翁泊， the líon's share of our DSD businesses are in the salty snack 治isle ， which has not been affected by those
recent changes , and I don't anticipate that to be the case going forward. With that said , to the extent that brand怒 are
moving off of direct store delivery , no matter the category , I thínk it provide浴 merchandising advantage to those who
are on DSD. So whether or not a product is distributed vía DSD in salty snacks or not , to the extent that DSD goes
away on a category , it advantages those who remaín on it because you're in store more often and you have 紛ccess
to dí紋 play oppo仕unities and ways that others may not. So I do think that while we ,re not directly affected by the
change in DSD in salty snacks , we can benefit from a display perspective going forward on i1.

ST眨VEN A. STRYCULA: Great , that'給 helpfu l. And for a follow-up , just w♂ nted to get a sense of hígher freight
ínflation cos t. l1's affecting everybody in the industry but wanted to get a sense of what your ability or conversation
f10w is with the reta i!ers in the marketplace. Are they beíng sympa航船íc in allowing some price concessíons or
allowing you guys to take price mix anywhere across the portfolio? 治 it more geared to core brands? I'd imagine not
Allied brands so much. Give us a touch for tha1. And then last句， 1 know dating all the way back to CAGNY , a lot of
innovatíon was talked about at the 發tart of the year and wanted to get a sense for what products th說 you've
launched ínto the marketplace feel like they have more of a multiyear food product cycle , like they're really a hit 治 nd
then converse旬， which ones are kínd of one and done.

BRIAN J. DRISCOL L: Sure. So with respect to distríbutíon costs , logisticsω刻， 1mean , 1would say that most in the
industry are sympathetic to the challenges that exist , whether or not that translates into beíng sympathetíc on
pricing actions might be an entirely different story. But nevertheles坊， ín terms of recognizing and embracing the fact
that we have to work closer together to try to ímprove effíciencies in the system such that the pressure isn't felt to
the 馴ne degree as it might otherwise be fe役， 1would say that there's a broad understanding of the issues in front
of us. In terms of pricing along those line翁 and price realization along those line袋， I guess tíme will tel l. With respect
to innovation , I would say that the most successful invasion we've had th 治 year that I think has the greatest
likelihood of remaíning in the portfolio going forward and being a factor in the portfolio is our Wholey Cheese!
business. Our repeat levels are strong. Our velocity levels continue to improve. We've not yet achieved our full
distribution opportunities , so 1think there'念念。me headroom there so feel good about tha t. And 1thought I'd say that ,
that、 the one that 1 have the greatest degree of confidence in terms of having being 以給tained in a po卅Olio going
forw翁 rd.


OP眩RATO R:     Our next question comes from Rob Dickerson of Deutsche Bank.

ROBE 只T FREDERICK DICKERSON , RES岐ARCH ANAL YST , DEUTSCHE BANK AG ，只在SEARCH DIVISION: A
couple of quick questions. Just in terms of guidance for the year , I guess the range was narrowed a bit for 可 7 ， but
I'm just curious for wha1's implied for 04. It looks like there míght be a lîttle bit of an incremental year-over“ year




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 144 of 274
                                      032017 8nyder'sLance Inc      E己arnings   Call - Final

step-up in EBITDA dollars relative to what we saw in 03. 80 I guess, the first question is just, is there anything that
should benefìt the fourth quarter relative to what we're 念eeîng in the third qua 叫e 丹

ALEXANDER W. PEA8E: I mean , really what we're anticipating in the fourth qua付酬， as Brian mentioned , a lot of
the headwinds we faced in gross margins should begin to abate as we get the 卸nerald production issues behind
us , and we're already seeing signals this week was the best week on record for th說 production lin成 80 we're quite
confìdent that some of those headwinds will abate. You'lI see continued improvement on other cost of goods ,
P訟吋icularly in raw m為terials as the fresh potato crop comes in and po抽to gravities now are signifìcantly above
where they were at the beginning of the year. You'lI see the full impact for the quarter of the closure of the facility in
Florida that we mentioned. 80 all of those will contribute to positive momentum on gross margins , and then we're
continuing to take actions on the operating expense line to improve operating efficiencies with both the headcount
reductions that we've described as well as ongoing ZBB activities. 80 that's really why the boost in E三 BITDA.

ROBERT FREDERICK DICKER80N: Okay , great. And then just in terms of the increase in the freight distribution
cos1. I'm pretty sure I know what's driving it. I just want to be clear about i1. 80 maybe just explain very simplístically
kind of the core driver of the cost inflation on the freight distribution side , one? And then two , just how is -- is there
any difference in how that cost inflation might a仟ect you , given the ideal model relative to a company may be more
warehouse? Or is it pretty much all the s治梢。? That's al l.

ALEXANDER W. PE己A8E: 80 yes , there's basically 3 issues that are impacting freight , one of which is transitory , 2
of which are a little more enduring. 80 the 3 issues are obviously the hurricane e仟ect created signifìcant demand for
freight and logistics capacity all being directed down into the impacted regions , and that drove up rates.τhe second
is there's a regulatory change going into e仟ect that's essent治lIy limiting -- enforcing limitations on the number of
hours drivers can spend behind the whe訟， which in order to keep the earnings potential similar or on p缸， drivers
are choosing to exit the industry , so you're seeing driver shortages. And then the third are fuel inflationary effects.
Obvious句， the last 2 …those last 2 buckets are things that we expect to endure through 2018. The fìrst bucket is
more transitory , and we're alre治dy seeing signs of that mitigating. In terms of how that manifests itself thro~gh the
D8D network versus the direct , obviously , to the extent we're handling product multiple times , we incur greater
logistics expense than you would in a direct business mode l. We're takîng , and you'lI remember back in the Investor
Day , the number of steps that Kirk and the manufacturîng and logistîcs team are t為king to really reduce the impact
of those double handling steps. But th 刻's real and those 念 re 翁 ctions that we'lI be putting in 防治ce in the fìrst and
second quarter of next year to address the issues more structurally. In terms of the IBO themselves , of course , the
IBO is an independent ope均tor. 80 to the extent they're being impacted by fuel , that impacts their business model ,
that doesn't impact our business model.

OPERATOR: Our      next 向 uestion    comes from Akshay Jagdale of Jefferies.

AK8HAY 8. JAGDAL妾， EOUITY ANALY8T , JEFFERIE8 LLC , RE8EAF之C斜拉 IV1810N: 80 I wanted to ask about
sort of the cadence of the P&L as we go through … as you guys go through the transformation , right? 80 right now,
sales growth is extremely strong. Margins are starting to inflect. But then as Alex mentioned , starting in 10, 1guess ,
of '18 , you're going to start to see sales take a step back , which is all planned. I'm 念ssuming the margins should
start to pick up right a鈍。 r that. But can you help us a Ii設le bit on the cadence? I mean , I think you mentioned low
double-digit margins but any more color there in terms of understanding how thìs all start to play through your P&L
and when would be super helpfu l.

BRIAN J. 台只 18COLL: I think 必s we've mentioned before , we begin to see some moderation on the top line in 04
prîncipally as a function of some of the cadence we're making on low ROI in inefficient trade spend and also some 闖
闖 the limited beginning of 8KU ratìonalization. I would say , the 8KU rationaliz訓ion and the e仔9cts of that on the
broader top line for fìsc訟 '18 will begin towards the tail end of 01. And I would say that also th治t would be the time
will beginning to see the margin level for the company starting to inch up 翁swe書ve mentioned before.

ALEXANDE 只 W. PEA8E:γhe               only thing just to remind you and , Akshay , you'lI know this , having following the
company for a   whi 悔，   there   ìs 治 natu ral season治lityeffect as well so the 0 -- the fìrst quarter is always the softness




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 145 of 274
                                      03 2017 Snyder'sLance Inc Earnings Cal卜           Fin訓


quarter from a   year儡over棚year      growth and margin standpoin t. So that's just one thing also to ref1ect in your
modeling.

AKSHAY S. JAGDALE: Okay. And then just one follow-up. As it relates to your longer-term margin go刻， maybe
you've already mentioned this because you're Analyst Day was very thorough , but if 1 forgot 役， I apologize in
翁dv為 nce. But what's the mix between sort of SG&A leverage versus gross m綴得 in expansion. 1 mean. we are
modeling a lot more SG&A leverage over the next 3 years and more moderate sort of gross margin expan念io氏 Is
th 從 the right way to think about the margin expansion? Or is it just too early right now to give a breakout on that?


ALEXANDER W. PEASE: So remember back to the Analyst Day , the way we've sort of broken out the opportunity
in rough buckets is 1/3 of the oppo巾 nity comes from cost of goods so徊， about 1/3 of the opportunity com的 from
ZBB and org-related savings and about 1/3 of the opportunity comes from all the other levers that we're pulling. So
that sort of helps dimensionalize it somewha t. In terms of operating margin improvement over the course of the
forecast period , we are anticipating probably somewhere in the order of 2 to 4 points of improvement in COGS 部紛
percent of gross sales , so we're anticipating healthy improvement there. And then in terms of SG&人 we're
anticipating basically about 1 point, 1.5 points of improvement over time. Obviously , the SG&A will be imp翁 cted also
by the incremental investments in marketing and 教dvertising th結 we've communicated right across the board.

AKSHAY S. JAGDALE: Perfect. One last one , can you comment a little bit on M&A activity? 1 mean , obviously ,
multiples in the space from a public equity standpoint , have come down pretty considerably in the last year or so.
What are you seeing out there environment-wise? Are you seeing more reasonable expectations in terms of
sellers? And do you have a vìew on ìf overall actìvìty mìght pìck up or not? Just ìf we cωn get your thoughts.

ALEXANDER W. PEASE: 1 thìnk what we've communicated as ìt relates to M&A is we've got a lot of internal work to
say grace over at least for the next，侃侃， 6 t，。但 mont峙. And so whìle we're ce如 inly open to pursuing bolt耐瀉，
should the valuation and the strategy make sense and the opportunity arìses , we' lI翁ctively engage in tho忍e
d治 logues. 始終hing more tr岔路formational is probably something that we'd put on the back burner until we get our
internal operating performance in line. As it relates to your specific question on the health of the market, for the
assets that we have … would potentially be interested 泊， there's still pretty significant multiples. And so we haven't
found anything that's at a valuation that we've found to be compelling.

的 RIAN   J. DRISCOL L: I'd   s為y   we'd be more reactive   th 扇 n   proactive on the M&A fron t.

OPERATO R: Our next questìon comes from Amit Sharma of BMO Capital Markets.

AMIT SHARMA , ANAL YST , BMO CAPITAL MARKETS EOUITY RESEARCH: Alex , a couple of quick clarification
and then 1 have 2 for (i naudible). You said $0.02 impact from the stock , so you were 始Iking about $0.02 negatìve
imp紋仗， right? And then can you also quantify any impact from hurricane in the quarter?

ALEXANDER W. PEASE: Yes , so I think we're aligned.γhe $0.02 impact that I quoted , the results would have
been $0.02 better had we not had the headwinds that we described. And the 2 items that 1 neUed to get to the
$0.02 , one was the impact of the Emerald issues that we've been describìng. Those were offset by incentive
adjustments related to that underperformance on Emerald , and that nets to get you to $0.02. So hopefully that wa諮
clear. In terms of the service and distribution cos誨， we obviously don't break that line item out explicitly. 1'11 tell you
from a run rate standpoint, as 紋 percent of net sales , it was about 70 basis points higher in the quarter than it was
ve悠us prior year, so that will give you a sense of the order of magnitude. If you think on a trailing 12-month basìs , it
was the highest -- in September, it was the highest that we'd 念een all year, so it was 紋 significant impact.

AMIT SHARfI紙: Got it. And then 船 we think about the ∞st剛savìng program that you have lìned out , Stockton is
one thing. Can you just talk about 為nything else? 1 mean , you just gave us a very detailed 為 nalysis just maybe a
couple of months ago , so I'm not expecting major changes. But any other insight into what maybe going better or
maybe going slower than what you had laid out to us back in September? And then 地紋旬， on top line expectations , I
may have mìstaken ìt, but it sounded like you were a little bit better. At the Analyst Day , you said you are expecting
to be below category in the near term. And today, Alex , you said you were expectìng it to be in line with the
category for 2018.


     Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 146 of 274
                                   Q3 2017 Snyder'sLance Inc Earnings Call - Final

ALEXANDER W. P在AS在:。他y. I think what my guidance has been on growth is at or slightly below the category ,
so I may have forgot the sUghtly below part on this call but I don't think our expect法tion發 have changed
meaningfully. We 翁re not … we're focused on profitability. We're focused on net price realizatio衍， and we're focused
on SKU rationalìzation. And we're not -- we're trying to be 紛 ppropriately pragmatic that those m為 y have an impact
on the significant growth that we've demonstrated historically, but we' lI recover from that over time.

BRIAN J. DRISCOL L: And Ami t, to your other question , as you can imagine right now , we're in the process of
rolling up our budget and our plans for fiscal '18 as a company. And as we're diving deep into those specifics and
really moving into the next level of execution phase in the transformation , I'm feeling increasingly confident about
that outlook in terms of all the varied initiatives. It's one thing to lay them out and talk about them at 紋 high lev剖， it's
entirely another to deliver against that once you get to execution. And again , as I mentioned ，念s we're now
beginning to see some of this unfold and the execution pha浴e starts to accelerate , I'm feeling incre翁的可 Iy confident
about our prospects.

OPERATOR: (Operator Instructions) Our next question        com兮兮 from    Michael Gallo of CL King.

MICHAEL W. GALLO, MD & DIRECτOR OF RESEA只C抖， CL KING & ASSOCIATES, INC., RESEARCH
DIVISION: My question is just on the Lance brand. I mean , obvious旬， you had a terrific quarte r. I was wondering if
you can speak to a little bit more 忍 bout some of the drivers , what 峭的 ould expect for that business going forward
and how you can take some of the learnings , some of the successes that you had on the marketing side and start to
apply them to the other brands?

BRIAN J. DRISCOL L: Ye紋， that's a great question. 1 mean , first and foremost, we launched a TV camp磁場 n in the
Southeast on the brand , which is one of our if not our most developed and strongest market or series of markets ,
and we were quite pleased with the outcome. I don't recall another time in the past when the brand h紛s done
television. It may have years 翁go ， I don't recall having heard tha t. But we were very happy with the equity camp袋ign
across all the mediums I've described earlier. And I think the lesson for 訟法t is that this brand does respond to
equity building activity , which means to the extent that it continues to do so , it should help continue to improve our
base philosophies , which in turn would help improve and support the strength of our gross margin profile. So feel
really good about tha t. And I'm hopeful that, that same approach will bear out on our other brands as w訓 .Iwìll say
that , of course , we're consìdering some of the conditions that exist in the market vis-Ã -vis DSD. We did attempt to
capitalize on that 信nd believe that we've made some sustainable improvements from a base business perspective
as wel l. So yes , I think that's probably the highlights on it.

MICHAEL W. GALLO: That's very helpfu l. And then follow-up for Alex. I know you parsed out some of the logistics
impacts. I wasn't sure if you dimensionalize out of those impacts, what you saw as the more sustainable piece and
how we should think about logistics cost going forward in terms of what kind of increases we should expect.

ALEXANDER W. PEASE: Yes. So clear旬， the biggest impact in the quarter was the hurricane then followed by fue l.
I think we're just now beginning to see the impact of driver shortages and the extent that, that will have 法 n impact
on the industry longer term ，愁。 we're working to mitigate that actìvely. I think it will require some structural shifts in
our network and how we configure our network. It' lI likely require some conversatíons with customers on how we
deal with that cost because I do think that's an inflationary cost that is ju泌的刻

OPERATOR: I show no further questions in the queue at this time. Thank you , ladies and gentlemen , for attaining
today's conference耐 γhis concludes our program. You may all disconnect. Good day.

BRIAN J. DRISCOLL: Thank you.

ALEXANDER W. PEASE: Thank you.

[Thomson Financial reserves the right to make changes to documents , content , or other information on this web site
without obligation to notify 為 ny person of such changes.




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 147 of 274
                                  Q3 2017 Snyder'sLance Inc Earnings Call- Final

In the conference calls upon which Eve成 Transcripts are based , companies may make p叫ections or other forward-
looking statements regarding a variety of items. Such forward-Iooking statements are based upon current
expectations and involve risks and uncertainties. Actu 為I results may differ materially from those 給tated in any
forward-Iooking statement based on a number of important factors and risks , which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-Iooking statements are reasonable , any of the assumptions could prove inaccurate or
incorrect and , therefore , there can be no assurance th 到 the results contemplated in the forw法 rd-Iooking statements
will be realized.

THE INFORMAγ10N CONTAINED IN EVENT TRANSCRIPTS IS A TE三XTUAL REPRESENTATION OF THE
APP Ll CABLE CO儲 PANγS CONFERENCE CALL AND WHILE EFFORTS ARE MADE τo PROVIDE AN
ACCURAτE TRANSCRIPγ10N ， THERE 結AY BE MAγEF這IAL ERRORS , OMISSIONS , OR INACCURACIES IN
THE REPORTING OF THE SUBSTANCE OF THE CONFE只 ENCE三 CALLS. IN NO WAY DO眩SγHOMSON
FINANCIAL ORγHE APP Ll CABLE COMPANY OR THE APP Ll CABLE CO說 PANY ASSUIVIE ANY
RESPONSIBI Ll TY FOR ANY INVESTMENT OR 0τHER DECISIONS MADE BASED UPON THE INFORMAγ10N
PROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPγ. USERS ARE ADVISEDγo REVIEW THE
APP Ll CABLE COMPANY'S CONFERENCE CALL ITSELF AND γHE APP Ll CABLE COMPANY'S SEC FI Ll NGS
BEFORE MAKING ANY INVESγMENT OR OTHER DECISIONS.]


Load-Date: November 10 , 2017


  En忌。fDocument




     Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 148 of 274
                                     *Snyders-Lance 3Q Loss/Shr 58c                                >LNC 眩

                                                          Dow Jones Institutional News
                                                 November 7 , 2017      Tuesd 為y   1:00 PM GMT


Copyright 2017 Factiva @, from Dow Jones
AII Rights Reserved




Copyright@ 2017, Dow Jones & Company , Inc.



         。 OW     JONES                     已


Length: 7223 words

Body


7 Nov 2017 08:00 ET             *Snyders個Lance     30 Loss $56.3M       >U、~CE

7 Nov 2017 08:00 Eτ*Snyders-L治 nce 30 Rev $564.2結 >LNCE

7 Nov 2017 08:00 ET Press Release:                 Snyder's擱Lance ，     Inc. Reports Third Ouarter 2017 FinancÎal Results

Snyder's-Lan嗨，          Inc.    Repo役s   ThÎrd   Ou訓er    2017 FÎnancÎal Results
   -一    Total net revenue from           continu 立 ng    operations increased     3.7 塾    core   branded
         growth of 4. 里主

         GAAP     net   工 oss   per share of ♀ 0.60 from continuing operations             incl 口 ding
         non-recurrin 啞，         non-cash expense of ♀ 0.87 per share

    -- EPS from continuing operations                exc 工泣 ding    special items* increased       10 毛   to
         ♀ 0.33



         GAAP net 工 oss from continuing operations of $57.7 mi11ion including
         non-recurring , non-cash expense of ♀ 84.9 m主 llion

    一-   Net income from continuing operations excluding special items* increased
         工 5 毫 to $32.7 mil 工 ~on



    --   Adj 日 sted EBITDA 禽       increased     14% to   ♀ 85.2   million

    明-   Company updates full-year 2017 outlook

*DescrÎptions of measures exciuding special items are provided in "Use and Definìtìon of                       Non輸GMP      Measures"
and reconcìliations are provided in the tables at the end of this release.

CHARLOττ E, N.C. , Nov. 仗 , 加        2O
                                      叭1仔仰叫(GL
                                          7   仁
                                              ω08 慌 ε NEWSWI恨 RE昀)
f伶
 epor吋1ed financìal 舟
                    re怒趴ul此ts for the thìrd quar付ter ended September 30 , 2017 and updated ìts full-year 2017 outlook.
Total net revenue from continuing operations in the third quarter of 2017 increωsed 3.7% compared to the thìrd



         Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 149 of 274
                                      *Snyder心仁羽 nce   3Q Loss/Shr 58c           >LNC 在


qu治 rterof 2016 with core branded growth of 4.9% year over yea r. τhe GAAP net loss atlributable to Snyder's-
Lance from continuing operations in the third quarter of 2017 was $57.7 million , or $0.60 per diluted share , as
compared to net income of $25.7 million , or $0.26 per diluted share , in the third quarter of 2016. GAAP results
include a non-recurring , non-cash impairment charge of $84.9 million after-tax related to the imp為irment of certain
brand trademarks and goodwill associated with the Diamond Foods acquisition. Net income attributable to
Snyder's-Lance from continuing operation紋， excluding speci訓 items ， for the third qua吋er of 2017 was $32.7 million ,
as compared to $29.6 million , in the third qua吋er of 2016. Earnings per diluted share from continuing operations ,
excluding special items , were $0.33 in the third quarter of 2017 , compared to $0.30 in the third quarter of 2016.

"Our third quarter financial perform羽 nce continued to improve along several dimensions. Gross margin performance
was strong at 37.1% of net revenue compared to 36.8% in 2016. Selling , general 治 nd administrative performance
翁 Iso ìmproved to 26.3% of net revenue compared to 28.0% last yea r. On top of these improving profitability trends ,
our br羽 nded net revenue growth continues to outpace the category , and we are on track to deliver our full-year
targets ," said Brian J 聲 Driscoll ， President and Chief Executive Officer of Snyder's-Lance. "Looking ahead to 2018 ,
our organization is beginning to make progress in our performance transformation plan as indicated by these
results. While we have much work to do , we firmly believe that we have the opportunity to unlock substantial
profitability improvements over time , and will unlock the considerable potentíal of our branded porttolio to drive
improved total shareholder return."

Third Quarter 2017 Results

Third   Q\立 arter
               Net Revenue by Product Category
                              Q3 2017           Q3 2016
(in thousands)              至是 et Revenue   基let Revenue (1)           Change


Core Brands(2)               ♀     是 07 ， 785   ♀        388 , 570      4.9 毫

Allied Brands (3)                    39 , 604             3 告， 261      3.5 毛
1至 randed                          嘻嘻 7 ， 389            在 2 忌， 831     4.8 幸

Pa 主 tner   Brand                    73 ，告 78             73 , 821      0.2 告


Other                               42 , 817              43 , 251     刪1. 0 告



Total                        字     564 , 184    事        543 ， 9 位 3    3.7 屯




Total net revenue in the third quarter of 2017 was $564.2 million , an increa心e of 3.7% compared to $543.9 millíon
from continuing operations in the third quarter of 2016. Branded net revenue increased 4.8% as a result of a 3.5%
increase in the Company's Allied Brands and a 4.9% increase in Core Brands 恥 The Core Brand net revenue
increase was led by growth in Late July(悶， Snack Factory(R} Pretzel Crisps( 只} , Lance(悶， Snyder冶 of
Hanover(只}， Cape Cod(只}， and KE下fLE(只} Chips , partially offset by a decline in 在merald(R) , Pop Secret(R) , and
Kettle Brand(R) . In addition , during the third qua仕er of 2017 , net revenue from the Partner Brand category
increased 0.2% while net revenue from the Other category declined 1.0% , each compared to the third quarter of
2016.

The GAAP operatíng loss in the third quarter of 2017 was $53.8 million , as compared to GAAP operating income of
$45.7 million from continuing operations in the third quarter of 2016. The GAAP operating loss in the quarter was
due to $竹 4.5 million in pre-tax expenses which affected comparability. These expenses were primarily related to
$104.7 million in non-cash impairment charges reflecting the write-downs of the Company's European reporting unit
goodwill , and the Company's KEτTLE(R) Chips trademark in the United Kingdom and Pop Secret(R) trademark.
Operating income , excluding special items affecting comparability , in the third quarter of 2017 was $60.6 million , or
10.7% as a percentage of net revenue , as compared to $51.1 million from continuing operations , or 9.4% as a
percentage of net revenue. in the third qu治 rter of 2016. The operating margin expansion was the result of lower
general and administrative expenses , and supply ch為 in productivity and cost initiatives. These were pa吋ially offset
by higher service and distribution costs primarily related to trucking capacity , as well as continued higher than
normal manu的cturing costs due to the ramping up of E己merald(只) production capacity in Charlo1te, NC that was
previously located in the Stockton , CA manufacturing facility. The Company expects these costs to abate over time.




        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 150 of 274
                                         女Snyders-Lance 3令 Loss/Shr               58c >LNCE

Net interest expense in the third quarter of 2017 was $10.1 million compared to $9.2 million in the third quarter of
2016. The GAAP effective income tax rate from continuing operations in the third quarter of 2017 was 9.5% as
compared to 29 .4% in the third qu為rter of 2016.τhe decrease in the GAAP effective income tax rates was primarily
due to the aforementioned special items affecting comparability. Excluding 叩ecial items , the e仟'ective income tax
rate from continuing operations was 35 .4% in the third quarter of 2017 as compared to 28.9% in the third quarter of
2016. The ìncrease ìn the e仟ectìve ìncome tax rate , excluding special items, was primarily due to lower income from
the Company's U.K. operations.

γhe   GAAP net 10給s attributable to Snyder's-Lance from continuing operations in the third quarter of 2017 was $57.7
million , or $0.60 per diluted share , as compared to net income of $25.7 million , or $0.26 per d i1 uted share , in the
third qu削er of 2016. The GAAP net loss was the r的 ult of the aforementioned special items 淵。cting comparability.
Net income attributable to Snyder's-Lance from continuing operations , excluding special ìtems , for the third quarter
of 2017 , was $32.7 mìllion , as compared to $29.6 millìon , in the third quarter of 2016. 在arnings per diluted share
from continuing operations , excluding 叩ecìal items , was $0.33 ìn the third qu訓er of 2017 compared to $0.30 , in
the third quarter of 2016.

Adjusted EB 詐。A from contìnuing operations ìn the third quarter of 2017 was $85.2 million , or 15.1 % of net
revenue , as compared to adjusted EBITDA from contìnuìng operations of $74.7 million , or 13.7% of net revenue , in
the third quarter of 2016. Adjusted EBITDA is a non-GAAP mea翁ure defined herein under "Use and Definition of
Non-GAAP 諒 easures ，" and is reconciled to net ìncome in the tables that accompany th 治 release.


Outlook

Based on the Company's ye紛r-to-date performance , and expectations for the remainder of the year, for the fullγe給f
of fiscal 2017 , the Company now expects net revenue to be between $2 ,205 million and $2 ,255 million , adjusted
EBITDA to be between $305 million 法 nd $320 million , and earnings per diluted share , excluding special items , to be
between $1.12 級nd $1.17.

τhe   Company's 2017 full-year outlook 到so includes the following                assumption給:

       Capital expenditures of $75       mi 工 lion    to $85        mil 工 ion;



       Net interest expense of $37       mi 工 lion    to    ♀ 40    million;


   -- Effective income tax rate of        35.5 主     to    36.5 革     and



       Weighted average diluted share count of approximately                     9日   mil 工 ion   shares.


Full-year 2017 GAAP guidance is not provided in this 賊船se due to the likely occurrence of one or more of the
following items where the Company i紋 ur冶 ble to reliably forecast the timing 法 nd magnitude: continued transaction
related costs a紛soci我ted with the divestiture of Diamond of California and integration of legacy Diamond Foods
operations , other potential transactions and their related costs ，峙的ements of contingent liabilities, possible gains or
losses on the sale of businesses or other assets , restructuring costs , impairment charges , and the income tax
effect紛 of these potenti 為 I items.


Conference   C法 11


Management will host a conference call to discuss the Company's third quarter 2017 results at

10:00 a.m. 訂 on November 7, 叩            2 01佇7. 刊
                                                 T向
                                                  rthe conference cωall 蚓
                                                                        w
                                                                        凶il討Ib
                                                                        V    切 e we
                                                                                  帥 bc
                                                                                     侃 as
                                                                                        釗t 話I iv
                                                                                               嗨 e through the Investor 制
                                                                                                                        Re
                                                                                                                         叫|凶
                                                                                                                         e 刮ti泊
                                                                                                                           a  on悶
                                                                                                                                1洽
                                                                                                                                 S
section of the Snyder's心愉 L峭_a
number 洽 i s(防
             84斜4)內83
                    站 O糊什1叩96ω0 1.伽
                                 昕r υ .S. callers or (315) 625-6883 for international callers. The conference ID is 53893 的 -
                                 O
A continuous telephone replay of the c創 1 will be available between 12:00 p.m. ET on November 7 and 12:00 a.m.
ετon November 14. The replay telephone number is (855) 859-2056 for U.S. c我lIers or (404) 537-3406 for
international callers. The replay access code is 5389359. Investors may also 翁 ccess a web-based replay of the
conference call at             www.snyderslance.com .


      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 151 of 274
                                          *Snyders-Lance 30 Loss/Shr 58c >LNCE

About Snyder's-Lance , Inc.

7 Nov 2017      08:00 眩T   Press   Rele治怠。:   Snyder's-Lance , Inc. Reports Third -2-

Snyder's. Lance , Inc.. headquartered in CharloUe. NC , manufactures and markets snack foods throughout the
United States and internationally. Snyder'、心L為 nce's products include pr紋泛e始， sandwich crackers. pretzel crackers.
potato chips , cookies , tortilla chips , rest紋urant style cr為ckers ， popcorn , nuts and other snacks. products are sold
under the Snyder's of Hanover( 只) , Lance(只) , Kettle Brand(只) , KETTLE(只) Chips , Cape Cod(只) , Snack
Factory(R) Pretzel Crisps(R) , Pop Secret(R) ，在merald(R) ，仁的e July(R) , Krunchers! (R) , Tom's(R) • Archway(R)
, Jays(R) , Stell結 D'oro(R) , Eatsmart Snacks(TM) , O-Ke-Doke(只) , Metcalfl兮，心 skinny(R) , and other brand names
along with a number of third party brands. products are distributed nationally through grocery and mass
merchand悔。悶， convenience stores. club stores , food service outlets and other channels. For more information. visit
the Comp必ny's corporate web site: www.snyderslance.com.

LNCE關


Use and Definition of Non 偷 GAAP Measures

Snyder'冶
       '心-闢孔耐耐毛.七
         s- La    邵nce's
                   management uses non于.爛-G
facilitate a compar吋ison of the Cor佇
                                   mp紋釘ny's oper陪at拉ing per斤formance on a consi尪
                                                                               st悔
                                                                                 en川
                                                                                   1吋t bas
                                                                                         釗ìs and 岫
                                                                                                 t o pr昀
                                                                                                       ovi治
                                                                                                          de measures
that , when viewed ìn combination with its results prepared in accordance wìth GAA戶， allow for a more complete
understanding of f;治ctors and trends affecting the Company's business than GAAP measures 治lone. The non-GAAP
measures and related comparisons should be considered in addition 誨， not as a substitute for , our GAAP
disclosure , as well as other measures of financial performance repo付ed in accordance with GAAP. and may not be
comparable to similarly titled measures used by other companies. Our management believes these non-GAAP
measures are useful for providing incre為sed tr法nsparency and assisting investors in understanding our ongoing
operating performance。

Operating Income and Gross Profit , Excludíng Special Items

Operating income and gross pro鈍， excluding special items. are provided because Snyder's-Lance believes it is
useful information for understanding our results by improving the comparability of our results. Additionally , operating
income 翁 nd gross profi t, excluding special items , provide transparent and useful information to management ,
investors , analysts and other parties in evaluating and asses紋ing the Company's primary operating results after
removing the impact of unusual , non-operational or restructuring or transaction related activities that affect
comparability. Operating income and gross profít. excludìng special ítems , are two measures management uses for
planning and bUdgeting , monitoring and evaluating financial and operating results , and in the analysis of ongoing
operating trends.

Net   Income. 是法 rnings    per Share and Effective Income Tax Rate. Excluding Special Items

Net income. earnings per sha時， and the effective income tax rate. excluding special items. are metric忍 provided to
present the reader with the after-tax impact of operating income, excluding special items, in order to improve the
comparability and understanding of the related GAAP measures. Net income , earnings per share , and the effective
income 知x rate. excluding special items , provide transparent and useful information to man發gemel祉， investors ,
an為 Iysts and other parties in evaluating and assessing our primary operating results after removing the impact of
unusu 剖 • non芽干.心耐
               -0
earnings per share , and the effective income 胎x rate , excluding special items , are measures management uses for
planning and budgeting , monitoring and evaluating financial and operating results.

Adjusted     在 BITDA


Snyder's-Lance defines adjusted EBITDA as earnings before interest expense , income taxes , depreciation and
amortization ("EBITDA") , further adjusted to exclude restructuring or trar海結ction relate付 expenses ， and other no仆




        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 152 of 274
                                       *Snyders-Lance 3Q Loss/Shr 58c >LNCE

cash or non-operatíng items as     well 袋 s   any other unusual items that impact the comparability of our tinancial
information.

Management uses adjusted EBIγDA as a key metric in the evaluation of underlying Company performance , in
making fìnanci訟， operating and planning decisions. The Company believes this measure is useful to investors
because it increase浴 transparency an 叫 assists investor給 in understanding the underlying performance of the
Company and in the analysis of ongoing operating trends. Additionally , Snyder's-Lance believes adjusted EBIγDA
治 frequently used by analysts , investors and other interested parties in their evaluation of companies , many of
which present an adjusted EBITDA measure when reporting their re 飢Jlts. The Comp 訟ny has historically reported
adjusted 虹的 ITDA to analysts and investors 紛 nd believes that its continued inclusion provides consistency in
financial reportìng and enables analyst諮 and investors to perform meaningful comparisons of pa絞， present and
future operating re綜 ult俗，

Adjusted EBIγDA should not be considered as an alternative to net income , determined in 訟 ccordance with GMP ,
as an indicator of the Company's operating pe斤。 rmance ， as an indicator of cash flows , or as a measure of liquidity.
While EBITDA and adjusted EBITDA and similar measures are frequently used as measures of operations and the
ability to meet debt service requirements , they are not nec的sarily comparable to other similarly titled captions of
other companies due to the potential inconsistencies in the method of calculation.

Cautionary Information about Forward Looking Statements

In this pres給 release ， we make statements which may be forward-Iooking within the meaning of applicabl 。師curities
laws, which represent our current judgment about possible future events. The statements include projections
regarding future revenues , earnings and other results. In making these statements we rely on current expectations ,
a 悠悠umptions and 紋 nalyses based on our experience and perception of historical trends , current conditions and
expected future developments as well as other factors we consider appropriate under the circumstances龜 We
believe these judgments are rea紋。nable ， but these 紋滋ements are not guarantees of any events or financial results ,
and our actual results may d 衍。 r materially due to a variety of important facto巾， both positive and negative. These
factors include among others: changes in general economic conditions; price or availability of raw materia坊，
pack訟ging ， energy and labor; food industry competition; changes in top customer relationships; consolidation of the
retail environment; decision by British voters to exit the European Union; faìlure to realize anticipated benefits of
acquisitions and divestitures; loss of key personnel; failure to execute strategic inìtiatives; safety and quality of food
produds; adulterated or misbranded produds; disruption of our supply chain or inform滋ion technology systems;
improper use or misuse of social media; ability to anticipate changes in consumer preferences 訟 nd trends;
distribution through independent operators; protection of trademarks and intellectual property; impaìrment in the
carrying value of goodwill or other ìntangible assets; new regulations or legislation; interest and foreign currency
exchange rate volatility; concentration of capital stock ownership; increasing legal complexity and potentiallitigation;
failure to realize the expeded benefìts from the acquisition of Diamond Foods; the inability to successfully execute
international expansion strategies; additional risks from foreign operations; our substantial debt; and the restrictions
and limitations on our bl給 iness operations in the agreement諮 and instruments governing our debl.

Our most recent report on Form 10-K and our other reports fìled with the U.S. Securities and Exchange
Commission provide ìnformation about these and other factors , which we may revise or supplement in future
repo巾. We cautìon readers not to place undue reliance on forwardωlooking statements. We do not unde加 ke to
update any forward-Iooking st發tements that it m紋y make except 那 required by applicable law. AIIωbsequent
written and forward-Iooking statements attributed to Snyder's-Lance or any person acting on its behalf 您的似pressly
qualified in their entirety by the factors referenced above.

Investor and Media Contact

Kevin Powers , Senior Diredor, Investor   Relation潑潑 nd Communication終

kpowers@snyderslan帥 .com ，      (704) 557-8279

(Tables to Follow)


      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 153 of 274
                                             *Snyders-Lance 3Q Loss/Shr 58c >LNCE

SNYDER'S輛 LANCE ，       INC. AND SUBSIDIARIES

Condensed Consolidated Statements of (仁的時Ilncome (Unaudited)

                            Qua 主 ter   Ended             Nine 諮onths         Ended
(in thousands ,
except per share         September       October           September           October 1 ,
data)                    3 皂， 2017       1 , 20 正在         30 , 2017            2016
Net revenue              $564 ， 184     ♀ 5 是 3 ， 903     $1 , 675 , 280       $1 , 553 , 064
Cost of sa1es             357 , 993         3 哇哇， 807      1 , 074 , 036           ♀ 99 ， 322
Gross prof 工仁             20 草， 191         199 ， 09 已        601 ， 244            553 , 742

Sell 工 ng ，
          genera1
 and administrative
 expenses                 154 , 811         152 , 980         4 日 3 ， 513          43 吐， 656

Transaction and
 integration
 re1ated expenses               276           3 , 656           1 , 861               已 2 ， 579
Impairment charges        105 , 230               507         113 , 150                1 , 370
Other operating
 (工 ncome)/expense ，
 net                          (27 章)         (3 , 776)              196               (5 , 195)
Operating
 (loss)/income            (53 , 847)         是 5 ， 729          (7，在?毛}               60 , 332

Other
 (income)/expense ,
 net                          (227)               305           (1 ，是 61)                (250)
(Loss)!income
 before interest
 and income taxes         (53 ， 620)         垂 5 ，在 2 是         (6 ， 0 工 5)           60 , 582

Loss on ear1y
 exting口 ishment of

 debt                                                                                  是， 74 日

Interest expense ,
 net                       10 ，正在 1            9 , 215         2 皂， 587               23 , 305
(Loss)!income
 before       工 ncome

 taxes                    (63 , 761)         3 忌， 209         (3 壘， 602)              32 , 528

Income tax
  (benefit)!expense         (6 ，告是 3)        10 ，已 63            6 , 889               9 ，在 30
(Loss)/income from
 C 口 ntinuing

 operat 工 ons             (57 , 718)         25 , 546         {是 1 ，是 91)             23 , 098

7 Nov 2017 08:00 ET Press Release: Snyder's-Lance , Inc.                      Repo吋s Third-3刪

工 nco了nefrom
 discontinued
 operations , net of
 income taxes                1 ，也 73           3 , 655           工， 132                   326
Net (loss)!inco品e         (56 , 245)         2 章， 201         {是 0 ， 359)             23 ，是 24
Net income/(loss)
 attributable to
 non-contro11ing
 interests                       1日              (1 正在}             772                  (141)
Net (loss)/income
 attributab1e to
 Snyder 事 5 “ Lanc 俗，

 王 nc.                   ♀ (56 ， 263)   ♀    29 ， 315     $是 1 ， 131)          ♀      23 ， 565




         Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 154 of 274
                                                       *Snyders-Lance 3Q Loss/Shr 58c >LNCE

Am ounts
attribut在 b1e    to
Snyder's-Lanc念，

Inc. :
Continuing
 operations                 $(57 , 736)            ♀   25 ，哥哥。          $   (是 2 ， 263)   字       23 ， 23 全

Discontin 日 ed

 operations                           工，是 73              3 ，已 55             1 , 132                 326
Net (loss)/income
 attríbutab 工 e to
 Snyder's-Lance ,
 工 nc.                          $(5 忌， 263)        $   2 章， 315         $   (是工，工 3 工}    $       23 , 565

Basic
(loss)/earníngs
per share:
Contínuing
 ope 主 ations                   ♀      (0.60)      字       0.2 岳        $      (0. 惡毒}    $          0.26
Díscontinued
 operations                             0.02               色 .04                0.01
Total b ，主 s~c
 (loss) learníngs
 per share                      ♀      (0.58)      字       0.30         s      (0.43)     $          0.2 益



,qeígh ted average
  shares outstandíng
    basic                           2 忌，已 42           95 , 881              96 , 428             90 , 504

Diluted
(loss)!earníngs
per share:
Continuing
 operatìons                     $      (0.60)      平       0.2 區        ♀      (0. 是 4)   $          0.26
Discontinued
 operations                             0.02               0.04                 0.01
Tota1 dil uted
 (loss)!earnin告$

 per share                      $      (0.58)      $       0.30         $      (0. 是 3)   ♀          0.26


Weightedδverage

 shares outstanding
 叫    diluted                        96 ， 6 是 2        97 , 012              告 6 ，也 28            91 ，是堅 3



Dívídends dec1ared
 per co由原on share               ♀       0.16       平       O. 工已        ♀       0.48      $          0.4 自




SNYDE災'S-LANCE ，           INC. AND SUBSIDIARIES

Condensed       Consolid 滋ed          Balance Sheets (Unaudited)

(ín thousands ,        exc垃pt       share and per                   September 30 ,        December 31 ,
share data)                                                              2017              2016
且 SSETS



C 口 rrent    assets:
     Cash and cash ec於lÌ va1ents                                    平        22 ，已 90         $        35 ，是 09

     Rest 主 ícted cash                                                            446                         714
     Accounts receivab1e , net of
      a1 工。 wances of ♀ 1 ， 400 and ♀工，           290 ，
      respect 斗 ve1y                                                        220 ，惡 56                21 皂， 723

     Receívable from the sa1e of Díamond




         Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 155 of 274
                                              *Snyders-Lance 3Q Loss/Shr 58c >LNCE
    of   Ca1ìfornü主                                                              118 , 577
  工 nventorìes ，  net                                        194 ， 76 全          173 ，是 56

  Prepaìd ìncome taxes and ìncome
   taxes receìvab1e                                            7 , 526              5 ， 7 嘻嘻

  A扭扭。 ts he 工 d for sa1e                                     20 , 790             1 章， 5 在車

  Prepaìd expenses and other current
   assets                                                    32 , 558             27 , 666
Tota1 current assets                                        499 , 635            591 , 857

Noncurrent assets:
 Fìxed asset 品， net                                          495 , 798           5 日 1 ， 88 是

  Goodwì 工工                                               工， 280 ， 93 是        工， 318 ， 362
  Other ìntangìb1e asset 品， net                           工， 30 臣， 955         豆， 373 ， 800

  Other noncurrent assets                                     53 , 031             在車， 173

      Tota1 assets                                 $      3 ， 63 巷， 353    ♀   3 ， 834 ， 07ε


L 工且8 工 LIT 工 ES   且ND   STOCKHOLDERS 穹   EQUITY

Current 1ìabì 工 ìtìes:
 Currenc portìon of 工 ongωterrn debt               ♀          49 , 000     $       是虫， 000

 Accounts payab1e                                            123 ， ε29             99 ， 2 毒草
 Accrued cornpensatìon                                        30 , 806             4 昏， 901

  Accrued casua1ty ìnsurance c 工 aìrns                         3 , 302              莓， 266
 Accrued rnarketìn習， se1lìng and
   prornotìona1 costs                                         56 ，車惡串              50 ，工 79

  Other payab1es and accrued
    lì 品bì 工 ìtìes                                            42 , 980             47 , 958
Tota1 current 1ìabìlìtìes                                    30 皂， 585            295 , 553

Noncurrent 1ìabì 工 ìtìes:
  Long “ terrn debt , net                                 1 , 070 , 153        工， 245 ， 959
  Deferred ìncorne taxes , net                                392 , 105           378 , 236
 Accrued cas 口鼻 1ty ìnsurance c1aìrns                         工莓， 8 在 5            工 3 ，。尋§
 Othe 主 noncurrent 1ìabì1ìtìes                                22 ， 50 串            25 ，在色空

       Toca1 1ìabì 工 ìtìes                                1 ， 80 臣， 1 虫草       1 ， 958 ，是 06


Cornrnìtrnents and contìngencìes


Stockho1ders' eq\且 ity:
  Cornrnon stock ，♀ 0.83 1/3 par va1ue.
    110 , 000 , 000 shares authorized;
    96 , 967 , 937 and 96 ， 242 ， 78 岳 shares
   outstandìng , respectìve 工 y                               80 , 802             80 ，工 99
  Preferred stock ，車 1.00 par va1ue.
  5 ， 00 告， 000 shares authorìzed; no

  shares outstandìng
  λddìtional paìd-ìn capìta1                              豆， 624 ， 318         工， 59 章，在?息

  Retaìned earnìngs                                          10 車， 229            195 , 733
  Accurnu1ated other cornprehensìve
    工 oss                                                      (3 , 001)          (17 , 977)
Tota1 Snyder's-Lance , Inc.
 stockho1ders' eq\立 ìty                                   工，串 10 ， 348         1 ，車 5ε ， 633
  Non-contro 工 1ìng ìnterests                                 1 章， 809             1 虫， 037

Tota1 stockho1ders' eq日 ìty                               1 ， 830 ，工 57        1 ， 875 ，在 70
      Tota1 1ìabì1ìties and
       stockho1der 昂， equìty                       $      3 ，至 36 ， 353    ♀   3 ，惡 34 ， 076



SNYDER'S-LANCE. INC. AND                  SUBSIDIARIE三S

Condensed Consolidated Statements of Cash Flows (Unaudited)



         Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 156 of 274
                                                       *Snyders-Lance 30 Loss/Shr 58c >LNCE
                                                  Nine Months Ended
(in thousands)                                      September 30 , 2017       October 1 , 2016
Operating activities:
  Net (loss)/income                                ♀          (40 , 359)        $          23 ，在 2 是

  Adjustments to reconcile
  net (loss)/incorne to cash
  frorn operating
  activities:
     Depreciation and
      amortization                                             73 , 250                   72 , 687
     Stock-based compensation
      expense                                                  11 , 456                    22 ， 5 是 2
     Loss/(gain) on sale of
      fixed assets , net                                        工， 047                          (25)
     Gain on sa 工 e of Diamond
      of California                                            (1 ， 7 告 5)

     Gain on sa 工 e of route
      businesses , net                                         (1 ， 74 是}                     (650)
     Chan 雪es in fair va 工 ue of

      investments                                                                               179
     Loss on early
      exting 日 ishment of debt                                                              是， 749
     Ihup
       mez--ral
         aev   nn
             meal
              edo   -RCZ sab
                        etu
                      zed
       p勵耘品。




                  令 }a 工




                       qdo
                                a




           EES     CCO
                                                              工 13 ，工 50                    工， 370
                                            ef
                                揖




                                             3u
                           RF




                                    vh+ 』




                                                                 7 ， 2 惡。                   7 ，工 39
                                             14
                           也




     acco 口只 ts                                                     639                         218
    Changes in operating
     assets and liabil 主 ties ，
     excluding business
     acquisitions ,
     divest 工 tures and foreign

     currency trans 工 ation
     adjustments                                              (28 , 631)                   35 , 165
Net cash pro荒lided by
 operatin告     activities                                     13 謹， 273                  166 , 798

主 nvestingactivities:
  Purchases of fixed assets                                   (54 , 828)                 (55 , 823)
  Purchases of route
   businesses                                                 {尋 3 ， 977)                 (16 ，是 67)

  Purchase of equity method
   investment                                                   (1 , 500)
  proceeds fro昂 sa 工 e of fixed
   assets and ins 立主 anc 自
   recoverles                                                       290                     工， 09 是
  Proceeds from sale 0 主 route
   bus 工 nesses                                                45 , 070                    1 毯， 8 弓是

  Proceeds from sale of
  investments                                                       321
  Proc 母 eds from sale of

  discontinued operations                                     12 色，是 80
  Business acquisitions , net
   of cash acquired                                             (2 ， 5 屆 1)          (1 ， 043 ， 0 是 2)
Net cash provided by/(used
 in) invesl二 ing activities                                    63 , 295              (l ， 099 ， 34 是}


Financing activities:
  Dividends paid to
    stockholders                                              (46 , 373)                  {尋芝， 078)

  Debt issuance cos 仁s                                          (2 ，嘻嘻 1)                  {起， 047)

  工 ss 口 ances of COIT江non stock                               16 , 669                      9 ， 00 工
  Excess taχbenefits from



      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 157 of 274
                                                                               *Snyders來ance           3Q Loss/Shr 58c >LNCE

      stock…based compensation                                                                                                      577
     Share repurchases ,
      inc1uding shares
      surrendered for tax
       withho 工 ding                                                                       (1 ，串串 2)                            {皂， 4 惡 5)
     Payments on capita1 1eases                                                            (1 , 642)                            (1 ， 7 是 5)

     Repaym思 nts                       of        工 ong【 term

      debt                                                                             (3 區， 750)                            (232 ， 56 亞)

     Proceeds from issuance of
      1ong-term debt                                                                                                       工， 130 ， 000
     nnpty
         ydedsn
        agcea--           .L.-ve
                      vvjfv
                 calo--  vvo-
                                                         -工




      ecrc
       prozcf          oop--
                    rtztnt
                           tff



                                           f
            mle--
            etd


                                 saf




                                                  ev




                            qddd-G
                     nsf




                                                               n



                   -laLalc
                                           工




                crceg
                                                                                      (283 , 500)                             (7 5 , 000)
                                                  “思
                                           mla




                                                               口，
                 七


                                 品




                                                  V41




                                                                                       144 , 500                              147 , 000
                                                                    a AM
           、




                                       ,
           hua



                           snu




                                                         zt




MU                                     G
                           刊Mi




                                                               lB
 e




                                                  ，
                     、
 弘UU




                 n
                     c




                                                  l




                                                                                      (211 , 419)                             920 , 663

Eff 給 ct
       of exchang發                                      rate

 changes on cash                                                                               86 是                                (660)


Net decrease                                                                           {工 2 ， 987)                            (12 ， 5 是 3)

Cash , cash equiva1ents and
 restricted cash at beginning
 of period                                                                                 36 , 123                            是 0 ， 071

Cash , cash equivalents and
 restricted cash 主 t end of
 period                                                                    ♀               23 , 136               5            27 , 528

Supp工 ementa1 information:

Cash paid for incom終 taxes ，
 net of refunds of ♀ 330 and
                                                                                                                  酬。之》




 $工， 522 ，       respectiv母 1y                                             串
                                                                                            4 , 972                              5 , 060
Cash paid for interest                                                     串
                                                                                           27 , 233                            22 ，在 14


Non-cash investin弓
activities:
Decrease/(increase) in fixed
 asset expenditures inc 工 uded
 in accounts payab1e                                                       s                1 , 239               ♀             (1 ， 6 是 9)



E這 on-cash
         financing
actìvìties:
Common stock and stock-based
 co訊pensation issued for

 business acquisitions                                                     $                                      ♀           800 , 987

SNYDER'S-LANCE 霉 INC.                                           AND SUBSIDIARIES

Reconciliation of Non喃GAAP Measures (Unaudited)

7 Nov 2017 08:00 ET Press                                             Rele為 se: Snyder's-L為 nce ，       Inc. Reports Third             -4幽


Gross profit , excluding special items

                                                                                      Quarter Ended
                                                                                         September 30 ,                  October 工，
 (in thousands)                                                                                2017                       2016
到 et revenue                                                                           $     5 惡毒， 184                   $543 , 903
Cost of sa1es                                                                                357 , 993                    3 惡毒， 807

Gross profit from continuing operations                                                平        20 豆，工 2 工               ♀ 19 虫， 096
As a 宅 of net revenue                                                                                  3 惡 .5 主               36. 已盔




          Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 158 of 274
                                                                            *Snyders倆Lance     3Q Loss/Shr 58c      >LNCE己

Transaction and integration re1ated
 expe 泣 ses (1)                                                                                                     4是2

Emera 工 d move (2)                                                                             2 ，是哇。

Transformation initiative(3)                                                                     805
Other(4)                                                                                                            554

Gross profit from continuing
 operations , exc1uding special items                                              s       20 言，在 36       $200 , 092
As a 老 of net revenue                                                                           37.1 學          36.8 宅



(1) Transaction and integration related expenses consist of severance and relocation benefìts for Diamond Foods
personne l.

(2)   Expen諮es                   associated with the relocation of Emerald production from Stockton , CA to Charlotte , NC.

(3) Transformation initiative costs primarily consist of expenses associated with the closure of our                                                Per巾，   FL
manu細cturing facility，紛s well as severance benefits related to our performance transformation 糾紛 n.


(4) Other items primarily consi訓。f Metcal兒's transactìon-rel治ted expenses including severance benefits , as well as
an inventory step-up related to this acquisition.

SNYDER'S.七ANCE ，                        INC. AND SUBSIDIARIES

Reconcìlìatìon of No狗 -GAAP Measures (Unaudited)

Operating income , excludìng special ìtems

                                                                                  Qua 主 ter  Ended
                                                                                       September 30 ,      October 1 ,
(in thousandsJ                                                                              2017            201 豆

Operating (loss)/income from continuing
 operatìons                                                                        $       (53 ， 8 是 7)     $   是 5 ， 72 型

As a 月色 of net revenue                                                                           (9.5) 單              8.4 是



T主 ansaction  and integration re 工 ated
 expenses (1) (2)                                                                                276                是 ， 098

Emerald move and requíred packaging
 changes(3)                                                                                  2 , 478                   31 是

Transformation                     斗 nítíative (在)                                           7 , 019
。 the 主          impairment          charges(5)                                            104 , 720
。 the 主 (6)                                                                                      (1 8)                 售 18



OA az n--o
     alt     t fue
            oe
             ece
             mxz  o--u teua
                          n qla                             nu--
                                                       .主


                                                              --可 i




  rea       c    rdn
                                         間
          今ew 叫做吼叫u




 eph
                                               們VQM
                                               nHD 志




       qdCE          C
                      斗
                      a




D&OS
                                         Mne
                      n抖，




               -av qJ         emqw
                          SnH




                                                                      恥Iw
                                                       C




         nH
                                                                                   5          60 , 628      s   51 , 059
                             e




                                                                                                10.7 毫                 9.4 屯




(1) For the third quarter of 2017 , transaction                                    羽 nd   integration related expenses primarily consist of idle facility lease
costs.

(2) For the third quarter of 2016 , transaction and integration related expenses prim訪ily consist of professional fees ,
severance , and retentìon costs assoc治ted with the acquìsìtion of Diamond Foods.

(3) Expenses assocìated with the relocatìon of E三 merald productìon from Stockton , CA to Ch紋 rlotte ， NC.

(4) Transformation initiative costs prim為rily consist of expenses assocì剖ed with the closure of our Perry, FL
manuf怨cturing facility , as well 法s severance benefits and professional fees related to our performance
transformation pl 法九

(5) Impaìrment charges recorded for certain trademarks and our European reporting unit goodwil l.



          Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 159 of 274
                                       會Snyders也 ance     3Q Loss/Shr 58c >LNCE

(6) For the third quarter of 2016 , other items primarily consist of Metcalfe's transaction-related expenses including
transaction co污ts and severance benefits , as well as an inventory step-up related to thìs acquìsition.

SNYDER'S佩LANCE ，      INC. AND SUBSIDIARIES

只econciliatìon   of Non-GAAP   Me治sures   (Unaudited)

Earnings per diluted share , excluding special items

                                                Quarter Ended
                                                 September 30 ,        October 1 ,
                                                      2017              20 工在

(Loss)/earnin雪 sper dil 日 ted share from
 continuing operations                           s         (0.60)       $          0.26

Transaction and integration related
 expenses (1) (2)                                          (0.01)                  0.03
Emerald move and required packagin守
changes (3)                                                 0.02
Transformation initiative(4)                                0.05
Other impairment charges(5)                                 0.87
Other (6)                                                                          0.01

Earnings per diluted share from
 continuing operations , excludin 守
 specia 工   items                                ♀          0.33        $          0.30


(1) For the third qu忍 rter of 2017 , transaction and ìntegration related expenses primarily consist of idle facility lease
costs. The after-tax net benefit is due to the reversal of discrete tax ìtems which were initially recorded during the
second quarter of 2017.

(2) For the third quarter of 2016事 transaction and integration related expenses primarily consist of professional fees ,
severance , and retention costs associated with the acquìsition of Diamond Foods.

(3) Expenses associated with the relocation of Emerald production from Stockton , CA to Charlotte , NC.

(4) Transformalion initiative costs prim敏ily consist of expenses associated with the closure of our Perry , FL
manufacturing facility , as well as severance benefits and profession訓 fees related to our performance
transformation plan.

(5) Impairment charges recorded for   cer切 in   trademarks and       our 眩 uropean     reporting unit goodwill.

(6) For the third qua從er of 2016 , other items primarily consist of Metcalfe's transaction-related expenses includìng
transaction costs and severance benefits , as well 為 s an ìnventory step-up related to thìs acquìsition.

SNYDER'S-LANCE , INC. AND SUBSIDIARIES

Reconciliation of Non.“ GAAP Measures (Unaudited)

EBITDA and Adjusted EBITDA

                                                Quarter Ended
                                                 September 30 ,             October 1 ,
(in tho口 sands)                                        2017                  2016
(Loss)/income from continuing
 operations                                      s      (57 , 718)           $   25 , 546
Income tax (benefit)/expense                             {忌， 043)                l 色， 663
Interest expense , net                                   10 ，工是 1                 虫， 215
Depreciation                                             17 ，丑惡 9                18 ，在章是




     Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 160 of 274
                                              *Snyders孔.ance         3Q Loss/Shr 58c                 >LNC 眨

                                                                       §25




                                                                         勻，“《
                                                                         利
                                                                     PGQJ




                                                                         5GJ
且mortization                                                          F'{                           5 ，嘻嘻 8
                                                           {                    }}




                                                               們JG




                                                                            WJnJh
EB1TDA from continu 工 n 寺   operations               $                                        ♀    6 章， 3 吾吾




                                                                                    色電
As a 龜 of net revenue                                                                                 12.8 屯




                                                                                ﹒
Transactìon and integration re 工 ated
 expenses (1) (2)                                                      276                          唔， 098
Emera1d move and required packagin 宮
 changes(3)                                                      2 ，在 78                               31 是

Transformation initiative( 是}                               7 , 019
Other impairment charges(5)                               104 , 720
Other(6)                                                        (19)                                   918


Adjusted EBITDA from continuìng
 operations                                          $         85 ，工 75                       $    7 是， 696
As a 宅。 f net revenue                                                 15.1 主                          13.7 草



(1) For the third quarter of 2017 , tr;治nsaction and integration related expenses primarily                    con忌ist   of idle facility lease
costs.

(2) For the third qu扮成er of 201 成 transaction and integration re治ted expenses primarily consist of professional fees ,
severance , and retention costs associated with the acquisition of Diamond Foods.

(3) Expenses associated with the relocation of Emerald production from Stockton , CA to Charlotte , NC.

(4) Transformation inîtiative costs primarily consist of expenses associated with the closure of our Perry , FL
mωnufacturing facility , as well as severance benefits and professîonal fees related to our performance
transformation plan.

(5) Impairment charges recorded for certain trademarks and our European reporting unit goodwil l.

(6) For the third quarter of 2016 , other items primarily consist of Metcalfe重s tr綴得為ction-的lated expenses including
transaction costs and severance benefits , as well as an inventory step-up related to that acquisition.

SNYDER'S-LANCE ,      11心 C.   AND SUBSIDIARIES

Reconciliation of Non-GAAP Measures (Unaudited)

Net income attributable to     Snyder's
                                      冶浴浴浴
                                       兮心兮網
                                       s.-L


                                                    Quarter Ended
                                                     September 30 ,                      October 1 ,
(in thousands)                                            2017                            2016
Net (loss)/income attributab1e to
 Snyder's-Lance ，工 nc. from continuing

 operations                                          $         (57 , 736)                 $       25 ，毛 60


Transaction and 土 nte 雪 ration re1ated
 expenses , net of tax (l) (2)                                          {嘻嘻 2)                     3 ， 33 惡
Emerald 晶。ve and required packaging

 changes , net of tax(3)                                              1 , 602                         259
Transformation initiative , net of
tax (是}                                                               是，在 70

Other impairment charges , net of
tax(5)                                                               84 , 856
1mpact of ta其 restructuring(6)                                                                       (383)
Other , net of tax(7)                                                       (11)                      75 日



Net income attributab1e to
 Snyder's-Lance , 1nc. from continuíng
 operations , exc1udin雪 specía1 ítems                ♀               32 , 739             $       29 , 632



      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 161 of 274
                                                      *Snyders-Lance 3Q Loss/Shr 58c >LNCE

(1) For the third quarter of 2017 , transaction and integration related expenses primarily consist of idle facility lease
costs. The after糊tax net benefit is due to the reversal of discrete tax items which were initi為lI y recorded during the
second quarter of 2017.

(2) For the third quarter of 2016 , transaction and integration related expenses p討 marily consist of professional fees ,
severance , and retention costs associated with the acquisition of Diamond Foods.

7 Nov 2017 08:00 ET Press Release: Snyder's-Lance , Inc. Reports                      Third 闖5-


(3) Expenses associated with the relocation of Emerald production from                        Stockto口，   CA to Charlotte , NC.

(4) Transformation initiative costs primarily consist of expenses associated with the closure of our Perry , FL
manufacturing facility , as well as severance benefits and professional fees related to our performance
transformation plan.

(5) Impairment charges recorded for certain trademarks and our European reporting unit goodwil l.

(6) Discrete tax item for the impact of tax restructuring.

(7) For the third qua前er of 2016 , other items primarily consist of Metcalfe's transaction-related expenses including
transaction costs and severance benefits , as well as an inventory step-up related to that acquisition.

SNYDER'S帽LANCE，         INC. AND SUBSIDIARIES

Reconciliation of Nor干G

Adjusted effective income tax rate

Quarter ended
September 3 日，
2017

(in thousands)           工 ncome   from Continuing Operations
                               GAAP Income      Adjustments                   主djusted   工 ncome

(Loss)!income
  before income
  taxes                    $       (63 , 761)                草工 1 哇，是 74       平   50 ， 713

工 ncome tax

  (benefit)!expense                 (6 , 043)                     23 , 999         17 , 956
Net (工。 ss)!income                 (57 , 718)                      90 ，在 75        32 , 757
Net income
  attrib口 table to

  non-controlling
  interests                                     18                                       工8

Net (loss)!income
  attributable to
  Snyder's-Lance ,
 工 nc.                     $       (57 , 736)                $     金色， 475     $   32 , 739

Effective income
 tax rate(l)                                 9.5 告                                   35.4 告



Quarter ended
。 ctobe 主   1，   2016

(in   tho日 sands)                                         Income from Continuing Operations
                                   GAAP Income               λdj 日 stmentsλdjusted        工 ncome

工 ncomebefore
                                             ',Sro
                                    《啥叫可-4
                                    ronυ

                                              。Lrb

                                                     。J




                            qv
 income taxes                                                 $     5 , 330    $   41 , 539
                                                     門
                                                     J




Income tax expense                                                  1 , 358        12 , 021



         Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 162 of 274
                                            *Snyder心 Lance      3Q Loss/Shr 58c >LNCE

Net lncome                       25 , 546                     3 , 972       29 , 518
Net 10ss
 attributab1e to
 non-contro11ing
 interests                          (11 是)                                     (1 工 4)

Net income
 attributab 工 e to

 Snyder' 串戶 Lance ，
 工 nc.                      字    25 ， 660            ♀        3 , 972   $   29 , 632

Effective income
 tax rate                          29.4 生                                     主巷 .9 主



(1) The tax rate on adjusted income varies from the tax 結te on GAAP income for the third quarter of 2017 primarily
due to the tax e仔'ec1 of the goodwill imp訟 rment recognized. which is non-deductible for 油x purposes , and the
discrete tax impact of the trademark impairments recognized in the third quarter of 2017.

7 Nov 2017 08:03 ET      *Snyders也ance       3Q Adj EPS 33c >LNCE

7 Nov 201708:04       Eτ*Snyders-Lance       Is On   γrack   to Deliver Full-Year Targets >LNCE

7 Nov 2017 08:04 ET *Snyders-Lance Sees FY Rev $2.205B-$2.255B >LNCE

7 Nov 2017   08:沿
                05 眩E己γ*Snyder陀
                              's-也


7 Nov 2017   08:沿
                05    ET *Snyde
                              昕r伶
                                心柵土
                                S Lance Sees FY Capital Expenditures $75 Million to $85 Million   >LNCE眩己

(傲。只 E    TO FOLLOW) Dow Jones Newswires              (212-416品的0)


November 07 , 201708:05 ET (13:05 GMT)



Notes

PUB Ll SHE R: Dow Jones & Company. Inc.


Load-Dale: November 8 , 2017


  昏了法益。 fDocument




         Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 163 of 274
        LexisNexis              e




UserName:T8PVBDU
Date and Time: Monday, October 22,2018 11 :50:00 AM EDT
Job Number: 75984196


Documents (50)

 1. Snyder's-Lance, Inc. Reports Third Quarter 2017 Financial Results
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
             Content Type                        Narrowed by
             News                                Timeline: Apr 21,2012 to Dec 31, 2018

 2. Snyder's-Lance Reports Third Quarter 2017 Financial Results
   Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
   Narrowed by:
             Content Type                        Narrowed by
             News                                Timeline: Apr 21,2012 to Dec 31, 2018

 3. Declares Regular Quarterly Dividend
   Client/Matter: 23756-1001
   Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
   Search Type: Terms and Connectors
   Narrowed by:
             Content Type                        Narrowed by
             News                                Timeline: Apr 21,2012 to Dec 31, 2018

 4. Press Release: Snyder's-Lance Declares Regular Quarterly Dividend
   Client/Matter: 23756-1001
   Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
   Search Type: Terms and Connectors
   Narrowed by:
             Content Type                        Narrowed by
             News                                Timeline: Apr 21,2012 to Dec 31, 2018

 5. Snyder's-Lance Declares Regular Quarterly Dividend
   Client/Matter: 23756-1001
   Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
   Search Type: Terms and Connectors
   Narrowed by:


              LexisNexis·1 Aboui1.~isNexis I Priv8J;:Y Polic~ I Terms & Conditions I COQYlight © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 164 of 274
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

6. Snyder's-Lance Declares Regular Quarterly Dividend
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

7. Savoury Snacks in the US
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

8. Athlete of the week Alter High School
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

9. Snyder's-Lance to Report Third Quarter 2017 Financial Results on November 7,2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21 , 2012 to Dec 31, 2018

10. Press Release: Snyder's-Lance to Report Third Quarter 2017 Financial Results on November 7,2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

11. Snyder's-Lance to Report Third Quarter 2017 Financial Results on November 7, 2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:

            LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I CODyright © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 165 of 274
          Content Type                            Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

12. To Report Third Quarter 2017 Financial Results On November 7,2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                            Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31, 2018

13. Halen Brands, Inc. Bolsters Management Team for New OWYN(TM) Plant-Based, Ultra-Clean Protein
   Platform
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

14. Fall Fun with Martha Stewart Living set for DuBois Farms
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

15. Fall Fun with Martha Stewart Living set for DuBois Farms
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21,2012 to Dec 31,2018

16. Healthy Brand Showcase Announces New-to-Market Healthy Living Products for Fall 2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
              News                                Timeline: Apr 21,2012 to Dec 31, 2018

17. Healthy Brand Showcase Announces New-to-Market Healthy Living Products for Fall 2017.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp


               LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I Copyright@ 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 166 of 274
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

18. Snyder's-Lance Announces Webcast of 2017 Investor Day Presentations
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

19. Snyder's-Lance Announces Webcast of 2017 Investor Day Presentations
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

20. Webcast Of 2017 Investor Day Presentations
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

21. No Twist on Pretzel Crisps on Remand
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

22. Are pretzel crisps crumbling into genericness?
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

23. The Motley Fool
 Client/Matter: 23756-1001


            LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I CopyligtIt © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 167 of 274
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

24. The Motley Fool ;FOOL'S SCHOOL Betting against stocks-profitably
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

25. The Motley Fool ;FOOL'S SCHOOL Betting against stocks-profitably
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

26. The Motley Fool ;FOOL'S SCHOOL Betting against stocks-profitably
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

27. The Motley Fool ;FOOL'S SCHOOL Betting against stocks-profitably
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

28. Precedential No. 25: On Remand, TTAB Again Finds PRETZEL CRISPS Generic For Pretzel Crackers
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

29. United States: Precedential No. 25: On Remand, TTAB Again Finds PRETZEL CRISPS Generic For Pretzel
   Crackers

              Lt'xisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis

  Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 168 of 274
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

30. Last week's trivia answer
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

31. The Motley Fool
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

32. The Motley Fool
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

33. The Motley Fool ;Explaining return on assets FOOL'S SCHOOL
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

34. The Motley Fool ;Explaining return on assets FOOL'S SCHOOL
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018




            Lt'xisNexis'l About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 169 of 274
35. The Motley Fool ;Explaining return on assets FOOL'S SCHOOL
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

36. The Motley Fool ;FOOL'S SCHOOL Explaining return on assets
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31, 2018

37. The Motley Fool ;FOOL'S SCHOOL Explaining return on assets
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21 , 2012 to Dec 31, 2018

38. Food Beverage Litigation Update I September 2017 #2
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

39. Betting against stocks -   profitably Fool's School
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

40. FOOLISH TRIVIA;Name That Company
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

             Lt'xisNt'xis'l About LexisNexis I Privacy Policy I Terms & Conditions I QQp"'yright @ 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 170 of 274
41. Name that company
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

42. Name That Company
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

43. The Motley Fool
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

44. The Motley Fool ;Explaining return on assets
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

45. The Motley Fool ;FOOL'S SCHOOL Explaining return on assets
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

46. The Motley Fool ;FOOL'S SCHOOL Explaining return on assets
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               TimeJine: Apr 21,2012 to Dec 31, 2018

            LexisNexis'l About LexisNexis I Priv~y Policy I Terms & Conditions I Copyright © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 171 of 274
47. The Motley Fool ;FOOL'S SCHOOL Explaining return on assets
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

48. The Motley Fool ;FOOL'S SCHOOL Explaining return on assets
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

49. The Motley Fool ;FOOL'S SCHOOL Explaining return on assets
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

50. Ask the Fool
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018




        •• LexisNexis' I About LexisNexis I Priv<iQY..£Qfu2L I Terms & Conditions l.QQm:right © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 172 of 274
         Snyder's-Lance, Inc. Reports Third Quarter 2017 Financial Results
                                                     Financial Buzz
                                          November 7,2017 Tuesday 7:09 PM EST


Copyright 2017 Newstex LLC All Rights Reserved

Length: 3058 words

Body


Nov 07, 2017( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) Total net revenue from
continuing operations increased 3.7%; core branded growth of 4.9%GAAP net loss per share of $0.60 from
continuing operations including non-recurring, non-cash expense of $0.87 per share EPS from continuing
operations excluding special items* increased 10% to $0.33 GAAP net loss from continuing operations of $57.7
million including non-recurring, non-cash expense of $84.9 million Net income from continuing operations excluding
special items* increased 10% to $32.7 million Adjusted EBITDA* increased 14% to $85.2 million Company updates
full-year 2017 outlook *Descriptions of measures excluding special items are provided in 'Use and Definition of Non-
GAAP Measures' and reconciliations are provided in the tables at the end of this release. CHARLOTTE, N.C., Nov.
07, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq-GS:LNCE) today reported financial results for the
third quarter ended September 30, 2017 and updated its full-year 2017 outlook. Total net revenue from continuing
operations in the third quarter of 2017 increased 3.7% compared to the third quarter of 2016 with core branded
growth of 4.9% year over year.

The GAAP net loss attributable to Snyder's-Lance from continuing operations in the third quarter of 2017 was $57.7
million, or $0.60 per diluted share, as compared to net income of $25.7 million, or $0.26 per diluted share, in the
third quarter of 2016. GAAP results include a non-recurring, non-cash impairment charge of $84.9 million after-tax
related to the impairment of certain brand trademarks and goodwill associated with the Diamond Foods acquisition.
Net income attributable to Snyder's-Lance from continuing operations, excluding special items, for the third quarter
of 2017 was $32.7 million, as compared to $29.6 million, in the third quarter of 2016. Earnings per diluted share
from continuing operations, excluding special items, were $0.33 in the third quarter of 2017, compared to $0.30 in
the third quarter of 2016. "Our third quarter financial performance continued to improve along several dimensions.
Gross margin performance was strong at 37.1% of net revenue compared to 36.8% in 2016. Selling, general and
administrative performance also improved to 26.3% of net revenue compared to 28.0% last year. On top of these
improving profitability trends, our branded net revenue growth continues to outpace the category, and we are on
track to deliver our full-year targets," said Brian J. Driscoll, President and Chief Executive Officer of Snyder's-Lance.
'Looking ahead to 2018, our organization is beginning to make progress in our performance transformation plan as
indicated by these results. While we have much work to do, we firmly believe that we have the opportunity to unlock
substantial profitability improvements over time, and will unlock the considerable potential of our branded portfolio
to drive improved total shareholder return.' Third Quarter 2017 ResultsTotal net revenue in the third quarter of 2017
was $564.2 million, an increase of 3.7% compared to $543.9 million from continuing operations in the third quarter
of 2016. Branded net revenue increased 4.8% as a result of a 3.5% increase in the Company's Allied Brands and a
4.9% increase in Core Brands. The Core Brand net revenue increase was led by growth in Late July®, Snack
Factory® Pretzel Crisps®, Lance®, Snyder's of Hanover®, Cape Cod®, and KETTLE® Chips, partially offset by a
decline in Emerald®, Pop Secret®, and Kettle Brand®. In addition, during the third quarter of 2017, net revenue
from the Partner Brand category increased 0.2% while net revenue from the Other category declined 1.0%, each
compared to the third quarter of 2016. The GAAP operating loss in the third quarter of 2017 was $53.8 million, as
compared to GAAP operating income of $45.7 million from continuing operations in the third quarter of 2016. The
GAAP operating loss in the quarter was due to $114.5 million in pre-tax expenses which affected comparability.
These expenses were primarily related to $104.7 million in non-cash impairment charges reflecting the write-downs



      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 173 of 274
                         Snyder's-Lance, Inc. Reports Third Quarter 2017 Financial Results

of the Company's European reporting unit goodwill, and the Company's KETILE® Chips trademark in the United
Kingdom and Pop Secret® trademark. Operating income, excluding special items affecting comparability, in the
third quarter of 2017 was $60.6 million, or 10.7% as a percentage of net revenue, as compared to $51.1 million
from continuing operations, or 9.4% as a percentage of net revenue, in the third quarter of 2016. The operating
margin expansion was the result of lower general and administrative expenses, and supply chain productivity and
cost initiatives. These were partially offset by higher service and distribution costs primarily related to trucking
capacity, as well as continued higher than normal manufacturing costs due to the ramping up of Emerald®
production capacity in Charlotte, NC that was previously located in the Stockton, CA manufacturing facility. The
Company expects these costs to abate over time. Net interest expense in the third quarter of 2017 was $10.1
million compared to $9.2 million in the third quarter of 2016. The GAAP effective income tax rate from continuing
operations in the third quarter of 2017 was 9.5% as compared to 29.4% in the third quarter of 2016. The decrease
in the GAAP effective income tax rates was primarily due to the aforementioned special items affecting
comparability. Excluding special items, the effective income tax rate from continuing operations was 35.4% in the
third quarter of 2017 as compared to 28.9% in the third quarter of 2016. The increase in the effective income tax
rate, excluding special items, was primarily due to lower income from the Company's U.K. operations. The GAAP
net loss attributable to Snyder's-Lance from continuing operations in the third quarter of 2017 was $57.7 million, or
$0.60 per diluted share, as compared to net income of $25.7 million, or $0.26 per diluted share, in the third quarter
of 2016. The GAAP net loss was the result of the aforementioned special items affecting comparability. Net income
attributable to Snyder's-Lance from continuing operations, excluding special items, for the third quarter of 2017, was
$32.7 million, as compared to $29.6 million, in the third quarter of 2016. Earnings per diluted share from continuing
operations, excluding special items, was $0.33 in the third quarter of 2017 compared to $0.30, in the third quarter of
2016. Adjusted EBITDA from continuing operations in the third quarter of 2017 was $85.2 million, or 15.1 % of net
revenue, as compared to adjusted EBITDA from continuing operations of $74.7 million, or 13.7% of net revenue, in
the third quarter of 2016. Adjusted EBITDA is a non-GAAP measure defined herein under 'Use and Definition of
Non-GAAP Measures,' and is reconciled to net income in the tables that accompany this release. Outlook Based
on the Company's year-to-date performance, and expectations for the remainder of the year, for the full-year of
fiscal 2017, the Company now expects net revenue to be between $2,205 million and $2,255 million, adjusted
EBITDA to be between $305 million and $320 million, and earnings per diluted share, excluding special items, to be
between $1.12 and $1.17. The Company's 2017 full-year outlook also includes the following assumptions:Capital
expenditures of $75 million to $85 million; Net interest expense of $37 million to $40 million; Effective income tax
rate of 35.5% to 36.5%; and Weighted average diluted share count of approximately 98 million shares. Full-year
2017 GAAP guidance is not provided in this release due to the likely occurrence of one or more of the following
items where the Company is unable to reliably forecast the timing and magnitude: continued transaction related
costs associated with the divestiture of Diamond of California and integration of legacy Diamond Foods operations,
other potential transactions and their related costs, settlements of contingent liabilities, possible gains or losses on
the sale of businesses or other assets, restructuring costs, impairment charges, and the income tax effects of these
 potential items. Conference Call Management will host a conference call to discuss the Company's third quarter
 2017 results at 10:00 a.m. ET on November 7,2017. The conference call will be webcast live through the Investor
 Relations section of the Snyder's-Lance website (www.snyderslance.com). To participate in the conference call, the
 dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for international callers. The conference 10 is
 5389359. A continuous telephone replay of the call will be available between 12:00 p.m. ET on November 7 and
 12:00 a.m. ET on November 14. The replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406
 for international callers. The replay access code is 5389359. Investors may also access a web-based replay of the
 conference call at          www.snyderslance.com. About Snyder's-Lance, Inc. Snyder's-Lance, Inc., headquartered
 in Charlotte, NC, manufactures and markets snack foods throughout the United States and internationally.
 Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers, potato chips, cookies, tortilla
 chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold under the Snyder's of
 Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop Secret®,
 Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart Snacks™, O-Ke-Doke®,
 Metcalfe's skinny®, and other brand names along with a number of third party brands. Products are distributed
 nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
 channels. For more information, visit the Company's corporate web site:             www.snyderslance.com. LNCE-E
 Use and Definition of Non-GAAP Measures Snyder's-Lance's management uses non-GAAP financial measures to


      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 174 of 274
                          Snyder's-Lance, Inc. Reports Third Quarter 2017 Financial Results

evaluate our operating performance and to facilitate a comparison of the Company's operating performance on a
consistent basis and to provide measures that, when viewed in combination with its results prepared in accordance
with GAAP, allow for a more complete understanding of factors and trends affecting the Company's business than
GAAP measures alone. The non-GAAP measures and related comparisons should be considered in addition to, not
as a substitute for, our GAAP disclosure, as well as other measures of financial performance reported in
accordance with GAAP, and may not be comparable to similarly titled measures used by other companies. Our
management believes these non-GAAP measures are useful for providing increased transparency and assisting
investors in understanding our ongoing operating performance. Operating Income and Gross Profit, Excluding
Special Items Operating income and gross profit, excluding special items, are provided because Snyder's-Lance
believes it is useful information for understanding our results by improving the comparability of our results.
Additionally, operating income and gross profit, excluding special items, provide transparent and useful information
to management, investors, analysts and other parties in evaluating and assessing the Company's primary operating
results after removing the impact of unusual, non-operational or restructuring or transaction related activities that
affect comparability. Operating income and gross profit, excluding special items, are two measures management
uses for planning and budgeting, monitoring and evaluating financial and operating results, and in the analysis of
ongoing operating trends. Net Income, Earnings per Share and Effective Income Tax Rate, Excluding Special
Items Net income, earnings per share, and the effective income tax rate, excluding special items, are metrics
provided to present the reader with the after-tax impact of operating income, excluding special items, in order to
improve the comparability and understanding of the related GAAP measures. Net income, earnings per share, and
the effective income tax rate, excluding special items, provide transparent and useful information to management,
investors, analysts and other parties in evaluating and assessing our primary operating results after removing the
impact of unusual, non-operational or restructuring or transaction related activities that affect comparability. Net
income, earnings per share, and the effective income tax rate, excluding special items, are measures management
uses for planning and budgeting, monitoring and evaluating financial and operating results. Adjusted EBITDA
Snyder's-Lance defines adjusted EBITDA as earnings before interest expense, income taxes, depreciation and
amortization CEBITDA'), further adjusted to exclude restructuring or transaction related expenses, and other non-
cash or non-operating items as well as any other unusual items that impact the comparability of our financial
information. Management uses adjusted EBITDA as a key metric in the evaluation of underlying Company
performance, in making financial, operating and planning decisions. The Company believes this measure is useful
to investors because it increases transparency and assists investors in understanding the underlying performance
of the Company and in the analysis of ongoing operating trends. Additionally, Snyder's-Lance believes adjusted
EBITDA is frequently used by analysts, investors and other interested parties in their evaluation of companies,
many of which present an adjusted EBITDA measure when reporting their results. The Company has historically
reported adjusted EBITDA to analysts and investors and believes that its continued inclusion provides consistency
in financial reporting and enables analysts and investors to perform meaningful comparisons of past, present and
future operating results. Adjusted EBITDA should not be considered as an alternative to net income, determined in
accordance with GAAP, as an indicator of the Company's operating performance, as an indicator of cash flows, or
as a measure of liquidity. While EBITDA and adjusted EBITDA and similar measures are frequently used as
measures of operations and the ability to meet debt service requirements, they are not necessarily comparable to
other similarly titled captions of other companies due to the potential inconsistencies in the method of calculation.
Cautionary Information about Forward Looking Statements In this press release, we make statements which may
be forward-looking within the meaning of applicable securities laws, which represent our current judgment about
 possible future events. The statements include projections regarding future revenues, earnings and other results. In
making these statements we rely on current expectations, assumptions and analyses based on our experience and
perception of historical trends, current conditions and expected future developments as well as other factors we
consider appropriate under the circumstances. We believe these judgments are reasonable, but these statements
are not guarantees of any events or financial results, and our actual results may differ materially due to a variety of
 important factors, both positive and negative. These factors include among others: changes in general economic
conditions; price or availability of raw materials, packaging, energy and labor; food industry competition; changes in
top customer relationships; consolidation of the retail environment; decision by British voters to exit the European
 Union; failure to realize anticipated benefits of acquisitions and divestitures; loss of key personnel; failure to execute
 strategic initiatives; safety and quality of food products; adulterated or misbranded products; disruption of our supply
 chain or information technology systems; improper use or misuse of social media; ability to anticipate changes in


      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 175 of 274
                         Snyder's-Lance, Inc. Reports Third Quarter 2017 Financial Results

consumer preferences and trends; distribution through independent operators; protection of trademarks and
intellectual property; impairment in the carrying value of goodwill or other intangible assets; new regulations or
legislation; interest and foreign currency exchange rate volatility; concentration of capital stock ownership;
increasing legal complexity and potential litigation; failure to realize the expected benefits from the acquisition of
Diamond Foods; the inability to successfully execute international expansion strategies; additional risks from foreign
operations; our substantial debt; and the restrictions and limitations on our business operations in the agreements
and instruments governing our debt. Our most recent report on Form 10-K and our other reports filed with the U.S.
Securities and Exchange Commission provide information about these and other factors, which we may revise or
supplement in future reports. We caution readers not to place undue reliance on forward-looking statements. We do
not undertake to update any forward-looking statements that it may make except as required by applicable law. All
subsequent written and forward-looking statements attributed to Snyder's-Lance or any person acting on its behalf
are expressly qualified in their entirety by the factors referenced above. Investor and Media Contact Kevin Powers,
Senior Director, Investor Relations and Communications kpowers@snyderslance.com, (704) 557-8279; (Tables to
Follow) SNYDER'S-LANCE, INC. AND SUBSIDIARIES Condensed Consolidated Statements of (Loss)/lncome
(Unaudited)Rating23views          Ocommentsrecommend             to     friends
http://www.financialbuzz.com/articles/contributor/354Related Posts Leave a Reply Required fields are marked *Opt-
into our eNewsletter NOW! For the Latest Trending Financial News Topics in Cannabis, Tech, Biotechs, Precious
Metals, Energy, Renewable Energy and much more! Close[1]Enter the site [2][3] [ 1]:
http://www.financialbuzz.com/snyders-Iance-inc-reports-third-quarter-financial-results-925405# [ 2]:
http://www.financialbuzz.com/great-Iakes-reports-third-quarter-results-925406       [   3]:
http://www.financialbuzz.com/qearth-adds-new-members-to-its-board-of-advisors-strengthening-its-deep-bench-in-
waste-management-organics-recycling-and-financial-expertise-925404


Load-Date: November 8, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 176 of 274
              Snyder's-Lance Reports Third Quarter 2017 Financial Results
                                                     Contify Retail News
                                            November 7,2017 Tuesday 6:30 AM EST


Copyright 2017 Contify.com All Rights Reserved

Length: 1410 words

Body


Nov. 7 -- Snyder's-Lance, Inc. (Nasdaq-GS:LNCE) today reported financial results for the third quarter ended
September 30, 2017 and updated its full-year 2017 outlook. Total net revenue from continuing operations in the
third quarter of 2017 increased 3.7% compared to the third quarter of 2016 with core branded growth of 4.9% year
over year. The GAAP net loss attributable to Snyder's-Lance from continuing operations in the third quarter of 2017
was $57.7 million, or $0.60 per diluted share, as compared to net income of $25.7 million, or $0.26 per diluted
share, in the third quarter of 2016. GAAP results include a non-recurring, non-cash impairment charge of $84.9
million after-tax related to the impairment of certain brand trademarks and goodwill associated with the Diamond
Foods acquisition. Net income attributable to Snyder's-Lance from continuing operations, excluding special items,
for the third quarter of 2017 was $32.7 million, as compared to $29.6 million, in the third quarter of 2016. Earnings
per diluted share from continuing operations, excluding special items, were $0.33 in the third quarter of 2017,
compared to $0.30 in the third quarter of 2016.

"Our third quarter financial performance continued to improve along several dimensions.             Gross margin
performance was strong at 37.1% of net revenue compared to 36.8% in 2016. Selling, general and administrative
performance also improved to 26.3% of net revenue compared to 28.0% last year. On top of these improving
profitability trends, our branded net revenue growth continues to outpace the category, and we are on track to
deliver our full-year targets," said Brian J. Driscoll, President and Chief Executive Officer of Snyder's-Lance.
"Looking ahead to 2018, our organization is beginning to make progress in our performance transformation plan as
indicated by these results. While we have much work to do, we firmly believe that we have the opportunity to
unlock substantial profitability improvements over time, and will unlock the considerable potential of our branded
portfolio to drive improved total shareholder return."

Third Quarter 2017 Results

Disclaimer:      The     table    has      been    omitted    (The         document     can     be     viewed      at
http://ir.snyderslance.com/releasedetail.cfm?Releasel D= 1047464).

Total net revenue in the third quarter of 2017 was $564.2 million, an increase of 3.7% compared to $543.9 million
from continuing operations in the third quarter of 2016. Branded net revenue increased 4.8% as a result of a 3.5%
increase in the Company's Allied Brands and a 4.9% increase in Core Brands. The Core Brand net revenue
increase was led by growth in Late July, Snack Factory Pretzel Crisps, Lance, Snyder's of Hanover, Cape Cod,
and KETTLE Chips, partially offset by a decline in Emerald, Pop Secret, and Kettle Brand. In addition, during the
third quarter of 2017, net revenue from the Partner Brand category increased 0.2% while net revenue from the
Other category declined 1.0%, each compared to the third quarter of 2016.

The GAAP operating loss in the third quarter of 2017 was $53.8 million, as compared to GAAP operating income of
$45.7 million from continuing operations in the third quarter of 2016. The GAAP operating loss in the quarter was
due to $114.5 million in pre-tax expenses which affected comparability. These expenses were primarily related to
$104.7 million in non-cash impairment charges reflecting the write-downs of the Company's European reporting unit
goodwill, and the Company's KETTLE Chips trademark in the United Kingdom and Pop Secret trademark.



       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 177 of 274
                            Snyder's-Lance Reports Third Quarter 2017 Financial Results

Operating income, excluding special items affecting comparability, in the third quarter of 2017 was $60.6 million, or
10.7% as a percentage of net revenue, as compared to $51.1 million from continuing operations, or 9.4% as a
percentage of net revenue, in the third quarter of 2016. The operating margin expansion was the result of lower
general and administrative expenses, and supply chain productivity and cost initiatives. These were partially offset
by higher service and distribution costs primarily related to trucking capacity, as well as continued higher than
normal manufacturing costs due to the ramping up of Emerald production capacity in Charlotte, NC that was
previously located in the Stockton, CA manufacturing facility. The Company expects these costs to abate over
time.

Net interest expense in the third quarter of 2017 was $10.1 million compared to $9.2 million in the third quarter of
2016. The GAAP effective income tax rate from continuing operations in the third quarter of 2017 was 9.5% as
compared to 29.4% in the third quarter of 2016. The decrease in the GAAP effective income tax rates was primarily
due to the aforementioned special items affecting comparability. Excluding special items, the effective income tax
rate from continuing operations was 35.4% in the third quarter of 2017 as compared to 28.9% in the third quarter of
2016. The increase in the effective income tax rate, excluding special items, was primarily due to lower income from
the Company's
     ,          U.K. operations.

The GAAP net loss attributable to Snyder's-Lance from continuing operations in the third quarter of 2017 was $57.7
million, or $0.60 per diluted share, as compared to net income of $25.7 million, or $0.26 per diluted share, in the
third quarter of 2016. The GAAP net loss was the result of the aforementioned special items affecting
comparability. Net income attributable to Snyder's-Lance from continuing operations, excluding special items, for
the third quarter of 2017, was $32.7 million, as compared to $29.6 million, in the third quarter of 2016. Earnings per
diluted share from continuing operations, excluding special items, was $0.33 in the third quarter of 2017 compared
to $0.30, in the third quarter of 2016.

Adjusted EBITDA from continuing operations in the third quarter of 2017 was $85.2 million, or 15.1 % of net
revenue, as compared to adjusted EBITDA from continuing operations of $74.7 million, or 13.7% of net revenue, in
the third quarter of 2016. Adjusted EBITDA is a non-GAAP measure defined herein under "Use and Definition of
Non-GAAP Measures," and is reconciled to net income in the tables that accompany this release.

Outlook

Based on the Company's year-to-date performance, and expectations for the remainder of the year, for the full-year
of fiscal 2017, the Company now expects net revenue to be between $2,205 million and $2,255 million, adjusted
EBITDA to be between $305 million and $320 million, and earnings per diluted share, excluding special items, to be
between $1.12 and $1.17.

The Company's 2017 full-year outlook also includes the following assumptions:

* Capital expenditures of $75 million to $85 million;

* Net interest expense of $37 million to $40 million;

* Effective income tax rate of 35.5% to 36.5%; and

* Weighted average diluted share count of approximately 98 million shares.

Full-year 2017 GAAP guidance is not provided in this release due to the likely occurrence of one or more of the
following items where the Company is unable to reliably forecast the timing and magnitude: continued transaction
related costs associated with the divestiture of Diamond of California and integration of legacy Diamond Foods
operations, other potential transactions and their related costs, settlements of contingent liabilities, possible gains or
losses on the sale of businesses or other assets, restructuring costs, impairment charges, and the income tax
effects of these potential items.

Conference Call



      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 178 of 274
                          Snyder's-Lance Reports Third Quarter 2017 Financial Results

Management will host a conference call to discuss the Company's third quarter 2017 results at

10:00 a.m. ET on November 7, 2017. The conference call will be webcast live through the Investor Relations
section of the Snyder's-Lance website (www.snyderslance.com). To participate in the conference call, the dial-in
number is (844) 830-1960 for U.S. callers or (315) 625-6883 for international callers. The conference ID is
5389359. A continuous telephone replay of the call will be available between 12:00 p.m. ET on November 7 and
12:00 a.m. ET on November 14. The replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406
for international callers. The replay access code is 5389359. Investors may also access a web-based replay of the
conference call at         www.snyderslance.com.

This          document        has       footnotes      and        they        may        be       found       at:
(http://ir.snyderslance.comlreleasedetail.cfm?ReleaseID= 1047464).

Source: Snyder's-Lance


Load-Date: November 8, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 179 of 274
                                                             Declares Regular Quarterly Dividend
                                                                          Market News Publishing
                                                                    November 3, 2017 Friday 6:20 AM PST


Copyright 2017 Market News Publishing, Inc. All Rights Reserved.



l\:fA.RKm~       NE\VS pUBUSmN(~
          'HrJi4,j(Ntl «u.IJL""l'JI .lu l.lwh':\"l
                                          L .. ·..•... ,.'.t.,·".



Length: 289 words

Body


SNYDER'S LANCE INC ("LNCE-Q") - Declares Regular Quarterly Dividend

Snyder's-Lance, Inc. announced that the Company's Board of Directors has declared a regular cash dividend on the
Company's common stock of $0.16 per share, payable November 28, 2017 to shareholders of record at the close of
business November 20,2017.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R), Lance(R), Kettle Brand(R), KETTLE(R) Chips, Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Pop Secret(R), Emerald(R), Late July(R), Krunchers! (R), Tom's(R), Archway(R), Jays(R), Stella
D'oro(R), Eatsmart Snacks(TM), O-Ke-Doke(R), Metcalfe's skinny(R), and other brand names along with a number
of third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
web site: www.snyderslance.com. LNCE-E NASDAQ closing price for LNCE-Q Date: 2017/10/27 CloSing Price:
38.00



(c)2017 Market News Publishing Inc. All rights reserved. Toronto:(416)366-8881 Vancouver:(604)689-1101
Fax:(604)689-1106


CONTACT: TEL: (704) 557-8279 Kevin Powers, Senior Director, Investor Relations and Communications EMAIL:
Kpowers@snyderslance.com




Load-Date: November 4, 2017


   End of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 180 of 274
\J        Press Release: Snyder's-Lance Declares Regular Quarterly Dividend
                                                 Dow Jones Institutional News
                                            November 3,2017 Friday 12:30 PM GMT


 Copyright 2017 Factiva ®, from Dow Jones
 All Rights Reserved




                            I
 Copyright © 2017, Dow Jones & Company, Inc.



     r)   DOW JONES NE                 5


 Length: 255 words

 Body


 Snyder's-Lance Declares Regular Quarterly Dividend

 CHARLOTTE, N.C., Nov. 03, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced
 today that the Company's Board of Directors has declared a regular cash dividend on the Company's common
 stock of $0.16 per share, payable November 28, 2017 to shareholders of record at the close of business November
 20,2017.

 About Snyder's-Lance, Inc.

 Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
 United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
 potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
 under the Snyder's of Hanover(R) , Lance(R) , Kettle Brand(R) , KETTLE(R) Chips, Cape Cod(R) , Snack
 Factory(R) Pretzel Crisps(R) , Pop Secret(R) , Emerald(R) , Late July(R) , Krunchers! (R) , Tom's(R) , Archway(R)
 , Jays(R) , Stella D'oro(R) , Eatsmart Snacks(TM), O-Ke-Doke(R) , Metcalfe's skinny(R) , and other brand names
 along with a number of third party brands. Products are distributed nationally through grocery and mass
 merchandisers, convenience stores, club stores, food service outlets and other channels. For more information, visit
 the Company's corporate web site: www.snyderslance.com. LNCE-E

 Investor Contact

 Kevin Powers, Senior Director, Investor Relations and Communications

 Kpowers@snyderslance.com, (704) 557-8279

 (END) Dow Jones Newswires

 November 03,201708:30 ET (12:30 GMT)




          Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 181 of 274
                    Press Release: Snyder's-Lance Declares Regular Quarterly Dividend



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: November 4, 2017


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 182 of 274
                     Snyder's-Lance Declares Regular Quarterly Dividend
                                                         GlobeNewswire
                                             November 3,2017 Friday 5:30 AM PT


Copyright 2017 GlobeNewswire. Inc. All Rights Reserved

Section: COMPANY ANNOUNCEMENT; DIVIDEND REPORTS AND ESTIMATES; STOCK MARKET NEWS
Length: 231 words

Body


CHARLOTTE, N.C., Nov. 03, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced
today that the Company's Board of Directors has declared a regular cash dividend on the Company's common
stock of $0.16 per share, payable November 28, 2017 to shareholders of record at the close of business November
20,2017.-

About Snyder's-Lance, Inc.Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
snacks. Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®,
Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®,
Stella D'oro®, Eatsmart Snacks ™ O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of
third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
web site: www.snyderslance.com. LNCE-E

Investor ContactKevin    Powers,     Senior                Director,   Investor   Relations   and   Communications
Kpowers@snyderslance.com, (704) 557-8279



Load-Date: November 4, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 183 of 274
                     Snyder's-Lance Declares Regular Quarterly Dividend
                                                      Financial Buzz
                                            November 3,2017 Friday 7:14 PM EST


Copyright 2017 Newstex LLC All Rights Reserved

Length: 269 words

Body


Nov 03, 2017( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) CHARLOTTE, N.C., Nov. 03,
2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced today that the Company's Board of
Directors has declared a regular cash dividend on the Company's common stock of $0.16 per share, payable
November 28,2017 to shareholders of record at the close of business November 20,2017. About Snyder's-Lance,
Inc. Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel
Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart
Snacks™, O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. For more information, visit the Company's corporate web site:

www.snyderslance.com[1]. LNCE-E Investor Contact Kevin Powers, Senior Director, Investor Relations and
Communications      Kpowers@snyderslance.com,    (704)  557-8279;   [   1]:
https:llwww.globenewswire.com/Tracker?data=74QZvQ6BYtd-mJJSZ-
hPhQFGtulJy56SyMFQdgyCXWYLjYDpcBk8YJrrRIUdjRdwp2HtLC7000uKwDpDyP7cDBp7ReydbBFiJS5WMKnD
Vbg=


Load-Date: November 4, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 184 of 274
                                            Savoury Snacks in the US
                                          Euromonitor International Sector Capsules
                                                       November 2017

Copyright 2017 Euromonitor PLC All Rights Reserved



                         EUROMONITOR
                         INTERNATIONAL
Length: 1216 words

Body


In 2017 savoury snacks grows by 2% in current value terms to reach sales of USD46.6 billion

A flurry of merger and acquisition activity leads to category consolidation behind leader Frito-Lay

Other savoury snacks records the strongest current value growth of 5%

Average unit price rises by 1% in current terms as consumers shift to higher priced offerings

Frito-Lay maintains its leading position with a value share of 39%

Over the forecast period savoury snacks set to post a value CAGR of 2% at constant 2017 prices to approach sales
of USD50.3 billion in 2022

Market Size Savoury Snacks· USA 2012·2017


                  Market Size Savoury Snacks - USA 2012 - 2017




                                           Retail Value RSP - usa mn




Competitive Landscape




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 185 of 274
                                               Savoury Snacks in the US

Frito-Lay maintained its leading position in savoury snacks in 2017 with a value share of 39%. The company
continued to dominate potato chips, puffed snacks and tortilla chips, commanding value shares of 61%, 73% and
74%, respectively, thanks to brands such as Lay's, Doritos, Cheetos, Tostitos, Fritos and Ruffles. These brands
enjoy unparalleled equity and maintain their share through constant innovation. In June 2017, for example, under
the Doritos brand the company launched HeatWave chips featuring a dual flavour profile that starts with either BBQ
or Chipotle Cream before ending with intense heat. Frito-Lay's growth in 2017 was due in large part to puffed
snacks, in which it grew its share by two percentage points. The company's Cheetos brand dominates the category
and in June 2017 benefited from the launch of the Flamin' Hot Chipotle Ranch range, seeking to appeal to fans of
spicy flavours. In March 2017, Frito-Lay also launched a new brand in this space called Poppables, a light-textured
potato snack in flavours such as White Cheddar and Sea Salt. The company continues to innovate with both flavour
and texture, and has been effective in marketing these innovations to consumers.

Behind Frito-Lay, the savoury snacks category is highly fragmented. In 2016 and 2017, this led to a wave of merger
and acquisition activity as smaller companies looked to better compete by scaling up. ConAgra Brands led the
charge, announcing its acquisition of Frontera Foods and its authentically-positioned tortilla chips in September
2016. In April 2017, ConAgra completed its acquisition of THANASI Foods, bringing the Bigs seeds and Duke's
meat snack brands into its portfolio. Both of these brands are well-known for their premium positioning and quality
ingredients, and are strong complements to ConAgra's existing Slim Jim and David brands in these categories.
Finally, ConAgra announced its acquisition of Angie's Artisan Treats in September 2017. Angie's has been one of
the most successful brands in the dynamic ready-to-eat popcorn category, and its addition should dramatically
improve ConAgra's competitive position in popcorn given the struggles of its Orville Redenbacher's and Act \I
brands (the company's share in popcorn fell from 27% in 2013 to 17% in 2017).

Company Shares (by National Brand Owner) Savoury Snacks - USA - Retail Value RSP - % 2017

     Company Shares {by National Brand Owner} Savoury Snacks ~ USA - Retail Value
                                    RSP· % 2017




                                        National Brand Owners and Their Brands
     Company Name (NBO)                           Brand (GBO)
     American Pop Corn Co                         Jolly Time (American Pop Corn Co)
     Angie's Artisan Treats LLC                   BOOMCHICKAPOP (Angie's Artisan Treats LLC)
     B & G Foods Inc                              New York Style (B & G Foods Inc)
     Barcel USA                                   Takis (Grupo Bimbo SAB de CV)
     Blue Diamond Growers                         Blue Diamond (Blue Diamond Growers)
     Cal bee America (California) Inc             Harvest Snaps (Cal bee Foods Co Ltd)
     Campbell Soup Co                             Pepperidge Farm (Campbell Soup Co)
     Cape Cod Potato Chips                        Cape Cod (Snyder's-Lance Inc)


      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 186 of 274
                                Savoury Snacks in the US

ConAgra Brands Inc                Act II (ConAgra Brands Inc), Bigs (ConAgra Brands Inc), David
                                  (ConAgra Brands Inc), Orville Redenbacher's (ConAgra Brands Inc),
                                  Slim Jim (ConAgra Brands Inc)
Dale & Thomas Popcorn             Popcorn, Indiana (Dale & Thomas Popcorn)
Frito-Lay Co                      Baken Ets (PepsiCo Inc), Cheetos (PepsiCo Inc), Chester's (PepsiCo
                                  Inc), Cracker Jack (PepsiCo Inc), Doritos (PepsiCo Inc), Frito-Lay
                                  (PepsiCo Inc), Fritos (PepsiCo Inc), Funyuns (PepsiCo Inc), Lay's
                                  (PepsiCo Inc), Munchies (PepsiCo Inc), Rold Gold (PepsiCo Inc),
                                  Ruffles (PepsiCo Inc), Santitas (PepsiCo Inc), Smartfood (PepsiCo
                                  Inc), Spitz (PepsiCo Inc), Stacy's (PepsiCo Inc), Sunchips (PepsiCo
                                  Inc), Tostitos (PepsiCo Inc)
General Mills Inc                 Bugles (General Mills Inc), Chex (General Mills Inc), Gardetto's
                                  (General Mills Inc)
Golden Flake Snack Foods Inc      Golden Flake (Utz Quality Foods Inc)
Hain Celestial Group Inc, The     Garden of Eatin (Hain Celestial Group Inc, The), Sensible Portions
                                  (Hain Celestial Group Inc, The), Terra (Hain Celestial Group Inc, The)
Hampton Farms                     Hampton Farms (Hampton Farms)
Harry & David Holdings Inc        Moose Munch (1-800-Flowers.Com Inc)
Herr Foods Inc                    Herr's (Herr Foods Inc)
Hershey Co, The                   Hershey's (Hershey Co, The)
Inventure Foods Inc               Boulder Canyon (Inventure Foods Inc), TGI Friday's (TGI Friday's
                                  Inc)
Kars Nuts Inc                     Kars (Kars Nuts Inc)
Keebler Foods Co                  Austin (Kellogg Co), Cheez-It (Kellogg Co), Keebler (Kellogg Co)
Kellogg Co                        Cheez-It (Kellogg Co), Pringles (Kellogg Co)
Kettle Foods Inc                  Kettle Chips (Snyder's-Lance Inc)
Kraft Heinz Co                    Corn Nuts (Kraft Heinz Co), Planters (Kraft Heinz Co)
KRAVE Pure Foods Inc              Krave (Hershey Co, The)
Late July Snacks LLC              Late July (Snyder's-Lance Inc)
Link Snacks Inc                   Jack Link's (Link Snacks Inc)
Mars Wrigley Confectionery        Combos (Mars Inc)
Mary's Gone Crackers, Inc         Mary's Gone (Kameda Seika Co Ltd)
Mike-Sell's Potato Chip Co        Mike-Sell's (Mike-Sell's Potato Chip Co)
Mission Foods Corp                Mission (Gruma SAB de CV)
Mondelez International Inc        Cheese Nips (Mondelez International Inc), Reinitas (Mondelez
                                  International Inc), Ritz (Mondelez International Inc), Triscuit
                                  (Mondelez International Inc), Wheat Thins (Mondelez International
                                  Inc)
Oberto Sausage Co, The            Oh Boy! Oberto (Oberto Sausage Co, The)
Old Dutch Foods Inc               Old Dutch (Old Dutch Foods Inc)
Old Wisconsin Sausage Co          Old Wisconsin (Old Wisconsin Sausage Co)
Other Private Label               Other Private Label (Private Label)
Pirate Brands LLC                  Pirate's Booty (B & G Foods Inc)
Popchips Ltd                       Popchips (Popchips Ltd)
Quaker Oats Co, The               Quaker (PepsiCo Inc)
Skinny Pop                        Skinny Pop (Amplify Snack Brands Inc)
Small Planet Foods Inc             Food Should Taste Good (General Mills Inc)
Snack Factory LLC                  Pretzel Crisps (Snyder's-Lance Inc)
Snyder of Berlin                  Snyder of Berlin (Pinnacle Foods Inc)
Snyder's-Lance Inc                 Emerald Nuts (Snyder's-Lance Inc), Jay's (Snyder's-Lance Inc),
                                   Lance (Snyder's-Lance Inc), Pop Secret (Snyder's-Lance Inc),
                                   Snyder's (Snyder's-Lance Inc)
The Wonderful Co LLC               Wonderful (The Wonderful Co LLC)
Truco Enterprises Inc              On the Border (Truco Enterprises Inc)
Utz Quality Foods Inc              Utz (Utz Quality Foods Inc)



Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 187 of 274
                                              Savoury Snacks in the US

     Wal-Mart Stores Inc                         Walmart (Private Label)
     Wise Foods Inc                              Wise (Wise Foods Inc)

Definitions and Methodology

Savoury Snacks

This is the aggregation of fruit snacks, chips/crisps, extruded snacks, tortilla/corn chips, popcorn, pretzels, nuts and
other sweet and savoury snacks

Methodology

This report is derived from Euromonitor International's Passport information system. Industry research is carried
out by a global team of more than 600 in-country analysts and is based on a core set of research techniques:
    • National-level desk research, company research and analysis, store checking, trade interviewing with national
        players and market analysis
    • International-level desk research, multinational company research and analysis, trade interviewing with
         international players and market analysis


Load-Date: November 10, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 188 of 274
                                  Athlete of the week Alter High School
                                              Dayton Daily News (Ohio)
                                             October 26, 2017 Thursday


Copyright 2017 Dayton Newspapers, Inc.

Section: ; Pg. OZSD6
Length: 351 words

Body


Adam White

Name: Adam White School: Alter Grade: Senior Age: 18 Sports: Golf, tennis, cross-country Claim to fame/honors:
Three-sport athlete will earn nine varsity letters; in golf, second-team All-Greater Catholic league three times; in
tennis, has earned first-team AII-GCl three times, second-team all-area and third-team all-area; plans to major in
accounting/finance and minor in peer ministry at Bellarmine University. Bet you didn't know: I'm an only child Words
you live by: With God anything is possible Toughest opponent: Oakwood Biggest influence: My parents Match-day
rituals: Eat my protein cookie What's on your bedroom walls: Notre Dame flag When I'm bored I like to: There's
never a dull moment Favorite movie: "The Other Guys" Person who would play you in a movie: Patrick Dempsey
Favorite TV show: "How I Met Your Mother" Favorite musical artist: Drake I can't live without: Notre Dame football I
can live without: Bread Event you'd like to attend: Drake concert Favorite book: "Of Mice and Men" Favorite home-
cooked meal: Cowboy casserole Favorite restaurant: Chipotle Favorite smell: Brand new car Favorite cereal: Raisin
Bran Store where you'd like a shopping spree: H&M Vegetable you won't eat: Tomatoes I'd love to trade places for
a day with: LeBron James Whose mind would you like to read: Barack Obama Place where you'd love to travel:
Australia Talent you'd like to have: Drawing Favorite school subject: AP psychology Favorite athlete: Teddy
Bridgewater Favorite team: Minnesota Vikings Favorite Olympic sport: Swimming Something in the world I'd like to
change: Hunger Favorite sports moment: When Notre Dame stopped Stanford at the goal line to win the game in
2012 Favorite junk food: Pretzel crisps Best thing about golf: Hitting a drive in the fairway In 10 years, I hope to be:
Finance analyst living in Chicago

Nominate an Athlete of the Week: Send an email to freelance writer Dave lamb at dJamb@msn.

com. Please include the athlete's

name, school, sport and a phone

number or email address where

we can reach that athlete. Please

include Athlete of the Week in the

subject line.


Load-Date: October 26, 2017


   End uf Document




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 189 of 274
Snyder's-Lance to Report Third Quarter 2017 Financial Results on November
                                 7,2017
                                                     Financial Buzz
                                         October 25,2017 Wednesday 6:12 AM EST


Copyright 2017 Newstex LLC All Rights Reserved

Length: 524 words

Body


Oct 25, 2017( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) CHARLOTTE, N.C., Oct. 24,
2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced today that it will release its third
quarter 2017 financial results before the market opens on Tuesday, November 7,2017, followed by a conference
call and live webcast at 10:00 a.m. ET to review the Company's results and full-year 2017 outlook. The conference
call will be webcast live through the Investor Relations section of the Company's website at
www.snyderslance.com[1].To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers
or (315) 625-6883 for international callers. The conference ID is 5389359. A continuous telephone replay of the call
will be available between 12:00 p.m. ET on November 7 and 12:00 a.m. ET on November 14. The replay telephone
number is (855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is
5389359. Investors may also access a web-based replay of the conference call at
www.snyderslance.com[2]. About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel
Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart
Snacks™, O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. For more information, visit the Company's corporate web site:
www.snyderslance.com[3]. LNCE-Elnvestor Contact Kevin Powers, Senior Director, Investor Relations
... mmunications kpowers@snyderslance.com[4], (704) 557-8279; Media Contact Joey Shevlin, Director, Corporate
Communications      ... blic Affairs JShevlin@snyderslance.com[5],         (704)   557-8850;
https:llwww.globenewswire.com/NewsRoom/AttachmentNg/3f45292f-225b-4ce6-ba48-db6c6fb8d250 [ 1]:
https:llwww.globenewswire.com/Tracker?data=T8Ch6TX8swp393til-
ARLRU42JtDz3TbGg P03 UdA4 EHOQWnSS6ax7 gB20HG hEh rBifvulaR 1f1 Hc4X5JAOQil DIW57 ejeOVpp8uobTwvUe
E= [ 2]:                                         https:llwww.globenewswire.comlTracker?data=T8Ch6TX8swp393til-
ARLf1 K5GgQUkuAOcZCgJI7 J36ZSwtgISKWNJPAzxtYtK_06pXfC1 Lnvt4r-8uGuuMJ 1-c-ZlvinqGOGLf-Ayen_fO= [
3]:                      https:/Iwww.globenewswire.comlTracker?data= T8Ch6TX8swp393til-ARLcKm UXb2PAR 1XO-
Ot1aibGdCx-jfyEQzMWJtC1Aln8GQuN_XYVsLMmFN5s8A7qyjkgmv_P-0_On900Qs3TTBWuO= [ 4]:
https:llwww.globenewswire.comlTracker?data=FGBKITiuRI5u9a5sxlZIEq8NOmb91jEesuWrT20r4a8gtVPWilF5Qu4
qB53tN7nbxR8h9aEbY9gaqwS70JauKZY5riKRfzEbjtVj 1Dd91 kl=                 [     5]:
https:llwww.globenewswire.com/Tracker?data=vhUtRysTG8WKAURyyZhMfzsHgSealoGvRACesEAZVDb6DuHhPy
2arHFKXEpriEVFQQfBvsMQPFTFwdhx2AePh7qZJUWqtLbUdkbKyzs1pV4=


Load-Date: October 25,2017




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 190 of 274
              Snyder's-Lance to Report Third Quarter 2017 Financial Results on November 7,2017


End of Document




    Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 191 of 274
      Press Release: Snyder's-Lance to Report Third Quarter 2017 Financial
                         Results on November 7,2017
                                                Dow Jones Institutional News
                                           October 24, 2017 Tuesday 8:34 PM GMT


Copyright 2017 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2017, Dow Jones & Company, Inc.



        DOW JONES         E           S


Length: 395 words

Body


Snyder's-Lance to Report Third Quarter 2017 Financial Results on November 7,2017

CHARLOTTE, N.C., Oct. 24, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced
today that it will release its third quarter 2017 financial results before the market opens on Tuesday, November 7,
2017, followed by a conference call and live webcast at 10:00 a.m. ET to review the Company's results and full-year
2017 outlook. The conference call will be webcast live through the Investor Relations section of the Company's
website at www.snyderslance.com .

To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
international callers. The conference ID is 5389359. A continuous telephone replay of the call will be available
between 12:00 p.m. ET on November 7 and 12:00 a.m. ET on November 14. The replay telephone number is (855)
859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is 5389359. Investors
may also access a web-based replay of the conference call at www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc ., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance 's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R) , Lance (R) , Kettle Brand(R) , KETTLE(R) Chips, Cape Cod(R) , Snack
Factory(R) Pretzel Crisps(R) , Pop Secret(R) , Emerald(R) , Late July(R) , Krunchers!(R) , Tom's(R) , Archway(R) ,
Jays(R) , Stella D'oro(R) , Eatsmart Snacks(TM), O-Ke-Doke(R) , Metcalfe's skinny(R) , and other brand names
along with a number of third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. For more information, visit
the Company's corporate web site: www.snyderslance.com. LNCE-E

Investor Contact

Kevin Powers, Senior Director, Investor Relations & Communications



      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 192 of 274
       Press Release: Snyder's-Lance to Report Third Quarter 2017 Financial Results on November 7, 2017

kpowers@snyderslance.com, (704) 557-8279

Media Contact

Joey Shevlin, Director, Corporate Communications & Public Affairs

JShevlin@snyderslance.com, (704) 557-8850

(END) Dow Jones Newswires

October 24,201716:34 ET (20:34 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: November 16, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 193 of 274
(\ Snyder's-Lance to Report Third Quarter 2017 Financial Results on November
\\                                  7,2017
~                             .                              GlobeNewswire

                                                 October 24, 2017 Tuesday 1:30 PM PT


    Copyright 2017 GlobeNewswire, Inc. All Rights Reserved

    Section: CALENDAR OF EVENTS
    Length: 366 words

    Body


    CHARLOTTE, N.C., Oct. 24, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced
    today that it will release its third quarter 2017 financial results before the market opens on Tuesday, November 7,
    2017, followed by a conference call and live webcast at 10:00 a.m. ET to review the Company's results and full-year
    2017 outlook. The conference call will be webcast live through the Investor Relations section of the Company's
    website at www.snyderslance.com.

    To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
    international callers. The conference ID is 5389359. A continuous telephone replay of the call will be available
    between 12:00 p.m. ET on November 7 and 12:00 a.m. ET on November 14. The replay telephone number is (855)
    859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is 5389359. Investors
    may also access a web-based replay of the conference call at www.snyderslance.com.

    About Snyder's-Lance, Inc.Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
    foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
    crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
    snacks. Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®,
    Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®,
    Stella D'oro®, Eatsmart Snacks™ O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of
    third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
    stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
    web site: www.snyderslance.com. LNCE-E

    Investor  ContactKevin    Powers,     Senior                Director,    Investor   Relations   &   Communications
    kpowers@snyderslance.com, (704) 557-8279

    Media ContactJoey Shevlin, Director, Corporate Communications & Public AffairsJShevlin@snyderslance.com,
    (704) 557-8850



    Load-Date: October 25, 2017


       End of Document




           Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 194 of 274
       To Report Third Quarter 2017 Financial Results On November 7,2017
                                                       Market News Publishing
                                             October 24, 2017 Tuesday 6:03 PM PST


Copyright 2017 Market News Publishing, Inc. All Rights Reserved.



l\]AI~Krr        NE\VS
          i'J.fJ-mJLflJ/ (oWh."l1l
            "'."

Length: 407 words

Body


SNYDER'S LANCE INC ("LNCE-Q") - To Report Third Quarter 2017 Financial Results - On November 7,2017

Snyder's-Lance, Inc. announced that it will release its third quarter 2017 financial results before the market opens
on Tuesday, November 7, 2017, followed by a conference call and live webcast at 10:00 a.m. ET to review the
Company's results and full-year 2017 outlook. The conference call will be webcast live through the Investor
Relations section of the Company's website at www.snyderslance.com.

To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
international callers. The conference ID is 5389359. A continuous telephone replay of the call will be available
between 12:00 p.m. ET on November 7 and 12:00 a.m. ET on November 14. The replay telephone number is (855)
859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is 5389359. Investors
may also access a web-based replay of the conference call at www.snyderslance.com.

About Snyder's-Lance, Inc. Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
snacks. Products are sold under the Snyder's of Hanover(R), Lance(R), Kettle Brand(R), KETTLE(R) Chips, Cape
Cod(R), Snack Factory(R) Pretzel Crisps(R), Pop Secret(R), Emerald(R), Late July(R), Krunchers!(R), Tom's(R),
Archway(R), Jays(R), Stella D'oro(R), Eatsmart Snacks(TM), O-Ke-Doke(R), Metcalfe's skinny(R), and other brand
names along with a number of third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. For more information, visit
the Company's corporate web site: www.snyderslance.com. LNCE-E Investor Contact Kevin Powers, Senior
Director, Investor Relations &Communications kpowers@snyderslance.com, (704) 557-8279



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ NASDAQ closing price for LNCE-Q Date: 2017/10/19
Closing Price: 38.41



(c)2017 Market News Publishing Inc. All rights reserved. Toronto:(416)366-8881 Vancouver:(604)689-1101
Fax:(604 )689-1106


Load-Date: October 25,2017



       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 195 of 274
                 To Report Third Quarter 2017 Financial Results On November 7,2017


End of Dowment




   Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 196 of 274
   Halen Brands, Inc. Bolsters Management Team for New OWYN(TM) Plant-
                      Based, Ultra-Clean Protein Platform
                                                           PR Newswire
                                           October 19, 2017 Thursday 8:00 AM EST


Copyright 2017 PR Newswire Association LLC All Rights Reserved

Length: 530 words
Dateline: FAIRFIELD, N.J., Oct. 19,2017

Body


 With its investment in OWYN(TM) (Only What You Need), a new plant-based protein platform, Halen Brands, Inc.
adds five management team members who are implementing a sales, marketing, operations and distribution
strategy to elevate the brand within the better-for-you space.

OWYN, developed by former professional athletes, Jeff Mroz and Kathryn Moos, was created for people seeking
ultra-clean products that don't compromise on taste or quality. The brand launches to consumers online
athttp://www.LiveOWYN.combeginning today.

Brad Moose serves as chief operating officer of OWYN. Moose will oversee the operational execution with a focus
on strategic leadership and team building. Previously, he was senior vice president of operations for Bai Brands,
where he contributed to a 400 percent increase in supply chain shipments per month in an eight-month period. He
has also worked for L'Oreal USA and M&M Mars.

Jeff Miller joins as vice president of direct store delivery, bringing with him more than 19 years of food and beverage
experience. Miller previously served as vice president of direct store delivery for Muscle Milk, growing his team's
gross sales by more than $10 million in two years.

Brad Fox is vice president of health and fitness sales. With more than 15 years of experience in the sports nutrition
and natural supplement industries, Fox leads specialty sales leveraging his expertise with retailer, e-commerce and
military channel sales.

Mark Olivieri is vice president of brand marketing, heading up marketing and communication efforts for Halen
Brands' portfolio of products, including OWYN. With experience at PepsiCo, Frito-Lay, he previously led sports
nutrition marketing for Nature's Bounty.

Paige Adell joins as director of field marketing. Adell previously served on the team that took Pretzel Crisps® to a
notable acquisition in about two years and oversaw the field team for pasta brand Banza, assisting in record
breaking growth in both Whole Foods Market Inc. and ShopRite accounts.

"We built a first-class leadership team to establish OWYN as a leader in the plant-based market," said Jason
Cohen, founder and co-CEO of Halen Brands, Inc. "~WYN brings a lifestyle focus in a category that is
predominantly driven by medicinal messages and packaging. We believe OWYN delivers a better alternative by
offering consumers allergen-friendly ingredients with uncompromised taste."

About Halen Brands, Inc.Halen Brands, Inc., founded in 2015, is a privately held operating company focused on the
food and beverage industry. Current investments include OWYN(TM), Road Crew Clusters, Chefs Cut Real Jerky
and CORE Hydration. Company executives also played a key role in formulating and bringing to market Mamma




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 197 of 274
  Halen Brands, Inc. Bolsters Management Team for New OWYN(TM) Plant-Based, Ultra-Clean Protein Platform

Says Biscotti, Inc. and Sensible Portions Veggie Straws, as well as investing and partnering with Party-Tizers
Dippin' Chips, Mrs. Thinster's, Rickland Orchards and SkinnyPop Popcorn.

View original content with multimedia:http://www.prnewswire.com/news-releases/halen-brands-inc-bolsters-
management-team-for-new-owyn-plant-based-ultra-clean-protein-platform-300539427.html

SOURCE Halen Brands, Inc.


CONTACT: Claire Pires, MWWPR, 646-215-6892, cpires@mww.com


Load-Date: October 20, 2017


  End ofDoctlmcnt




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 198 of 274
                 Fall Fun with Martha Stewart Living set for DuBois Farms
                                               Poughkeepsie Journal (New York)
                                               October 13, 2017 Friday, 1 Edition


Copyright 2017 Poughkeepsie Journal All Rights Reserved

Section: NEWS; Pg. A5
Length: 163 words
Byline: By, Journal staff

Body


Celebrate the fall season with a day of apple picking and pumpkin plucking along with some "Good Things" this
weekend at DuBois Farms.

Fall Fun with Martha Stewart Living is set for Saturday, Oct. 14, at the pick-your-own farm in Highland.

The fall event will feature free samples of barkTHINS, California Walnuts, Campbell's Well Yes!, MegRhythm and
Snack Factory Pretzel Crisps, while supplies last, according to the release. Children also can take part in making a
free Halloween tote bag with a Martha Stewart Living craft expert.

In addition to pumpkin and apple picking, DuBois Farms will have fresh vegetables and flowers, and desserts, such
as freshly made apple cider doughnuts, for sale. Local wine, hard cider and craft beer, a corn maze and tractor
rides are also part of the event.

If you go

What: Fall Fun with Martha Stewart Living

When: 10 a.m. to 5 p.m., Oct. 14

Where: Dubois Farms, 209 Perkinsville Road, Highland

Admission: Free

Information: Visit www.DuboisFarms.com




Dubois Farms will host the Fall Fun with Martha Stewart Living event Oct. 14, at the pick-your-own farm in
Highland.

Journal file


Load-Date: October 20, 2017




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 199 of 274
                    Fall Fun with Martha Stewart Living set for DuBois Farms


End of Document




    Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 200 of 274
                 Fall Fun with Martha Stewart Living set for DuBois Farms
                                               Poughkeepsie Journal (New York)
                                               October 13, 2017 Friday, 1 Edition


Copyright 2017 Poughkeepsie Journal All Rights Reserved

Section: NEWS; Pg. A5
Length: 163 words
Byline: By, Journal staff

Body


Celebrate the fall season with a day of apple picking and pumpkin plucking along with some "Good Things" this
weekend at DuBois Farms.

Fall Fun with Martha Stewart Living is set for Saturday, Oct. 14, at the pick-your-own farm in Highland.

The fall event will feature free samples of barkTHINS, California Walnuts, Campbell's Well Yes!, MegRhythm and
Snack Factory Pretzel Crisps, while supplies last, according to the release. Children also can take part in making a
free Halloween tote bag with a Martha Stewart Living craft expert.

In addition to pumpkin and apple picking, DuBois Farms will have fresh vegetables and flowers, and desserts, such
as freshly made apple cider doughnuts, for sale. Local wine, hard cider and craft beer, a corn maze and tractor
rides are also part of the event.

If you go

What: Fall Fun with Martha Stewart Living

When: 10 a.m. to 5 p.m., Oct. 14

Where: Dubois Farms, 209 Perkinsville Road, Highland

Admission: Free

Information: Visit www.DuboisFarms.com




Dubois Farms will host the Fall Fun with Martha Stewart Living event Oct. 14, at the pick-your-own farm in
Highland.

Journal file


Load-Date: October 13, 2017




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 201 of 274
                    Fall Fun with Martha Stewart Living set for DuBois Farms


End of DoclIment




    Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 202 of 274
Healthy Brand Showcase Announces New-to-Market Healthy Living Products
                            for Fall 2017
                                             Pharma & Healthcare Monitor Worldwide
                                                     October 12, 2017 Thursday


Copyright 2017 Global Data Point. Provided by Syndigate Media Inc. All Rights Reserved




    GLOBAL DATA POINT

Length: 1201 words

Body


(PRWeb) - The 2017 Healthy Brand Showcase East Coast took place on October 4,2017 at the Roger Smith Hotel
in New York City. During the one-day only event, national, healthy living, organic, non-GMO, vegan, natural beauty,
nutrition, and well ness brands presented new products for the fall and winter months. From real fruit-infused
Amazin Raisins to MRI-approved aromatherapy patches, brands participated in interactive demos and on-site
interviews with leading well ness influencers.

The Healthy Brand Showcaseis a seasonal one-day media event, hosted in Los Angeles and New York City,
thatconnects health, natural beauty, nutrition, sustainability, and wellness brands with national magazines, talk
show producers, newspaper reporters, bloggers, trade and freelance writers.The Healthy Brand Showcase is a
venue to launch new products, expand regional media outreach and connect with national mainstream media who
cover the health, wellness, fitness and the natural beauty space.

Highlights of the day included avocado and fresh mint vegan ice cream from [FoMu], acupressure point jewelry from
Kali Zoe Designs, beet-and-goat-cheese Cassava Chips, and new natural haircare products from Sashapure
designed for curly locks.

Participants included:

BROC SPROUT 2- a 100% natural, nutraceutical-grade Whole Broccoli Sprout Capsule that quickly and easily
delivers Sulforaphane to the bodys cells.

Sashapure - the first company to infuse its products with USDA-certified organic, sustainably harvested Sacha Inchi
oil, offers the key to soft, healthy, shiny hair.

Numi Organic Tea - a purveyor of premium quality organic, non-GMO and fair trade certified teas and new herbal
teasans. Numi blends its organic leaf teas with only real herbs, fruits, flowers and spices not unnecessary natural
flavorings or perfumes.

Setton Farms - the second largest pistachio grower and processor in the United States, Setton Farms makes plain
pistachios, salted pistachios, all-natural flavored pistachios, in addition to their iconic Pistachio Chewy Bites. Their
latest healthy snack offering, Pistachio + Blueberry Cranberry Chewy Bites, is packed with over 50% pistachios and
full of protein, fiber, potassium, and antioxidants.


       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 203 of 274
             Healthy Brand Showcase Announces New-to-Market Healthy Living Products for Fall 2017

Cal-Organic Farms - Cal-Organic started as a single crop of lettuce in 1984, has become thousands of certified
organic acres across California. The company produces more than 65 USA-grown crops year-round and focuses on
education for creative ways to get your organic fruits and veggies.

AQUA Carpatica - the first and only nitrate-free natural sparkling mineral water. Available in sparkling and still,
AQUA Carpatica comes from protected springs deep within the Carpathian Mountains of Romania.

Beeline Skin Care - natural skin care products using local beeswax and honey. Beeline Skin Care products are
hypoallergenic and have marvelous healing and moisturizing properties thanks to the remarkable quality of pure
honey. A portion of Beeline Skin Care profits is donated to theHoney Bee Research Fund.

Amazing Fruit Products - Amazin Raisin are new all natural fruit flavor-infused raisins with no added sugar. Their
patented process allows them to pack each bag of Amazin Raisin with real lemon, orange, strawberry, peach, and
pineapple flavor and nothing artificial: No binders, fillers or sugary coating - just naturally sweet California raisins!

Bambooloo a new lUxury toilet paper derived from 100% sustainable bamboo fiber and made without harsh
chemicals, bleaches, chlorine, or additives.

Made In Nature - from dried mangos to kale chips and nut-butter-filled Figgy Pops,Made In Nature Supersnacksare
packed with fruits, vegetables, nuts, seeds, spices and grains to satisfy your cravings.

Wyndmere Naturals a woman-owned aromatherapy company that has provided 100% pure therapeutic essential
oils since 1995. Wyndmere Naturals recently launched MRI-approved aromatherapy patches for use in hospitals
and medical centers.

Planet Fuel Beverage Company- crafting delicious, healthy, organic beverages targeting the teen/tween
demographic. The organic juice company is a proud member of the GoCleanLabel initiative that advocates for
simple, clean and easily understood food and beverage labeling.

Kal Zo Designs - jewelry hand-made in the U.S. with recycled metals, conflict-free stones, and has a purpose
beyond the usual confines of jewelry. The unique Mudra design applies pressure to the L14 pressure point between
the thumb and forefinger. This point is known to relax the central nervous system, alleviate headaches, anxiety,
stress, and increases circulation.

Farmer Willie's Craft Ginger Beer - Farmer Willie's Craft Ginger Beer is a deliciously crisp and refreshing drink
made with a blend of cold-pressed ginger, ginger puree, cane sugar, fresh lemon juice, molasses, and nutmeg.
Farmer Willie's is pioneering craft ginger beer (4.5% alc/vol) by using real, fresh ingredients & a lot less sugar.

Snack Factory - Since 2004, Snack Factory has reinvented the pretzel category with Pretzel Crisps, the world's
first - and the original - pretzel-shaped cracker. Verified by the Non GMO project, Snack Factory is dedicated to
innovating delicious clean-label snacks, Apple Sticks, Dessert Thins, Pita Chips and Tortilla Chips.

Plant Snacks Cassava Crunch - Launched in 2017 by healthy snack pioneer Pete Lescoe, Cassava Crunch is one
of the first chip brands to use the root vegetable cassava, also known as yuca, as the main ingredient. Available in
four distinct flavor varieties: Sea Salt, Seeds, Beet with Goat Cheese and Cheddar

Detroit Friends This mission-driven brand takes potatoes, hand-grown & harvested from a vacant lot in Detroit's
Hope District, and turns them into potato chips that actually taste homemade. Fried, spiced & packaged by hand by
Friends of Detroit, an organization that aims to help residents of the Hope District on Detroit's east side find jobs
and affordable housing.

[FoMu] ice cream- plant-based and made from-scratch using a base of coconut milk and organic sweeteners.
Flavored using only all-natural nuts, herbs, spices, fruits, vegetables, and chocolate, each signature flavor is made
in small batches to ensure that every hand-packed scoop or pint is as fresh and delicious as possible.




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 204 of 274
             Healthy Brand Showcase Announces New-to-Market Healthy Living Products for Fall 2017

For more information about the brands, visithttp://www.healthybrandnyc.com. About Healthy Brand Showcase
The Healthy Brand Showcaseis a seasonal one-day media event, hosted in Los Angeles and New York City,
thatconnects health, natural beauty, nutrition, sustainability, and wellness brands with national magazines, talk
show producers, newspaper reporters, bloggers, trade and freelance writers.The Healthy Brand Showcase is a
venue to launch new products, expand regional media outreach and connect with national mainstream media who
cover the health, well ness, fitness and the natural beauty space. Healthy Brand media events are invitation-only
and not open to the general public. With more than 35 years of combined experience in national lifestyle publicity,
the Healthy Brand Showcase is produced by healthy living branding professionals Amanda Leesburg and Paige
Wolf. For more information, visit        http://www.healthybrandshowcase.com . 2017 Global Data Point.


Load-Date: October 12, 2017


  End or Document




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 205 of 274
Healthy Brand Showcase Announces New-to-Market Healthy Living Products
                            for Fall 2017.
                                                  PRWeb Newswire
                                                  October 11, 2017


Copyright 2017 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2017 Vocus PRW Holdings LLC

Length: 1218 words

Body


NEW YORK (PRWEB) October 11, 2017

The 2017 Healthy Brand Showcase East Coast took place on October 4, 2017 at the Roger Smith Hotel in New
York City. During the one-day only event, national, healthy living, organic, non-GMO, vegan, natural beauty,
nutrition, and wellness brands presented new products for the fall and winter months. From real fruit-infused
"Amazin Raisins" to MRI-approved aromatherapy patches, brands participated in interactive demos and on-site
interviews with leading wellness influencers.

The Healthy Brand Showcase is a seasonal one-day media event, hosted in Los Angeles and New York City, that
connects health, natural beauty, nutrition, sustainability, and well ness brands with national magazines, talk show
producers, newspaper reporters, bloggers, trade and freelance writers. The Healthy Brand Showcase is a venue to
launch new products, expand regional media outreach and connect with national mainstream media who cover the
health, wellness, fitness and the natural beauty space.

Highlights of the day included avocado and fresh mint vegan ice cream from [FoMu], acupressure point jewelry from
Kali Zoe Designs, beet-and-goat-cheese Cassava Chips, and new natural haircare products from Sashapure
designed for curly locks.

Participants included:

BROC SPROUT 2 - a 100% natural, nutraceutical-grade Whole Broccoli Sprout Capsule that quickly and easily
delivers Sulforaphane to the body's cells.

Sashapure - the first company to infuse its products with USDA-certified organic, sustainably harvested Sacha Inchi
oil, offers the key to soft, healthy, shiny hair.

Numi Organic Tea - a purveyor of premium quality organic, non-GMO and fair trade certified teas and new herbal
teasans. Numi blends its organic leaf teas with only real herbs, fruits, flowers and spices not unnecessary "natural"
flavorings or perfumes.

Setton Farms - the second largest pistachio grower and processor in the United States, Setton Farms makes plain
pistachios, salted pistachios, all-natural flavored pistachios, in addition to their iconic Pistachio Chewy Bites. Their
latest healthy snack offering, Pistachio + Blueberry Cranberry Chewy Bites, is packed with over 50% pistachios and
full of protein, fiber, potassium, and antioxidants.




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 206 of 274
            Healthy Brand Showcase Announces New-to-Market Healthy Living Products for Fall 2017.

Cal-Organic Farms - Cal-Organic started as a single crop of lettuce in 1984, has become thousands of certified
organic acres across California. The company produces more than 65 USA-grown crops year-round and focuses on
education for creative ways to get your organic fruits and veggies.

AQUA Carpatica - the first and only nitrate-free natural sparkling mineral water. Available in sparkling and still,
AQUA Carpatica comes from protected springs deep within the Carpathian Mountains of Romania.

Beeline Skin Care - natural skin care products using local beeswax and honey. Beeline Skin Care products are
hypoallergenic and have marvelous healing and moisturizing properties thanks to the remarkable quality of pure
honey. A portion of Beeline Skin Care profits is donated to the Honey Bee Research Fund.

Amazing Fruit Products - Amazin' Raisin are new all natural fruit flavor-infused raisins with no added sugar. Their
patented process allows them to pack each bag of Amazin' Raisin with real lemon, orange, strawberry, peach, and
pineapple flavor and nothing artificial: No binders, fillers or sugary coating - just naturally sweet California raisins!

Bambooloo - a new lUxury toilet paper derived from 100% sustainable bamboo fiber and made without harsh
chemicals, bleaches, chlorine, or additives.

Made In Nature - from dried mangos to kale chips and nut-butter-filled "Figgy Pops," Made In Nature "Supersnacks"
are packed with fruits, vegetables, nuts, seeds, spices and grains to satisfy your cravings.

Wyndmere Naturals - a woman-owned aromatherapy company that has provided 100% pure therapeutic essential
oils since 1995. Wyndmere Naturals recently launched MRI-approved aromatherapy patches for use in hospitals
and medical centers.

Planet Fuel Beverage Company - crafting delicious, healthy, organic beverages targeting the teen/tween
demographic. The organic juice company is a proud member of the GoCleanLabel initiative that advocates for
simple, clean and easily understood food and beverage labeling.

Kali Zoe Designs - jewelry hand-made in the U.S. with recycled metals, conflict-free stones, and has a purpose
beyond the usual confines of jewelry. The unique Mudra design applies pressure to the Ll4 pressure point between
the thumb and forefinger. This point is known to relax the central nervous system, alleviate headaches, anxiety,
stress, and increases circulation.

Farmer Willie's Craft Ginger Beer - Farmer Willie's Craft Ginger Beer is a deliciously crisp and refreshing drink
made with a blend of cold-pressed ginger, ginger puree, cane sugar, fresh lemon juice, molasses, and nutmeg.
Farmer Willie's is pioneering craft ginger beer (4.5% alc/vol) by using real, fresh ingredients & a lot less sugar.

Snack Factory - Since 2004, Snack Factory has reinvented the pretzel category with Pretzel Crisps, the world's
first - and the original - pretzel-shaped cracker. Verified by the Non GMO project, Snack Factory is dedicated to
innovating delicious clean-label snacks, Apple Sticks, Dessert Thins, Pita Chips and Tortilla Chips.

Plant Snacks™ Cassava Crunch™ - Launched in 2017 by healthy snack pioneer Pete Lescoe, Cassava Crunch is
one of the first chip brands to use the root vegetable cassava, also known as yuca, as the main ingredient.
Available in four distinct flavor varieties: Sea Salt, Seeds, Beet with Goat Cheese and Cheddar

Detroit Friends - This mission-driven brand takes potatoes, hand-grown & harvested from a vacant lot in Detroit's
Hope District, and turns them into potato chips that actually taste homemade. Fried, spiced & packaged by hand by
Friends of Detroit, an organization that aims to help residents of the Hope District on Detroit's east side find jobs
and affordable housing.

[FoMu] ice cream - plant-based and made from-scratch using a base of coconut milk and organic sweeteners.
Flavored using only all-natural nuts, herbs, spices, fruits, vegetables, and chocolate, each signature flavor is made
in small batches to ensure that every hand-packed scoop or pint is as fresh and delicious as possible.

For more information about the brands, visit: http://www.healthybrandnyc.com.


      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 207 of 274
             Healthy Brand Showcase Announces New-to-Market Healthy Living Products for Fall 2017.

About Healthy Brand Showcase

The Healthy Brand Showcase is a seasonal one-day media event, hosted in Los Angeles and New York City, that
connects health, natural beauty, nutrition, sustainability, and wellness brands with national magazines, talk show
producers, newspaper reporters, bloggers, trade and freelance writers. The Healthy Brand Showcase is a venue to
launch new products, expand regional media outreach and connect with national mainstream media who cover the
health, wellness, fitness and the natural beauty space. Healthy Brand media events are invitation-only and not open
to the general public. With more than 35 years of combined experience in national lifestyle publicity, the Healthy
Brand Showcase is produced by healthy living branding professionals Amanda Leesburg and Paige Wolf. For more
information, visit: http://www.healthybrandshowcase.com.

Read the full story at http://www.prweb.com/releases/2017/10/prweb14791007.htm


Load·Date: October 17, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 208 of 274
{      Snyder's-Lance Announces Webcast of 2017 Investor Day Presentations
                                                          Financial Buzz
                                              September 22, 2017 Friday 6:09 AM EST


    Copyright 2017 Newstex LLC All Rights Reserved

    Length: 422 words

    Body


    Sep 22, 2017( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) CHARLOTTE, N.C., Sept. 21,
    2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq-GS:LNCE) announced today that it will host its 2017
    Investor Day in New York, New York on Thursday, September 28,2017 at 9:00 a.m. Eastern Time, to discuss the
    Company's objectives and strategy.To access the live webcast and related presentation materials, please visit the
    Investor Relations-Events ... esentations section of the Company's website at           www.snyderslance.com[1]. A
    replay of the webcast will also be available for approximately 30 days following the Investor Day.

    About Snyder's-Lance, Inc. Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
    foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
    crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
    snacks. Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®,
    Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®,
    Stella D'oro®, Eatsmart Snacks TM, O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number
    of third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
    stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
    web site: www.snyderslance.com[2]. Investor Contact Kevin Powers, Senior Director, Investor Relations and
    Communications kpowers@snyderslance.com[3], (704) 557-8279; Media Contact Joey Shevlin, Director, Corporate
    Communications       ... blic Affairs JShevlin@snyderslance.com[4],         (704) 557-8850;
    https:llwww.globenewswire.com/NewsRoom/AttachmentNg/3f45292f-225b-4ce6-ba48-db6c6fb8d250 [ 1]:
    https:llwww.globenewswire.comlTracker?data=wgiyxNyYIK4GaJcvHpH4yH280hBqgAuK8HoIZKU2ScHvBRFJq6w
    SghWdXpEWNAt8WJB4aEmUjBbu3ZjpFnEXyaKD5uKWHuYla6ZTLmGJfj4=                           [   2]:
    https:llwww.globenewswire.com/Tracker?data=wgiyxNyYIK4GaJcvHpH4yJG3U8hOndcto_n9hG1 ei7iTvkQWuSphl5
    utqhG2mZwguSrdSTGK4z0i5-tf9bIGcGBelsM2X-H laS ECul-blog=                  [     3]:
    https:llwww.globenewswire.comlTracker?data=r-
    jUg3ZHKt4P7 AuD8ccUWuAqFs3huFJthUUZHigBh_1 Uzn04DAwoc6MLHgP5NL_MAwXYMr6WtzDxIYMJE679Nkr
    EaY264uhxhIlM_vzjBCY=                [        4]:
    https:llwww.globenewswire.com/Tracker?data=qkx7QPuVOn8MTCjbF5qFB2wRz4t1akgkFhcU6Mt8kce09z7S_alqw
    18yzhP5aVvXcU EzG-UKzHXupWIQzV388voCWog1 Pv020W_V J2JI51 U=


    Load-Date: September 22, 2017


      End of Document




          Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 209 of 274
~       Snyder's-Lance Announces Webcast of 2017 Investor Day Presentations
                                                             GlobeNewswire
                                               September 21, 2017 Thursday 1:30 PM PT


    Copyright 2017 GlobeNewswire, Inc. All Rights Reserved

    Section: CALENDAR OF EVENTS
    Length: 288 words

    Body


    CHARLOTTE, N.C., Sept. 21, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq-GS:LNCE) announced
    today that it will host its 2017 Investor Day in New York, New York on Thursday, September 28,2017 at 9:00 a.m.
    Eastern Time, to discuss the Company's objectives and strategy.

    To access the live webcast and related presentation materials, please visit the Investor Relations-Events &
    Presentations section of the Company's website at www.snyderslance.com. A replay of the webcast will also be
    available for approximately 30 days following the Investor Day.

    About Snyder's-Lance, Inc.

    Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
    United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
    potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
    under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel
    Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart
    Snacks™ O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of third party brands.
    Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
    service outlets and other channels. For more information, visit the Company's corporate web site:
    www.snyderslance.com.

    Investor Contact

    Kevin Powers, Senior Director, Investor Relations and Communicationskpowers@snyderslance.com, (704) 557-
    8279

    Media Contact

    Joey Shevlin, Director, Corporate Communications & Public AffairsJShevlin@snyderslance.com, (704) 557-8850


    Load-Date: September 22, 2017


      End of Document




           Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 210 of 274
                                              Webcast Of 2017 Investor Day Presentations
                                                                    Market News Publishing
                                                           September 21, 2017 Thursday 1:44 PM PST


Copyright 2017 Market News Publishing, Inc. All Rights Reserved.



,t\'fARKET NE\\'S pUBuSmNt;
          i'truwChtl {~(I1.llL'>'fJt.fn   ()"t;'Jl!t}){{




Length: 327 words

Body


SNYDER'S LANCE INC ("LNCE-Q") - Webcast Of 2017 Investor Day Presentations

Snyder's-Lance, Inc. announced that it will host its 2017 Investor Day in New York, New York on Thursday,
September 28, 2017 at 9:00 a.m. Eastern Time, to discuss the Company's objectives and strategy.

To access the live webcast and related presentation materials, please visit the Investor Relations-Events
&Presentations section of the Company's website at www.snyderslance.com. A replay of the webcast will also be
available for approximately 30 days following the Investor Day.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R), Lance(R), Kettle Brand(R), KETTLE(R) Chips, Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Pop Secret(R), Emerald(R), Late July(R), Krunchers! (R), Tom's(R), Archway(R), Jays(R), Stella
D'oro(R), Eatsmart Snacks(TM), O-Ke-Doke(R), Metcalfe's skinny(R), and other brand names along with a number
of third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
web site: www.snyderslance.com. NASDAQ closing price for LNCE-Q Date: 2017/09/19 Closing Price: 37.00



(c)2017 Market News Publishing Inc. All rights reserved. Toronto:(416)366-8881 Vancouver:(604)689-1101
Fax:(604)689-1106


CONTACT: TEL: (704) 557-8279 Kevin Powers, Senior Director, Investor Relations and Communications EMAIL:
kpowers@snyderslance.com




Load-Date: September 22, 2017


   End of Dnnnnent




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 211 of 274
                                 No Twist on Pretzel Crisps on Remand
                                                       JD Supra
                                         September 19, 2017 Tuesday 5:01 PM EST


Copyright 2017 Newstex LLC All Rights Reserved

Length: 1509 words
Byline: Akerman LLP - Marks, Works Secrets

Body


Sep 19, 2017( JD Supra: http://www.jdsupra.com Delivered by Newstex) In a 54 page decision issued on
September 6, 2017, the Trademark Trial and Appeal Board (the 'Board') ended (again) a long-standing dispute
between snack food makers Frito-Lay, Inc. ('Frito') and Princeton Vanguard, LLC (,Princeton Vanguard') over the
registrability of Princeton Vanguard's PRETZEL CRISPS trademark. Frito claimed that 'Pretzel Crisps' was a
generic term that all parties are entitled to use to describe pretzel-style chips. Princeton Vanguard launched its
PRETZEL CRISPS brand in 2004. After receiving patent protection for its flattened pretzels, Princeton Vanguard
registered the PRETZEL CRISPS brand, first on the Supplemental Register at the launch and then applying to
register the mark on the Principal Register in 2009. Frito challenged both marks at the Board, arguing that the name
was either generic or, at the very least, a highly-descriptive and unprotectable name for the cracker-like products
Princeton Vanguard was selling.

The Board agreed with Frito. In holding the term 'Pretzel Crisps' to be a generic term for flattened, crispy, pretzel-
shaped snacks, the Board cited dictionary definitions, evidence of use by the public, references in the media, third-
party food industry terminology, and some evidence of use by the defendant itself. Although Princeton Vanguard
noted during the proceedings that no other company used the combined term before the launch of PRETZEL
CRISPS in 2004, being the originator of a term had little weight in considering whether the term was generic. In
making its determination, the Board reasoned that 'Pretzel Crisps' should be treated as merely a compound word
of standard terms, rather than a more complex 'phrase.' Under Board precedent, phrases need to be considered
holistically, but compound words are simply analyzed by the common meaning of their constituent words. Frito-Lay
N. Am., Inc. v. Princeton Vanguard, LLC, 109 USPQ2d 1949 (TTAB 2014). Princeton Vanguard appealed to the
Federal Circuit. Appeal In a decision issued on May 15, 2015, the Federal Circuit vacated and remanded the
Board's decision for further proceedings, finding the Board applied the wrong legal standard for genericness.
Princeton Vanguard, LLC v. Frito-Lay N. Am., Inc., 786 F.3d 960 (Fed. Cir. 2015). The Board's analysis rested on a
distinction between two lines of cases. According to the Board, if a mark is compound, then In re Gould Paper
Corp., 834 F.2d 1017 (Fed. Cir. 1987) applied, allowing it to analyze the terms individually. If on the other hand, the
mark is a phrase, then In re American Fertility, 188 F.3d 1341 (Fed. Cir. 1999) applied, requiring the Board to
consider the mark in its entirety. The Federal Circuit clarified that there was only one legal standard for genericness:
the two-part test set forth in H. Marvin Ginn Corp. v. International Association of Fire Chiefs, Inc., 782 F.2d 987
(Fed. Cir. 1986). Under this test, to determine whether a mark is generic, the Board must identify the genus of
goods at issue and then assess whether the public understands the mark, as a whole, to refer to that genus. The
test is the same regardless of whether the mark is a compound term or a phrase. The case was therefore
remanded for further consideration of the possible genericness of 'Pretzel Crisps' under the proper test. Remand
On remand, the Board quickly answered the first question of the Marvin Ginn test: the genus of the goods was
described in Princeton Vanguard's identification of goods in the application and registration, namely 'pretzel
crackers.' The Board then turned to the second question of the Marvin Ginn test, namely, whether the relevant
public understands 'Pretzel Crisps' to refer to pretzel crackers. As the Federal Circuit instructed, the Board was
required to determine the public perception of 'PRETZEL CRISPS' as a whole. However, even reviewing the mark
as a whole, the Board stated that it was appropriate as a first step to analyze the constituent terms in the mark. In


      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 212 of 274
                                       No Twist on Pretzel Crisps on Remand

analyzing the constituent terms 'pretzel' and 'crisps,' the Board considered evidence such as dictionary definitions
and third party references such as product reviews and advertisements. The record contained a wealth of evidence
that the term 'pretzel crisps,' taken as a whole, is understood to be a generic term for a pretzel-shaped cracker.
There was also evidence that Princeton Vanguard's own use of the term 'Pretzel Crisp' was sometimes generic
and only sometimes brand-identifying. Princeton Vanguard's distributors' declarations were found by the Board to
be underwhelming. As the Board viewed it, while the declarations informed of the personal knowledge and opinions
of the four declarants, they represented a very small subsection of snack food distributors. Together, they
accounted for only about 6 to 10 percent of the distributorship of Princeton Vanguard's product. More importantly,
distributors were not end consumers of the product, whose understanding controls in genericness cases such as
these. To the extent the distributors' declarations purported to convey the views and comments of end consumers,
it was speculation and inadmissible hearsay. Overall, and taking into account the number of media articles, their
sources, and what the contexts show about the authors' recognition of brand names, we find that the media
references, product reviews, and the consumer feedback support a conclusion that the term 'PRETZEL CRISPS' is
more likely to be perceived by the relevant public as a name for a type of snack product that may derive from
multiple sources, rather than as a brand that emanates from a single source. Slip Op. at 22. Expert Surveys Each
party proffered the results from a 'Teflon' survey conducted to test how consumers perceive the term 'Pretzel
Crisps.' Teflon surveys are the most common surveys used in 'genericide' cases - whether a once original and
protected trademark has over time become generic (e.g., 'Aspirin,' 'Escalator'). The first step of a Teflon survey is to
provide definitions and examples - explaining to respondents what is meant by the terms 'common or generic name'
and 'brand name.' The second step is to conduct a mini-test, for instance asking the respondents whether BAKED
TOSTITOS is a brand or common name, and whether TORTILLA CHIPS is a brand or common name. The third
step is to survey the name at issue by displaying the name and asking the respondents to classify it as either a
common or generic name, or as a brand name. Unsurprisingly, each party's expert reached different conclusions
and each one attacked the others' methodology. However, the Board found that Teflon surveys were inappropriate
in cases like these that seek to prove alleged consumer recognition of an otherwise not inherently distinctive mark.
The Board reiterated the black-letter law: A generic term 'is the common descriptive name of a class of goods or
services.' To be the first user of a particular name for a product is not sufficient to take it out of the realm of
genericness. As far as the utility of consumer surveys in informing the Board of the possible distinctiveness of a
brand name, the Board noted that several Circuit Courts have found Teflon surveys to be unpersuasive when used
outside the specific context of genericide. Specifically, where, as here, one party claimed to have exclusive rights in
a term that was never before used as a trademark, courts have found that Teflon surveys were ineffective at
determining the true weight of public perception. The Board acknowledged that Princeton Vanguard's registration
for PRETZEL CRISPS was on the Supplemental Register and its new application was filed with a Section 2(f) claim
of acquired distinctiveness. These facts were seen as constituting admissions that the term 'PRETZEL CRISPS' is
not inherently distinctive of 'pretzel crackers.' In sum, the Board found that the record demonstrates that the primary
consumer perception of the term 'PRETZEL CRISPS,' as a whole, is likely to be that of a common name for the
identified goods, 'pretzel crackers.' Acquired Distinctiveness Finally, the Board considered the question of acquired
distinctiveness - assuming solely for the sake of argument that the term 'Pretzel Crisps' was descriptive rather than
generic. In proceedings before the Board, it is the plaintiff's burden to make a prima facie showing that the
defendant's mark has not acquired distinctiveness. The Board found that Frito had met that burden. Princeton
Vanguard's contrary evidence was considered to be insufficient and unpersuasive. * * * No doubt, Princeton
Vanguard will again appeal. It should be noted that Eastern District of Virginia recently found persuasive a Teflon-
type survey in ruling that BOOKING.COM is not generic for travel agency and hotel reservations services.
Booking.com B.V. v. Matal, Civil Action No. 1:16-cv-425-LMB-IDD (August 6,2017). The acceptability of Teflon
surveys in cases such as PRETZEL CRISPS will be a central issue on appeal.


Load-Date: September 19, 2017


  End ofDocnmcnt




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 213 of 274
                         Are pretzel crisps crumbling into genericness?
                                                       JD Supra
                                         September 19, 2017 Tuesday 9:31 PM EST


Copyright 2017 Newstex LLC All Rights Reserved

Length: 888 words
Byline: Winthrop Weinstine, PA

Body


Sep 19, 2017( JD Supra: http://www.jdsupra.com Delivered by Newstex) Marketing types and legal types who
review labels, be well advised to choose words used carefully. In other words, if you believe you own rights in
Pretzel Crisps as a trademark, it's not wise[1] to use the number of so-called 'Crisps' as the serving size, especially
with no trademark notice symbol[2]. Frito-Lay's successful 2014 generic challenge[3] (pretzel crisps = pretzel
crackers), was appealed[4] to the Federal Circuit by the claimed trademark owner Princeton Vanguard, now
Snyder's Lance. We followed this case up to the Federal Circuit appeal, then watched on the sidelines for a while:
Our friend, John Welch, over at the TTABlog, did a nice job summarizing the Federal Circuit's decision[5] vacating
the Board's genericness deCision, sending it back for another and closer look.

John also nicely summarized the Board's second look too[6], once again ordering[7] cancellation of the
Supplemental Registration[8] and sustaining the Principal Register opposition[9] on genericness grounds. I'd like to
remind our faithful readers again[10] about the danger of self-inflicted wounds that can kill a trademark, one
example being generic use in the Serving Size portion of the Nutrition Facts labels:Makes it hard to avoid admitting
during the litigation 'that 'crisps' can be used as a term' for 'pretzel crackers,' and that 'packages for its PRETZEL
CRISPS products provide nutrition facts for a serving size of a stated number of 'crisps." These admissions proved
helpful to Frito-Lay. Another danger, it appears, is the lower case lettering[11] use by others in mentioning the
'pretzel crisps' product, a multitude of references apparently unpoliced by the claimed mark owner:'We note that
there are many instances in the record where the term 'pretzel crisps' is set forth in lower case, with no apparent
reference to the term as a brand, or to Defendant, indicating an understanding by the relevant public that the term
'pretzel crisps' refers to a product rather than to a single producer thereof. We note that many of these excerpts,
from business as well as industry publications, are the work of authors who indicate an understanding that a brand
is referenced by use of uppercase letters. Yet they use lower case letters to spell 'pretzel crisps' .. .'Does that
focus validate trademark counsel's desire to steer away from using lower case branding[12], given the Board's
focus on type style? Or, if carefully managed[13], might the ills still be avoided? Stay tuned on Princeton
Vanguard's next move following this loss, will it appeal again? If so, as John rightly asks[14], which appeal route
makes the most sense, Federal Circuit again, or federal district court this time? What's more, Princeton Vanguard
has been busy at the U.S. Trademark Office, apparently planning for a worst case scenario if it were to lose all
protection for the bare wording 'pretzel crisps' for 'pretzel crackers,' which is where things stand for the moment. It
has filed two new standard character word marks for slightly different goods, instead of 'pretzel crackers': 'Peanut
butter-covered pretzel snacks[15],' and 'Chocolate-covered pretzel snacks[16].' And, this script[17] for bare-
bones 'pretzel crackers':What say you, are the different goods descriptions enough to avoid genericness, and is the
above shown script unique enough to permit exclusive ownership of a generic set of words[18]? Or, is it a little too
light in the creativity department to infuse exclusive ownership potential into generic wording?These questions will
decided at some point along the line, since Frito-Lay has opposed these applications too[19]. [ 1]:
http://www.duetsblog.com/2013/09/articles/trademarks/more-on-pretzel-crispsl            [   2]:
http://www.duetsblog.com/20 12/09/articles/trademarks/nuts-bolts-of-trademark-notice-symbolsl [ 3]:
http://www.duetsblog.com/2014/03/articles/trademarks/packaging-that-kills-a-trademarkl [ 4]:
http://www.duetsblog.com/2014/04/articles/trademarks/pretzel-crisps-genericness-decision-appealedl [ 5]:


      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 214 of 274
                                  Are pretzel crisps crumbling into genericness?

http://thettablog.blogspot.com/2015/05/cafc-vacates-pretzel-crisps-decision .htm I       6]:
https://thettablog.blogspot.com/2017 /09/precedential-no-25-on-remand-ttab-again.html [ 7]:
http://www.duetsblog.comlfiles/2017/09/TTABPretzeICrisps090617-1.pdf         [     8]:
http://ttabvue.uspto.gov/ttabvue/v?pno=92053001 ... =CAN        [     9]:
http://ttabvue.uspto.gov/ttabvue/v?pno=91195552 ... =OPP        [     10]:
http://www.duetsblog.com/20 13/09/articles/trademarks/more-on-pretzel-crisps/           11]:
http://www.duetsblog.com/tags/lower-case-Ietters/           [    12]:
http://www.duetsblog.com/20 12/06/articles/trademarks/lower-case-brands-wall-of-fame-or-shamel [ 13]:
http://www.duetsblog.com/20 11 /04/articles/branding/lower-case-branding-visual-identity/ [ 14]:
https://thettablog.blogspot.com/2017/09/precedential-no-25-on-remand-ttab-again.html [ 15]:
http://tsdr.uspto.gov/#caseNumber=87181950 ... eType=SERIAL_NO ... rchType=statusSearch [ 16]:
http://tsdr.uspto.gov/#caseNumber=87181961 ... eType=SERIAL_NO ... rchType=statusSearch [ 17]:
http://tsdr.uspto.gov/#caseNumber=87189995 ... eType=SERIAL_NO ... rchType=statusSearch [ 18]:
http://www.duetsblog.com/20 15/0 1/articles/trademarks/owning-the-visual-identity-of-a-generic-word/ [ 19]:
http://ttabvue .uspto .gov/ttabvue/v?p no=912 33483 ... =0 PP


Load-Date: September 20, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 215 of 274
                                                     The Motley Fool
                                                     Flint Journal (Michigan)
                                                   September 19, 2017 Tuesday


Copyright 2017 Flint Journal All Rights Reserved

Section: NEWS; Pg. C2
Length: 4 words
Byline: © 2017 The Motley Fool/Dist. by Universal Uclick

Body


To Educate, Amuse & Enrich



Notes
ASK THE FOOL THE MOTLEY FOOL TAKE Don't freak out How freaked out should I be when the market crashes,
say, 274 points, as it did recently? -C.D., Santa Rosa, California Don't freak out. Stocks and the overall market
move up and down every day the market is open, with some of those moves being sizable. It's smart to think in
percentages instead of points, though - a concept that the financial media doesn't seem to grasp. On Aug. 17, for
example, the Dow Jones Industrial Average dropped a seemingly massive 274 points - the second-largest single-
day decline in 2017. The Dow began that day at 22,025, though, and ended not that far away, at 21,751. Those 274
points represented a decline of only 1.24 percent. There have been - and will be - many moves of much more
than 1.24 percent in the market. In 1987, for example, the Dow plunged 157 points, but at the time, that represented
a fall of 8 percent. A 2008 drop of 778 points was a 7 percent decline. Meanwhile, a seemingly small shrinkage of
38 points in 1929 was a 13 percent drop, followed the next day by a 12 percent fall. Despite its volatility, the stock
market's long-term trend has always been up. Only keep money you won't need for five (or even 10) years in stocks
- and when the market plunges, grab your shopping cart. Are there any bills larger than the $100 bill?-F.W.,
Columbia, Missouri There used to be. The Department of the Treasury and the Federal Reserve System
discontinued $500, $1,000, $5,000 and $10,000 notes in 1969, due to their not being used much. (Indeed, they
were last printed in 1945.) Got a question for the Fool? Send it in-see Write to Us NAME THAT COMPANY I trace
my roots back to 1847, when one of my co-founders, an immigrant, invented America's first candy machine-a
lozenge cutter-followed by a sugar pulverizer. I churn out more than 600 million of my lozenge-like flagship
product annually. It has been so popular that it's been a supply on multiple Arctic expeditions going back to 1913,
and was given to U.S. soldiers in World War II. I'm based in Revere, Massachusetts, and my offerings today include
Squirrel Nut Zippers, Mighty Malts, Canada Mints, Mary Janes, Sweethearts, Candy Buttons, Clark Bars, Slap Stix
and Sky Bars. Who am I? Know the answer? Send it to us with Foolish Trivia on the top and you'll be entered into a
drawing for a nifty prize! FOOL'S SCHOOL Betting against stocks-profitably The way to make money in stocks is
to buy low and sell high, right? Well, yes, but many don't realize you can also make money in stocks by reversing
that - buying high and then selling low. It's called "shorting." Here's how it works: Imagine Grover-Cleveland.com
(ticker: GRaVY) has gone public. While others may be excited about the company, you have little faith in it and
expect the stock to sink. You go to your brokerage and put in an order to short GRaVY. The brokerage will "borrow"
shares from a GRaVY shareholder's account and sell them for you. Later, if the share price does drop, you'll
"cover" your short, which involves buying shares on the market to replace the ones you borrowed. If you shorted
GRaVY at $90 and covered when it fell to $70, you made $20 per share. This process may seem crazy, but it's
legal and commonly done. MY DUMBEST INVESTMENT Slippery slope A guy kept calling me about investing in a
ski resort in upstate New York. He said, "How could you lose? You are investing in a mountain." I lost the entire


       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 216 of 274
                                                   The Motley Fool

investment-and learned not to listen to anyone pushing stocks on the phone or via flyers in the mail. -Don K.,
Edinboro, Pennsylvania You got cold-called, which is rarely a great way to find outstanding investments. Any
investments that are so terrific wouldn't need salespeople to push them. And, of course, you weren't investing in a
mountain. You were investing in a business. It probably wasn't a publicly traded You can make money with shorting
in any kind of market. If the market plunges, your shorts will likely fall, boosting your portfolio's performance.
There's a big downside to shorting, though. If the stock price rises and then you sell, you'll lose money. It gets
worse: With shorted stocks, you can gain only up to 100 percent, since a stock price can't fall lower than zero. But if
your shorted stock keeps rising, your downside is theoretically unlimited. Since you can actually lose more than 100
percent, you need to keep close eye on your shorts. Shorting stocks also involves working against the overall long-
term upward trend of the market. Companies you're sure are overvalued can just remain overvalued or keep rising.
And if you short a company, you'll have its management working against you to make the company succeed. one,
with shares of common stock trading on the open market and an obligation to regularly file audited financial reports
with the Securities and Exchange Commission that are publicly available. Instead, it might have been a limited
partnership or some other structure, which can be complicated. You probably didn't get a chance to look at its
books and see how profitable it was (if it was indeed profitable) and how quickly its revenue and earnings were
growing (not to mention its debt load and accounts receivable). Before investing in any company, public or private,
you need to understand the company's strengths and weaknesses, its risks and opportunities. Do you have a
lesson learned the hard way? Boil it down to 100 words (or less) and send it to The Motley Fool clo My Dumbest
Investment. Alphabet for all There is no company quite like Google's parent company, Alphabet (Nasdaq: GOOG).
The company takes in nearly $100 billion of revenue annually, and it's still growing fast. In its latest quarter,
Alphabet increased revenue by 21 percent year over year. Almost all that comes from advertising. Its Google is the
world's largest search provider and most popular website, and its Android mobile operating system enjoys greater
market share than Apple's iOS. Alphabet encompasses YouTube, Verily Life Sciences, Nest thermostats, solar-
powered drones and more. Investors in Alphabet get a dominant online advertising business coupled with the
chance that one of the company's "moonshots" will become the next big thing. The most prominent is Waymo,
Alphabet's self-driving car subsidiary. Alphabet is aiming to be the driving force behind this revolutionary
technology. Alphabet's coffers have ballooned to contain more than $94 billion in cash and investments-which can
be used to buy more companies or pay a dividend, among other options. Alphabet isn't without risk, but it's strong-
and likely to reward long-term investors. Write to Us! Send questions for Ask the Fool, Dumbest (or Smartest)
 Investments (up to 100 words), and your Trivia entries to Fool@fool.com or via regular mail clo this newspaper,
attn: The Motley Fool. Sorry, we can't provide individual financial advice. LAST WEEK'S TRIVIA ANSWER I'm the
 product of a 2010 merger of two companies, both of which trace their roots to the early 1900s, when one was
 making pretzels and the other selling peanuts. I introduced peanut butter sandwich crackers in 1913. Today, based
 in Charlotte, North Carolina, I'm a snack giant, with brands such as Kettle Brand, KETTLE Chips, Cape Cod, Snack
 Factory Pretzel Crisps, Pop Secret, Emerald, Late July, Krunchers! , Tom's, Archway, Jays, Stella D'oro, Eats-mart
 Snacks, O-Ke-Doke, Metcalfe's skinny and my own names. My market value recently topped $3.5 billion, and I
 employ more than 6,500 people. Who am I? (Answer: Snyder's-Lance)


Load-Date: September 19, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 217 of 274
     The Motley Fool' FOOL'S SCHOOL Betting against stocks-profitably
                                                 Kalamazoo Gazette (Michigan)
                                                 September 19, 2017 Tuesday


Copyright 2017 Kalamazoo Gazette All Rights Reserved

Section: BUSINESS; Pg. C2
Length: 278 words
Byline: © 2017 The Motley Fool/Dist. by Universal Uclick

Body


The way to make money in stocks is to buy low and sell high, right? Well, yes, but many don't realize you can also
make money in stocks by reversing that - buying high and then selling low. It's called "shorting."

Here's how it works: Imagine Grover-Cleveland.com (ticker: GRaVY) has gone public. While others may be excited
about the company, you have little faith in it and expect the stock to sink. You go to your brokerage and put in an
order to short GRaVY. The brokerage will "borrow" shares from a GRaVY shareholder's account and sell them for
you. Later, if the share price does drop, you'll "cover" your short, which involves buying shares on the market to
replace the ones you borrowed. If you shorted GRaVY at $90 and covered when it fell to $70, you made $20 per
share. This process may seem crazy, but it's legal and commonly done.

You can make money with shorting in any kind of market. If the market plunges, your shorts will likely fall, boosting
your portfolio's performance.

There's a big downside to shorting, though. If the stock price rises and then you sell, you'll lose money. It gets
worse: With shorted stocks, you can gain only up to 100 percent, since a stock price can't fall lower than zero. But if
your shorted stock keeps rising, your downside is theoretically unlimited. Since you can actually lose more than 100
percent, you need to keep close eye on your shorts.

Shorting stocks also involves working against the overall long-term upward trend of the market. Companies you're
sure are overvalued can just remain overvalued or keep rising. And if you short a company, you'll have its
management working against you to make the company succeed.



Notes
ASK THE FOOL Don't freak out How freaked out should I be when the market crashes, say, 274 points, as it did
recently? -C.D., Santa Rosa, California Don't freak out. Stocks and the overall market move up and down every
day the market is open, with some of those moves being sizable. It's smart to think in percentages instead of points,
though - a concept that the financial media doesn't seem to grasp. On Aug. 17, for example, the Dow Jones
Industrial Average dropped a seemingly massive 274 points - the second-largest single-day decline in 2017. The
Dow began that day at 22,025, though, and ended not that far away, at 21 ,751. Those 274 points represented a
decline of only 1.24 percent. There have been - and will be - many moves of much more than 1.24 percent in the
market. In 1987, for example, the Dow plunged 157 points, but at the time, that represented a fall of 8 percent. A
2008 drop of 778 points was a 7 percent decline. Meanwhile, a seemingly small shrinkage of 38 points in 1929 was
a 13 percent drop, followed the next day by a 12 percent fall. Despite its volatility, the stock market's long-term
trend has always been up. Only keep money you won't need for five (or even 10) years in stocks - and when the



      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 218 of 274
                       The Motley Fool; FOOL'S SCHOOL Betting against stocks-profitably

market plunges, grab your shopping cart. Are there any bills larger than the $100 bill?-F.W., Columbia, Missouri
There used to be. The Department of the Treasury and the Federal Reserve System discontinued $500, $1,000,
$5,000 and $10,000 notes in 1969, due to their not being used much. (Indeed, they were last printed in 1945.) Got
a question for the Fool? Send it in-see Write to Us NAME THAT COMPANY I trace my roots back to 1847, when
one of my co-founders, an immigrant, invented America's first candy machine-a lozenge cutter-followed by a
sugar pulverizer. I churn out more than 600 million of my lozenge-like flagship product annually. It has been so
popular that it's been a supply on multiple Arctic expeditions going back to 1913, and was given to U.S. soldiers in
World War II. I'm based in Revere, Massachusetts, and my offerings today include Squirrel Nut Zippers, Mighty
Malts, Canada Mints, Mary Janes, Sweethearts, Candy Buttons, Clark Bars, Slap Stix and Sky Bars. Who am I?
Know the answer? Send it to us with Foolish Trivia on the top and you'll be entered into a drawing for a nifty prize!
Slippery slope MY DUMBEST INVESTMENT A guy kept calling me about investing in a ski resort in upstate New
York. He said, "How could you lose? You are investing in a mountain." I lost the entire investment-and learned not
to listen to anyone pushing stocks on the phone or via flyers in the mail. -Don K., Edinboro, Pennsylvania You got
cold-called, which is rarely a great way to find outstanding investments. Any investments that are so terrific wouldn't
need salespeople to push them. And, of course, you weren't investing in a mountain. You were investing in a
business. It probably wasn't a publicly traded one, with shares of common stock trading on the open market and an
obligation to regularly file audited financial reports with the Securities and Exchange Commission that are publicly
available. Instead, it might have been a limited partnership or some other structure, which can be complicated. You
probably didn't get a chance to look at its books and see how profitable it was (if it was indeed profitable) and how
quickly its revenue and earnings were growing (not to mention its debt load and accounts receivable). Before
investing in any company, public or private, you need to understand the company's strengths and weaknesses, its
risks and opportunities. Do you have a lesson learned the hard way? Boil it down to 100 words (or less) and send it
to The Motley Fool c/o My Dumbest Investment. LAST WEEK'S TRIVIA ANSWER I'm the product of a 2010 merger
of two companies, both of which trace their roots to the early 1900s, when one was making pretzels and the other
selling peanuts. I introduced peanut butter sandwich crackers in 1913. Today, based in Charlotte, North Carolina,
I'm a snack giant, with brands such as Kettle Brand, KETTLE Chips, Cape Cod, Snack Factory Pretzel Crisps, Pop
Secret, Emerald, Late July, Krunchers! , Tom's, Archway, Jays, Stella D'oro, Eats-mart Snacks, O-Ke-Doke,
Metcalfe's skinny and my own names. My market value recently topped $3.5 billion, and I employ more than 6,500
people. Who am I? (Answer: Snyder's-Lance) THE MOTLEY FOOL TAKE Alphabet for all There is no company
quite like Google's parent company, Alphabet (Nasdaq: GOOG). The company takes in nearly $100 billion of
revenue annually, and it's still growing fast. In its latest quarter, Alphabet increased revenue by 21 percent year
over year. Almost all that comes from advertising. Its Google is the world's largest search provider and most
popular website, and its Android mobile operating system enjoys greater market share than Apple's iOS. Alphabet
encompasses YouTube, Verily Life Sciences, Nest thermostats, solar-powered drones and more. Investors in
Alphabet get a dominant online advertising business coupled with the chance that one of the company's
"moonshots" will become the next big thing. The most prominent is Waymo, Alphabet's self-driving car subsidiary.
Alphabet is aiming to be the driving force behind this revolutionary technology. Alphabet's coffers have ballooned to
contain more than $94 billion in cash and investments-which can be used to buy more companies or pay a
dividend, among other options. Alphabet isn't without risk, but it's strong-and likely to reward long-term investors.
Write to Us! Send questions for Ask the Fool, Dumbest (or Smartest) Investments (up to 100 words), and your
Trivia entries to Fool@fool.com or via regular mail c/o this newspaper, attn: The Motley Fool. Sorry, we can't
provide individual financial advice.


Load-Date: September 19, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 219 of 274
     The Motley Fool; FOOL'S SCHOOL Betting against stocks-profitably
                                                   Saginaw News (Michigan)
                                                  September 19, 2017 Tuesday


Copyright 2017 Saginaw News All Rights Reserved

Section: BUSINESS; Pg. C2
Length: 278 words
Byline: © 2017 The Motley Fool/Dist. by Universal Uclick

Body


The way to make money in stocks is to buy low and sell high, right? Well, yes, but many don't realize you can also
make money in stocks by reversing that - buying high and then selling low. It's called "shorting."

Here's how it works: Imagine Grover-Cleveland.com (ticker: GRaVY) has gone public. While others may be excited
about the company, you have little faith in it and expect the stock to sink. You go to your brokerage and put in an
order to short GRaVY. The brokerage will "borrow" shares from a GRaVY shareholder's account and sell them for
you. Later, if the share price does drop, you'll "cover" your short, which involves buying shares on the market to
replace the ones you borrowed. If you shorted GRaVY at $90 and covered when it fell to $70, you made $20 per
share. This process may seem crazy, but it's legal and commonly done.

You can make money with shorting in any kind of market. If the market plunges, your shorts will likely fall, boosting
your portfolio's performance.

There's a big downside to shorting, though. If the stock price rises and then you sell, you'll lose money. It gets
worse: With shorted stocks, you can gain only up to 100 percent, since a stock price can't fall lower than zero. But if
your shorted stock keeps rising, your downside is theoretically unlimited. Since you can actually lose more than 100
percent, you need to keep close eye on your shorts.

Shorting stocks also involves working against the overall long-term upward trend of the market. Companies you're
sure are overvalued can just remain overvalued or keep rising. And if you short a company, you'll have its
management working against you to make the company succeed.



Notes
ASK THE FOOL Don't freak out How freaked out should I be when the market crashes, say, 274 points, as it did
recently? -C.D., Santa Rosa, California Don't freak out. Stocks and the overall market move up and down every
day the market is open, with some of those moves being sizable. It's smart to think in percentages instead of points,
though - a concept that the financial media doesn't seem to grasp. On Aug. 17, for example, the Dow Jones
Industrial Average dropped a seemingly massive 274 points - the second-largest single-day decline in 2017. The
Dow began that day at 22,025, though, and ended not that far away, at 21 ,751. Those 274 points represented a
decline of only 1.24 percent. There have been - and will be - many moves of much more than 1.24 percent in the
market. In 1987, for example, the Dow plunged 157 points, but at the time, that represented a fall of 8 percent. A
2008 drop of 778 points was a 7 percent decline. Meanwhile, a seemingly small shrinkage of 38 points in 1929 was
a 13 percent drop, followed the next day by a 12 percent fall. Despite its volatility, the stock market's long-term
trend has always been up. Only keep money you won't need forfive (or even 10) years in stocks - and when the



      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 220 of 274
                       The Motley Fool; FOOL'S SCHOOL Betting against stocks-profitably

market plunges, grab your shopping cart. Are there any bills larger than the $100 bill?-F.W., Columbia, Missouri
There used to be. The Department of the Treasury and the Federal Reserve System discontinued $500, $1,000,
$5,000 and $10,000 notes in 1969, due to their not being used much. (Indeed, they were last printed in 1945.) Got
a question for the Fool? Send it in-see Write to Us NAME THAT COMPANY I trace my roots back to 1847, when
one of my co-founders, an immigrant, invented America's first candy machine-a lozenge cutter-followed by a
sugar pulverizer. I churn out more than 600 million of my lozenge-like flagship product annually. It has been so
popular that it's been a supply on multiple Arctic expeditions going back to 1913, and was given to U.S. soldiers in
World War II. I'm based in Revere, Massachusetts, and my offerings today include Squirrel Nut Zippers, Mighty
Malts, Canada Mints, Mary Janes, Sweethearts, Candy Buttons, Clark Bars, Slap Stix and Sky Bars. Who am I?
Know the answer? Send it to us with Foolish Trivia on the top and you'll be entered into a drawing for a nifty prize!
Slippery slope MY DUMBEST INVESTMENT A guy kept calling me about investing in a ski resort in upstate New
York. He said, "How could you lose? You are investing in a mountain." I lost the entire investment-and learned not
to listen to anyone pushing stocks on the phone or via flyers in the mail. -Don K., Edinboro, Pennsylvania You got
cold-called, which is rarely a great way to find outstanding investments. Any investments that are so terrific wouldn't
need salespeople to push them. And, of course, you weren't investing in a mountain. You were investing in a
business. It probably wasn't a publicly traded one, with shares of common stock trading on the open market and an
obligation to regularly file audited financial reports with the Securities and Exchange Commission that are publicly
available. Instead, it might have been a limited partnership or some other structure, which can be complicated. You
probably didn't get a chance to look at its books and see how profitable it was (if it was indeed profitable) and how
quickly its revenue and earnings were growing (not to mention its debt load and accounts receivable). Before
investing in any company, public or private, you need to understand the company's strengths and weaknesses, its
risks and opportunities. Do you have a lesson learned the hard way? Boil it down to 100 words (or less) and send it
to The Motley Fool clo My Dumbest Investment. LAST WEEK'S TRIVIA ANSWER I'm the product of a 2010 merger
of two companies, both of which trace their roots to the early 1900s, when one was making pretzels and the other
selling peanuts. I introduced peanut butter sandwich crackers in 1913. Today, based in Charlotte, North Carolina,
I'm a snack giant, with brands such as Kettle Brand, KETTLE Chips, Cape Cod, Snack Factory Pretzel Crisps, Pop
Secret, Emerald, Late July, Krunchers! , Tom's, Archway, Jays, Stella D'oro, Eats-mart Snacks, O-Ke-Doke,
Metcalfe's skinny and my own names. My market value recently topped $3.5 billion, and I employ more than 6,500
people. Who am I? (Answer: Snyder's-Lance) THE MOTLEY FOOL TAKE Alphabet for all There is no company
quite like Google's parent company, Alphabet (Nasdaq: GOOG). The company takes in nearly $100 billion of
revenue annually, and it's still growing fast. In its latest quarter, Alphabet increased revenue by 21 percent year
over year. Almost all that comes from advertising. Its Google is the world's largest search provider and most
popular website, and its Android mobile operating system enjoys greater market share than Apple's iOS. Alphabet
encompasses YouTube, Verily Life Sciences, Nest thermostats, solar-powered drones and more. Investors in
Alphabet get a dominant online advertising business coupled with the chance that one of the company's
"moonshots" will become the next big thing. The most prominent is Waymo, Alphabet's self-driving car subsidiary.
Alphabet is aiming to be the driving force behind this revolutionary technology. Alphabet's coffers have ballooned to
contain more than $94 billion in cash and investments-which can be used to buy more companies or pay a
dividend, among other options. Alphabet isn't without risk, but it's strong-and likely to reward long-term investors.
Write to Us! Send questions for Ask the Fool, Dumbest (or Smartest) Investments (up to 100 words), and your
Trivia entries to Fool@fool.com or via regular mail clo this newspaper, attn: The Motley Fool. Sorry, we can't
 provide individual financial advice.


Load-Date: September 19, 2017


  End of DocHlntnt




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 221 of 274
     The Motley Fool; FOOL'S SCHOOL Betting against stocks-profitably
                                                Muskegon Chronicle (Michigan)
                                                  September 19, 2017 Tuesday


Copyright 2017 Muskegon Chronicle All Rights Reserved

Section: BUSINESS; Pg. C2
Length: 278 words
Byline: © 2017 The Motley Fool/Dist. by Universal Uclick

Body


The way to make money in stocks is to buy low and sell high, right? Well, yes, but many don't realize you can also
make money in stocks by reversing that -buying high and then selling low. It's called "shorting."

Here's how it works: Imagine Grover-Cleveland.com (ticker: GRaVY) has gone public. While others may be excited
about the company, you have little faith in it and expect the stock to sink. You go to your brokerage and put in an
order to short GRaVY. The brokerage will "borrow" shares from a GRaVY shareholder's account and sell them for
you. Later, if the share price does drop, you'll "cover" your short, which involves buying shares on the market to
replace the ones you borrowed. If you shorted GRaVY at $90 and covered when it fell to $70, you made $20 per
share. This process may seem crazy, but it's legal and commonly done.

You can make money with shorting in any kind of market. If the market plunges, your shorts will likely fall, boosting
your portfolio's performance.

There's a big downside to shorting, though. If the stock price rises and then you sell, you'll lose money. It gets
worse: With shorted stocks, you can gain only up to 100 percent, since a stock price can't fall lower than zero. But if
your shorted stock keeps rising, your downside is theoretically unlimited. Since you can actually lose more than 100
percent, you need to keep close eye on your shorts.

Shorting stocks also involves working against the overall long-term upward trend of the market. Companies you're
sure are overvalued can just remain overvalued or keep rising. And if you short a company, you'll have its
management working against you to make the company succeed.



Notes
ASK THE FOOL Don't freak out How freaked out should I be when the market crashes, say, 274 points, as it did
recently? -C.D., Santa Rosa, California Don't freak out. Stocks and the overall market move up and down every
day the market is open, with some of those moves being sizable. It's smart to think in percentages instead of points,
though - a concept that the financial media doesn't seem to grasp. On Aug. 17, for example, the Dow Jones
Industrial Average dropped a seemingly massive 274 points - the second-largest single-day decline in 2017. The
Dow began that day at 22,025, though, and ended not that far away, at 21,751. Those 274 points represented a
decline of only 1.24 percent. There have been - and will be - many moves of much more than 1.24 percent in the
market. In 1987, for example, the Dow plunged 157 points, but at the time, that represented a fall of 8 percent. A
2008 drop of 778 points was a 7 percent decline. Meanwhile, a seemingly small shrinkage of 38 points in 1929 was
a 13 percent drop, followed the next day by a 12 percent fall. Despite its volatility, the stock market's long-term
trend has always been up. Only keep money you won't need for five (or even 10) years in stocks - and when the



      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 222 of 274
                       The Motley Fool; FOOL'S SCHOOL Betting against stocks-profitably

market plunges, grab your shopping cart. Are there any bills larger than the $100 bill?-F.W., Columbia, Missouri
There used to be. The Department of the Treasury and the Federal Reserve System discontinued $500, $1,000,
$5,000 and $10,000 notes in 1969, due to their not being used much. (Indeed, they were last printed in 1945.) Got
a question for the Fool? Send it in-see Write to Us NAME THAT COMPANY I trace my roots back to 1847, when
one of my co-founders, an immigrant, invented America's first candy machine-a lozenge cutter-followed by a
sugar pulverizer. I churn out more than 600 million of my lozenge-like flagship product annually. It has been so
popular that it's been a supply on multiple Arctic expeditions going back to 1913, and was given to U.S. soldiers in
World War II. I'm based in Revere, Massachusetts, and my offerings today include Squirrel Nut Zippers, Mighty
Malts, Canada Mints, Mary Janes, Sweethearts, Candy Buttons, Clark Bars, Slap Stix and Sky Bars. Who am I?
Know the answer? Send it to us with Foolish Trivia on the top and you'll be entered into a drawing for a nifty prize!
LAST WEEK'S TRIVIA ANSWER I'm the product of a 2010 merger of two companies, both of which trace their
roots to the early 1900s, when one was making pretzels and the other selling peanuts. I introduced peanut butter
sandwich crackers in 1913. Today, based in Charlotte, North Carolina, I'm a snack giant, with brands such as Kettle
Brand, KETTLE Chips, Cape Cod, Snack Factory Pretzel Crisps, Pop Secret, Emerald, Late July, Krunchers! ,
Tom's, Archway, Jays, Stella D'oro, Eats-mart Snacks, O-Ke-Doke, Metcalfe's skinny and my own names. My
market value recently topped $3.5 billion, and I employ more than 6,500 people. Who am I? (Answer: Snyder's-
Lance) Slippery slope MY DUMBEST INVESTMENT A guy kept calling me about investing in a ski resort in upstate
New York. He said, "How could you lose? You are investing in a mountain." I lost the entire investment-and
learned not to listen to anyone pushing stocks on the phone or via flyers in the mail. -Don K., Edinboro,
Pennsylvania You got cold-called, which is rarely a great way to find outstanding investments. Any investments that
are so terrific wouldn't need salespeople to push them. And, of course, you weren't investing in a mountain. You
were investing in a business. It probably wasn't a publicly traded one, with shares of common stock trading on the
open market and an obligation to regularly file audited financial reports with the Securities and Exchange
Commission that are publicly available. Instead, it might have been a limited partnership or some other structure,
which can be complicated. You probably didn't get a chance to look at its books and see how profitable it was (if it
was indeed profitable) and how quickly its revenue and earnings were growing (not to mention its debt load and
accounts receivable). Before investing in any company, public or private, you need to understand the company's
strengths and weaknesses, its risks and opportunities. Do you have a lesson learned the hard way? Boil it down to
100 words (or less) and send it to The Motley Fool c/o My Dumbest Investment. THE MOTLEY FOOL TAKE
Alphabet for all There is no company quite like Google's parent company, Alphabet (Nasdaq: GOOG). The
company takes in nearly $100 billion of revenue annually, and it's still growing fast. In its latest quarter, Alphabet
increased revenue by 21 percent year over year. Almost all that comes from advertising. Its Google is the world's
largest search provider and most popular website, and its Android mobile operating system enjoys greater market
share than Apple's iOS. Alphabet encompasses YouTube, Verily Life Sciences, Nest thermostats, solar-powered
drones and more. Investors in Alphabet get a dominant online advertising business coupled with the chance that
one of the company's "moonshots" will become the next big thing. The most prominent is Waymo, Alphabet's self-
driving car subsidiary. Alphabet is aiming to be the driving force behind this revolutionary technology. Alphabet's
coffers have ballooned to contain more than $94 billion in cash and investments-which can be used to buy more
companies or pay a dividend, among other options. Alphabet isn't without risk, but it's strong-and likely to reward
long-term investors. Write to Us! Send questions for Ask the Fool, Dumbest (or Smartest) Investments (up to 100
words), and your Trivia entries to Fool@fool.com or via regular mail c/o this newspaper, attn: The Motley Fool.
Sorry, we can't provide individual financial advice.


Load-Date: September 21, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 223 of 274
f\
V          The Motley Fool; FOOL'S SCHOOL Betting against stocks-profitably
                                                      Grand Rapid Press (Michigan)
                                                       September 19, 2017 Tuesday


     Copyright 2017 Grand Rapids Press All Rights Reserved

     Section: BUSINESS; Pg. C2
     Length: 278 words
     Byline: © 2017 The Motley Fool/Dist. by Universal Uclick

     Body


     The way to make money in stocks is to buy low and sell high, right? Well, yes, but many don't realize you can also
     make money in stocks by reversing that - buying high and then selling low. It's called "shorting."

     Here's how it works: Imagine Grover-Cleveland.com (ticker: GROVY) has gone public. While others may be excited
     about the company, you have little faith in it and expect the stock to sink. You go to your brokerage and put in an
     order to short GROVY. The brokerage will "borrow" shares from a GROVY shareholder's account and sell them for
     you. Later, if the share price does drop, you'll "cover" your short, which involves buying shares on the market to
     replace the ones you borrowed. If you shorted GROVY at $90 and covered when it fell to $70, you made $20 per
     share. This process may seem crazy, but it's legal and commonly done.

     You can make money with shorting in any kind of market. If the market plunges, your shorts will likely fall, boosting
     your portfolio's performance.

     There's a big downside to shorting, though. If the stock price rises and then you sell, you'll lose money. It gets
     worse: With shorted stocks, you can gain only up to 100 percent, since a stock price can't fall lower than zero. But if
     your shorted stock keeps rising, your downside is theoretically unlimited. Since you can actually lose more than 100
     percent, you need to keep close eye on your shorts.

     Shorting stocks also involves working against the overall long-term upward trend of the market. Companies you're
     sure are overvalued can just remain overvalued or keep rising. And if you short a company, you'll have its
     management working against you to make the company succeed.



     Notes
     ASK THE FOOL Don't freak out How freaked out should I be when the market crashes, say, 274 points, as it did
     recently? -C.D., Santa Rosa, California Don't freak out. Stocks and the overall market move up and down every
     day the market is open, with some of those moves being sizable. It's smart to think in percentages instead of points,
     though - a concept that the financial media doesn't seem to grasp. On Aug. 17, for example, the Dow Jones
     Industrial Average dropped a seemingly massive 274 points - the second-largest single-day decline in 2017. The
     Dow began that day at 22,025, though, and ended not that far away, at 21,751. Those 274 points represented a
     decline of only 1.24 percent. There have been - and will be - many moves of much more than 1.24 percent in the
     market. In 1987, for example, the Dow plunged 157 points, but at the time, that represented a fall of 8 percent. A
     2008 drop of 778 points was a 7 percent decline. Meanwhile, a seemingly small shrinkage of 38 points in 1929 was
     a 13 percent drop, followed the next day by a 12 percent fall. Despite its volatility, the stock market's long-term
     trend has always been up. Only keep money you won't need for five (or even 10) years in stocks - and when the



           Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 224 of 274
                       The Motley Fool; FOOL'S SCHOOL Betting against stocks-profitably

market plunges, grab your shopping cart. Are there any bills larger than the $100 bill?-F.W., Columbia, Missouri
There used to be. The Department of the Treasury and the Federal Reserve System discontinued $500, $1,000,
$5,000 and $10,000 notes in 1969, due to their not being used much. (Indeed, they were last printed in 1945.) Got
a question for the Fool? Send it in-see Write to Us NAME THAT COMPANY I trace my roots back to 1847, when
one of my co-founders, an immigrant, invented America's first candy machine-a lozenge cutter-followed by a
sugar pulverizer. I churn out more than 600 million of my lozenge-like flagship product annually. It has been so
popular that it's been a supply on multiple Arctic expeditions going back to 1913, and was given to U.S. soldiers in
World War II. I'm based in Revere, Massachusetts, and my offerings today include Squirrel Nut Zippers, Mighty
Malts, Canada Mints, Mary Janes, Sweethearts, Candy Buttons, Clark Bars, Slap Stix and Sky Bars. Who am I?
Know the answer? Send it to us with Foolish Trivia on the top and you'll be entered into a drawing for a nifty prize!
Slippery slope MY DUMBEST INVESTMENT A guy kept calling me about investing in a ski resort in upstate New
York. He said, "How could you lose? You are investing in a mountain." I lost the entire investment-and learned not
to listen to anyone pushing stocks on the phone or via flyers in the mail. -Don K., Edinboro, Pennsylvania You got
cold-called, which is rarely a great way to find outstanding investments. Any investments that are so terrific wouldn't
need salespeople to push them. And, of course, you weren't investing in a mountain. You were investing in a
business. It probably wasn't a publicly traded one, with shares of common stock trading on the open market and an
obligation to regularly file audited financial reports with the Securities and Exchange Commission that are publicly
available. Instead, it might have been a limited partnership or some other structure, which can be complicated. You
probably didn't get a chance to look at its books and see how profitable it was (if it was indeed profitable) and how
quickly its revenue and earnings were growing (not to mention its debt load and accounts receivable). Before
investing in any company, public or private, you need to understand the company's strengths and weaknesses, its
risks and opportunities. Do you have a lesson learned the hard way? Boil it down to 100 words (or less) and send it
to The Motley Fool clo My Dumbest Investment. LAST WEEK'S TRIVIA ANSWER I'm the product of a 2010 merger
of two companies, both of which trace their roots to the early 1900s, when one was making pretzels and the other
selling peanuts. I introduced peanut butter sandwich crackers in 1913. Today, based in Charlotte, North Carolina,
I'm a snack giant, with brands such as Kettle Brand, KETTLE Chips, Cape Cod, Snack Factory Pretzel Crisps, Pop
Secret, Emerald, Late July, Krunchers! , Tom's, Archway, Jays, Stella D'oro, Eats-mart Snacks, O-Ke-Doke,
Metcalfe's skinny and my own names. My market value recently topped $3.5 billion, and I employ more than 6,500
people. Who am I? (Answer: Snyder's-Lance) THE MOTLEY FOOL TAKE Alphabet for all There is no company
quite like Google's parent company, Alphabet (Nasdaq: GOOG). The company takes in nearly $100 billion of
revenue annually, and it's still growing fast. In its latest quarter, Alphabet increased revenue by 21 percent year
over year. Almost all that comes from advertising. Its Google is the world's largest search provider and most
popular website, and its Android mobile operating system enjoys greater market share than Apple's iOS. Alphabet
encompasses YouTube, Verily Life Sciences, Nest thermostats, solar-powered drones and more. Investors in
Alphabet get a dominant online advertising business coupled with the chance that one of the company's
"moonshots" will become the next big thing. The most prominent is Waymo, Alphabet's self-driving car subsidiary.
Alphabet is aiming to be the driving force behind this revolutionary technology. Alphabet's coffers have ballooned to
contain more than $94 billion in cash and investments-which can be used to buy more companies or pay a
dividend, among other options. Alphabet isn't without risk, but it's strong-and likely to reward long-term investors.
Write to Us! Send questions for Ask the Fool, Dumbest (or Smartest) Investments (up to 100 words), and your
Trivia entries to Fool@fool.com or via regular mail clo this newspaper, attn: The Motley Fool. Sorry, we can't
provide individual financial advice.


Load-Date: September 19, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 225 of 274
     Precedential No. 25: On Remand, TTAB Again Finds PRETZEL CRISPS
                          Generic For Pretzel Crackers
                                                        Mondaq
                                         September 18, 2017 Monday 10:05 AM EST


Copyright 2017 Newstex LLC All Rights Reserved

Length: 1674 words
Byline: Mr John L. Welch

Body


Sep 18, 2017( Mondaq: http://www.mondaq.com/Delivered by Newstex) In May 2015, the CAFC (opinion here[1])
vacated the nAB's decision ( here[2]) finding the term PRETZEL CRISPS to be generic for "pretzel crackers," and
it remanded the case to the Board for application of the correct legal standard, namely the two-part test set forth in
its Marvin Ginn decision. The CAFC concluded that the Board had failed to consider evidence of the relevant
public's understanding of the term PRETZEL CRISPS as a whole. On remand, the TTAB has again ruled that
PRETZEL CRISPS is generic for pretzel crackers. Frito-Lay North America, Inc.

v. Princeton Vanguard, LLC[3], Opposition No. 91195552 and Cancellation No. 92053001 (September 7, 2017)
[precedential] (Opinion by Judge Lorelei Ritchie ).Frito-Lay petitioned for cancellation of Princeton Vanguard's
Supplemental Registration for the mark PRETZEL CRISPS for "pretzel crackers" [PRETZEL disclaimed], and it
opposed PV's application to register that same mark on the Principal Register. In February 2014, the TTAB ruled in
favor of Frito-Lay. In reaching its decision, the Board gave controlling weight to dictionary definitions of the
constituent words, evidence of use by the public, including use by the media and by third-parties in the food
industry, and applicant Princeton Vanguard's own use of the term. The Board found that when "pretzel" and "crisps"
are combined, no additional meaning results, and therefore the purported mark PRETZEL CRISPS may be
analyzed via its constituent terms, in accordance with In re Gould, using "the ordinary grammatical construction."
[TTABloggedhere[4]].The CAFC, however, concluded that the Board had failed to consider evidence of the relevant
public's understanding of PRETZEL CRISPS in its entirety. [TTABlogged here[5]]. The Board "stated in passing"
that had it analyzed PRETZEL CRISPS as a phrase it would have reached the same conclusion because "the
words strung together as a unified phrase also create a meaning that we find to be understood by the relevant
public as generic for 'pretzel crackers.'" The court, however, found "no evidence that the Board conducted the
necessary step of comparing its findings with respect to the individual words to the record evidence demonstrating
the public's understanding of the combined term PRETZEL CRISPS." Regardless of whether the mark is a
compound term or a phrase, the applicable test is the same and the Board must consider the record evidence of the
public's understanding of the mark as a whole. Am. Fertility, 188 F.3d at 1348-49. Our decision in Gould merely
provides additional assistance in assessing the genericness of compound terms where it can be shown that "the
public understands the individual terms to be generic," and the joining of those terms into one compound word
provides no additional meaning. Id. It is not a short-cut and does not supplant the two-part test set forth in Marvin
Ginn. The CAFC therefore concluded that the Board applied the incorrect legal standard. On remand, the Board
was directed to consider the evidence concerning the relevant public's understanding of the term PRETZEL
CRISPS in its entirety. Furthermore, the Board must give "appropriate consideration to the proffered survey
evidence."Genericness: The test for genericness has two parts: (1) what is the genus of the goods; and (2) does
 the relevant public understand the designation at issue primarily to refer to that genus? There was no dispute that
the category of goods here at issue is adequately defined by PV's identification of goods: "pretzel crackers." The
 relevant public comprises ordinary consumers who purchase and eat pretzel crackers. The focus, then, was on the
 relevant public's understanding of the term PRETZEL CRISPS.The Board considered the dictionary definitions of



      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 226 of 274
      Precedential No. 25: On Remand, nAB Again Finds PRETZEL CRISPS Generic For Pretzel Crackers

"pretzel" and "crisp," the results of LexisNexis database searches of "pretzel crisps," media references, negative
dictionary evidence, and consumer feedback.The search results contained many references to the term "pretzel
crisps" in lower case letters, while upper case letters were used for other terms that were "presumably considered
by the authors to be brand names." On the whole, this evidence indicated "that consumers reading these articles
may see Defendant as a potential source of 'pretzel crisps,' or 'pretzel crackers,' but would not view the applied-for
mark "PRETZEL CRISPS" as a trademark identifying the source of the goods" Similarly, emails and product
reviews used upper case letters for some words - often to indicate brands - but not for "pretzel crisps."The Board
found several declarations submitted by Defendant to be of limited probative value because the declarants were
distributors of PV's products, not consumers. Moreover, although PV has used PRETZEL CRISPS as a source
identifier, it has also used the term "pretzel crisps" to identify the type of goods, "which has contributed to and
otherwise reflects a generic understanding of the term."Each party submitted the results of a "Teflon" survey
conducted to test how consumers perceive the term PRETZEL CRISPS. The Board, however, found these surveys
to be irrelevant, because the Teflon survey format is not appropriate for a term that is not inherently distinctive.
Because PRETZEL CRISPS is at least merely descriptive of the goods, the survey results merely reflect what the
CCPA referred to as "de facto secondary meaning." See Weiss Noodle Co. 129 USPQ at 414.Moreover, even if the
survey results were relevant, they were not probative due to methodological flaws in the two surveys, and even if
they were probative, the survey results overall supported a finding of genericness.Considering all relevant evidence
and arguments, the Board found that Frito-Lay had proven by a preponderance of the evidence that PRETZEL
CRISPS is generic for "pretzel crackers."Acquired Distinctiveness: For the sake of completeness, the Board also
considered PV's claims that the term PRETZEL CRISPS had achieved acquired distinctiveness under Section 2(f).
Frito-Lay established at least a prima facie case that PRETZEL CRISPS is highly descriptive of pretzel crackers.
The burden shifted to PV to present evidence to overcome Frito-Lay's showing. Since the Board found the term
"PRETZEL CRISPS"to be generic for "pretzel crackers," it considered, for purposes of the alternative Section 2(f)
analysis, that the term is "close to the genericness boundary on the continuum." Consequently, PV had a "heavy
burden of showing acquired distinctiveness."PV pointed to its extensive sales and advertising, unsolicited media
coverage, and its survey results, but the Board found that evidence inadequate. A secondary meaning survey (the
"Mantis survey") proffered by PV concluded that 38.7% of participants associated the term "PRETZEL CRISPS"
with "only one company." While the parties disagreed as to whether that fraction is sufficient to establish secondary
meaning., the Board observed that "it has been stated that numbers in this range are 'marginaL'" While this
evidence regarding sales and advertising is impressive, it is significantly undercut by the evidence discussed
previously that the relevant public and many survey respondents, including more than half the respondents to the
Mantis survey, perceive the term "pretzel crisps" as referring to a product that may derive from multiple sources.
Ultimately, the question is not the extent of advertising and promotion, but the success of it in establishing brand
recognition. The Board found that PV,s evidence of acquired distinctiveness was insufficient to establish acquired
distinctiveness under Section 2(f).Conciusion; The Board granted the petition for cancellation of PV's Supplemental
Registration No. for PRETZEL CRISPS, and it sustained the opposition to registration. The Board also found,
assuming arguendo that PRETZEL CRISPS is not generic,that the requirements for registration under Section 2(f)
were not satisfied.TTABlog comment: Compare the recent decision by the U.S. District Court for the Eastern District
of Virginia, in which the court found persuasive a Teflon-type survey in ruling that BOOKING.COM is not generic for
travel agency and hotel reservations services. [TTABlogged here[611. Instead, the court deemed the term to be
merely descriptive of the services, and then found that plaintiff had demonstrated secondary meaning as to hotel
reservation services, but not as to travel agency services. If you were PV, would you seek review of the PRETZEL
CRISPS decision via Section 1071 (b) in a district court? or via 1071 (a) at the CAFC?The content of this article is
intended to provide a general guide to the subject matter. Specialist advice should be sought about your specific
circumstances. Mr John L. WelchWolf, Greenfield ... cks, P.C.600 Atlantic AvenueBostonMA 02210UNITED
STATES Tel: 617646 8000Fax: 617646 8646 URL: www.wolfgreenfield.comClick Here [7] for related articles (c)
Mondaq Ltd, 2017 - Tel. +44 (0)20 8544 8300 -                             http://www.mondaq.com[8] [ 1]:
http://www.cafc.uscourts.gov/sites/defaultlfiles/opinions-orders/14-1517.0pinion.5-13-2015.1.PDF [ 2]:
http://ttabvue.uspto.gov/ttabvue/ttabvue-9205300 1-CAN-19.pdf         [       3]:
 http://www.mondaq.com/redirection .asp?articleJd=629520 ... panyJd=8715 ... irectaddress=http%3N/ttabvue. uspto.
 gov/ttabvue/ttabvue-91195552-0PP-87.pdf             [       4]:
 http://www.mondaq.com/redirection .asp?article_id=629520 ... panyJd=8715 ... irectaddress=http%3N/thettablog .blog
 spot.co.ukl2014/03/precedential-no-6-ttab-finds-pretzeLhtml        [     5]:


      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 227 of 274
      Precedential No. 25: On Remand. TTAB Again Finds PRETZEL CRISPS Generic For Pretzel Crackers

http://www.mondaq.comiredirection.asp?article_id=629520 ... panyJd=8715 ... irectaddress=http%3N/thettablog.blog
spot.com/2015/05/cafc-vacates-pretzel-crisps-decision.html         [  6]:
http://www.mondaq.com/redirection.asp?articleJd=629520 ... panyJd=8715 ... irectaddress=http%3N/thettablog.blog
spot.com/20 17/09/ed-va-reverses-ttab-bookingcom-not.html        [    7]:
http://www.mondaq.com/search/relate .asp?articleJd=629520 ... ine_hosUd=O            8]:
http://www.mondaq.com/default.asp?online_hosUd=21 ... 629520


Load-Date: September 18. 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 228 of 274
   United States: Precedential No. 25: On Remand, TTAB Again Finds PRETZEL
\\                    CRISPS Generic For Pretzel Crackers
'\J                                                     Mondaq Business Briefing
                                                       September 18, 2017 Monday


      Copyright 2017 Mondaq Ltd. All Rights Reserved




      rnondaq
      Length: 1477 words
      Byline: John L. Welch

      Body


      In May 2015, the CAFC (opinion here) vacated the TTAB's decision ( here) finding the term PRETZEL CRISPS to
      be generic for "pretzel crackers," and it remanded the case to the Board for application of the correct legal standard,
      namely the two-part test set forth in its Marvin Ginn decision. The CAFC concluded that the Board had failed to
      consider evidence of the relevant public's understanding of the term PRETZEL CRISPS as a whole. On remand,
      the TTAB has again ruled that PRETZEL CRISPS is generic for pretzel crackers. Frito-Lay North America, Inc. v.
      Princeton Vanguard, LLC, Opposition No. 91195552 and Cancellation No. 92053001 (September 7, 2017)
      [precedential] (Opinion by Judge Lorelei Ritchie).

      Frito-Lay petitioned for cancellation of Princeton Vanguard's Supplemental Registration for the mark PRETZEL
      CRISPS for "pretzel crackers" [PRETZEL disclaimed], and it opposed PV's application to register that same mark
      on the Principal Register. In February 2014, the TTAB ruled in favor of Frito-Lay. In reaching its decision, the Board
      gave controlling weight to dictionary definitions of the constituent words, evidence of use by the public, including
      use by the media and by third-parties in the food industry, and applicant Princeton Vanguard's own use of the term.
      The Board found that when "pretzel" and "crisps" are combined, no additional meaning results, and therefore the
      purported mark PRETZEL CRISPS may be analyzed via its constituent terms, in accordance with In re Gould, using
      "the ordinary grammatical construction." [TTABlogged here].

      The CAFC, however, concluded that the Board had failed to consider evidence of the relevant public's
      understanding of PRETZEL CRISPS in its entirety. [TIABlogged here]. The Board "stated in passing" that had it
      analyzed PRETZEL CRISPS as a phrase it would have reached the same conclusion because "the words strung
      together as a unified phrase also create a meaning that we find to be understood by the relevant public as generic
      for 'pretzel crackers.'" The court, however, found "no evidence that the Board conducted the necessary step of
      comparing its findings with respect to the individual words to the record evidence demonstrating the public's
      understanding of the combined term PRETZEL CRISPS."

       Regardless of whether the mark is a compound term or a phrase, the applicable test is the same and the Board
      must consider the record evidence of the public's understanding of the mark as a whole. Am. Fertility, 188 F.3d at
      1348-49. Our decision in Gould merely provides additional assistance in assessing the genericness of compound
      terms where it can be shown that "the public understands the individual terms to be generic," and the joining of
      those terms into one compound word provides no additional meaning. Id. It is not a short-cut and does not supplant
      the two-part test set forth in Marvin Ginn.


             Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 229 of 274
    United States: Precedential No. 25: On Remand, TTAB Again Finds PRETZEL CRISPS Generic For Pretzel
                                                   Crackers

The CAFC therefore concluded that the Board applied the incorrect legal standard. On remand, the Board was
directed to consider the evidence concerning the relevant public's understanding of the term PRETZEL CRISPS in
its entirety. Furthermore, the Board must give "appropriate consideration to the proffered survey evidence."

Genericness: The test for genericness has two parts: (1) what is the genus of the goods; and (2) does the relevant
public understand the designation at issue primarily to refer to that genus? There was no dispute that the category
of goods here at issue is adequately defined by PV's identification of goods: "pretzel crackers." The relevant public
comprises ordinary consumers who purchase and eat pretzel crackers. The focus, then, was on the relevant
public's understanding of the term PRETZEL CRISPS.

The Board considered the dictionary definitions of "pretzel" and "crisp," the results of LexisNexis database searches
of "pretzel crisps," media references, negative dictionary evidence, and consumer feedback.

The search results contained many references to the term "pretzel crisps" in lower case letters, while upper case
letters were used for other terms that were "presumably considered by the authors to be brand names." On the
whole, this evidence indicated "that consumers reading these articles may see Defendant as a potential source of
'pretzel crisps,' or 'pretzel crackers,' but would not view the applied-for mark "PRETZEL CRISPS" as a trademark
identifying the source of the goods" Similarly, emails and product reviews used upper case letters for some words -
often to indicate brands - but not for "pretzel crisps."

The Board found several declarations submitted by Defendant to be of limited probative value because the
declarants were distributors of PV's products, not consumers. Moreover, although PV has used PRETZEL CRISPS
as a source identifier, it has also used the term "pretzel crisps" to identify the type of goods, "which has
contributed to and otherwise reflects a generic understanding of the term."

Each party submitted the results of a "Teflon" survey conducted to test how consumers perceive the term
PRETZEL CRISPS. The Board, however, found these surveys to be irrelevant, because the Teflon survey format is
not appropriate for a term that is not inherently distinctive. Because PRETZEL CRISPS is at least merely
descriptive of the goods, the survey results merely reflect what the CCPA referred to as "de facto secondary
meaning." See Weiss Noodle Co. 129 USPQ at 414.

Moreover, even if the survey results were relevant, they were not probative due to methodological flaws in the two
surveys, and even if they were probative, the survey results overall supported a finding of genericness.

Considering all relevant evidence and arguments, the Board found that Frito-Lay had proven by a preponderance of
the evidence that PRETZEL CRISPS is generic for "pretzel crackers."

Acquired Distinctiveness: For the sake of completeness, the Board also considered PV's claims that the term
PRETZEL CRISPS had achieved acquired distinctiveness under Section 2(f}. Frito-Lay established at least a prima
facie case that PRETZEL CRISPS is highly descriptive of pretzel crackers. The burden shifted to PV to present
evidence to overcome Frito-Lay's showing. Since the Board found the term "PRETZEL CRISPS"to be generic for
"pretzel crackers," it considered, for purposes of the alternative Section 2(f) analysis, that the term is "close to the
genericness boundary on the continuum." Consequently, PV had a "heavy burden of showing acquired
distinctiveness. "

PV pointed to its extensive sales and advertising, unsolicited media coverage, and its survey results, but the Board
found that evidence inadequate. A secondary meaning survey (the "Mantis survey") proffered by PV concluded that
38.7% of participants associated the term "PRETZEL CRISPS" with "only one company." While the parties
disagreed as to whether that fraction is sufficient to establish secondary meaning., the Board observed that "it has
been stated that numbers in this range are 'marginal.'"

 While this evidence regarding sales and advertising IS Impressive, it is significantly undercut by the evidence
discussed previously that the relevant public and many survey respondents, including more than half the
respondents to the Mantis survey, perceive the term "pretzel crisps" as referring to a product that may derive from


      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 230 of 274
    United States: Precedential No. 25: On Remand, TTAB Again Finds PRETZEL CRISPS Generic For Pretzel
                                                   Crackers

multiple sources. Ultimately, the question is not the extent of advertising and promotion, but the success of it in
establishing brand recognition.

The Board found that PV,s evidence of acquired distinctiveness was insufficient to establish acquired
distinctiveness under Section 2(f).

Conclusion; The Board granted the petition for cancellation of PV's Supplemental Registration No. for PRETZEL
CRISPS, and it sustained the opposition to registration. The Board also found, assuming arguendo that PRETZEL
CRISPS is not generic,that the requirements for registration under Section 2(f) were not satisfied.

TTABlog comment: Compare the recent decision by the U.S. District Court for the Eastern District of Virginia, in
which the court found persuasive a Teflon-type survey in ruling that BOOKING.COM is not generic for travel agency
and hotel reservations services. [TTABlogged here]. Instead, the court deemed the term to be merely descriptive of
the services, and then found that plaintiff had demonstrated secondary meaning as to hotel reservation services,
but not as to travel agency services. If you were PV, would you seek review of the PRETZEL CRISPS decision via
Section 1071 (b) in a district court? or via 1071 (a) at the CAFC?

The content of this article is intended to provide a general guide to the subject matter. Specialist advice should be
sought about your specific circumstances.

Mr John L. Welch
Wolf, Greenfield; Sacks, P.C.
600 Atlantic Avenue
Boston
MA 02210
UNITED STATES
Tel: 6176468000
Fax: 617646 8646
URL: www.wolfgreenfield.com


Load-Date: September 18, 2017


  End of Docnment




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 231 of 274
          r\
          \ \


          \J                                   Last week's trivia answer
                                                    Fort Myers Florida Weekly (Florida)
                                                           September 13, 2017


Copyright 2017 Florida Weekly
Distributed by Newsbank, Inc. All Rights Reserved

Section: THE MOTLEY FOOL
Length: 148 words

Body


I'm the product of a 2010 merger of two companies, both of which trace their roots to the early 1900s, when one
was making pretzels and the other selling peanuts. I introduced peanut butter sandwich crackers in 1913. Today,
based in Charlotte, North Carolina, I'm a snack giant, with brands such as Kettle Brand, KETTLE Chips, Cape Cod,
Snack Factory Pretzel Crisps, Pop Secret, Emerald, Late July, Krunchers! , Tom's, Archway, Jays, Stella D'oro,
Eatsmart Snacks, O-Ke-Doke, Metcalfe's skinny and my own names. My market value recently topped $3.5 billion,
and I employ more than 6,500 people. Who am I? (Answer: Snyder's-Lance) :

Write to Us! Send questions for Ask the Fool, Dumbest ( or Smartest) Investments (up to 100 words), and your
Trivia entries to Fool@fool.com or via regular mail c/ 0 Florida Weekly, attn: The Motley Fool. Sorry, we can't
provide individual financial advice.


Load-Date: September 17, 2017


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 232 of 274
                                                        The Motley Fool
                                                 Grand Rapid Press (Michigan)
                                                  September 12, 2017 Tuesday


Copyright 2017 Grand Rapids Press All Rights Reserved

Section: NEWS; Pg. C2
Length: 287 words
Byline: © 2017 The Motley FoolfOist. by Universal Uclick




Understanding how to assess a company's return on assets (ROA) can help you see how capital intensive it is and
how much value it wrings from its resources. Capital-intensive companies require a lot of costly assets to generate
their earnings. Examples include manufacturers, oil companies, retailers, railroads and airlines. Businesses with
lighter business models (financial services and internet companies, for example) don't have lots of factories,
storefronts or inventory and can be more attractive, often sporting higher profit margins, too.

To determine a company's ROA, you'll find all the numbers you need on its recent balance sheet and income
statement (sometimes called a statement of earnings). As an example, let's review Wal-Mart's fiscal-year 2017
results.

Return on assets is determined by dividing net income for a period by total assets

FOOL'S SCHOOL

Explaining return on assets

during that period. Before we proceed further, know that net income is reported on a company's income statement,
and income statements reflect a period of time, such as a quarter or year.

For fiscal year 2017, Wal-Mart reported $13.6 billion in net income. To get its total assets during that period, we'll
have to average its total assets as of the end of fiscal 2017 and 2016. Those numbers are $198.8 billion and $199.6
billion, respectively. Their average is $199.2 billion. So dividing $13.6 by $199.2, we get .068, or 6.8 percent.

This shows that Wal-Mart creates 6.8 cents of earnings from each dollar of assets. The higher the ROA, the better.

It's good to compare a company's ROA to ROAs of other companies in the same industry and to track how it's
changing over time, as that can show it getting more or Jess productive.



Notes
ASK THE FOOL Bond timing When is it a good time to buy bonds? -A.M., Portland, Oregon First, understand that
bond prices tend to fall as interest rates rise, because when new bonds are issued at higher rates, older bonds with
lower rates will be less attractive. Right now, interest rates are more likely to rise than fall, as they've been near
historic lows. Also, know that over most long periods, stocks have outperformed bonds. Despite all that, it can be
worth adding some bonds to your portfolio for diversification. When the stock market tanks, bonds can offset some
losses - though that's not guaranteed. There are many kinds of bonds. If you expect interest rates to rise, you



       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 233 of 274
                                                    The Motley Fool

might invest in shorter-term bonds instead of getting locked into a low rate for decades. You might also invest in
actual individual bonds instead of bond mutual funds and ETFs, because if you hold them to maturity, you'll get your
principal back. (Funds and ETFs offer diversification, though, spreading your money across many bonds.) While
government bonds are safest, they offer lower interest rates than, say, corporate bonds. Alternatively, consider
CDs, as they can offer interest rates competitive with those of high-quality bonds. Look up CD rates at
bankrate.com. Where can I find the earnings reports that companies file with the SEC?- J.C., Ashland, Kentucky
Many financial websites offer these fil -ings in their stock data offerings, but you can go right to the horse's mouth at
www.sec.gov/edgar.shtmI.Oncethere.click on "Search for Company Filings," after which you can choose to look
up filings using a company's name or ticker symbol. It's smart to regularly review 10-K (annual) and 10-0 (quarterly)
reports. Got a question for the Fool? Send it in-see Write to Us NAME THAT COMPANY I'm the product of a 2010
merger of two companies, both of which trace their roots to the early 1900s, when one was making pretzels and the
other selling peanuts. I introduced peanut butter sandwich crackers in 1913. Today, based in Charlotte, North
Carolina, I'm a snack giant, with brands such as Kettle Brand, KETILE Chips, Cape Cod, Snack Factory Pretzel
Crisps, Pop Secret, Emerald, Late July, Krunchers! , Tom's, Archway, Jays, Stella D'oro, Eatsmart Snacks, O-Ke-
Doke, Metcalfe's skinny and my own names. My market value recently topped $3.5 billion, and I employ more than
6,500 people. Who am I? Know the answer? Send it to us with Foolish Trivia on the top and you'll be entered into a
drawing for a nifty prize! MY DUMBEST INVESTMENT A trip to profitopolis My dumbest investment was buying one
of your recommendations, TripAdvisor, at $55 per share. It's now trading for around $40 per share.-O.C., online
Our services are, overall, beating the market, but that doesn't mean that every recommended stock will perform as
expected or hoped. Even the best investors have gotten some calls wrong. That said, many solid investments can
look like dogs for a while. Will TripAdvisor be a long-term winner? It's too early to say, but critics can reasonably
worry about the growing competition it faces and how well it can monetize the more than 530 million user reviews
on its site that cover more than a million hotels and accommodations, four million restaurants, and much more. Still,
believers have a lot to be hopeful about. Last quarter, TripAdvisor's average monthly unique visitors reached nearly
390 million, up 14 percent year-over-year. It's building a profit center via travel bookings and restaurant
reservations, and it recently onboarded IHG and Expedia to its Instant Booking platform, which now sports all major
Western hotel chains and both of the major online travel agencies. It's also beefing up its advertising spending in
order to attract more customers and fuel long-term growth. Do you have a lesson learned the hard way? Boil it
down to 100 words (or less) and send it to The Motley Fool clo My Dumbest Investment. LAST WEEK'S TRIVIA
ANSWER I trace my roots back to 1872, when I started the first paper mill in Wisconsin. I introduced Kotex napkins
in 1920 and Kleenex in 1924. Today, based in Dallas and sporting a market value recently topping $40 billion, I'm a
consumer products giant, with more than 40,000 employees worldwide and brands such as Depend, Poise, Little
Swimmers, Viva and Pull-Ups. Five of my brands-Huggies, Scott, Kleenex, Cottonelle and Kotex-each generate
more than $1 billion in annual sales. Almost a quarter of the world's population buys one or more of my products
each day. Who am I? (Answer: Kimberly-Clark) THE MOTLEY FOOL TAKE Balm in Gilead Rapidly sinking sales of
drugs that essentially cure hepatitis C have hammered Gilead Sciences stock (Nasdaq: GILD) so hard you'd think
it's bleeding money. But nothing could be further from the truth. While its hepatitis C drug revenue has been
shrinking and HIV drug competition is heating up, the drugmaker's balance sheet still boasted a whopping cash
balance of $36.6 billion at the end of June after its operations generated a stunning $2.6 billion in free cash flow
during the second quarter alone. At this pace, the world's leading seller of antiviral drugs would produce about
$0.12 of distributable profits for every $1 used to purchase shares at recent prices. Gilead has used its massive
cash flows to lower its share count by about 14 percent over the past three years, plus the stock offers a tempting
2.8 percent dividend yield at recent prices. Its cash can also let it spend a lot acquiring other companies (or just
some of their drugs) or inking profitable partnerships with smaller companies developing promising drugs. With
double-digit sales growth in its HIV treatment segment and a diverse clinical pipeline that sports compelling
candidates in high-value areas such as rheumatoid arthritis, Gilead's stock is arguably a great value buy for any
 investor right now simply because of its immense cash position. Write to Us! Send questions for Ask the Fool,
 Dumbest (or Smartest) Investments (up to 100 words), and your Trivia entries to Fool@fool.com or via regular mail
 clo this newspaper, attn: The Motley Fool. Sorry, we can't provide individual financial advice.


Load-Date: September 12, 2017



      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 234 of 274
                                  The Motley Fool


End of Document




    Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 235 of 274
                                                        The Motley Fool
                                                Muskegon Chronicle (Michigan)
                                                  September 12, 2017 Tuesday


Copyright 2017 Muskegon Chronicle All Rights Reserved

Section: BUSINESS; Pg. C2
Length: 287 words
Byline: © 2017 The Motley Fool/Dist. by Universal Uclick

Body


Understanding how to assess a company's return on assets (ROA) can help you see how capital intensive it is and
how much value it wrings from its resources. Capital-intensive companies require a lot of costly assets to generate
their earnings. Examples include manufacturers, oil companies, retailers, railroads and airlines. Businesses with
lighter business models (financial services and internet companies, for example) don't have lots of factories,
storefronts or inventory and can be more attractive, often sporting higher profit margins, too.

To determine a company's ROA, you'll find all the numbers you need on its recent balance sheet and income
statement (sometimes called a statement of earnings). As an example, let's review Wal-Mart's fiscal-year 2017
results.

Return on assets is determined by dividing net income for a period by total assets during that period. Before we
proceed further, know that net income is reported on a company's income statement, and income statements reflect
a period of time, such as a quarter or year.

For fiscal year 2017, Wal-Mart reported $13.6 billion in net income. To get its total assets during that period, we'll
have to average its total assets as of the end of fiscal 2017 and 2016. Those numbers are $198.8 billion and $199.6
billion, respectively. Their average is $199.2 billion. So dividing $13.6 by $199.2, we get .068, or 6.8 percent.

This shows that Wal-Mart creates 6.8 cents of earnings from each dollar of assets. The higher the ROA, the better.

It's good to compare a company's ROA to ROAs of other companies in the same industry and to track how it's
changing over time, as that can show it getting more or less productive.

FOOL'S SCHOOL

Explaining return on assets



Notes
ASK THE FOOL Bond timing When is it a good time to buy bonds? -A.M., Portland, Oregon First, understand that
bond prices tend to fall as interest rates rise, because when new bonds are issued at higher rates, older bonds with
lower rates will be less attractive. Right now, interest rates are more likely to rise than fall, as they've been near
historic lows. Also, know that over most long periods, stocks have outperformed bonds. Despite all that, it can be
worth adding some bonds to your portfolio for diversification. When the stock market tanks, bonds can offset some
losses - though that's not guaranteed. There are many kinds of bonds. If you expect interest rates to rise, you
might invest in shorter-term bonds instead of getting locked into a low rate for decades. You might also invest in



       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 236 of 274
                                                    The Motley Fool

actual individual bonds instead of bond mutual funds and ETFs, because if you hold them to maturity, you'll get your
principal back. (Funds and ETFs offer diversification, though, spreading your money across many bonds.) While
government bonds are safest, they offer lower interest rates than, say, corporate bonds. Alternatively, consider
CDs, as they can offer interest rates competitive with those of high-quality bonds. Look up CD rates at
bankrate.com. Where can I find the earnings reports that companies file with the SEC?- J.C., Ashland, Kentucky
Many financial websites offer these fiI -ings in their stock data offerings, but you can go right to the horse's mouth at
www.sec.gov/edgar.shtmI.Oncethere.click on "Search for Company Filings," after which you can choose to look
up filings using a company's name or ticker symbol. It's smart to regularly review 10-K (annual) and 10-0 (quarterly)
reports. Got a question for the Fool? Send it in-see Write to Us NAME THAT COMPANY I'm the product of a 2010
merger of two companies, both of which trace their roots to the early 1900s, when one was making pretzels and the
other selling peanuts. I introduced peanut butter sandwich crackers in 1913. Today, based in Charlotte, North
Carolina, I'm a snack giant, with brands such as Kettle Brand, KETTLE Chips, Cape Cod, Snack Factory Pretzel
Crisps, Pop Secret, Emerald, Late July, Krunchers! , Tom's, Archway, Jays, Stella D'oro, Eatsmart Snacks, O-Ke-
Doke, Metcalfe's skinny and my own names. My market value recently topped $3.5 billion, and I employ more than
6,500 people. Who am I? Know the answer? Send it to us with Foolish Trivia on the top and you'll be entered into a
drawing for a nifty prize! LAST WEEK'S TRIVIA ANSWER I trace my roots back to 1872, when I started the first
paper mill in Wisconsin. I introduced Kotex napkins in 1920 and Kleenex in 1924. Today, based in Dallas and
sporting a market value recently topping $40 billion, I'm a consumer products giant, with more than 40,000
employees worldwide and brands such as Depend, Poise, Little Swimmers, Viva and Pull-Ups. Five of my brands-
Huggies, Scott, Kleenex, Cottonelle and Kotex-each generate more than $1 billion in annual sales. Almost a
quarter of the world's population buys one or more of my products each day. Who am I? (Answer: Kimberly-Clark)
THE MOTLEY FOOL TAKE MY DUMBEST INVESTMENT Balm in Gilead A trip to profitopolis My dumbest
investment was buying one of your recommendations, TripAdvisor, at $55 per share. It's now trading for around $40
per share.-O.C., online Our services are, overall, beating the market, but that doesn't mean that every
recommended stock will perform as expected or hoped. Even the best investors have gotten some calls wrong.
That said, many solid investments can look like dogs for a while. Will TripAdvisor be a long-term winner? It's too
early to say, but critics can reasonably worry about the growing competition it faces and how well it can monetize
the more than 530 million user reviews on its site that cover more than a million hotels and accommodations, four
million restaurants, and much more. Still, believers have a lot to be hopeful about. Last quarter, TripAdvisor's
average monthly unique visitors reached nearly 390 million, up 14 percent year-over-year. It's building a profit
center via travel bookings and restaurant reservations, and it recently on boarded IHG and Expedia to its Instant
Booking platform, which now sports all major Western hotel chains and both of the major online travel agencies. It's
also beefing up its advertising spending in order to attract more customers and fuel long-term growth. Do you have
a lesson learned the hard way? Boil it down to 100 words (or less) and send it to The Motley Fool c/o My Dumbest
 Investment. Rapidly sinking sales of drugs that essentially cure hepatitis C have hammered Gilead Sciences stock
(Nasdaq: GILD) so hard you'd think it's bleeding money. But nothing could be further from the truth. While its
hepatitis C drug revenue has been shrinking and HIV drug competition operations generated a stunning $2.6 billion
in free cash flow during the second quarter alone. At this pace, the world's leading seller of antiviral drugs would
produce about $0.12 of distributable profits for every Gilead has used its massive cash flows to lower its share
count by about 14 percent over the past three years, plus the stock offers a tempting 2.8 percent dividend yield at
recent prices. Its cash can also let it spend a lot acquiring other companies (or just some of their drugs) or inking
profitable partnerships with smaller companies developing promising drugs. $36.6 billion at the end of June after its
With because Write Dumbest 100 double-digit sales growth in its HIV Gilead's stock is arguably a great of its
immense cash position. to Us! Send questions for Ask the Fool, (or Smartest) Investments (up to Fool@fool.com or
via regular mail c/o this newspaper, attn: The Motley Fool. Sorry, we can't words), and your Trivia entries to provide
 individual financial advice.


Load-Date: September 12, 2017


  .End of D()cmncnt




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 237 of 274
           The Motley Fool; Explaining return on assets FOOL'S SCHOOL
                                                   Saginaw News (Michigan)
                                                  September 12. 2017 Tuesday


Copyright 2017 Saginaw News All Rights Reserved

Section: NEWS; Pg. C2
Length: 284 words
Byline: © 2017 The Motley FoolIDist. by Universal Uclick

Body


Understanding how to assess a company's return on assets (ROA) can help you see how capital intensive it is and
how much value it wrings from its resources. Capital-intensive companies require a lot of costly assets to generate
their earnings. Examples include manufacturers, oil companies, retailers, railroads and airlines. Businesses with
lighter business models (financial services and internet companies, for example) don't have lots of factories,
storefronts or inventory and can be more attractive, often sporting higher profit margins, too.

To determine a company's ROA, you'll find all the numbers you need on its recent balance sheet and income
statement (sometimes called a statement of earnings). As an example, let's review Wal-Mart's fiscal-year 2017
results.

Return on assets is determined by dividing net income for a period by total assets

To Educate, Amuse & Enrich

during that period. Before we proceed further, know that net income is reported on a company's income statement,
and income statements reflect a period of time, such as a quarter or year.

For fiscal year 2017, Wal-Mart reported $13.6 billion in net income. To get its total assets during that period, we'll
have to average its total assets as of the end of fiscal 2017 and 2016. Those numbers are $198.8 billion and $199.6
billion, respectively. Their average is $199.2 billion. So dividing $13.6 by $199.2, we get .068, or 6.8 percent.

This shows that Wal-Mart creates 6.8 cents of earnings from each dollar of assets. The higher the ROA, the better.

It's good to compare a company's ROA to ROAs of other companies in the same industry and to track how it's
changing over time, as that can show it getting more or less productive.



Notes
ASK THE FOOL Bond timing When is it a good time to buy bonds? -A.M., Portland, Oregon First, understand that
bond prices tend to fall as interest rates rise, because when new bonds are issued at higher rates, older bonds with
lower rates will be less attractive. Right now, interest rates are more likely to rise than fall, as they've been near
historic lows. Also, know that over most long periods, stocks have outperformed bonds. Despite all that, it can be
worth adding some bonds to your portfolio for diversification. When the stock market tanks, bonds can offset some
losses - though that's not guaranteed. There are many kinds of bonds. If you expect interest rates to rise, you
might invest in shorter-term bonds instead of getting locked into a low rate for decades. You might also invest in
actual individual bonds instead of bond mutual funds and ETFs, because if you hold them to maturity, you'll get your



      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 238 of 274
                          The Motley Fool; Explaining return on assets FOOL'S SCHOOL

principal back. (Funds and ETFs offer diversification, though, spreading your money across many bonds.) While
government bonds are safest, they offer lower interest rates than, say, corporate bonds. Alternatively, consider
CDs, as they can offer interest rates competitive with those of high-quality bonds. Look up CD rates at
bankrate.com. Where can I find the earnings reports that companies file with the SEC?- J.C., Ashland, Kentucky
Many financial websites offer these fil -ings in their stock data offerings, but you can go right to the horse's mouth at
www.sec.gov/edgar.shtmI.Oncethere.click on "Search for Company Filings," after which you can choose to look
up filings using a company's name or ticker symbol. It's smart to regularly review 10-K (annual) and 10-0 (quarterly)
reports. Got a question for the Fool? Send it in-see Write to Us NAME THAT COMPANY I'm the product of a 2010
merger of two companies, both of which trace their roots to the early 1900s, when one was making pretzels and the
other selling peanuts. I introduced peanut butter sandwich crackers in 1913. Today, based in Charlotte, North
Carolina, I'm a snack giant, with brands such as Kettle Brand, KETTLE Chips, Cape Cod, Snack Factory Pretzel
Crisps, Pop Secret, Emerald, Late July, Krunchers! , Tom's, Archway, Jays, Stella D'oro, Eatsmart Snacks, O-Ke-
Doke, Metcalfe's skinny and my own names. My market value recently topped $3.5 billion, and I employ more than
6,500 people. Who am I? Know the answer? Send it to us with Foolish Trivia on the top and you'll be entered into a
drawing for a nifty prize! LAST WEEK'S TRIVIA ANSWER I trace my roots back to 1872, when I started the first
paper mill in Wisconsin. I introduced Kotex napkins in 1920 and Kleenex in 1924. Today, based in Dallas and
sporting a market value recently topping $40 billion, I'm a consumer products giant, with more than 40,000
employees worldwide and brands such as Depend, Poise, Little Swimmers, Viva and Pull-Ups. Five of my brands-
Huggies, Scott, Kleenex, Cottonelle and Kotex-each generate more than $1 billion in annual sales. Almost a
quarter of the world's population buys one or more of my products each day. Who am I? (Answer: Kimberly-Clark)
MY DUMBEST INVESTMENT A trip to profitopolis My dumbest investment was buying one of your
recommendations, TripAdvisor, at $55 per share. It's now trading for around $40 per share.-O.C., online Our
services are, overall, beating the market, but that doesn't mean that every recommended stock will perform as
expected or hoped. Even the best investors have gotten some calls wrong. That said, many solid investments can
look like dogs for a while. Will TripAdvisor be a long-term winner? It's too early to say, but critics can reasonably
worry about the growing competition it faces and how well it can monetize the more than 530 million user reviews
on its site that cover more than a million hotels and accommodations, four million restaurants, and much more. Still,
believers have a lot to be hopeful about. Last quarter, TripAdvisor's average monthly unique visitors reached nearly
390 million, up 14 percent year-over-year. It's building a profit center via travel bookings and restaurant
reservations, and it recently onboarded IHG and Expedia to its Instant Booking platform, which now sports all major
Western hotel chains and both of the major online travel agencies. It's also beefing up its advertising spending in
order to attract more customers and fuel long-term growth. Do you have a lesson learned the hard way? Boil it
down to 100 words (or less) and send it to The Motley Fool c/o My Dumbest Investment. THE MOTLEY FOOL
TAKE Balm in Gilead Rapidly sinking sales of drugs that essentially cure hepatitis C have hammered Gilead
Sciences stock (Nasdaq: GILD) so hard you'd think it's bleeding money. But nothing could be further from the truth.
While its hepatitis C drug revenue has been shrinking and HIV drug competition is heating up, the drugmaker's
balance sheet still boasted a whopping cash balance of $36.6 billion at the end of June after its operations
generated a stunning $2.6 billion in free cash flow during the second quarter alone. At this pace, the world's leading
seller of antiviral drugs would produce about $0.12 of distributable profits for every $1 used to purchase shares at
recent prices. Gilead has used its massive cash flows to lower its share count by about 14 percent over the past
three years, plus the stock offers a tempting 2.8 percent dividend yield at recent prices. Its cash can also let it
spend a lot acquiring other companies (or just some of their drugs) or inking profitable partnerships with smaller
companies developing promising drugs. With double-digit sales growth in its HIV treatment segment and a diverse
clinical pipeline that sports compelling candidates in high-value areas such as rheumatoid arthritis, Gilead's stock is
arguably a great value buy for any investor right now simply because of its immense cash position. Write to Us!
Send questions for Ask the Fool, Dumbest (or Smartest) Investments (up to 100 words), and your Trivia entries to
 Fool@fool.com or via regular mail c/o this newspaper, attn: The Motley Fool. Sorry, we can't provide individual
financial advice.


Load-Date: September 12, 2017




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 239 of 274
                  The Motley Fool; Explaining return on assets FOOL'S SCHOOL


End of Document




    Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 240 of 274
 ,,~I\
  \        The Motley Fool; Explaining return on assets FOOL'S SCHOOL
                                               Jackson Citizen Patriot (Michigan)
                                                  September 12, 2017 Tuesday


Copyright 2017 The Republican Company, Springfield, MA. All Rights Reserved

Section: NEWS; Pg. C2
Length: 280 words
Byline: © 2017 The Motley Fool/Dist. by Universal Uclick

Body


Understanding how to assess a company's return on assets (ROA) can help you see how capital intensive it is and
how much value it wrings from its resources. Capital-intensive companies require a lot of costly assets to generate
their earnings. Examples include manufacturers, oil companies, retailers, railroads and airlines. Businesses with
lighter business models (financial services and internet companies, for example) don't have lots of factories,
storefronts or inventory and can be more attractive, often sporting higher profit margins, too.

To determine a company's ROA, you'll find all the numbers you need on its recent balance sheet and income
statement (sometimes called a statement of earnings). As an example, let's review Wal-Mart's fiscal-year 2017
results.

Return on assets is determined by dividing net income for a period by total assets during that period. Before we
proceed further, know that net income is reported on a company's income statement, and income statements reflect
a period of time, such as a quarter or year.

For fiscal year 2017, Wal-Mart reported $13.6 billion in net income. To get its total assets during that period, we'll
have to average its total assets as of the end of fiscal 2017 and 2016. Those numbers are $198.8 billion and $199.6
billion, respectively. Their average is $199.2 billion. So dividing $13.6 by $199.2, we get .068, or 6.8 percent.

This shows that Wal-Mart creates 6.8 cents of earnings from each dollar of assets. The higher the ROA, the better.

It's good to compare a company's ROA to ROAs of other companies in the same industry and to track how it's
changing over time, as that can show it getting more or less productive.



Notes
ASK THE FOOL Bond timing When is it a good time to buy bonds? -A.M., Portland, Oregon First, understand that
bond prices tend to fall as interest rates rise, because when new bonds are issued at higher rates, older bonds with
lower rates will be less attractive. Right now, interest rates are more likely to rise than fall, as they've been near
historic lows. Also, know that over most long periods, stocks have outperformed bonds. Despite all that, it can be
worth adding some bonds to your portfolio for diversification. When the stock market tanks, bonds can offset some
losses - though that's not guaranteed. There are many kinds of bonds. If you expect interest rates to rise, you
might invest in shorter-term bonds instead of getting locked into a low rate for decades. You might also invest in
actual individual bonds instead of bond mutual funds and ETFs, because if you hold them to maturity, you'll get your
principal back. (Funds and ETFs offer diversification, though, spreading your money across many bonds.) While
government bonds are safest, they offer lower interest rates than, say, corporate bonds. Alternatively, consider
CDs, as they can offer interest rates competitive with those of high-quality bonds. Look up CD rates at


         Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 241 of 274
                          The Motley Fool; Explaining return on assets FOOL'S SCHOOL

bankrate.com. Where can I find the earnings reports that companies file with the SEC?- J.C., Ashland, Kentucky
Many financial websites offer these fiI -ings in their stock data offerings, but you can go right to the horse's mouth at
www.sec.gov/edgar.shtmI.Oncethere.c1ick on "Search for Company Filings," after which you can choose to look
up filings using a company's name or ticker symbol. It's smart to regularly review 10-K (annual) and 10-Q (quarterly)
reports. Got a question for the Fool? Send it in-see Write to Us NAME THAT COMPANY I'm the product of a 2010
merger of two companies, both of which trace their roots to the early 1900s, when one was making pretzels and the
other selling peanuts. I introduced peanut butter sandwich crackers in 1913. Today, based in Charlotte, North
Carolina, I'm a snack giant, with brands such as Kettle Brand, KETTLE Chips, Cape Cod, Snack Factory Pretzel
Crisps, Pop Secret, Emerald, Late July, Krunchers! , Tom's, Archway, Jays, Stella D'oro, Eatsmart Snacks, O-Ke-
Doke, Metcalfe's skinny and my own names. My market value recently topped $3.5 billion, and I employ more than
6,500 people. Who am I? Know the answer? Send it to us with Foolish Trivia on the top and you'll be entered into a
drawing for a nifty prize! LAST WEEK'S TRIVIA ANSWER I trace my roots back to 1872, when I started the first
paper mill in Wisconsin. I introduced Kotex napkins in 1920 and Kleenex in 1924. Today, based in Dallas and
sporting a market value recently topping $40 billion, I'm a consumer products giant, with more than 40,000
employees worldwide and brands such as Depend, Poise, Little Swimmers, Viva and Pull-Ups. Five of my brands-
Huggies, Scott, Kleenex, Cottonelle and Kotex-each generate more than $1 billion in annual sales. Almost a
quarter of the world's population buys one or more of my products each day. Who am I? (Answer: Kimberly-Clark)
MY DUMBEST INVESTMENT A trip to profitopolis My dumbest investment was buying one of your
recommendations, TripAdvisor, at $55 per share. It's now trading for around $40 per share.-O.C., online Our
services are, overall, beating the market, but that doesn't mean that every recommended stock will perform as
expected or hoped. Even the best investors have gotten some calls wrong. That said, many solid investments can
look like dogs for a while. Will TripAdvisor be a long-term winner? It's too early to say, but critics can reasonably
worry about the growing competition it faces and how well it can monetize the more than 530 million user reviews
on its site that cover more than a million hotels and accommodations, four million restaurants, and much more. Still,
believers have a lot to be hopeful about. Last quarter, TripAdvisor's average monthly unique visitors reached nearly
390 million, up 14 percent year-over-year. It's building a profit center via travel bookings and restaurant
reservations, and it recently onboarded IHG and Expedia to its Instant Booking platform, which now sports all major
Western hotel chains and both of the major online travel agencies. It's also beefing up its advertising spending in
order to attract more customers and fuel long-term growth. Do you have a lesson learned the hard way? Boil it
down to 100 words (or less) and send it to The Motley Fool clo My Dumbest Investment. THE MOTLEY FOOL
TAKE Balm in Gilead Rapidly sinking sales of drugs that essentially cure hepatitis C have hammered Gilead
Sciences stock (Nasdaq: GILD) so hard you'd think it's bleeding money. But nothing could be further from the truth.
While its hepatitis C drug revenue has been shrinking and HIV drug competition is heating up, the drugmaker's
balance sheet still boasted a whopping cash balance of $36.6 billion at the end of June after its operations
generated a stunning $2.6 billion in free cash flow during the second quarter alone. At this pace, the world's leading
seller of antiviral drugs would produce about $0.12 of distributable profits for every $1 used to purchase shares at
recent prices. Gilead has used its massive cash flows to lower its share count by about 14 percent over the past
three years, plus the stock offers a tempting 2.8 percent dividend yield at recent prices. Its cash can also let it
spend a lot acquiring other companies (or just some of their drugs) or inking profitable partnerships with smaller
companies developing promising drugs. With double-digit sales growth in its HIV treatment segment and a diverse
clinical pipeline that sports compelling candidates in high-value areas such as rheumatoid arthritis, Gilead's stock is
arguably a great value buy for any investor right now simply because of its immense cash position. Write to Us!
Send questions for Ask the Fool, Dumbest (or Smartest) Investments (up to 100 words), and your Trivia entries to
Fool@fool.com or via regular mail c/o this newspaper, attn: The Motley Fool. Sorry, we can't provide individual
financial advice.


Load-Date: September 12, 2017


  Ent! ofDocnment




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 242 of 274
           The Motley Fool; Explaining return on assets FOOL'S SCHOOL
                                                 Kalamazoo Gazette (Michigan)
                                                 September 12, 2017 Tuesday


Copyright 2017 Kalamazoo Gazette All Rights Reserved

Section: NEWS; Pg. C2
Length: 280 words
Byline: © 2017 The Motley Fool/Dist. by Universal Uclick

Body


Understanding how to assess a company's return on assets (ROA) can help you see how capital intensive it is and
how much value it wrings from its resources. Capital-intensive companies require a lot of costly assets to generate
their earnings. Examples include manufacturers, oil companies, retailers, railroads and airlines. Businesses with
lighter business models (financial services and internet companies, for example) don't have lots of factories,
storefronts or inventory and can be more attractive, often sporting higher profit margins, too.

To determine a company's ROA, you'll find all the numbers you need on its recent balance sheet and income
statement (sometimes called a statement of earnings). As an example, let's review Wal-Mart's fiscal-year 2017
results.

Return on assets is determined by dividing net income for a period by total assets during that period. Before we
proceed further, know that net income is reported on a company's income statement, and income statements reflect
a period of time, such as a quarter or year.

For fiscal year 2017, Wal-Mart reported $13.6 billion in net income. To get its total assets during that period, we'll
have to average its total assets as of the end of fiscal 2017 and 2016. Those numbers are $198.8 billion and $199.6
billion, respectively. Their average is $199.2 billion. So dividing $13.6 by $199.2, we get .068, or 6.8 percent.

This shows that Wal-Mart creates 6.8 cents of earnings from each dollar of assets. The higher the ROA, the better.

It's good to compare a company's ROA to ROAs of other companies in the same industry and to track how it's
changing over time, as that can show it getting more or less productive.



Notes
ASK THE FOOL Bond timing When is it a good time to buy bonds? -A.M., Portland, Oregon First, understand that
bond prices tend to fall as interest rates rise, because when new bonds are issued at higher rates, older bonds with
lower rates will be less attractive. Right now, interest rates are more likely to rise than fall, as they've been near
historic lows. Also, know that over most long periods, stocks have outperformed bonds. Despite all that, it can be
worth adding some bonds to your portfolio for diversification. When the stock market tanks, bonds can offset some
losses - though that's not guaranteed. There are many kinds of bonds. If you expect interest rates to rise, you
might invest in shorter-term bonds instead of getting locked into a low rate for decades. You might also invest in
actual individual bonds instead of bond mutual funds and ETFs, because if you hold them to maturity, you'll get your
principal back. (Funds and ETFs offer diversification, though, spreading your money across many bonds.) While
government bonds are safest, they offer lower interest rates than, say, corporate bonds. Alternatively, consider
CDs, as they can offer interest rates competitive with those of high-quality bonds. Look up CD rates at


      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 243 of 274
                           The Motley Fool; Explaining return on assets FOOL'S SCHOOL

bankrate.com. Where can I find the earnings reports that companies file with the SEC?- J.C., Ashland, Kentucky
Many financial websites offer these fil -ings in their stock data offerings, but you can go right to the horse's mouth at
www.sec.gov/edgar.shtmI.Oncethere.click on "Search for Company Filings," after which you can choose to look
up filings using a company's name or ticker symbol. It's smart to regularly review 10-K (annual) and 10-0 (quarterly)
reports. Got a question for the Fool? Send it in-see Write to Us NAME THAT COMPANY I'm the product of a 2010
merger of two companies, both of which trace their roots to the early 1900s, when one was making pretzels and the
other selling peanuts. I introduced peanut butter sandwich crackers in 1913. Today, based in Charlotte, North
Carolina, I'm a snack giant, with brands such as Kettle Brand, KETTLE Chips, Cape Cod, Snack Factory Pretzel
Crisps, Pop Secret, Emerald, Late July, Krunchers! , Tom's, Archway, Jays, Stella D'oro, Eatsmart Snacks, O-Ke-
Doke, Metcalfe's skinny and my own names. My market value recently topped $3.5 billion, and I employ more than
6,500 people. Who am I? Know the answer? Send it to us with Foolish Trivia on the top and you'll be entered into a
drawing for a nifty prize! LAST WEEK'S TRIVIA ANSWER I trace my roots back to 1872, when I started the first
paper mill in Wisconsin. I introduced Kotex napkins in 1920 and Kleenex in 1924. Today, based in Dallas and
sporting a market value recently topping $40 billion, I'm a consumer products giant, with more than 40,000
employees worldwide and brands such as Depend, Poise, Little Swimmers, Viva and Pull-Ups. Five of my brands-
Huggies, Scott, Kleenex, Cottonelle and Kotex-each generate more than $1 billion in annual sales. Almost a
quarter of the world's population buys one or more of my products each day. Who am I? (Answer: Kimberly-Clark)
MY DUMBEST INVESTMENT A trip to profitopolis My dumbest investment was buying one of your
recommendations, TripAdvisor, at $55 per share. It's now trading for around $40 per share.-O.C., online Our
services are, overall, beating the market, but that doesn't mean that every recommended stock will perform as
expected or hoped. Even the best investors have gotten some calls wrong. That said, many solid investments can
look like dogs for a while. Will TripAdvisor be a long-term winner? It's too early to say, but critics can reasonably
worry about the growing competition it faces and how well it can monetize the more than 530 million user reviews
on its site that cover more than a million hotels and accommodations, four million restaurants, and much more. Still,
believers have a lot to be hopeful about. Last quarter, TripAdvisor's average monthly unique visitors reached nearly
390 million, up 14 percent year-over-year. It's building a profit center via travel bookings and restaurant
reservations, and it recently onboarded IHG and Expedia to its Instant Booking platform, which now sports all major
Western hotel chains and both of the major online travel agencies. It's also beefing up its advertising spending in
order to attract more customers and fuel long-term growth. Do you have a lesson learned the hard way? Boil it
down to 100 words (or less) and send it to The Motley Fool c/o My Dumbest Investment. THE MOTLEY FOOL
TAKE Balm in Gilead Rapidly sinking sales of drugs that essentially cure hepatitis C have hammered Gilead
Sciences stock (Nasdaq: GILD) so hard you'd think it's bleeding money. But nothing could be further from the truth.
While its hepatitis C drug revenue has been shrinking and HIV drug competition is heating up, the drugmaker's
balance sheet still boasted a whopping cash balance of $36.6 billion at the end of June after its operations
generated a stunning $2.6 billion in free cash flow during the second quarter alone. At this pace, the world's leading
seller of antiviral drugs would produce about $0.12 of distributable profits for every $1 used to purchase shares at
recent prices. Gilead has used its massive cash flows to lower its share count by about 14 percent over the past
three years, plus the stock offers a tempting 2.8 percent dividend yield at recent prices. Its cash can also let it
spend a lot acquiring other companies (or just some of their drugs) or inking profitable partnerships with smaller
companies developing promising drugs. With double-digit sales growth in its HIV treatment segment and a diverse
clinical pipeline that sports compelling candidates in high-value areas such as rheumatoid arthritis, Gilead's stock is
arguably a great value buy for any investor right now simply because of its immense cash position. Write to Us!
Send questions for Ask the Fool, Dumbest (or Smartest) Investments (up to 100 words), and your Trivia entries to
Fool@fool.com or via regular mail c/o this newspaper, attn: The Motley Fool. Sorry, we can't provide individual
financial advice.


Load-Date: September 12, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 244 of 274
   (\
   \ )'     The Motley Fool; FOOL'S SCHOOL Explaining return on assets
    \                                                Flint Journal (Michigan)
                                                   September 12, 2017 Tuesday


Copyright 2017 Flint Journal All Rights Reserved

Section: BUSINESS; Pg. C2
Length: 280 words
Byline: © 2017 The Motley Fool/Dist. by Universal Uclick

Body


Understanding how to assess a company's return on assets (ROA) can help you see how capital intensive it is and
how much value it wrings from its resources. Capital-intensive companies require a lot of costly assets to generate
their earnings. Examples include manufacturers, oil companies, retailers, railroads and airlines. Businesses with
lighter business models (financial services and internet companies, for example) don't have lots of factories,
storefronts or inventory and can be more attractive, often sporting higher profit margins, too.

To determine a company's ROA, you'll find all the numbers you need on its recent balance sheet and income
statement (sometimes called a statement of earnings). As an example, let's review Wal-Mart's fiscal-year 2017
results.

Return on assets is determined by dividing net income for a period by total assets during that period. Before we
proceed further, know that net income is reported on a company's income statement, and income statements reflect
a period of time, such as a quarter or year.

For fiscal year 2017, Wal-Mart reported $13.6 billion in net income. To get its total assets during that period, we'll
have to average its total assets as of the end of fiscal 2017 and 2016. Those numbers are $198.8 billion and $199.6
billion, respectively. Their average is $199.2 billion. So dividing $13.6 by $199.2, we get .068, or 6.8 percent.

This shows that Wal-Mart creates 6.8 cents of earnings from each dollar of assets. The higher the ROA, the better.

It's good to compare a company's ROA to ROAs of other companies in the same industry and to track how it's
changing over time, as that can show it getting more or less productive.



Notes
ASK THE FOOL Bond timing When is it a good time to buy bonds? -A.M., Portland, Oregon First, understand that
bond prices tend to fall as interest rates rise, because when new bonds are issued at higher rates, older bonds with
lower rates will be less attractive. Right now, interest rates are more likely to rise than fall, as they've been near
historic lows. Also, know that over most long periods, stocks have outperformed bonds. Despite all that, it can be
worth adding some bonds to your portfolio for diversification. When the stock market tanks, bonds can offset some
losses - though that's not guaranteed. There are many kinds of bonds. If you expect interest rates to rise, you
might invest in shorter-term bonds instead of getting locked into a low rate for decades. You might also invest in
actual individual bonds instead of bond mutual funds and ETFs, because if you hold them to maturity, you'll get your
principal back. (Funds and ETFs offer diversification, though, spreading your money across many bonds.) While
government bonds are safest, they offer lower interest rates than, say, corporate bonds. Alternatively, consider
CDs, as they can offer interest rates competitive with those of high-quality bonds. Look up CD rates at


        Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 245 of 274
                          The Motley Fool; FOOL'S SCHOOL Explaining return on assets

bankrate.com. Where can I find the earnings reports that companies file with the SEC?- J.C., Ashland, Kentucky
Many financial websites offer these fil -ings in their stock data offerings, but you can go right to the horse's mouth at
www.sec.gov/edgar.shtmIoOncethere.click on "Search for Company Filings," after which you can choose to look
up filings using a company's name or ticker symbol. It's smart to regularly review 10-K (annual) and 10-Q (quarterly)
reports. Got a question for the Fool? Send it in-see Write to Us NAME THAT COMPANY I'm the product of a 2010
merger of two companies, both of which trace their roots to the early 1900s, when one was making pretzels and the
other selling peanuts. I introduced peanut butter sandwich crackers in 1913. Today, based in Charlotte, North
Carolina, I'm a snack giant, with brands such as Kettle Brand, KETTLE Chips, Cape Cod, Snack Factory Pretzel
Crisps, Pop Secret, Emerald, Late July, Krunchers! , Tom's, Archway, Jays, Stella D'oro, Eatsmart Snacks, O-Ke-
Doke, Metcalfe's skinny and my own names. My market value recently topped $3.5 billion, and I employ more than
6,500 people. Who am I? Know the answer? Send it to us with Foolish Trivia on the top and you'll be entered into a
drawing for a nifty prize! LAST WEEK'S TRIVIA ANSWER I trace my roots back to 1872, when I started the first
paper mill in Wisconsin. I introduced Kotex napkins in 1920 and Kleenex in 1924. Today, based in Dallas and
sporting a market value recently topping $40 billion, I'm a consumer products giant, with more than 40,000
employees worldwide and brands such as Depend, Poise, Little Swimmers, Viva and Pull-Ups. Five of my brands-
Huggies, Scott, Kleenex, Cottonelle and Kotex-each generate more than $1 billion in annual sales. Almost a
quarter of the world's population buys one or more of my products each day. Who am I? (Answer: Kimberly-Clark)
MY DUMBEST INVESTMENT A trip to profitopolis My dumbest investment was buying one of your
recommendations, TripAdvisor, at $55 per share. It's now trading for around $40 per share.-O.C., online Our
services are, overall, beating the market, but that doesn't mean that every recommended stock will perform as
expected or hoped. Even the best investors have gotten some calls wrong. That said, many solid investments can
look like dogs for a while. Will TripAdvisor be a long-term winner? It's too early to say, but critics can reasonably
worry about the growing competition it faces and how well it can monetize the more than 530 million user reviews
on its site that cover more than a million hotels and accommodations, four million restaurants, and much more. Still,
believers have a lot to be hopeful about. Last quarter, TripAdvisor's average monthly unique visitors reached nearly
390 million, up 14 percent year-aver-year. It's building a profit center via travel bookings and restaurant
reservations, and it recently onboarded IHG and Expedia to its Instant Booking platform, which now sports all major
Western hotel chains and both of the major online travel agencies. It's also beefing up its advertising spending in
order to attract more customers and fuel long-term growth. Do you have a lesson learned the hard way? Boil it
down to 100 words (or less) and send it to The Motley Fool cIa My Dumbest Investment. THE MOTLEY FOOL
TAKE Balm in Gilead Rapidly sinking sales of drugs that essentially cure hepatitis C have hammered Gilead
Sciences stock (Nasdaq: GILD) so hard you'd think it's bleeding money. But nothing could be further from the truth.
While its hepatitis C drug revenue has been shrinking and HIV drug competition is heating up, the drugmaker's
balance sheet still boasted a whopping cash balance of $36.6 billion at the end of June after its operations
generated a stunning $2.6 billion in free cash flow during the second quarter alone. At this pace, the world's leading
seller of antiviral drugs would produce about $0.12 of distributable profits for every $1 used to purchase shares at
recent prices. Gilead has used its massive cash flows to lower its share count by about 14 percent over the past
three years, plus the stock offers a tempting 2.8 percent dividend yield at recent prices. Its cash can also let it
spend a lot acquiring other companies (or just some of their drugs) or inking profitable partnerships with smaller
companies developing promising drugs. With double-digit sales growth in its HIV treatment segment and a diverse
clinical pipeline that sports compelling candidates in high-value areas such as rheumatoid arthritis, Gilead's stock is
arguably a great value buy for any investor right now simply because of its immense cash position. Write to Us!
Send questions for Ask the Fool, Dumbest (or Smartest) Investments (up to 100 words), and your Trivia entries to
Fool@foolocom or via regular mail cIa this newspaper, attn: The Motley Fool. Sorry, we can't provide individual
financial advice.


Load-Date: September 13, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 246 of 274
            The Motley Fool; FOOL'S SCHOOL Explaining return on assets
                                                     Bay City Times (Michigan)
                                                    September 12, 2017 Tuesday


Copyright 2017 Bay City Times All Rights Reserved

Section: BUSINESS; Pg. C2
Length: 280 words
Byline: © 2017 The Motley Fool/Dist. by Universal Uclick

Body


Understanding how to assess a company's return on assets (ROA) can help you see how capital intensive it is and
how much value it wrings from its resources. Capital-intensive companies require a lot of costly assets to generate
their earnings. Examples include manufacturers, oil companies, retailers, railroads and airlines. Businesses with
lighter business models (financial services and internet companies, for example) don't have lots of factories,
storefronts or inventory and can be more attractive, often sporting higher profit margins, too.

To determine a company's ROA, you'll find all the numbers you need on its recent balance sheet and income
statement (sometimes called a statement of earnings). As an example, let's review Wal-Mart's fiscal-year 2017
results.

Return on assets is determined by dividing net income for a period by total assets during that period. Before we
proceed further, know that net income is reported on a company's income statement, and income statements reflect
a period of time, such as a quarter or year.

For fiscal year 2017, Wal-Mart reported $13.6 billion in net income. To get its total assets during that period, we'll
have to average its total assets as of the end of fiscal 2017 and 2016. Those numbers are $198.8 billion and $199.6
billion, respectively. Their average is $199.2 billion. So dividing $13.6 by $199.2, we get .068, or 6.8 percent.

This shows that Wal-Mart creates 6.8 cents of earnings from each dollar of assets. The higher the ROA, the better.

It's good to compare a company's ROA to ROAs of other companies in the same industry and to track how it's
changing over time, as that can show it getting more or less productive.



Notes
ASK THE FOOL Bond timing When is it a good time to buy bonds? -A.M., Portland, Oregon First, understand that
bond prices tend to fall as interest rates rise, because when new bonds are issued at higher rates, older bonds with
lower rates will be less attractive. Right now, interest rates are more likely to rise than fall, as they've been near
historic lows. Also, know that over most long periods, stocks have outperformed bonds. Despite all that, it can be
worth adding some bonds to your portfolio for diversification. When the stock market tanks, bonds can offset some
losses - though that's not guaranteed. There are many kinds of bonds. If you expect interest rates to rise, you
might invest in shorter-term bonds instead of getting locked into a low rate for decades. You might also invest in
actual individual bonds instead of bond mutual funds and ETFs, because if you hold them to maturity, you'll get your
principal back. (Funds and ETFs offer diversification, though, spreading your money across many bonds.) While
government bonds are safest, they offer lower interest rates than, say, corporate bonds. Alternatively, consider
CDs, as they can offer interest rates competitive with those of high-quality bonds. Look up CD rates at


       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 247 of 274
                          The Motley Fool; FOOL'S SCHOOL Explaining return on assets

bankrate.com. Where can I find the earnings reports that companies file with the SEC?- J.C., Ashland, Kentucky
Many financial websites offer these fiI -ings in their stock data offerings, but you can go right to the horse's mouth at
www.sec.gov/edgar.shtmI.Oncethere.click on "Search for Company Filings," after which you can choose to look
up filings using a company's name or ticker symbol. It's smart to regularly review 10-K (annual) and 10-0 (quarterly)
reports. Got a question for the Fool? Send it in-see Write to Us NAME THAT COMPANY I'm the product of a 2010
merger of two companies, both of which trace their roots to the early 1900s, when one was making pretzels and the
other selling peanuts. I introduced peanut butter sandwich crackers in 1913. Today, based in Charlotte, North
Carolina, I'm a snack giant, with brands such as Kettle Brand, KETTLE Chips, Cape Cod, Snack Factory Pretzel
Crisps, Pop Secret, Emerald, Late July, Krunchers! , Tom's, Archway, Jays, Stella D'oro, Eatsmart Snacks, O-Ke-
Doke, Metcalfe's skinny and my own names. My market value recently topped $3.5 billion, and I employ more than
6,500 people. Who am I? Know the answer? Send it to us with Foolish Trivia on the top and you'll be entered into a
drawing for a nifty prize! LAST WEEK'S TRIVIA ANSWER I trace my roots back to 1872, when I started the first
paper mill in Wisconsin. I introduced Kotex napkins in 1920 and Kleenex in 1924. Today, based in Dallas and
sporting a market value recently topping $40 billion, I'm a consumer products giant, with more than 40,000
employees worldwide and brands such as Depend, Poise, Little Swimmers, Viva and Pull-Ups. Five of my brands-
Huggies, Scott, Kleenex, Cottonelle and Kotex-each generate more than $1 billion in annual sales. Almost a
quarter of the world's population buys one or more of my products each day. Who am I? (Answer: Kimberly-Clark)
MY DUMBEST INVESTMENT A trip to profitopolis My dumbest investment was buying one of your
recommendations, TripAdvisor, at $55 per share. It's now trading for around $40 per share.-O.C., online Our
services are, overall, beating the market, but that doesn't mean that every recommended stock will perform as
expected or hoped. Even the best investors have gotten some calls wrong. That said, many solid investments can
look like dogs for a while. Will TripAdvisor be a long-term winner? It's too early to say, but critics can reasonably
worry about the growing competition it faces and how well it can monetize the more than 530 million user reviews
on its site that cover more than a million hotels and accommodations, four million restaurants, and much more. Still,
believers have a lot to be hopeful about. Last quarter, TripAdvisor's average monthly unique visitors reached nearly
390 million, up 14 percent year-over-year. It's building a profit center via travel bookings and restaurant
reservations, and it recently onboarded IHG and Expedia to its Instant Booking platform, which now sports all major
Western hotel chains and both of the major online travel agencies. It's also beefing up its advertising spending in
order to attract more customers and fuel long-term growth. Do you have a lesson learned the hard way? Boil it
down to 100 words (or less) and send it to The Motley Fool clo My Dumbest Investment. THE MOTLEY FOOL
TAKE Balm in Gilead Rapidly sinking sales of drugs that essentially cure hepatitis C have hammered Gilead
Sciences stock (Nasdaq: GILD) so hard you'd think it's bleeding money. But nothing could be further from the truth.
While its hepatitis C drug revenue has been shrinking and HIV drug competition is heating up, the drugmaker's
balance sheet still boasted a whopping cash balance of $36.6 billion at the end of June after its operations
generated a stunning $2.6 billion in free cash flow during the second quarter alone. At this pace, the world's leading
seller of antiviral drugs would produce about $0.12 of distributable profits for every $1 used to purchase shares at
recent prices. Gilead has used its massive cash flows to lower its share count by about 14 percent over the past
three years, plus the stock offers a tempting 2.8 percent dividend yield at recent prices. Its cash can also let it
spend a lot acquiring other companies (or just some of their drugs) or inking profitable partnerships with smaller
companies developing promising drugs. With double-digit sales growth in its HIV treatment segment and a diverse
clinical pipeline that sports compelling candidates in high-value areas such as rheumatoid arthritis, Gilead's stock is
arguably a great value buy for any investor right now simply because of its immense cash position. Write to Us!
Send questions for Ask the Fool, Dumbest (or Smartest) Investments (up to 100 words), and your Trivia entries to
Fool@fool.com or via regular mail clo this newspaper, attn: The Motley Fool. Sorry, we can't provide individual
financial advice.


Load-Date: September 12, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 248 of 274
A\                  Food Beverage Litigation Update I September 2017 #2
                                                       JD Supra
                                         September 11, 2017 Monday 6:41 PM EST


Copyright 2017 Newstex LLC All Rights Reserved

Length: 1837 words
Byline: Shook, Hardy Bacon L.L.P.

Body


Sep 11, 2017( JD Supra: http://www.jdsupra.com Delivered by Newstex) LEGISLATION, REGULATIONS
... ANDARDS FDA Seeks Comment on Regulation Changes for "Meaningful Burden Reduction" Implementing an
executive order titled "Reducing Regulation and Controlling Regulatory Costs," the U.S. Food and Drug
Administration (FDA) has opened a comment period to identify "existing regulations and related paperwork
requirements that could be modified, repealed, or replaced, consistent with the law, to achieve meaningful burden
reduction while allowing us to achieve our public health mission and fulfill statutory obligations." FDA will accept
comments related to "general regulatory and information collection requirements that affect multiple FDA Centers
and/or Offices[1]" and "products regulated by the Center for Food Safety and Applied Nutrition[2]" until December 7,
2017.USDA Releases GMO Electronic Disclosure Study Following a Center for Food Safety lawsuit seeking
information on requirements in the 2016 Federal Bioengineered Food Safety Disclosure Standards Act, the U.S.
Department of Agriculture (USDA) has released a study[3] identifying potential challenges to implementation of
electronic disclosure of genetically modified organism (GMO) content on food labels. The study considered whether
consumers or retailers would have sufficient access to smartphones or broadband internet to easily obtain
ingredient information, purportedly finding that about 85 percent of consumers experience technical challenges
scanning digital links such as OR codes and less than 40 percent of small retailers provide in-store Wi-Fi access.

Additional details about the lawsuit appear in Issue 646[4] of this Update.FDA to Permit Baby Food Allergy-
Reduction Claims The U.S. Food and Drug Administration (FDA) has announced the approval of a qualified health
claim that baby food with ground peanuts can reduce the development of peanut allergies. On the labels of foods
suitable for infant consumption that contain ground peanuts, companies can now include the claim that "for most
infants with severe eczema and/or egg allergy who are already eating solid foods, introducing foods containing
ground peanuts between 4 and 10 months of age and continuing consumption may reduce the risk of developing
peanut allergy by 5 years of age." "The new claim on food labels will recommend that parents check with their
infant's healthcare provider before introducing foods containing ground peanuts. It will also note that the claim is
based on one study," Commissioner Scott Gottlieb said in a September 7, 2017, statement[5]. "The FDA will
continue to monitor the research related to peanut allergy. If new scientific information further informs what we know
about peanut allergy, the FDA will evaluate whether the claim should be updated." LITIGATION Tenth Circuit
Overturns "Ag-Gag" Lawsuit Dismissal The U.S. Court of Appeals for the Tenth Circuit has overturned[6] a lower
court's dismissal of a coalition of advocacy groups' lawsuit challenging the constitutionality of Wyoming's statute
supplementing criminal and civil trespass laws with additional penalties when the perpetrators "collect resource
data." W. Watersheds Project v. Michael, No. 16-8083 (10th Cir., entered September 7,2017). The statutes at issue
barred individuals from trespassing on "open land for the purpose of collecting resource data," which is data related
to "air, water, soil, conservation, habitat, vegetation or animal species." After the groups filed their challenge,
Wyoming amended the statutes to remove "open lands" and redefine "collect," and the district court dismissed the
lawsuit on the grounds that the amended statutes did not implicate protected speech. The appeals court disagreed,
finding that a subsection of the statute that barred collecting data on land "adjacent or proximate to private property"
could affect protected speech on public property. The court then turned to "whether the act of collecting resource
data on public land qualifies as protected speech." The "expansive definitions of 'resource data' and 'collect'" could


      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 249 of 274
                                Food Beverage Litigation Update I September 2017 #2

include a number of protected activities, the court found, including "collecting water samples, taking handwritten
notes about habitat conditions, making an audio recording of one's observation of vegetation, or photographing
animals." Finding that the statute regulates protected speech, the court reversed the lower court's ruling and
remanded for further proceedings. Court Approves Quorn Settlement Requiring New Labels and Warning A federal
court has approved the settlement agreement in a class action against Quorn Foods, which has agreed to warn
consumers that its products contain mold. Birbrower v. Quorn Foods, No. 16-1346 (C.D. CaL, entered September 1,
2017). Additional details appear in Issues 514[7],535[8]. 560[9] and 592[10] of this Update. Under the agreement,
the labels will state, 'Mycoprotein is a mold member of the fungi family. There have been rare cases of allergic
reactions to products that contain mycoprotein.' The Center for Science in the Public Interest was not a party to the
suit but filed documents stating it would object to any settlement that did not include disclosure and allergy
warnings. The settlement does not preclude "any claims for personal injuries for those customers who may have
suffered adverse reactions from mold allergies after consuming Quorn products,' the agreement notes.Kefir
Projected Class Action Survives Motion to Dismiss A federal court has denied Lifeway Foods' motion to dismiss a
putative class action alleging the company fraudulently marketed its kefir beverage as 99 percent lactose-free
despite containing 4 percent lactose. Block v. Lifeway Foods, No. 17-1717 (D.N. 111., entered September 6,2017).
"[I]n some other cases, consumers have brought consumer fraud claims against food manufacturers based on
discrepancies between the quality of the food and the manufacturer's representations that are so minor as to be
immaterial," the court noted. "[The plaintiffs] allegation that Lifeway's plain, low-fat kefir contains 4%-instead of
less than 1%-Iactose may seem on its face to constitute a similarly immaterial discrepancy. But [the plaintiff]
alleges that he purchased Lifeway's kefir because it is nearly lactose-free and he wanted the health benefits that
come from not consuming lactose. Products with 4% lactose-such as regular milk-are anything but lactose-free."
The court dismissed two breach-of-warranty claims, noting that a buyer must notify a seller of 'the troublesome
nature of the transaction or be barred from recovering,' but allowed five claims to continue.'Pretzel Crisps' Again
Ruled Generic Term by TTAB For a second time, the Trademark Trial and Appeal Board (TTAB) has granted Frito-
Lay North America's petition for cancellation of Snyder's-Lance Inc.'s application to trademark 'Pretzel Crisps,'
finding the term is generic. Frito-Lay N. Am.v. Princeton-Vanguard, LLC, No. 91195552 (TTAB, entered September
6, 2017). TTAB initially found "pretzel crisp" to be generic following Frito-Lay's opposition to the application, but the
Court of Appeals for the Federal Circuit vacated and remanded the decision, holding that TTAB had used an
incorrect legal standard for its opinion. Additional details on the decision appear in Issue 566[11] of this Update. On
remand, TTAB first considered the genericness of the individual terms then analyzed the whole term, again finding
that 'the primary significance of the term in the minds of the consuming public is to identify a product rather than to
identify a single producer of that product, and that indeed the 'Pretzel Crisps' product may derive from more than
one source.' In addition, TTAB ruled that Snyder's-Lance failed to establish that the mark had acquired
distinctiveness."Organic" Agave Nectar Contains High Fructose Corn Syrup, Proposed Class Action Alleges A
consumer has filed a putative class action alleging that American Sugar Refining mislabeled its agave syrup as
'organic' because it contains isomaltose, an ingredient 'not naturally found in pure agave syrup.' Valdes v. Am.
Sugar Refining, No. 17-5213 (E.D.N.Y., filed September 5, 2017). The complaint asserts that while the only
 ingredient listed on the product label is organic agave nectar, independent testing revealed the presence of
 isomaltose, which is 'commonly found in high fructose corn syrup' and 'other non-natural, non-organic sweeteners.'
 Alleging violations of state consumer-protection laws, fraud, breach of express warranty and unjust enrichment, the
 plaintiff seeks class certification, damages, an injunction, restitution and attorney's fees. [ 1]: https:llsites-
 shb.vuture.neUemail_handler.aspx?sid=d6546162-50fO-4eO3-8f21-
 4a3f34f3765e ... irect=https%3a%2f%2fwww. federalregister.gov%2fdocuments%2f20 17%2f09%2f08 %2f20 17-
 19047%2freview-of-existi ng-general-reg ulatory-and-i nformation-collection-req ui rements-of-the-food-a nd-drug [ 2]:
                                       https:llsites-shb.vuture .neUemaiLhandler.aspx?sid=d6546162-50fO-4e03-8f21-
 4a3f34 f3765e ... irect=https%3a%2f%2fwww. federalregister.gov%2fdocu ments%2f20 17%2f09%2f08%2f20 17-
 19030%2freview-of-existing-center-for-food-safety-and-applied-nutrition-regulatory-and-information [ 3]:
 https:llsites-shb. vuture.neUemail_handler.aspx?sid=d6546162-50fO-4e03-8f21-
 4a3f34f3765e ... irect=https%3a%2f%2fwww.ams.usda.gov%2fsites%2fdefault%2ffiles%2fmedia%2fUSDADeloitteSt
 udyofElectronicorDigitalDisciosure20170801.pdf         [    4]:                                             https:llsites-
 shb. vuture .neUemaiLhandler.aspx?sid=d6546162-50fO-4e03-8f21-
 4a3f34f3765e ... irect=http%3a%2f%2fwww.shb.com%2f%7e%2fmedia%2ffiles%2fnewsletters%2ffblu%2ffblu646.pd
 f%3f1a%3den [ 5]:                     https:llsites-shb. vuture.neUemail_handler.aspx?sid=d6546162-50fO-4e03-8f21-


      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 250 of 274
                              Food Beverage Litigation Update I September 2017 #2

4a3f34f3765e ... irect=https%3a%2f%2fwww.fda.gov%2fNewsEvents%2fNewsroom%2fPressAnnouncements%2fuc
m575008.htm [ 6]:                     https://sites-shb.vuture.netlemail_handler.aspx?sid=d6546162-50fO-4e03-8f21-
4a3f34 f3765e ... irect=https%3a%2f%2fwww.ca10 .uscourts.gov%2fopinions %2f16%2f16-8083. pdf [ 7]:
https:llsites-shb.vuture. netlemail_handler.aspx?sid=d6546162-50fO-4e03-8f21-
4a3f34f3765e ... irect=http%3a%2f%2fwww.shb.com%2f%7e%2fmedia%2ffiles%2fnewsletters%2ffblu%2ffblu514.pd
f%3f1a%3den [ 8]:                     https:llsites-shb.vuture .netlemail_handler.aspx?sid=d6546162-50fO-4e03-8f21-
4a3f34f3765e ... irect=http%3a%2f%2fwww.shb.com%2f%7e%2fmedia%2ffiles%2fnewsletters%2ffblu%2ffblu535.pd
f%3f1a%3den [ 9]:                     https://sites-shb.vuture.netlemail_handler.aspx?sid=d6546162-50fO-4e03-8f21-
4a3f34f3765e ... irect=http%3a%2f%2fwww.shb.com%2f%7e%2fmedia%2ffiles%2fnewsletters%2ffblu%2ffblu560.pd
f%3f1a%3den [ 10]:                    https://sites-shb.vuture.netlemaiLhandler.aspx?sid=d6546162-50fO-4e03-8f21-
4a3f34f3765e ... irect=http%3a%2f%2fwww.shb.com%2f%7e%2fmedia%2ffiles%2fnewsletters%2ffblu%2ffblu592.pd
f%3f1a%3den [ 11]:                    https://sites-shb.vuture.netlemail_handler.aspx?sid=d6546162-50fO-4e03-8f21-
4a3f34f3765e ... irect=http%3a%2f%2fwww.shb.com%2f%7e%2fmedia%2ffiles%2fnewsletters%2ffblu%2ffblu566.pd
f%3f1a%3den


Load-Date: September 11, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 251 of 274
                         Betting against stocks -                  profitably Fool's School
                                                    Plain Dealer (Cleveland, OH)
                                                    September 10, 2017 Sunday


Copyright 2017 Plain Dealer Publishing Co. All Rights Reserved

Section: BUSINESS; Pg. F2; The Motley Fool I To educate, amuse and enrich
Length: 327 words
Byline: © 2017 THE MOTLEY FOOL· DIST. BY UNIVERSAL UCLICK

Body


The way to make money in stocks is to buy low and sell high, right? Well, yes, but many don't realize you can also
make money in stocks by reversing that - buying high and then selling low. It's called "shorting."

Here's how it works: Imagine GroverCleveland .com (ticker: GROVY) has gone public. While others may be excited
about the company, you have little faith in it and expect the stock to sink. You go to your brokerage and put in an
order to short GROVY. The brokerage will "borrow" shares from a GROVY shareholder's account and sell them for
you. Later, if the share price does drop, you'll "cover" your short, which involves buying shares on the market (at a
lower price) to replace the ones you borrowed. If you shorted GROVY at $90 and covered when it fell to $70, you
made $20 per share (less commissions). This process may seem crazy, but it's legal and commonly done.

You can make money with shorting in any kind of market.

If the market plunges, your shorts will likely fall, boosting your portfolio's performance. Even in a strong market,
poorly performing companies will often fall in value, rewarding those who bet against them.

There's a big downside to shorting, though. If the stock price rises and then you sell, you'll lose money. It gets
worse: With shorted stocks, you can gain only up to 100 percent, since a stock price can't fall lower than zero. But if
your shorted stock keeps rising, your downside is theoretically unlimited.

Since you can actually lose more than 100 percent of your money, you need to keep a very close eye on your
shorts.

Shorting stocks also involves working against the overall long-term upward trend of the market. Companies you're
sure are overvalued can just remain overvalued or keep rising. And if you short a company, you'll have its
management working against you to make the company succeed.

Shorting can be effective, but it's only for seasoned investors. Many experienced investors do very well without it.



Notes
Ask the Fool Don't freak out Q: How freaked out should I be when the market crashes, say, 274 points, as it did
recently? - C.D., Santa Rosa, California A: Don't freak out. Stocks and the overall market move up and down
every day the market is open, with some of those moves being sizable. It's smart to think in percentages instead of
points, though - a concept that the financial media doesn't seem to grasp. On Aug. 17, for example, the Dow
Jones Industrial Average dropped a seemingly massive 274 points - the second-largest single-day decline in
2017. The Dow began that day at 22,025, though, and ended not that far away, at 21,751. Those 274 points



       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 252 of 274
                                  Betting against stocks -   profitably Fool's School

represented a decline of only 1.24 percent. There have been - and will be - many moves of much more than 1.24
percent in the market. In 1987, for example, the Dow plunged 157 points, but at the time, that represented a fall of 8
percent. A 2008 drop of 778 points was a 7 percent decline. Meanwhile, a seemingly small shrinkage of 38 points in
1929 was a 13 percent drop, followed the next day by a 12 percent fall. Despite its volatility, the stock market's
long-term trend has always been up. Only keep money you won't need for five (or even 10) years in stocks - and
when the market plunges, grab your shopping cart. Q: Are there any bills larger than the $100 bill? - F.W.,
Columbia, Missouri A: There used to be. The Department of the Treasury and the Federal Reserve System
discontinued $500, $1,000, $5,000 and $10,000 notes in 1969, due to their not being used much. (Indeed, they
were last printed in 1945.) Want more information about stocks? Send us an email to Name That Company I trace
my roots back to 1847, when one of my co-founders, an immigrant, invented America's first candy machine - a
lozenge cutter - followed by a sugar pulverizer. I churn out more than 600 million of my lozenge-like flagship
product annually. It has been so popular that it's been a supply on multiple Arctic expeditions going back to 1913,
and was given to U.S. soldiers in World War II. I'm based in Revere, Massachusetts, and my offerings today include
Squirrel Nut Zippers, Mighty Malts, Canada Mints, Mary Janes, Sweethearts, Candy Buttons, Clark Bars, Slap Stix
and Sky Bars. Who am I? Think you know the answer? We'll announce it in next week's edition. LAST WEEK'S
TRIVIA ANSWER I'm the product of a 2010 merger of two companies, both of which trace their roots to the early
1900s, when one was making pretzels and the other selling peanuts. I introduced peanut butter sandwich crackers
in 1913. Today, based in Charlotte, North Carolina, I'm a snack giant, with brands such as Kettle Brand, KETTLE
Chips, Cape Cod, Snack Factory Pretzel Crisps, Pop Secret, Emerald, Late July, Krunchers! , Tom's, Archway,
Jays, Stella D'oro, Eatsmart Snacks, O-Ke-Doke, Metcalfe's skinny and my own names. My market value recently
topped $3.5 billion, and I employ more than 6,500 people. Who am I? (Answer: Snyder's-Lance) Want to Invest?
Email usatfool@fool.com. and we'll send you some tips to start investing. Sorry, we can't provide individual
financial advice. Slippery slope My Dumbest Investment A guy kept calling me about investing in a ski resort in
upstate New York. He said, "How could you lose? You are investing in a mountain." I lost the entire investment-
and learned not to listen to anyone pushing stocks on the phone or via flyers in the mail. - Don K., Edinboro,
Pennsylvania The Fool responds: You got cold-called, which is rarely a great way to find outstanding investments.
Any investments that are so terrific wouldn't need salespeople to push them - those in the know would be
snapping up all available shares. And you weren't investing in a mountain. You were investing in a business. It
probably wasn't a publicly traded one, with shares of common stock trading on the open market and an obligation
financial reports with the Securities and Exchange Commission that are publicly available. It might have been a
limited partnership or some other structure, which can be complicated, tax-wise and otherwise. You probably didn't
get a chance to look at its books and see how profitable it was (if it was indeed profitable) and how quickly its
revenue and earnings were growing (not to mention its debt load and accounts receivable). Before investing in any
company, you need to understand the company's strengths and weaknesses, its risks and opportunities. You need
to be reasonably confident the potential benefits outweigh the risks. The Motley Fool Take An Alphabet for all ages
There is no company quite like Google's parent company, Alphabet (Nasdaq: GOOG). The company takes in nearly
$100 billion of revenue annually, and it's still growing fast. In its latest quarter, Alphabet increased revenue by 21
percent year over year. Almost all that comes from advertising. Alphabet was estimated to have captured 43
percent of the $181 billion online advertising market in 2016. Its Google is the world's largest search provider and
most popular website, and its Android mobile operating system enjoys greater market share than Apple's iOS.
Alphabet encompasses You-Tube, Verily Life Sciences, Nest thermostats, solar-powered drones and more.
Investors in Alphabet get a dominant online advertising business coupled with the chance that one of the
company's "moonshots" will become the next big thing. The most prominent is Waymo, Alphabet's self-driving car
subsidiary. Alphabet is aiming to be the driving force behind this revolutionary technology. Alphabet's coffers have
 ballooned to contain more than $94 billion in cash and investments - which can be used to buy more companies or
 pay a dividend, among other options. Alphabet isn't without risk, but it's strong - and likely to reward long-term
investors. (The Motley Fool owns shares of and has recommended Alphabet.)



Load-Date: September 10, 2017


  End of Docnment



      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 253 of 274
                                  FOOLISH TRIVIA; Name That Company
                                                    The Repository (Canton, Ohio)
                                                    September 10, 2017 Sunday


Copyright 2017 GateHouse Media, Inc.
Distributed by Newsbank, Inc. All Rights Reserved

Section: NEWS; Pg. E8
Length: 244 words

Body


I trace my roots back to 1847, when one of my co-founders, an immigrant, invented America's first candy machine -
a lozenge cutter - followed by a sugar pulverizer. I churn out more than 600 million of my lozenge-like flagship
product annually. It has been so popular that it's been a supply on multiple Arctic expeditions going back to 1913,
and was given to U.S. soldiers in World War II. I'm based in Revere, Massachusetts, and my offerings today include
Squirrel Nut Zippers, Mighty Malts, Canada Mints, Mary

Janes, Sweethearts, Candy Buttons, Clark Bars, Slap Stix and Sky Bars. Who am I?

Think you know the answer? We'll announce it in next week's edition.

LAST WEEK'S TRIVIA ANSWER.

 I'm the product of a 2010 merger of two companies, both of which trace their roots to the early 1900s, when one
was making pretzels and the other selling peanuts. I introduced peanut butter sandwich crackers in 1913. Today,
based in Charlotte, North Carolina, I'm a snack giant, with brands such as Kettle Brand, KETTLE Chips, Cape Cod,
Snack Factory Pretzel Crisps, Pop Secret, Emerald, Late July, Krunchers!, Tom's, Arch-way, Jays, Stella D'oro,
Eatsmart Snacks, O-Ke-Doke, Metcalfe's skinny and my own names. My market value recently topped $3.5 billion,
and I employ more than 6,500 people. Who am I? (Answer: Snyder's-Lance)

Want to Invest? Email usatfoolnews@fool.com. and we'll send you some tips to start investing. Sorry, we can't
provide individual financial advice.


Load-Date: September 12, 2017


   End of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 254 of 274
                                                   Name that company
                                                Sunday Telegram (Massachusetts)
                                      September 10, 2017 Sunday, Worcester TG Edition


Copyright 2017 Worcester Telegram & Gazette, Inc. All Rights Reserved

Section: NEWS; 14
Length: 205 words

Body


Itrace my roots back to 1847, when one of my co-founders, an immigrant, invented America's first candy machine -
a lozenge cutter - followed by a sugar pulverizer. I churn out more than 600 million of my lozenge-like flagship
product annually. It has been so popular that it's been a supply on multiple Arctic expeditions going back to 1913,
and was given to U.S. soldiers in World War II. I'm based in Revere, and my offerings today include Squirrel Nut
Zippers, Mighty Malts, Canada Mints, Mary Janes, Sweethearts, Candy Buttons, Clark Bars, Slap Stix and Sky
Bars. Who am I?

Last Week's Trivia Answer

I'm the product of a 2010 merger of two companies, both of which trace their roots to the early 1900s, when one
was making pretzels and the other selling peanuts. I introduced peanut butter sandwich crackers in 1913. Today,
based in Charlotte, North Carolina, I'm a snack giant, with brands such as Kettle Brand, KETTLE Chips, Cape Cod,
Snack Factory Pretzel Crisps, Pop Secret, Emerald, Late July, Krunchers! , Tom's, Archway, Jays, Stella D'oro,
Eatsmart Snacks, O-Ke-Doke, Metcalfe's skinny and my own names. My market value recently topped $3.5 billion,
and I employ more than 6,500 people. Who am I?

(Answer: Snyder's-Lance)


Load-Date: September 10, 2017


  Ena of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 255 of 274
                                                     Name That Company
                                                    Fort Myers Florida Weekly (Florida)
                                                           September 6, 2017


Copyright 2017 Florida Weekly
Distributed by Newsbank, Inc. All Rights Reserved

Section: THE MOTLEY FOOL
Length: 112 words

Body


I'm the product of a 2010 merger of two companies, both of which trace their roots to the early 1900s, when one
was making pretzels and the other selling peanuts. I introduced peanut butter sandwich crackers in 1913. Today,
based in Charlotte, North Carolina, I'm a snack giant, with brands such as Kettle Brand, KETTLE Chips, Cape Cod,
Snack Factory Pretzel Crisps, Pop Secret, Emerald, Late July, Krunchers! , Tom's, Archway, Jays, Stella D'oro,
Eatsmart Snacks, O-Ke-Doke, Metcalfe's skinny and my own names. My market value recently topped $3.5 billion,
and I employ more than 6,500 people. Who am I?

Think you know the answer? We'll announce it in next week's edition. :


Load-Date: September 10, 2017


  End of Doctlll1ent




       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 256 of 274
                                                   The Motley Fool
                                                   Saginaw News (Michigan)
                                                  September 5, 2017 Tuesday


Copyright 2017 Saginaw News All Rights Reserved

Section: NEWS; Pg. C2
Length: 287 words
Byline: © 2017 The Motley Fool/Dist. by Universal Uclick

Body


Understanding how to assess a company's return on assets (ROA) can help you see how capital intensive it is and
how much value it wrings from its resources. Capital-intensive companies require a lot of costly assets to generate
their earnings. Examples include manufacturers, oil companies, retailers, railroads and airlines. Businesses with
lighter business models (financial services and internet companies, for example) don't have lots of factories,
storefronts or inventory and can be more attractive, often sporting higher profit margins, too.

To determine a company's ROA, you'll find all the numbers you need on its recent balance sheet and income
statement (sometimes called a statement of earnings). As an example, let's review Wal-Mart's fiscal-year 2017
results.

Return on assets is determined by dividing net income for a period by total assets

FOOL'S SCHOOL

Explaining return on assets

during that period. Before we proceed further, know that net income is reported on a company's income statement,
and income statements reflect a period of time, such as a quarter or year.

For fiscal year 2017, Wal-Mart reported $13.6 billion in net income. To get its total assets during that period, we'll
have to average its total assets as of the end of fiscal 2017 and 2016. Those numbers are $198.8 billion and $199.6
billion, respectively. Their average is $199.2 billion. So dividing $13.6 by $199.2, we get .068, or 6.8 percent.

This shows that Wal-Mart creates 6.8 cents of earnings from each dollar of assets. The higher the ROA, the better.

It's good to compare a company's ROA to ROAs of other companies in the same industry and to track how it's
changing over time, as that can show it getting more or less productive.



Notes
ASK THE FOOL Bond timing When is it a good time to buy bonds? -A.M., Portland, Oregon First, understand that
bond prices tend to fall as interest rates rise, because when new bonds are issued at higher rates, older bonds with
lower rates will be less attractive. Right now, interest rates are more likely to rise than fall, as they've been near
historic lows. Also, know that over most long periods, stocks have outperformed bonds. Despite all that, it can be
worth adding some bonds to your portfolio for diversification. When the stock market tanks, bonds can offset some
losses - though that's not guaranteed. There are many kinds of bonds. If you expect interest rates to rise, you



      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 257 of 274
                                                    The Motley Fool

might invest in shorter-term bonds instead of getting locked into a low rate for decades. You might also invest in
actual individual bonds instead of bond mutual funds and ETFs, because if you hold them to maturity, you'll get your
principal back. (Funds and ETFs offer diversification, though, spreading your money across many bonds.) While
government bonds are safest, they offer lower interest rates than, say, corporate bonds. Alternatively, consider
CDs, as they can offer interest rates competitive with those of high-quality bonds. Look up CD rates at
bankrate.com. Where can I find the earnings reports that companies file with the SEC?- J.C., Ashland, Kentucky
Many financial websites offer these fil -ings in their stock data offerings, but you can go right to the horse's mouth at
www.sec.gov/edgar.shtmI.Oncethere.c1ick on "Search for Company Filings," after which you can choose to look
up filings using a company's name or ticker symbol. It's smart to regularly review 10-K (annual) and 10-0 (quarterly)
reports. Got a question for the Fool? Send it in-see Write to Us NAME THAT COMPANY I'm the product of a 2010
merger of two companies, both of which trace their roots to the early 1900s, when one was making pretzels and the
other selling peanuts. I introduced peanut butter sandwich crackers in 1913. Today, based in Charlotte, North
Carolina, I'm a snack giant, with brands such as Kettle Brand, KETTLE Chips, Cape Cod, Snack Factory Pretzel
Crisps, Pop Secret, Emerald, Late July, Krunchers! , Tom's, Archway, Jays, Stella D'oro, Eatsmart Snacks, O-Ke-
Doke, Metcalfe's skinny and my own names. My market value recently topped $3.5 billion, and I employ more than
6,500 people. Who am I? Know the answer? Send it to us with Foolish Trivia on the top and you'll be entered into a
drawing for a nifty prize! LAST WEEK'S TRIVIA ANSWER I trace my roots back to 1872, when I started the first
paper mill in Wisconsin. I introduced Kotex napkins in 1920 and Kleenex in 1924. Today, based in Dallas and
sporting a market value recently topping $40 billion, I'm a consumer products giant, with more than 40,000
employees worldwide and brands such as Depend, Poise, Little Swimmers, Viva and Pull-Ups. Five of my brands-
Huggies, Scott, Kleenex, Cottonelle and Kotex-each generate more than $1 billion in annual sales. Almost a
quarter of the world's population buys one or more of my products each day. Who am I? (Answer: Kimberly-Clark)
MY DUMBEST INVESTMENT A trip to profitopolis My dumbest investment was buying one of your
recommendations, TripAdvisor, at $55 per share. It's now trading for around $40 per share.-O.C., online Our
services are, overall, beating the market, but that doesn't mean that every recommended stock will perform as
expected or hoped. Even the best investors have gotten some calls wrong. That said, many solid investments can
look like dogs for a while. Will TripAdvisor be a long-term winner? It's too early to say, but critics can reasonably
worry about the growing competition it faces and how well it can monetize the more than 530 million user reviews
on its site that cover more than a million hotels and accommodations, four million restaurants, and much more. Still,
believers have a lot to be hopeful about. Last quarter, TripAdvisor's average monthly unique visitors reached nearly
390 million, up 14 percent year-over-year. It's building a profit center via travel bookings and restaurant
reservations, and it recently onboarded IHG and Expedia to its Instant Booking platform, which now sports all major
Western hotel chains and both of the major online travel agencies. It's also beefing up its advertising spending in
order to attract more customers and fuel long-term growth. Do you have a lesson learned the hard way? Boil it
down to 100 words (or less) and send it to The Motley Fool clo My Dumbest Investment. THE MOTLEY FOOL
TAKE Balm in Gilead Rapidly sinking sales of drugs that essentially cure hepatitis C have hammered Gilead
Sciences stock (Nasdaq: GILD) so hard you'd think it's bleeding money. But nothing could be further from the truth.
While its hepatitis C drug revenue has been shrinking and HIV drug competition is heating up, the drugmaker's
balance sheet still boasted a whopping cash balance of $36.6 billion at the end of June after its operations
generated a stunning $2.6 billion in free cash flow during the second quarter alone. At this pace, the world's leading
seller of antiviral drugs would produce about $0.12 of distributable profits for every $1 used to purchase shares at
recent prices. Gilead has used its massive cash flows to lower its share count by about 14 percent over the past
three years, plus the stock offers a tempting 2.8 percent dividend yield at recent prices. Its cash can also let it
spend a lot acquiring other companies (or just some of their drugs) or inking profitable partnerships with smaller
companies developing promising drugs. With double-digit sales growth in its HIV treatment segment and a diverse
clinical pipeline that sports compelling candidates in high-value areas such as rheumatoid arthritis, Gilead's stock is
arguably a great value buy for any investor right now simply because of its immense cash position. Write to Us!
Send questions for Ask the Fool, Dumbest (or Smartest) Investments (up to 100 words), and your Trivia entries to
 Fool@fool.com or via regular mail clo this newspaper, attn: The Motley Fool. Sorry, we can't provide individual
financial advice.


Load-Date: September 6,2017


      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 258 of 274
                                  The Motley Fool



End of Document




    Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 259 of 274
                           The Motley Fool; Explaining return on assets
                                                 Kalamazoo Gazette (Michigan)
                                                  September 5, 2017 Tuesday


Copyright 2017 Kalamazoo Gazette All Rights Reserved

Section: NEWS; Pg. C2
Length: 407 words
Byline: © 2017 The Motley FoollDist. by Universal Uclick

Body


I'm the product of a 2010 merger of two companies, both of which trace their roots to the early 1900s, when one
was making pretzels and the other selling peanuts. I introduced peanut butter sandwich crackers in 1913. Today,
based in Charlotte, North Carolina, I'm a snack giant, with brands such as Kettle Brand, KETTLE Chips, Cape Cod,
Snack Factory Pretzel Crisps, Pop Secret, Emerald, Late July, Krunchers! , Tom's, Archway, Jays, Stella D'oro,
Eatsmart Snacks, O-Ke-Doke, Metcalfe's skinny and my own names. My market value recently topped $3.5 billion,
and I employ more than 6,500 people. Who am I?

Know the answer? Send it to us with Foolish Trivia on the top and you'll be entered into a drawing for a nifty prize!

FOOL'S SCHOOL

Understanding how to assess a company's return on assets (ROA) can help you see how capital intensive it is and
how much value it wrings from its resources. Capital-intensive companies require a lot of costly assets to generate
their earnings. Examples include manufacturers, oil companies, retailers, railroads and airlines. Businesses with
lighter business models (financial services and internet companies, for example) don't have lots of factories,
storefronts or inventory and can be more attractive, often sporting higher profit margins, too.

To determine a company's ROA, you'll find all the numbers you need on its recent balance sheet and income
statement (sometimes called a statement of earnings). As an example, let's review Wal-Mart's fiscal-year 2017
results.

Return on assets is determined by dividing net income for a period by total assets

To Educate, Amuse & Enrich

during that period. Before we proceed further, know that net income is reported on a company's income statement,
and income statements reflect a period of time, such as a quarter or year.

For fiscal year 2017, Wal-Mart reported $13.6 billion in net income. To get its total assets during that period, we'll
have to average its total assets as of the end of fiscal 2017 and 2016. Those numbers are $198.8 billion and $199.6
billion, respectively. Their average is $199.2 billion. So dividing $13.6 by $199.2, we get .068, or 6.8 percent.

This shows that Wal-Mart creates 6.8 cents of earnings from each dollar of assets. The higher the ROA, the better.

It's good to compare a company's ROA to ROAs of other companies in the same industry and to track how it's
changing over time, as that can show it getting more or less productive.




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 260 of 274
                                    The Motley Fool; Explaining return on assets



Notes
ASK THE FOOL Bond timing When is it a good time to buy bonds? -A.M., Portland, Oregon First, understand that
bond prices tend to fall as interest rates rise, because when new bonds are issued at higher rates, older bonds with
lower rates will be less attractive. Right now, interest rates are more likely to rise than fall, as they've been near
historic lows. Also, know that over most long periods, stocks have outperformed bonds. Despite all that, it can be
worth adding some bonds to your portfolio for diversification. When the stock market tanks, bonds can offset some
losses - though that's not guaranteed. There are many kinds of bonds. If you expect interest rates to rise, you
might invest in shorter-term bonds instead of getting locked into a low rate for decades. You might also invest in
actual individual bonds instead of bond mutual funds and ETFs, because if you hold them to maturity, you'll get your
principal back. (Funds and ETFs offer diversification, though, spreading your money across many bonds.) While
government bonds are safest, they offer lower interest rates than, say, corporate bonds. Alternatively, consider
CDs, as they can offer interest rates competitive with those of high-quality bonds. Look up CD rates at
bankrate.com. Where can I find the earnings reports that companies file with the SEC?- J.C., Ashland, Kentucky
Many financial websites offer these fil -ings in their stock data offerings, but you can go right to the horse's mouth at
www.sec.gov/edgar.shtmI.Oncethere.click on "Search for Company Filings," after which you can choose to look
up filings using a company's name or ticker symbol. It's smart to regularly review 10-K (annual) and 10-0 (quarterly)
reports. Got a question for the Fool? Send it in-see Write to Us THAT COMPANY NAME LAST WEEK'S TRIVIA
ANSWER I trace my roots back to 1872, when I started the first paper mill in Wisconsin. I introduced Kotex napkins
in 1920 and Kleenex in 1924. Today, based in Dallas and sporting a market value recently topping $40 billion, I'm a
consumer products giant, with more than 40,000 employees worldwide and brands such as Depend, Poise, Little
Swimmers, Viva and Pull-Ups. Five of my brands-Huggies, Scott, Kleenex, Cottonelle and Kotex-each generate
more than $1 billion in annual sales. Almost a quarter of the world's population buys one or more of my products
each day. Who am I? (Answer: Kimberly-Clark) MY DUMBEST INVESTMENT A trip to profitopolis My dumbest
investment was buying one of your recommendations, TripAdvisor, at $55 per share. It's now trading for around $40
per share.-O.C., online Our services are, overall, beating the market, but that doesn't mean that every
recommended stock will perform as expected or hoped. Even the best investors have gotten some calls wrong.
That said, many solid investments can look like dogs for a while. Will TripAdvisor be a long-term winner? It's too
early to say, but critics can reasonably worry about the growing competition it faces and how well it can monetize
the more than 530 million user reviews on its site that cover more than a million hotels and accommodations, four
million restaurants, and much more. Still, believers have a lot to be hopeful about. Last quarter, TripAdvisor's
average monthly unique visitors reached nearly 390 million, up 14 percent year-over-year. It's building a profit
center via travel bookings and restaurant reservations, and it recently on boarded IHG and Expedia to its Instant
Booking platform, which now sports all major Western hotel chains and both of the major online travel agencies. It's
also beefing up its advertising spending in order to attract more customers and fuel long-term growth. Do you have
a lesson learned the hard way? Boil it down to 100 words (or less) and send it to The Motley Fool c/o My Dumbest
 Investment. THE MOTLEY FOOL TAKE Balm in Gilead Rapidly sinking sales of drugs that essentially cure hepatitis
C have hammered Gilead Sciences stock (Nasdaq: GILD) so hard you'd think it's bleeding money. But nothing
could be further from the truth. While its hepatitis C drug revenue has been shrinking and HIV drug competition is
heating up, the drugmaker's balance sheet still boasted a whopping cash balance of $36.6 billion at the end of June
after its operations generated a stunning $2.6 billion in free cash flow during the second quarter alone. At this pace,
the world's leading seller of antiviral drugs would produce about $0.12 of distributable profits for every $1 used to
 purchase shares at recent prices. Gilead has used its massive cash flows to lower its share count by about 14
 percent over the past three years, plus the stock offers a tempting 2.8 percent dividend yield at recent prices. Its
cash can also let it spend a lot acquiring other companies (or just some of their drugs) or inking profitable
 partnerships with smaller companies developing promising drugs. With double-digit sales growth in its HIV
treatment segment and a diverse clinical pipeline that sports compelling candidates in high-value areas such as
 rheumatoid arthritis, Gilead's stock is arguably a great value buy for any investor right now simply because of its
 immense cash position. Write to Us! Send questions for Ask the Fool, Dumbest (or Smartest) Investments (up to
 100 words), and your Trivia entries to Fool@fool.com or via regular mail c/o this newspaper, attn: The Motley Fool.
 Sorry, we can't provide individual financial advice.


      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 261 of 274
                              The Motley Fool; Explaining return on assets


Load-Date: September 5,2017


 End ofHocllment




     Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 262 of 274
           The Motley Fool; FOOL'S SCHOOL Explaining return on assets
                                               Jackson Citizen Patriot (Michigan)
                                                   September 5, 2017 Tuesday


Copyright 2017 The Republican Company, Springfield, MA. All Rights Reserved

Section: BUSINESS; Pg. C2
Length: 280 words
Byline: © 2017 The Motley Fool/Dist. by Universal Uclick

Body


Understanding how to assess a company's return on assets (ROA) can help you see how capital intensive it is and
how much value it wrings from its resources. Capital-intensive companies require a lot of costly assets to generate
their earnings. Examples include manufacturers, oil companies, retailers, railroads and airlines. Businesses with
lighter business models (financial services and internet companies, for example) don't have lots of factories,
storefronts or inventory and can be more attractive, often sporting higher profit margins, too.

To determine a company's ROA, you'll find all the numbers you need on its recent balance sheet and income
statement (sometimes called a statement of earnings). As an example, let's review Wal-Mart's fiscal-year 2017
results.

Return on assets is determined by dividing net income for a period by total assets during that period. Before we
proceed further, know that net income is reported on a company's income statement, and income statements reflect
a period of time, such as a quarter or year.

For fiscal year 2017, Wal-Mart reported $13.6 billion in net income. To get its total assets during that period, we'll
have to average its total assets as of the end of fiscal 2017 and 2016. Those numbers are $198.8 billion and $199.6
billion, respectively. Their average is $199.2 billion. So dividing $13.6 by $199.2, we get .068, or 6.8 percent.

This shows that Wal-Mart creates 6.8 cents of earnings from each dollar of assets. The higher the ROA, the better.

It's good to compare a company's ROA to ROAs of other companies in the same industry and to track how it's
changing over time, as that can show it getting more or less productive.



Notes
ASK THE FOOL Bond timing When is it a good time to buy bonds? -A.M., Portland, Oregon First, understand that
bond prices tend to fall as interest rates rise, because when new bonds are issued at higher rates, older bonds with
lower rates will be less attractive. Right now, interest rates are more likely to rise than fall, as they've been near
historic lows. Also, know that over most long periods, stocks have outperformed bonds. Despite all that, it can be
worth adding some bonds to your portfolio for diversification. When the stock market tanks, bonds can offset some
losses - though that's not guaranteed. There are many kinds of bonds. If you expect interest rates to rise, you
might invest in shorter-term bonds instead of getting locked into a low rate for decades. You might also invest in
actual individual bonds instead of bond mutual funds and ETFs, because if you hold them to maturity, you'll get your
principal back. (Funds and ETFs offer diversification, though, spreading your money across many bonds.) While
government bonds are safest, they offer lower interest rates than, say, corporate bonds. Alternatively, consider
CDs, as they can offer interest rates competitive with those of high-quality bonds. Look up CD rates at


       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 263 of 274
                           The Motley Fool; FOOL'S SCHOOL Explaining return on assets

bankrate.com. Where can I find the earnings reports that companies file with the SEC?- J.C., Ashland, Kentucky
Many financial websites offer these fiI -ings in their stock data offerings, but you can go right to the horse's mouth at
www.sec.gov/edgar.shtmI.Oncethere.c1ick on "Search for Company Filings," after which you can choose to look
up filings using a company's name or ticker symbol. It's smart to regularly review 10-K (annual) and 10-0 (quarterly)
reports. Got a question for the Fool? Send it in-see Write to Us NAME THAT COMPANY I'm the product of a 2010
merger of two companies, both of which trace their roots to the early 1900s, when one was making pretzels and the
other selling peanuts. I introduced peanut butter sandwich crackers in 1913. Today, based in Charlotte, North
Carolina, I'm a snack giant, with brands such as Kettle Brand, KETTLE Chips, Cape Cod, Snack Factory Pretzel
Crisps, Pop Secret, Emerald, Late July, Krunchers! , Tom's, Archway, Jays, Stella D'oro, Eatsmart Snacks, O-Ke-
Doke, Metcalfe's skinny and my own names. My market value recently topped $3.5 billion, and I employ more than
6,500 people. Who am I? Know the answer? Send it to us with Foolish Trivia on the top and you'll be entered into a
drawing for a nifty prize! LAST WEEK'S TRIVIA ANSWER I trace my roots back to 1872, when I started the first
paper mill in Wisconsin. I introduced Kotex napkins in 1920 and Kleenex in 1924. Today, based in Dallas and
sporting a market value recently topping $40 billion, I'm a consumer products giant, with more than 40,000
employees worldwide and brands such as Depend, Poise, Little Swimmers, Viva and Pull-Ups. Five of my brands-
Huggies, Scott, Kleenex, Cottonelle and Kotex-each generate more than $1 billion in annual sales. Almost a
quarter of the world's population buys one or more of my products each day. Who am I? (Answer: Kimberly-Clark)
MY DUMBEST INVESTMENT A trip to profitopolis My dumbest investment was buying one of your
recommendations, TripAdvisor, at $55 per share. It's now trading for around $40 per share.-O.C., online Our
services are, overall, beating the market, but that doesn't mean that every recommended stock will perform as
expected or hoped. Even the best investors have gotten some calls wrong. That said, many solid investments can
look like dogs for a while. Will TripAdvisor be a long-term winner? It's too early to say, but critics can reasonably
worry about the growing competition it faces and how well it can monetize the more than 530 million user reviews
on its site that cover more than a million hotels and accommodations, four million restaurants, and much more. Still,
believers have a lot to be hopeful about. Last quarter, TripAdvisor's average monthly unique visitors reached nearly
390 million, up 14 percent year-over-year. It's building a profit center via travel bookings and restaurant
reservations, and it recently on boarded IHG and Expedia to its Instant Booking platform, which now sports all major
Western hotel chains and both of the major online travel agencies. It's also beefing up its advertising spending in
order to attract more customers and fuel long-term growth. Do you have a lesson learned the hard way? Boil it
down to 100 words (or less) and send it to The Motley Fool c/o My Dumbest Investment. THE MOTLEY FOOL
TAKE Balm in Gilead Rapidly sinking sales of drugs that essentially cure hepatitis C have hammered Gilead
Sciences stock (Nasdaq: GILD) so hard you'd think it's bleeding money. But nothing could be further from the truth.
While its hepatitis C drug revenue has been shrinking and HIV drug competition is heating up, the drugmaker's
balance sheet still boasted a whopping cash balance of $36.6 billion at the end of June after its operations
generated a stunning $2.6 billion in free cash flow during the second quarter alone. At this pace, the world's leading
seller of antiviral drugs would produce about $0.12 of distributable profits for every $1 used to purchase shares at
recent prices. Gilead has used its massive cash flows to lower its share count by about 14 percent over the past
three years, plus the stock offers a tempting 2.8 percent dividend yield at recent prices. Its cash can also let it
spend a lot acquiring other companies (or just some of their drugs) or inking profitable partnerships with smaller
companies developing promising drugs. With double-digit sales growth in its HIV treatment segment and a diverse
clinical pipeline that sports compelling candidates in high-value areas such as rheumatoid arthritis, Gilead's stock is
arguably a great value buy for any investor right now simply because of its immense cash position. Write to Us!
Send questions for Ask the Fool, Dumbest (or Smartest) Investments (up to 100 words), and your Trivia entries to
Fool@fool.com or via regular mail c/o this newspaper, attn: The Motley Fool. Sorry, we can't provide individual
financial advice.


load-Date: September 5, 2017


  End of Doctllucut




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 264 of 274
            The Motley Fool; FOOL'S SCHOOL Explaining return on assets
                                                     Flint Journal (Michigan)
                                                   September 5, 2017 Tuesday


Copyright 2017 Flint Journal All Rights Reserved

Section: BUSINESS; Pg. C2
Length: 280 words

Body


Understanding how to assess a company's return on assets (ROA) can help you see how capital intensive it is and
how much value it wrings from its resources. Capital-intensive companies require a lot of costly assets to generate
their earnings. Examples include manufacturers, oil companies, retailers, railroads and airlines. Businesses with
lighter business models (financial services and internet companies, for example) don't have lots of factories,
storefronts or inventory and can be more attractive, often sporting higher profit margins, too.

To determine a company's ROA, you'll find all the numbers you need on its recent balance sheet and income
statement (sometimes called a statement of earnings). As an example, let's review Wal-Mart's fiscal-year 2017
results.

Return on assets is determined by dividing net income for a period by total assets during that period. Before we
proceed further, know that net income is reported on a company's income statement, and income statements reflect
a period of time, such as a quarter or year.

For fiscal year 2017, Wal-Mart reported $13.6 billion in net income. To get its total assets during that period, we'll
have to average its total assets as of the end of fiscal 2017 and 2016. Those numbers are $198.8 billion and $199.6
billion, respectively. Their average is $199.2 billion. So dividing $13.6 by $199.2, we get .068, or 6.8 percent.

This shows that Wal-Mart creates 6.8 cents of earnings from each dollar of assets. The higher the ROA, the better.

It's good to compare a company's ROA to ROAs of other companies in the same industry and to track how it's
changing over time, as that can show it getting more or less productive.



Notes
ASK THE FOOL Bond timing When is it a good time to buy bonds? -A.M., Portland, Oregon First, understand that
bond prices tend to fall as interest rates rise, because when new bonds are issued at higher rates, older bonds with
lower rates will be less attractive. Right now, interest rates are more likely to rise than fall, as they've been near
historic lows. Also, know that over most long periods, stocks have outperformed bonds. Despite all that, it can be
worth adding some bonds to your portfolio for diversification. When the stock market tanks, bonds can offset some
losses - though that's not guaranteed. There are many kinds of bonds. If you expect interest rates to rise, you
might invest in shorter-term bonds instead of getting locked into a low rate for decades. You might also invest in
actual individual bonds instead of bond mutual funds and ETFs, because if you hold them to maturity, you'll get your
principal back. (Funds and ETFs offer diversification, though, spreading your money across many bonds.) While
government bonds are safest, they offer lower interest rates than, say, corporate bonds. Alternatively, consider
CDs, as they can offer interest rates competitive with those of high-quality bonds. Look up CD rates at
bankrate.com. Where can I find the earnings reports that companies file with the SEC?- J.C., Ashland, Kentucky


       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 265 of 274
                          The Motley Fool; FOOL'S SCHOOL Explaining return on assets

Many financial websites offer these fiI -ings in their stock data offerings, but you can go right to the horse's mouth at
www.sec.gov/edgar.shtmI.Oncethere.click on "Search for Company Filings," after which you can choose to look
up filings using a company's name or ticker symbol. It's smart to regularly review 10-K (annual) and 10-0 (quarterly)
reports. Got a question for the Fool? Send it in-see Write to Us NAME THAT COMPANY I'm the product of a 2010
merger of two companies, both of which trace their roots to the early 1900s, when one was making pretzels and the
other selling peanuts. I introduced peanut butter sandwich crackers in 1913. Today, based in Charlotte, North
Carolina, I'm a snack giant, with brands such as Kettle Brand, KETTLE Chips, Cape Cod, Snack Factory Pretzel
Crisps, Pop Secret, Emerald, Late July, Krunchers! , Tom's, Archway, Jays, Stella D'oro, Eatsmart Snacks, O-Ke-
Doke, Metcalfe's skinny and my own names. My market value recently topped $3.5 billion, and I employ more than
6,500 people. Who am I? Know the answer? Send it to us with Foolish Trivia on the top and you'll be entered into a
drawing for a nifty prize! LAST WEEK'S TRIVIA ANSWER I trace my roots back to 1872, when I started the first
paper mill in Wisconsin. I introduced Kotex napkins in 1920 and Kleenex in 1924. Today, based in Dallas and
sporting a market value recently topping $40 billion, I'm a consumer products giant, with more than 40,000
employees worldwide and brands such as Depend, Poise, Little Swimmers, Viva and Pull-Ups. Five of my brands-
Huggies, Scott, Kleenex, Cottonelle and Kotex-each generate more than $1 billion in annual sales. Almost a
quarter of the world's population buys one or more of my products each day. Who am I? (Answer: Kimberly-Clark)
© 2017 The Motley Fool/Dist. by Universal Uclick MY DUMBEST INVESTMENT A trip to profitopolis My dumbest
investment was buying one of your recommendations, TripAdvisor, at $55 per share. It's now trading for around $40
per share.-O.C., online Our services are, overall, beating the market, but that doesn't mean that every
recommended stock will perform as expected or hoped. Even the best investors have gotten some calls wrong.
That said, many solid investments can look like dogs for a while. Will TripAdvisor be a long-term winner? It's too
early to say, but critics can reasonably worry about the growing competition it faces and how well it can monetize
the more than 530 million user reviews on its site that cover more than a million hotels and accommodations, four
million restaurants, and much more. Still, believers have a lot to be hopeful about. Last quarter, TripAdvisor's
average monthly unique visitors reached nearly 390 million, up 14 percent year-over-year. It's building a profit
center via travel bookings and restaurant reservations, and it recently onboarded IHG and Expedia to its Instant
Booking platform, which now sports all major Western hotel chains and both of the major online travel agencies. It's
also beefing up its advertising spending in order to attract more customers and fuel long-term growth. Do you have
a lesson learned the hard way? Boil it down to 100 words (or less) and send it to The Motley Fool c/o My Dumbest
Investment. THE MOTLEY FOOL TAKE Balm in Gilead Rapidly sinking sales of drugs that essentially cure hepatitis
C have hammered Gilead Sciences stock (Nasdaq: GILD) so hard you'd think it's bleeding money. But nothing
could be further from the truth. While its hepatitis C drug revenue has been shrinking and HIV drug competition is
heating up, the drugmaker's balance sheet still boasted a whopping cash balance of $36.6 billion at the end of June
after its operations generated a stunning $2.6 billion in free cash flow during the second quarter alone. At this pace,
the world's leading seller of antiviral drugs would produce about $0.12 of distributable profits for every $1 used to
purchase shares at recent prices. Gilead has used its massive cash flows to lower its share count by about 14
percent over the past three years, plus the stock offers a tempting 2.8 percent dividend yield at recent prices. Its
cash can also let it spend a lot acquiring other companies (or just some of their drugs) or inking profitable
partnerships with smaller companies developing promising drugs. With double-digit sales growth in its HIV
treatment segment and a diverse clinical pipeline that sports compelling candidates in high-value areas such as
rheumatoid arthritis, Gilead's stock is arguably a great value buy for any investor right now simply because of its
immense cash position. Write to Us! Send questions for Ask the Fool, Dumbest (or Smartest) Investments (up to
100 words), and your Trivia entries to Fool@fool.com or via regular mail c/o this newspaper, attn: The Motley Fool.
Sorry, we can't provide individual financial advice.



Load-Date: September 5,2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 266 of 274
           The Motley Fool; FOOL'S SCHOOL Explaining return on assets
                                                 Grand Rapid Press (Michigan)
                                                   September 5, 2017 Tuesday


Copyright 2017 Grand Rapids Press All Rights Reserved

Section: BUSINESS; Pg. C2
Length: 280 words

Body


Understanding how to assess a company's return on assets (ROA) can help you see how capital intensive it is and
how much value it wrings from its resources. Capital-intensive companies require a lot of costly assets to generate
their earnings. Examples include manufacturers, oil companies, retailers, railroads and airlines. Businesses with
lighter business models (financial services and internet companies, for example) don't have lots of factories,
storefronts or inventory and can be more attractive, often sporting higher profit margins, too.

To determine a company's ROA, you'll find all the numbers you need on its recent balance sheet and income
statement (sometimes called a statement of earnings). As an example, let's review Wal-Mart's fiscal-year 2017
results.

Return on assets is determined by dividing net income for a period by total assets during that period. Before we
proceed further, know that net income is reported on a company's income statement, and income statements reflect
a period of time, such as a quarter or year.

For fiscal year 2017, Wal-Mart reported $13.6 billion in net income. To get its total assets during that period, we'll
have to average its total assets as of the end of fiscal 2017 and 2016. Those numbers are $198.8 billion and $199.6
billion, respectively. Their average is $199.2 billion. So dividing $13.6 by $199.2, we get .068, or 6.8 percent.

This shows that Wal-Mart creates 6.8 cents of earnings from each dollar of assets. The higher the ROA, the better.

It's good to compare a company's ROA to ROAs of other companies in the same industry and to track how it's
changing over time, as that can show it getting more or less productive.



Notes
ASK THE FOOL Bond timing When is it a good time to buy bonds? -A.M., Portland, Oregon First, understand that
bond prices tend to fall as interest rates rise, because when new bonds are issued at higher rates, older bonds with
lower rates will be less attractive. Right now, interest rates are more likely to rise than fall, as they've been near
historic lows. Also, know that over most long periods, stocks have outperformed bonds. Despite all that, it can be
worth adding some bonds to your portfolio for diversification. When the stock market tanks, bonds can offset some
losses - though that's not guaranteed. There are many kinds of bonds. If you expect interest rates to rise, you
might invest in shorter-term bonds instead of getting locked into a low rate for decades. You might also invest in
actual individual bonds instead of bond mutual funds and ETFs, because if you hold them to maturity, you'll get your
principal back. (Funds and ETFs offer diversification, though, spreading your money across many bonds.) While
government bonds are safest, they offer lower interest rates than, say, corporate bonds. Alternatively, consider
CDs, as they can offer interest rates competitive with those of high-quality bonds. Look up CD rates at
bankrate.com. Where can I find the earnings reports that companies file with the SEC?- J.C., Ashland, Kentucky


      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 267 of 274
                           The Motley Fool; FOOL'S SCHOOL Explaining return on assets

Many financial websites offer these fil -ings in their stock data offerings, but you can go right to the horse's mouth at
www.sec.gov/edgar.shtmI.Oncethere.click on "Search for Company Filings," after which you can choose to look
up filings using a company's name or ticker symbol. It's smart to regularly review 10-K (annual) and 10-0 (quarterly)
reports. Got a question for the Fool? Send it in-see Write to Us NAME THAT COMPANY I'm the product of a 2010
merger of two companies, both of which trace their roots to the early 1900s, when one was making pretzels and the
other selling peanuts. I introduced peanut butter sandwich crackers in 1913. Today, based in Charlotte, North
Carolina, I'm a snack giant, with brands such as Kettle Brand, KETTLE Chips, Cape Cod, Snack Factory Pretzel
Crisps, Pop Secret, Emerald, Late July, Krunchers! , Tom's, Archway, Jays, Stella D'oro, Eatsmart Snacks, O-Ke-
Doke, Metcalfe's skinny and my own names. My market value recently topped $3.5 billion, and I employ more than
6,500 people. Who am I? Know the answer? Send it to us with Foolish Trivia on the top and you'll be entered into a
drawing for a nifty prize! LAST WEEK'S TRIVIA ANSWER I trace my roots back to 1872, when I started the first
paper mill in Wisconsin. I introduced Kotex napkins in 1920 and Kleenex in 1924. Today, based in Dallas and
sporting a market value recently topping $40 billion, I'm a consumer products giant, with more than 40,000
employees worldwide and brands such as Depend, Poise, Little Swimmers, Viva and Pull-Ups. Five of my brands-
Huggies, Scott, Kleenex, Cottonelle and Kotex-each generate more than $1 billion in annual sales. Almost a
quarter of the world's population buys one or more of my products each day. Who am I? (Answer: Kimberly-Clark)
© 2017 The Motley Fool/Dist. by Universal Uclick MY DUMBEST INVESTMENT A trip to profitopolis My dumbest
investment was buying one of your recommendations, TripAdvisor, at $55 per share. It's now trading for around $40
per share.-O.C., online Our services are, overall, beating the market, but that doesn't mean that every
recommended stock will perform as expected or hoped. Even the best investors have gotten some calls wrong.
That said, many solid investments can look like dogs for a while. Will TripAdvisor be a long-term winner? It's too
early to say, but critics can reasonably worry about the growing competition it faces and how well it can monetize
the more than 530 million user reviews on its site that cover more than a million hotels and accommodations, four
million restaurants, and much more. Still, believers have a lot to be hopeful about. Last quarter, TripAdvisor's
average monthly unique visitors reached nearly 390 million, up 14 percent year-over-year. It's building a profit
center via travel bookings and restaurant reservations, and it recently onboarded IHG and Expedia to its Instant
Booking platform, which now sports all major Western hotel chains and both of the major online travel agencies. It's
also beefing up its advertising spending in order to attract more customers and fuel long-term growth. Do you have
a lesson learned the hard way? Boil it down to 100 words (or less) and send it to The Motley Fool c/o My Dumbest
Investment. THE MOTLEY FOOL TAKE Balm in Gilead Rapidly sinking sales of drugs that essentially cure hepatitis
C have hammered Gilead Sciences stock (Nasdaq: GILD) so hard you'd think it's bleeding money. But nothing
could be further from the truth. While its hepatitis C drug revenue has been shrinking and HIV drug competition is
heating up, the drugmaker's balance sheet still boasted a whopping cash balance of $36.6 billion at the end of June
after its operations generated a stunning $2.6 billion in free cash flow during the second quarter alone. At this pace,
the world's leading seller of antiviral drugs would produce about $0.12 of distributable profits for every $1 used to
purchase shares at recent prices. Gilead has used its massive cash flows to lower its share count by about 14
percent over the past three years, plus the stock offers a tempting 2.8 percent dividend yield at recent prices. Its
cash can also let it spend a lot acquiring other companies (or just some of their drugs) or inking profitable
partnerships with smaller companies developing promising drugs. With double-digit sales growth in its HIV
treatment segment and a diverse clinical pipeline that sports compelling candidates in high-value areas such as
rheumatoid arthritis, Gilead's stock is arguably a great value buy for any investor right now simply because of its
immense cash position. Write to Us! Send questions for Ask the Fool, Dumbest (or Smartest) Investments (up to
 100 words), and your Trivia entries to Fool@fool.com or via regular mail c/o this newspaper, attn: The Motley Fool.
Sorry, we can't provide individual financial advice.


Load-Date: September 5, 2017


  End of Docnment




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 268 of 274
           The Motley Fool; FOOL'S SCHOOL Explaining return on assets
                                                    Bay City Times (Michigan)
                                                    September 5, 2017 Tuesday


Copyright 2017 Bay City Times All Rights Reserved

Section: BUSINESS; Pg. C2
Length: 280 words
Byline: © 2017 The Motley Fool/Dist. by Universal Uclick

Body


Understanding how to assess a company's return on assets (ROA) can help you see how capital intensive it is and
how much value it wrings from its resources. Capital-intensive companies require a lot of costly assets to generate
their earnings. Examples include manufacturers, oil companies, retailers, railroads and airlines. Businesses with
lighter business models (financial services and internet companies, for example) don't have lots of factories,
storefronts or inventory and can be more attractive, often sporting higher profit margins, too.

To determine a company's ROA, you'll find all the numbers you need on its recent balance sheet and income
statement (sometimes called a statement of earnings). As an example, let's review Wal-Mart's fiscal-year 2017
results.

Return on assets is determined by dividing net income for a period by total assets during that period. Before we
proceed further, know that net income is reported on a company's income statement, and income statements reflect
a period of time, such as a quarter or year.

For fiscal year 2017, Wal-Mart reported $13.6 billion in net income. To get its total assets during that period, we'll
have to average its total assets as of the end of fiscal 2017 and 2016. Those numbers are $198.8 billion and $199.6
billion, respectively. Their average is $199.2 billion. So dividing $13.6 by $199.2, we get .068, or 6.8 percent.

This shows that Wal-Mart creates 6.8 cents of earnings from each dollar of assets. The higher the ROA, the better.

It's good to compare a company's ROA to ROAs of other companies in the same industry and to track how it's
changing over time, as that can show it getting more or less productive.



Notes
ASK THE FOOL Bond timing When is it a good time to buy bonds? -A.M., Portland, Oregon First, understand that
bond prices tend to fall as interest rates rise, because when new bonds are issued at higher rates, older bonds with
lower rates will be less attractive. Right now, interest rates are more likely to rise than fall, as they've been near
historic lows. Also, know that over most long periods, stocks have outperformed bonds. Despite all that, it can be
worth adding some bonds to your portfolio for diversification. When the stock market tanks, bonds can offset some
losses - though that's not guaranteed. There are many kinds of bonds. If you expect interest rates to rise, you
might invest in shorter-term bonds instead of getting locked into a low rate for decades. You might also invest in
actual individual bonds instead of bond mutual funds and ETFs, because if you hold them to maturity, you'll get your
principal back. (Funds and ETFs offer diversification, though, spreading your money across many bonds.) While
government bonds are safest, they offer lower interest rates than, say, corporate bonds. Alternatively, consider
CDs, as they can offer interest rates competitive with those of high-quality bonds. Look up CD rates at


       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 269 of 274
                          The Motley Fool; FOOL'S SCHOOL Explaining return on assets

bankrate.com. Where can I find the earnings reports that companies file with the SEC?- J.C., Ashland, Kentucky
Many financial websites offer these til -ings in their stock data offerings, but you can go right to the horse's mouth at
www.sec.gov/edgar.shtmI.Oncethere.click on "Search for Company Filings," after which you can choose to look
up filings using a company's name or ticker symbol. It's smart to regularly review 10-K (annual) and 10-0 (quarterly)
reports. Got a question for the Fool? Send it in-see Write to Us NAME THAT COMPANY I'm the product of a 2010
merger of two companies, both of which trace their roots to the early 1900s, when one was making pretzels and the
other selling peanuts. I introduced peanut butter sandwich crackers in 1913. Today, based in Charlotte, North
Carolina, I'm a snack giant, with brands such as Kettle Brand, KETTLE Chips, Cape Cod, Snack Factory Pretzel
Crisps, Pop Secret, Emerald, Late July, Krunchers! , Tom's, Archway, Jays, Stella D'oro, Eatsmart Snacks, O-Ke-
Doke, Metcalfe's skinny and my own names. My market value recently topped $3.5 billion, and I employ more than
6,500 people. Who am I? Know the answer? Send it to us with Foolish Trivia on the top and you'll be entered into a
drawing for a nifty prize! MY DUMBEST INVESTMENT A trip to profitopolis My dumbest investment was buying one
of your recommendations, TripAdvisor, at $55 per share. It's now trading for around $40 per share.-O.C., online
Our services are, overall, beating the market, but that doesn't mean that every recommended stock will perform as
expected or hoped. Even the best investors have gotten some calls wrong. That said, many solid investments can
look like dogs for a while. Will TripAdvisor be a long-term winner? It's too early to say, but critics can reasonably
worry about the growing competition it faces and how well it can monetize the more than 530 million user reviews
on its site that cover more than a million hotels and accommodations, four million restaurants, and much more. Still,
believers have a lot to be hopeful about. Last quarter, TripAdvisor's average monthly unique visitors reached nearly
390 million, up 14 percent year-over-year. It's building a profit center via travel bookings and restaurant
reservations, and it recently on boarded IHG and Expedia to its Instant Booking platform, which now sports all major
Western hotel chains and both of the major online travel agencies. It's also beefing up its advertising spending in
order to attract more customers and fuel long-term growth. Do you have a lesson learned the hard way? Boil it
down to 100 words (or less) and send it to The Motley Fool c/o My Dumbest Investment. LAST WEEK'S TRIVIA
ANSWER I trace my roots back to 1872, when I started the first paper mill in Wisconsin. I introduced Kotex napkins
in 1920 and Kleenex in 1924. Today, based in Dallas and sporting a market value recently topping $40 billion, I'm a
consumer products giant, with more than 40,000 employees worldwide and brands such as Depend, Poise, Little
Swimmers, Viva and Pull-Ups. Five of my brands-Huggies, Scott, Kleenex, Cottonelle and Kotex-each generate
more than $1 billion in annual sales. Almost a quarter of the world's population buys one or more of my products
each day. Who am I? (Answer: Kimberly-Clark) THE MOTLEY FOOL TAKE Balm in Gilead Rapidly sinking sales of
drugs that essentially cure hepatitis C have hammered Gilead Sciences stock (Nasdaq: GILD) so hard you'd think
it's bleeding money. But nothing could be further from the truth. While its hepatitis C drug revenue has been
shrinking and HIV drug competition is heating up, the drugmaker's balance sheet still boasted a whopping cash
balance of $36.6 billion at the end of June after its operations generated a stunning $2.6 billion in free cash flow
during the second quarter alone. At this pace, the world's leading seller of antiviral drugs would produce about
$0.12 of distributable profits for every $1 used to purchase shares at recent prices. Gilead has used its massive
cash flows to lower its share count by about 14 percent over the past three years, plus the stock offers a tempting
2.8 percent dividend yield at recent prices. Its cash can also let it spend a lot acquiring other companies (or just
some of their drugs) or inking profitable partnerships with smaller companies developing promising drugs. With
double-digit sales growth in its HIV treatment segment and a diverse clinical pipeline that sports compelling
candidates in high-value areas such as rheumatoid arthritis, Gilead's stock is arguably a great value buy for any
investor right now simply because of its immense cash position. Write to Us! Send questions for Ask the Fool,
Dumbest (or Smartest) Investments (up to 100 words), and your Trivia entries to Fool@fool.com or via regular mail
c/o this newspaper, attn: The Motley Fool. Sorry, we can't provide individual financial advice.


Load-Date: September 5, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 270 of 274
 (\

 ~         The Motley Fool; FOOL'S SCHOOL Explaining return on assets
                                                Muskegon Chronicle (Michigan)
                                                  September 5, 2017 Tuesday


Copyright 2017 Muskegon Chronicle All Rights Reserved

Section: BUSINESS; Pg. C2
Length: 280 words

Body


Understanding how to assess a company's return on assets (ROA) can help you see how capital intensive it is and
how much value it wrings from its resources. Capital-intensive companies require a lot of costly assets to generate
their earnings. Examples include manufacturers, oil companies, retailers, railroads and airlines. Businesses with
lighter business models (financial services and internet companies, for example) don't have lots of factories,
storefronts or inventory and can be more attractive, often sporting higher profit margins, too.

To determine a company's ROA, you'll find all the numbers you need on its recent balance sheet and income
statement (sometimes called a statement of earnings). As an example, let's review Wal-Mart's fiscal-year 2017
results.

Return on assets is determined by dividing net income for a period by total assets during that period. Before we
proceed further, know that net income is reported on a company's income statement, and income statements reflect
a period of time, such as a quarter or year.

For fiscal year 2017, Wal-Mart reported $13.6 billion in net income. To get its total assets during that period, we'll
have to average its total assets as of the end of fiscal 2017 and 2016. Those numbers are $198.8 billion and $199.6
billion, respectively. Their average is $199.2 billion. So dividing $13.6 by $199.2, we get .068, or 6.8 percent.

This shows that Wal-Mart creates 6.8 cents of earnings from each dollar of assets. The higher the ROA, the better.

It's good to compare a company's ROA to ROAs of other companies in the same industry and to track how it's
changing over time, as that can show it getting more or less productive.



Notes
ASK THE FOOL Bond timing When is it a good time to buy bonds? -A.M., Portland, Oregon First, understand that
bond prices tend to fall as interest rates rise, because when new bonds are issued at higher rates, older bonds with
lower rates will be less attractive. Right now, interest rates are more likely to rise than fall, as they've been near
historic lows. Also, know that over most long periods, stocks have outperformed bonds. Despite all that, it can be
worth adding some bonds to your portfolio for diversification. When the stock market tanks, bonds can offset some
losses - though that's not guaranteed. There are many kinds of bonds. If you expect interest rates to rise, you
might invest in shorter-term bonds instead of getting locked into a low rate for decades. You might also invest in
actual individual bonds instead of bond mutual funds and ETFs, because if you hold them to maturity, you'll get your
principal back. (Funds and ETFs offer diversification, though, spreading your money across many bonds.) While
government bonds are safest, they offer lower interest rates than, say, corporate bonds. Alternatively, consider
CDs, as they can offer interest rates competitive with those of high-quality bonds. Look up CD rates at
bankrate.com. Where can I find the earnings reports that companies file with the SEC?- J.C., Ashland, Kentucky


       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 271 of 274
                          The Motley Fool; FOOL'S SCHOOL Explaining return on assets

Many financial websites offer these fiI -ings in their stock data offerings, but you can go right to the horse's mouth at
www.sec.gov/edgar.shtmI.Oncethere.click on "Search for Company Filings," after which you can choose to look
up filings using a company's name or ticker symbol. It's smart to regularly review 10-K (annual) and 10-0 (quarterly)
reports. Got a question for the Fool? Send it in-see Write to Us NAME THAT COMPANY I'm the product of a 2010
merger of two companies, both of which trace their roots to the early 1900s, when one was making pretzels and the
other selling peanuts. I introduced peanut butter sandwich crackers in 1913. Today, based in Charlotte, North
Carolina, I'm a snack giant, with brands such as Kettle Brand, KETTLE Chips, Cape Cod, Snack Factory Pretzel
Crisps, Pop Secret, Emerald, Late July, Krunchers! , Tom's, Archway, Jays, Stella D'oro, Eatsmart Snacks, O-Ke-
Doke, Metcalfe's skinny and my own names. My market value recently topped $3.5 billion, and I employ more than
6,500 people. Who am I? Know the answer? Send it to us with Foolish Trivia on the top and you'll be entered into a
drawing for a nifty prize! LAST WEEK'S TRIVIA ANSWER I trace my roots back to 1872, when I started the first
paper mill in Wisconsin. I introduced Kotex napkins in 1920 and Kleenex in 1924. Today, based in Dallas and
sporting a market value recently topping $40 billion, I'm a consumer products giant, with more than 40,000
employees worldwide and brands such as Depend, Poise, Little Swimmers, Viva and Pull-Ups. Five of my brands-
Huggies, Scott, Kleenex, Cottonelle and Kotex-each generate more than $1 billion in annual sales. Almost a
quarter of the world's population buys one or more of my products each day. Who am I? (Answer: Kimberly-Clark)
© 2017 The Motley Fool/Dist. by Universal Uclick MY DUMBEST INVESTMENT A trip to profitopolis My dumbest
investment was buying one of your recommendations, TripAdvisor, at $55 per share. It's now trading for around $40
per share.-O.C., online Our services are, overall, beating the market, but that doesn't mean that every
recommended stock will perform as expected or hoped. Even the best investors have gotten some calls wrong.
That said, many solid investments can look like dogs for a while. Will TripAdvisor be a long-term winner? It's too
early to say, but critics can reasonably worry about the growing competition it faces and how well it can monetize
the more than 530 million user reviews on its site that cover more than a million hotels and accommodations, four
million restaurants, and much more. Still, believers have a lot to be hopeful about. Last quarter, TripAdvisor's
average monthly unique visitors reached nearly 390 million, up 14 percent year-over-year.lt's building a profit
center via travel bookings and restaurant reservations, and it recently onboarded IHG and Expedia to its Instant
Booking platform, which now sports all major Western hotel chains and both of the major online travel agencies. It's
also beefing up its advertising spending in order to attract more customers and fuel long-term growth. Do you have
a lesson learned the hard way? Boil it down to 100 words (or less) and send it to The Motley Fool clo My Dumbest
Investment. THE MOTLEY FOOL TAKE Balm in Gilead Rapidly sinking sales of drugs that essentially cure hepatitis
C have hammered Gilead Sciences stock (Nasdaq: GILD) so hard you'd think it's bleeding money. But nothing
could be further from the truth. While its hepatitis C drug revenue has been shrinking and HIV drug competition is
heating up, the drugmaker's balance sheet still boasted a whopping cash balance of $36.6 billion at the end of June
after its operations generated a stunning $2.6 billion in free cash flow during the second quarter alone. At this pace,
the world's leading seller of antiviral drugs would produce about $0.12 of distributable profits for every $1 used to
purchase shares at recent prices. Gilead has used its massive cash flows to lower its share count by about 14
percent over the past three years, plus the stock offers a tempting 2.8 percent dividend yield at recent prices. Its
cash can also let it spend a lot acquiring other companies (or just some of their drugs) or inking profitable
partnerships with smaller companies developing promising drugs. With double-digit sales growth in its HIV
treatment segment and a diverse clinical pipeline that sports compelling candidates in high-value areas such as
rheumatoid arthritis, Gilead's stock is arguably a great value buy for any investor right now simply because of its
immense cash position. Write to Us! Send questions for Ask the Fool, Dumbest (or Smartest) Investments (up to
100 words), and your Trivia entries to Fool@fool.com or via regular mail c/o this newspaper, attn: The Motley Fool.
Sorry, we can't provide individual financial advice.



Load-Date: September 5, 2017


  Elld of Dncumcut




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 272 of 274
             f\
                                                       Ask the Fool
             \1                                     Bulletin, The (Norwich, CT)
                                                        3 September 2017


Copyright 2017 The Bulletin
Distributed by Newsbank. Inc. All Rights Reserved

Section: CT NEWS; Pg. C9
Length: 957 words

Body


Q: When is it a good time to buy bonds?

- A.M., Portland, Ore.

 A: First, understand bond prices tend to fall as interest rates rise, because when new bonds are issued at higher
rates, older bonds with lower rates will be less attractive. Right now, interest rates are more likely to rise than fall, as
they've been near historic lows. Also, know that over most long periods, stocks have outperformed bonds. Despite
all that, it can be worth adding some bonds to your portfolio for diversification. When the stock market tanks, bonds
can offset some losses - though that's not guaranteed.

 There are many kinds of bonds. If you expect interest rates to rise, you might invest in shorter-term bonds instead
of getting locked into a low rate for decades. You might also invest in actual individual bonds instead of bond mutual
funds and ETFs, because if you hold them to maturity, you'll get your principal back. (Funds and ETFs offer
diversification, though, spreading your money across many bonds.) While government bonds are safest, they offer
lower interest rates than, say, corporate bonds.

    Return on assets, explained

 Understanding how to assess a company's return on assets (ROA) can help you see how capital intensive it is and
how much value it wrings from its resources. Capital-intensive companies require a lot of costly assets to generate
their earnings. Examples include manufacturers, oil companies, retailers, railroads and airlines. Businesses with
lighter business models (financial services and internet companies, for example) don't have lots of factories,
storefronts or inventory and can be more attractive, often sporting higher profit margins, too.

 To determine a company's ROA, you'll find all the numbers you need on its recent balance sheet and income
statement (sometimes called a statement of earnings). As an example, let's review Wal-Mart's fiscal-year 2017
results.

 Return on assets is determined by dividing net income for a period by total assets during that period. Before we
proceed further, know that net income is reported on a company's income statement, and income statements reflect
a period of time, such as a quarter or year. Net assets are found on the company's balance sheet, which reflects
the state of the company at one moment in time.

 For fiscal year 2017, Wal-Mart reported $13.6 billion in net income. To get its total assets during that period, we'll
have to average its total assets as of the end of fiscal 2017 and 2016. Those numbers are $198.8 billion and $199.6
billion, respectively. Their average is $199.2 billion. So dividing $13.6 by $199.2, we get .068, or 6.8 percent. This
shows that Wal-Mart creates 6.8 cents of earnings from each dollar of assets. The higher the ROA, the better, of
course.



       Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 273 of 274
                                                    Ask the Fool

 It's good to compare a company's ROA to ROAs of other companies in the same industry and to track how it's
changing over time, as that can show it getting more or less productive. You can often find a company's ROA (both
current and past numbers) calculated for you at websites that feature stock data, such as morningstar.com.

 Name that company: I'm the product of a 2010 merger of two companies, both of which trace their roots to the
early 1900s, when one was making pretzels and the other selling peanuts. I introduced peanut butter sandwich
crackers in 1913. Today, based in Charlotte, N.C., I'm a snack giant, with brands such as Kettle Brand, KETILE
Chips, Cape Cod, Snack Factory Pretzel Crisps, Pop Secret, Emerald, Late July, Krunchers! , Tom's, Archway,
Jays, Stella D'oro, Eatsmart Snacks, O-Ke-Doke, Metcalfe's skinny and my own names. My market value recently
topped $3.5 billion, and I employ more than 6,500 people. Who am I?

 Last week's answer: I trace my roots back to 1872, when I started the first paper mill in Wisconsin. I introduced
Kotex napkins in 1920 and Kleenex in 1924. Today, based in Dallas and sporting a market value recently topping
$40 billion, I'm a consumer products giant, with more than 40,000 employees worldwide and brands such as
Depend, Poise, Little Swimmers, Viva and Pull-Ups. Five of my brands - Huggies, Scott, Kleenex, Cottonelle and
Kotex - each generate more than $1 billion in annual sales. Almost a quarter of the world's population buys one or
more of my products each day. Who am I? (Answer: Kimberly-Clark)

   Balm in Gilead

Rapidly sinking sales of drugs that essentially cure hepatitis C have hammered Gilead Sciences stock (Nasdaq:
GILD) so hard you'd think it's bleeding money. But nothing could be further from the truth.

While its hepatitis C drug revenue has been shrinking and HIV drug competition is heating up, the drugmaker's
balance sheet still boasted a whopping cash balance of $36.6 billion at the end of June after its operations
generated a stunning $2.6 billion in free cash flow during the second quarter alone. At this pace, the world's leading
seller of antiviral drugs would produce about 12 cents of distributable profits for every $1 used to purchase shares
at recent prices.

 Gilead has used its massive cash flows to lower its share count by about 14 percent over the past three years, plus
the stock offers a tempting 2.8 percent dividend yield at recent prices. Its cash can also let it spend a lot acquiring
other companies (or just some of their drugs) or inking profitable partnerships with smaller companies developing
promising drugs.

 With double-digit sales growth in its HIV treatment segment and a diverse clinical pipeline that sports compelling
candidates in high-value areas such as rheumatoid arthritis, Gilead's stock is arguably a great value buy for any
investor right now simply because of its immense cash position. (The Motley Fool owns shares of and has
recommended Gilead Sciences.)


Load-Date: September 4, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-5 Filed 10/29/18 Page 274 of 274
